MAY 1992
COMMISSION DECISIONS AND ORDERS
05-05-92
05-28-92
05-28-92
05-28-92
05-28-92
05-28-92
05-28-92
05-14-92
05-15-92
05-21-92
05-27-92

Drummond Company, Inc.
Drummond Company, Inc.
Cyprus-Plateau Mining Corporation
Utah Power & Light Company
Hobet Mining, Inc.
Texas Utilities Mining Company
Zeigler Coal Company
Ravenna Gravel
Peabody Coal Company
Southern Ohio Coal Company
Mar-Land Industrial Contractor, Inc.

SE
90-126
SE
90-125
WEST 91-44
WEST 90-320
WEVA 91-65
CENT 91-26
LAKE 91-2
LAKE 90-127-11
KENT 91-340-R
LAKE 90-53
SE
90-117

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

661
695
702
709
717
724
731
738
740
748
754

PENN 91-1382-D
WEST 92-227-RM
WEVA 91-310
LAKE 92-141-DM
SE 91-750-R
PENN 92-262-D
YORK 91-35-H
WEVA 91-2077
WEST 91-404
WEST 91-470
WEST 91-4 71
SE
91-32
SE
91-104-D
PENN 89-277-R
WEST 91-174
WEST 91-509
KENT 90-30-D
WEVA 91-1615-R

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

761
829
838
846
847
865
866
871
878
881
884
887
893
894
902
905
907
909

PENN 91-1480-R
No. 91-1
No. 91-1

Pg. 921
Pg. 926
Pg. 928

ADMINISTRATIVE LAW JUDGE DECISIONS
05-05-92
05-07-92
05-11-92
05-13-92
05-13-92
05-18-92
05-18-92
05-19-92
05-21-92
05-21-92
05-21-92
05-26-92
05-27-92
05-27-92
05-27-92
05-27-92
05-28-92
05-28-92

Thomas Hucho v. Beth Energy Mines, Inc.
Asarco, Incorporated
Donner Coal Company, Inc.
Homer D. Bennett v. Ayers-Limestone Quarry
Jim Walter Resources, Inc.
Elmer Speelman v. Tunnelton Mining Co.
ZCA Mines, Inc.
Steel Branch Mining
Mid-Continent Resources, Inc.
Mid-Continent Resources, Inc.
Mid-Continent Resources, Inc.
S and H Mining, Inc.
Jeffery A. Pate v. White Oak Mining Co.
BethEnergy Mines, Inc.
Cyprus-Plateau Mining Corp.
Mid-Continent Resources, Inc.
Charles T. Smith v. KEM Coal Company
Southern Ohio Coal Company

ADMINISTRATIVE LAW JUDGE ORDERS
05-05-92
05-15-92
05-22-92

Keystone Coal Mining Corporation
Contests of Respirable Dust Samples
Contests of Respirable Dust Samples

MAY 1992

Review was granted in the following cases during the month of May:
Clifford Meek v. Essroc Corporation, Docket No. LAKE 90-132-DM.
March 31, 1992).

(Judge Fauver,

Secretary of Labor, MSHA v. Twentymile Coal Company, Docket No. WEST 91-449.
(Judge Lasher, April 6, 1992)
Review was denied in the following cases during the month of May:
Tom K. Sperry v. Ames Construction,
Lasher, April 6, 1992).

Inc., Docket No. WEST 91-473-DM.

(Judge

Secretary of Labor, MSHA v. Ravenna Gravel, Docket No. LAKE 90-127-M.
Judge Merlin, Default Decision, March 7, 1991).

(Chief

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

May 5, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. SE 90-126

DRUMMOND COMPANY, INC.
BEFORE:

Backley, Doyle, Holen and Nelson, Commissioners 1
DECISION

BY THE COMMISSION:
This civil penalty proceeding arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"),
involves the validity of the Secretary of Labor's interim ttexcessive history"
program as applied to the proposal of civil penalties under the Mine Act
against Drummond Company, Inc. ("Drummond"). This decision is the lead
opinion in a group of seven decisions concerning the Secretary's excessive
history program. 2
In all seven proceedings, the mine operators filed motions with the
presiding Commission administrative law judges requesting that the proposed
penalties be remanded to the Secretary of Labor for recalculation. The
operators contended that the proposed penalties were improper because they
were not based on the Secretary's civil penalty regulations set forth at 30
C.F.R. Part 100 ("Part 100") but, instead, were computed in accordance with
the interim excessive history program set forth in the Secretary's Program
Policy Letter No. P90-III-4 (May 29, 1990)(the "PPL"), which, the operators
asserted, had been unlawfully implemented outside the notice-and-comment
process required by the Administrative Procedure Act, 5 U.S.C. § 551 et seq.
(1988)("APA"). Following hearings on the motions, the judges reached
conflicting decisions as to the validity of the PPL and whether the proposed
civil penalties ought to be remanded to the Secretary. In the present case,
Commission Chief Administrative Law Judge Paul Merlin concluded, inter alia,
1

Chairman Ford did not participate in the consideration or disposition of
this matter.
2

The other excessive history decisions are: Drummond Co., Inc., Nos. SE
90-125, etc; Zeigler Coal Co., No. LAKE 91-2; Texas Utilities Mining Co., No.
CENT 91-26; Utah Power & Light Co., Mining Div., Nos. WEST 90-320, etc.; Hobet
Mining, Inc., No. WEVA 91 65; and Cyprus Plateau Mining Corp., Nos. WEST 91
44, etc.

661

that the PPL had been invalidly implemented. Judge Merlin remanded the
proposed civil penalties to the Secretary with instructions to recalculate
them without reference to the PPL. 13 FMSHRC 339 (March 199l)(ALJ).
The aggrieved parties filed petitions for interlocutory or
discretionary review, seeking review of the same general issues: (A) whether
the Commission has subject matter jurisdiction to consider the validity of
the PPL; (B) whether the Secretary acted arbitrarily in proposing civil
penalties on the basis of the PPL, an issue that involves an examination of
whether the PPL exceeds the interim mandate of the United States Court of
Appeals for the District of Columbia Circuit in Coal Employment Project v.
Dole, 889 F.2d 1127 (1989)("Coal Employment Project I"); and whether the PPL
was adopted in contravention of the APA's notice-and-comment requirements;
and (C) whether the excessive history provisions of the PPL are impermissibly
retroactive. The Commission granted the petitions for review and heard
consolidated oral argument in this and two other proceedings.
For the reasons that follow, we conclude that the Commission has
jurisdiction under the Mine Act to review the validity of the PPL in the
context of these civil penalty proceedings. We conclude that the PPL
exceeded the Court's interim mandat!'L in Coal Employment Project I and was
issued in contravention of the APA. In light of these conclusions, we need
not reach the retroactivity issue. Accordingly, we affirm Judge Merlin's
decision herein and remand to the Secretary for recalculation of the civil
penalty proposals.
I.

Background
A.

General Legal and Regulatory Background

The Mine Act establishes a bificurated civil penalty system. The
Secretary proposes and this Commission assesses all civil penalties for
violations of the Act and of the mandatory safety and health standards and
other regulations thereunder.
30 U.S.C. §§ 815(a) & (d) & 820(a) & (i).
Section lOS(a) of the Act provides in relevant part that, after the Secretary
issues a citation or withdrawal order to a mine operator for an alleged
violation, she "shall ... notify the operator ... of the civil penalty
proposed to be assessed ... for the violation cited .... " The operator has 30
days within which "to contest ... the proposed assessment of penalty." 30
U.S.C. § 815(a) (emphasis added). If the operator does not contest the
Secretary's proposed penalty, the proposed assessment becomes a final "order
of the Commission" not subject to review by any court or agency.
If the operator contests the Secretary's proposed assessment of
penalty, Commission jurisdiction over the matter attaches. 30 U.S.C.
§ 815(d).
The Commission then affords .an opportunity for a hearing, and
"thereafter ... issue[s] an order, based on findings of fact, affirming,
modifying, or vacating the Secretary's citation, order, or proposed penalty
or directing other appropriate relief." Id. Section llO(i) of the Act
provides: "The Commission shall have authority to assess all civil penalties

662

provided in this [Act]."
1.

30 U.S.C. § 820(i) . 3

The Secretary's Part 100 Regulations

Section 508 of the Mine Act authorizes the Secretary to issue "such
regulations as [she] deems appropriate" to carry out any provision of the
Act. 30 U.S.C. § 957. To implement the Act's civil penalty scheme, the
Secretary, acting through the Department of Labor's Mine Safety and Health
Administration ("MSHA"), promulgated regulations at 30 C.F.R. Part 100.
These regulations establish three methods for calculating proposed civil
penalties: the regular assessment (3.0 C.F.R. § 100.3), the single penalty
assessment (30 C.F.R. § 100.4), and the special assessment (30 C.F.R.
§ 100.5). 4
MSHA calculates regular assessments on the basis of a formula derived
from the six penalty criteria set forth in the Mine Act (n. 3, supra),
including "[t]he operator's history of previous violations." 30 C.F.R.
§ 100.3(a)(2). MSHA promulgated these regulations in 1978 and 1982,
establishing the single penalty assessment in 1982. See Coal Employment
Project I, 889 F.2d at 1129-30.
Under the Part 100 scheme, MSHA could assess a single penalty -- in the
amount of $20 at the time these cases arose -- for a timely abated nonsignificant and substantial violation ("non-S&S"). 30 C.F.R. § 100.4. 5 If
3

Section llO(i) provides in part:
In assessing civil monetary penalties, the Commission
shall consider the operator's history of previous
violations, the appropriateness of such penalty to the
size of the business of the operator charged, whether
the operator was negligent, the effect on the operator's
ability to continue in business, the gravity of the
violation, and the demonstrated good faith of the person
charged in attempting to achieve rapid compliance after
notification of a violation.

30 U.S.C. § 820(i). These same six penalty criteria are also referenced at 30
U.S.C. § 815(b)(l)(B) in connection with the Secretary's penalty proposal
powers.
4

As discussed below, the Secretary has recently amended the Part 100
regulations in certain respects not directly relevant to the issues presented in
these cases. See 57 Fed. Reg. 2968 (January 29, 1992). Unless otherwise noted,
references to the Part 100 regulations denote the rules applicable during the
operative time frame in these proceedings.
5

The S&S terminology is taken from section 104(d) of the Act, which
distinguishes as more serious in nature any violation that "could significantly
and substantially contribute to the cause and effect of a ... mine safety or
health hazard .... " 30 U.S.C. § 814(d)(l).

663

the violation was not timely abated, MSHA could propose either a regular or
special penalty. Id. Proposed single penalty assessments that were timely
paid by an operator were not included in the "history of previous violations"
component of a regular assessment. 30 C.F.R. § 100.3(c).
Section 100.5 provides that "MSHA may elect to waive the regular
assessment formula ([section] 100.3) or the single assessment provision
([section] 100.4) if [it] determines that conditions surrounding the
violation warrant a special assessment." Section 100.5 also sets forth
certain categories of violations that "may be of such a nature or seriousness
that it is not possible to determine an appropriate penalty" in a routine
manner under the regular or single penalty assessment provisions.
2.

Coal Employment Project I

In the Coal Employment Project I litigation in 1988, a group of
petitioners, including the Coal Employment Project and the United Mine
Workers of America ("UMWA"), challenged the validity of the Part 100 single
penalty assessment provisions. The petitioners asserted that the Secretary
had acted unreasonably in construing the Mine Act so as not to require
individualized consideration of the-six statutory penalty criteria in
connection with proposed assessment of a single penalty. See 889 F.2d at
1134. They contended that MSHA was required by the Mine Act to consider each
of the six criteria individually when assessing a'single penalty. The
petition was filed originally in the District Court for the District of
Columbia, which concluded that jurisdiction over the challenge lay with the
D.C. Circuit and, accordingly, transferred the case to that Court. Coal
Employment Project, et al. v. McLaughlin. et al., No. CA 88-402 (D.D.C. Sept.
27, 1988).
The D.C. Circuit, in a decision issued on November 21, 1989, first
concluded that the Secretary's assessment of penalties according to "group
classifications" based on the presence or absence of specific criteria was a
"reasonable interpretation" of the Mine Act. 889 F.2d at 1134. The Court
further held that, in calculating a penalty assessment, MSHA was not bound to
engage in "individualized" or "full scale fact-finding on each criterion in
every case .... " Id. In that regard, the Court determined that, in general,
the single penalty assessment program "reasonably account[ed]" for the
criteria of operator size and negligence. 889 F.2d at 1134-35.
However, the Court expressed far different views over what it perceived
as the failure of the single penalty program to take into account the
criterion of violation history. Referring to the Mine Act's legislative
history, the Court indicated that "the operator's violation history was an
especially important criterion in Congress' eyes." 889 F.2d at 1136. The
Court pointed out that violation history related to the validity of the
single penalty assessment in two ways: (1) its presence or absence in the
single penalty assessment itself; and (2) the omission of single penalty
assessments from an operator's history when applying the regular and special
assessment formulas. Id.
In resolving "whether the single penalty's non-individualized treatment

664

of violation history is a reasonable approach to deter repeat violators," the
Court considered two scenarios: (1) operators who commit and timely abate a
series of non-S&S violations, "incurring only a string of $20 penalties;" and
(2) operators who commit an S&S violation after committing and abating a
series of non-S&S violations. Id. With respect to the first scenario, the ·
Court determined that MSHA's regulations "do not appear to provide a
reasonable and consistent method for imposing higher penalties against
operators who commit numerous non-significant-and-substantial violations."
889 F.2d at 1137. The Court determined that this "regulatory failure runs so
contrary to a principal purpose of the Mine Act as to render MSHA's
regulation unreasonable." 889 F.2d at 1137-38. Concerning the second
scenario, the Court noted that, if a later violation is not "repetitious of"
the earlier non-S&S violations, MSHA's regulations and policies seem to imply
that the later S&S violation would receive only a regular assessment not
reflecting the earlier violations. 889 F.2d at 1138. The Court similarly
concluded that such a result "would run contrary to the indications ... that
Congress intended to impose higher penalties on operators with a record of
past violations." Id.
Accordingly, the Court remanded the case to MSHA for reconsideration
and revision of its Part 100 Regul~~ions. The Court directed MSHA:
(1) to resolve the inconsistency between the MSHA
regulations as written and MSHA's written and oral
representations to the court, so as to ensure that
MSHA does take account of past single penalty
violations in deciding whether a special assessment
is required in a case where the violation itself
might qualify for another single penalty; and (2) to
amend or establish regulations, as necessary, that
clarify how administration of the single penalty
standard will take account of the history of
violations of mandatory health and safety standards
that do and do not pose significant and substantial
threats to miners' safety.

889 F.2d at 1138.
The Court also directed MSHA to take certain interim actions pending
full compliance with the remand. These instructions provided:
In the interim, until MSHA formally complies with our
remand, we direct MSHA to instruct its field
personnel in assessing single penalties to consider
an operator's history of non-significant-andsubstantial violations, and to consider an operator's
history of past single penalty assessments when
imposing regular assessments against operators who
commit a significant-and-substantial violation after

665

having committed a series of non-significant-andsubstantial violations.
Id. (emphasis added). 6
3.

MSHA's interim response and Coal Employment
Project I I

MSHA, responding to the Court's decision, published an interim
regulation in the Federal Register on December 29, 1989, implementing two
actions: "(l) [t]emporarily revising its assessment policies to instruct its
field personnel to review non-[S&S] violations involving high negligence and
an excessive history of the same type of violation for possible special
assessment under 30 C.F.R. [§] 100.5; and, (2) temporarily suspending the
sentence in 30 C.F.R. [§] 100.3(c) which excludes timely paid single penalty
assessments from an operator's history of violations for regular assessment
purposes." Criteria and Procedures for Proposed Assessment of Civil
Penalties, 54 Fed. Reg. 53609, 53610 (1989).
Petitioners Coal Employment Project and UMWA challenged the first of
these actions in the D.C. Circuit on the grounds that it was nonresponsive to
the Court's remand. In a decision'·dated April 12, 1990, the D.C. Circuit
agreed, stating that the "high negligence" requirement seemed inconsistent
with its concerns as articulated in Coal Employment Project I. Coal
Employment Project v. Dole, 900 F.2d 367, 368 ("Coal Employment Project II").
The Court explained that "[i]n light of MSHA's substantial discretion in
determining what constitutes 'high negligence,' we fear that even a series of
identical non-[S&S] violations may not require MSHA to invoke the violation
history criterion and may not generate more than a single penalty each time."
Id. Accordingly, the Court ordered MSHA "to devise a suitable interim
replacement responding to [these] concerns within 45 days." Id. The Court
also "note[d] MSHA's present intention to publish a proposed final rule [in
compliance with Coal Employment Project IJ by August 1990," and "underscore[d] [its] hope and expectation that MSHA [would] act consistently with
its own plan." Id.
6

The Court's formal conclusion stated:
[I] t is hereby [further ordered] that until MSHA
complies formally with said remand, MSHA direct its
field personnel in assessing single penalties for nonsignificant-and-substantial violations to take account
of the past history on the part of the mine operators of
non-significant-and-substantial violations, and to take
into account past single penalty assessments in imposing
regular assessments
against
operators who have
previously committed a series of non-significant-and
substantial violations.

889 F.2d at 1139.

666

4.

The Program Policy Letter

The Secretary issued the PPL, the focus of the dispute in these cases,
to all operators on May 29, 1990, within 45 days of the D.C. Circuit's
decision in Coal Employment Project II. It became effective that same day,
but was not published in the Federal Register. The PPL "implement[s] a
program for higher civil penalty assessments at mines with an excessive
history of violations." PPL at 1. The PPL notes that MSHA calculates
violation history using the tables in section 100.3, which assign penalty
points based on the average number of past violations per inspection day.
Id. The PPL defines "excessive history" as "either (1) 16 or more penalty
points for overall violation history (out of a possible 20), based on a 2year period, or (2) 11 or more repeat violations of the same health or safety
standard in a preceding 1-year period." Id.
The PPL provides that non-S&S violations, if associated with excessive
history, are no longer eligible for single penalty assessment but will,
instead, be assessed under the regular formula set forth in section 100.3.
PPL at 2. The PPL also provides that operators with excessive history who
previously would have received a regular assessment for S&S violations will
receive a "special history" assessment. Id. The special history assessment
is based upon the regular formula point system, plus a percentage increase of
20%, 30%, or 40%, depending on the degree of excessive history. The PPL also
states that violations that previously would have received a special
assessment will continue to do so, but an additional penalty will be added
where there is an excessive historyo. Id.
The PPL's definition of excessive history does not distinguish between
S&S and non-S&S violations. The PPL expressly states that "[i]ncreased
assessments at mines with an excessive history of both S&S and non-S&S
violations should serve as a more effective deterrent .... " PPL at 2
(emphasis added). The PPL explains that, in addition to providing a more
effective deterrent to violations, it meets the Coal Employment Project I
remand order and responds to an internal report of the Department of Labor's
Office of the Inspector General recommending increased assessments for repeat
violations.
5.

The Secretary's first proposed excessive history rules

The Secretary published proposed rules in the Federal Register entitled
Criteria and Procedures for Proposed Assessment of Civil Penalties on
December 28, 1990. 55 Fed. Reg. 53482. In the preamble, the Secretary
summarized the legal background of the proposed rules, referring to the D.C.
Circuit's mandates in Coal Employment Project I and II. Id. The preamble
stated that the PPL implemented "a program of increased penalties for a mine
with an 'excessive history' of both S&S and non-S&S violations." Id. The
proposed rules gene~ally reflected the excessive history definition and
approach announced in the PPL. See 55 Fed. Reg. at 53483. However, the
preamble indicated that, in applying the final version of the rules, only
citations and orders issued on or after January 1, 1991, would be used in
determining excessive history. 55 Fed. Reg. at 53483. Additionally, the
proposed rules increased the penalty levels in the Part 100 regulations to

667

conform with the Omnibus Budget Reconciliation Act of 1990, Pub. L. 101-508,
104 Stat. 1388 ("Omnibus Budget Act"), which amended the Mine Act to increase
the maximum civil penalties that may be assessed, See 55 Fed. Reg. at 5348283 & 53484-85. (This latter action is not relevant to the issues in these
cases.) The Secretary states in her brief that the rulemaking record was
closed on April 2, 1991, and that she was targeting July 1991 for
promulgation of a final rule. Sec. Br. at 9. 7
6.

The Secretary's second proposed excessive history rules and
second Program Policy Letter

The Secretary published certain final rules in the Federal Register
dealing with the Part 100 regulations on January 24, 1992. 57 Fed. Reg.
2968. These rules contain the final version of the Part 100 penalty
increases mandated by the Omnibus Budget Act, as well as the final version of
the interim action that included single penalties in an operator's history of
violations for regular assessments. 57 Fed. Reg. at 2968-71. At the same
time, the Secretary also published a revised version of proposed excessive
history rules. 57 Fed. Reg. at 2972-77.
The new excessive history rules propose to continue the approach of
"[i)ncreased assessments at mines ~Ith an excessive history of violations,
including both S&S and non-S&S violations" but would significantly change the
methods of excessive history calculations. 57 Fed. Reg. at 2973-77. In
these 1992 proposals, the Secretary again set January l, 1991, as the
effective date for counting violations for excessive history purposes. 57
Fed. Reg. at 2975. The Secretary allowed 60 days for comments on the new
proposed rules, and subsequently extended the comment period an additional 30
days (57 Fed. Reg. 9518 (March 19, 1992)). Ye note that the Secretary's most
recent Semiannual Regulatory Agenda indicates that final action is expected
in August 1992. 57 Fed. Reg. 16981 (April 27, 1992).
Concurrently with the publication of the final and the proposed rules
in the Federal Register, MSHA also issued Program Policy Letter No. P92-III-l
(January 29, 1992)("PPL-II"), which superseded the first PPL. PPL-II mirrors
the new proposed excessive history rules. Like the first PPL, PPL-II was not
published in the Federal Register. Neither PPL-II nor the new proposed rules
changes the general approach to excessive history reflected in the first PPL
and the original proposed rules -- inclusion of both S&S and non-S&S
violations in determinations of excessive history and an increase in
assessments for both S&S and non-S&S violations, based on excessive history.
B.

Factual and Procedural Background
1.

Factual Background

The relevant facts involved in this case were stipulated to by the
parties. See 13 FMSHRC at 339-40. During the period from May 9 through 23,
7

Unless otherwise noted, references herein to the Secretary's brief are
to her opening brief filed in this case.

668

1990, MSHA issued six citations to Drummond alleging two violations of 30
C.F.R. § 75.400 and four violations of 30 C.F.R. § 75.503. The Secretary
then filed a penalty assessment petition for the six citations, calculating
the proposed penalties according to the provisions of the PPL, and including,
as part of Drummond's history, single penalty and other violations for the
previous two years. The penalty proposals for four of the violations were
derived from the regular penalty formula in section 100.3, with a 20%
increase in that amount for excessive history. The penalty proposals for the
remaining two violations were derived from the regular penalty formula with a
30% increase for excessive history.
Drummond objected to MSHA's augmentation of the proposed penalties
pursuant to the PPL and filed a motion with the judge to remand the proposed
penalties to the Secretary for recalculation. Judge Merlin granted the
motion.
2.
Judge's Decision
In his decision, Judge Merlin first examined whether the Commission
possessed jurisdiction to consider the issues involved in this case.
13 FMSHRC at 344-46. The judge relied on the Commission's decision in
Youghiogheny & Ohio Coal Company, -9dFMSHRC 673 (April 1987) ("Y&O"), in which
the Commission held, in part, that in "certain limited circumstances" it
could require the Secretary to repropose penalties in a manner consistent
with the Part 100 regulations. 13 FMSHRC at 345, citing Y&O, 9 FMSHRC at
679. These "limited circumstances" refer to "appropriate" contexts where,
prior to an evidentiary hearing, an operator would be permitted to establish
that the Secretary had failed to comply with the Part 100 penalty regulations
in proposing the penalty at issue. 9 FMSHRC at 679. The judge determined
that the present case fell within the purview of Y&O because there had been
no hearing on the merits and because Drummond was essentially arguing that
the Secretary had followed the PPL instead of complying with the Part 100
regulations in proposing the penalties. 13 FMSHRC at 345-46. Thus, the
judge concluded that he possessed jurisdiction under Y&O to entertain the
operator's request for a remand to the Secretary.
In considering the validity of the method employed by MSHA to calculate
the proposed penalties, the judge first concluded that the PPL exceeded the
D.C. Circuit's interim mandate in Coal Employment Project I. 13 FMSHRC at
346-48. The judge observed that the D.C. Circuit, in its interim mandate,
directed the Secretary to consider only an operator's history of non-S&S
violations when calculating regular and single penalty assessments. The
judge found that the PPL also takes into consideration an operator's history
of S&S violations. 13 FMSHRC at 347. The judge found no warrant in the
Court's decision for the inclusion of S&S history during the period of
compliance with the Court's interim mandate. He found further that the PPL
goes beyond the terms of the Court's interim mandate by establishing a new
category of special history assessment for S&S violations. 13 FMSHRC at 347
48.
The judge then considered whether the PPL could "stand on its own
without reliance upon the court's interim mandate." 13 FMSHRC at 348-49.
The judge determined that resolution of that question would turn on whether

669

the Secretary was required by the APA to engage in notice-and-comment
procedures when issuing the PPL. The judge explained that although
interpretive rules, general statements of policy, and rules of agency
organization, procedure or practice are excepted from notice-and-comment
procedures by virtue of section 553(b)(3)(A) of the APA, the provisions of
the PPL constituted substantive rules subject to the notice-and-comment
process. 13 FMSHRC at 349-53. The judge concluded that notice-and-comment
procedures were required and that, until they were followed by MSHA, the PPL
could not be applied. 13 FMSHRC at 354.
The judge explained that "[a] particularly salient characteristic of
agency action subject to notice and comment is the reduction or elimination
of agency discretion." 13 FMSHRC at 350. The judge concluded that the PPL
was so specific as to remove the element of agency discretion. 13 FMSHRC at
351-52. He further explained that agency action that "establishes a binding
norm and is finally determinative of the issues or rights to which it is
·
addressed" would also be subject to the notice-and-comment process. 13
FMSHRC at 351. Applying these principles to evaluation of the PPL, the judge
concluded that "[b]y every measure, the precepts laid down by the [PPL] must
be held to be substantive and not merely a general statement of policy as
asserted by the [Secretary]." Id. ·'Accordingly, the judge concluded that the
PPL was a substantive rule subject to the notice-and-comment process, not
merely interpretative material or a statement of general policy. Id.
Next, the judge rejected the Secretary's contention that notice-andcomment rulemaking was not required because the PPL did not change the
overall penalty proposal and assessment scheme. The judge explained that the
procedural framework for determination of penalty amounts was not at issue.
13 FMSHRC at 352. He also rejected the Secretary's argument that notice-andcomment rulemaking was not required because the Secretary's penalty proposals
are not final in nature. 13 FMSHRC at 352. The judge reasoned that,
although the Commission may assess penalties on a de novo basis, the vast
majority of the Secretary's penalty proposals actually become final because
are not contested before the Commission. 13 FMSHRC at 352-53.
Finally, the judge rejected the contention that notice-and-comment
rulemaking could be excused on the basis of the "good cause" exception in 5
U.S.C. § 553(b)(3)(B). He noted that the Secretary's initial response to the
Court's mandate in Coal Employment Project I was to issue interim
regulations, which expressly relied upon the Court's remand as constituting
good cause for dispensing with notice-and-comment procedures. In contrast,
the PPL made no reference to the good cause exception. 13 FMSHRC at 354.
The judge also rejected the Secretary's argument that the PPL was justified
because it accomplished the result ordered by the Court. He found that the
PPL exceeds the Court's instructions. Id. Based on the foregoing
determinations, the judge granted Drummond's motion to remand.

670

II.

Disposition of Issues
A.

Commission Jurisdiction

These cases present the question of whether the Commission possesses
subject matter jurisdiction, in the context of these contested civil penalty
proceedings, to determine whether the PPL was validly promulgated.
Invalidity of the PPL, under which the penalties in question were proposed,
would serve as the basis for a remand of these proposed penalties to the
Secretary.
1.

Parties' Arguments 8

The Secretary's principal contention is that the Commission lacks
subject matter jurisdiction to consider the operators' challenge to the PPL.
The Secretary views the PPL as an extension of the Mine Act's regulatory
civil penalty scheme. She submits that section lOl(d) of the Mine Act
confers exclusive jurisdiction over the operators' challenge to her
regulatory methods upon the United'"States Courts of Appeals. 9

8

The Commission permitted amicus curiae briefing by the American Mining
Congress and United Safety Associates, mining industry trade associations.
Reference in this decision to the arguments advanced by the operators includes
the arguments of amici as well.
9
Section lOl(a) of the Mine Act authorizes the Secretary, in accordance
with the APA's notice-and-comment procedures, to promulgate "improved mandatory
health or safety standards .... " 30 U.S.G. § 8ll(a). Section lOl(d) of the Act
provides for judicial review of any such "mandatory health or safety standard"
as follows:

Judicial review
Any person who may be adversely affected by a mandatory health
or safety standard promulgated under this section may, at any time
prior to the sixtieth day after such standard is promulgated, file
a petition challenging the validity of such mandatory standard with
the United States Court of Appeals for the District of Columbia
Circuit or the circuit wherein such person resides or has his
principal place of business, for a judicial review of such standard.
No objection that has not been urged before the Secretary shall
be considered by the court, unless the failure or neglect to urge
such objection shall be excused for good .cause shown.
The
procedures of this subsection shall be the exclusive means of
challenging the validity of a mandatory health or safety standard.
30 U.S.C. § 8ll(d)(emphasis added).

671

The Secretary further contends that Judge Merlin's reliance upon the
Commission's decision in Y&O is misplaced because that decision dealt with a
distinguishable procedural challenge, i.e., that the Secretary had failed to
follow her civil penalty assessment scheme, rather than a claim that some
segment of that scheme had been unlawfully adopted. The Secretary argues
that the present cases arose because the manner in which she weighs violation
history was changed, not because she incorrectly applied her method of
proposing penalties to the facts in these cases. She also asserts that the
Mine Act does not otherwise authorize the Commission to determine the
validity of the Secretary's rules or procedures for proposing civil
penalties . 10
The operators respond that the method by which the Secretary now
calculates proposed penalties conflicts with the method set forth in her
published regulations. They assert that the Mine Act affords an operator
aggrieved by a penalty proposed pursuant to the PPL a valid basis for
contesting that penalty before the Commission and for seeking its remand to
the Secretary for recalculation under the published rules.
The operators also maintain that the Courts of Appeals are not the
exclusive forums for challenging regulatory pronouncements such as the PPL.
They assert that section lOl(d) of the Mine Act provides for judicial review
only of mandatory safety and health standards promulgated under section 101
and does not apply to regulations, such as the Part 100 regulations,
promulgated under section 508 of the Act to implement statutory provisions,
such as sections 105 and 110. The operators contend that they are not
challenging the validity of the Secretary's Part 100 regulatory scheme but,
rather, the failure to operate within that framework.
According to the operators, jurisdiction to remand to the Secretary has
been established by Y&O and is supported by section lOS(d) of the Mine Act,
which authorizes the Commission, in contested penalty cases, to "direc[t]
other appropriate relief." The referral of this issue to the Courts of
Appeals would, the operators argue, contravene the statute's policy of speedy
administrative resolution of mine safety and health disputes. They contend
that remand to the Secretary fosters expeditious resolution of many penalty
disputes without resort to de novo Commission review.

10

The Secretary notes that the D. C. Circuit retained jurisdiction over the
Coal Employment Project case until the remand is complete. 889 F.2d at 1138.
Our decisions in these seven excessive history cases do not purport to, nor, in
our opinion, do they intrude upon the Court's jurisdiction in the Coal Employment
Project case. These cases have been instituted as civil penalty proceedings
within the Commission's delineated statutory authority, as discussed below.

672

2.

Analysis
a.

Statutory Considerations

In enforcing and construing the Mine Act, the Secretary, this
Commission, and the Courts of Appeals must give effect to the "unambiguously
expressed intent of Congress." See Chevron U.S.A .. Inc. v. Natural Res. Def.
Council Inc., 467 U.S. 837, 843 (1984). Section lOl(d) clearly vests
jurisdiction over challenges to the validity of mandatory safety and health
standards exclusively with the United States Courts of Appeals. 11 As the
Secretary acknowledges, Part 100 regulations are not mandatory standards but,
rather, are regulations adopted pursuant to section 508 of the Act. 12 The
distinction between mandatory standards and section 508 regulations is well
recognized. See, .!L..,g.,_, UMWA v. Dole, 870 F.2d 662, 668 (D.C. Cir. 1989).
According to the Secretary, the PPL is not a section 508 regulation or
a "binding" substantive or legislative rule but, rather, is a "non-binding"
agency pronouncement issued as an extension of the Part 100 regulatory
scheme. The Secretary variously identifies the PPL more specifically as an
"interpretation," "policy statement," or an "internal procedure." See Sec.
Br. at 18-32. The text of section lOl(d) neither states nor implies that its
provision for exclusive judicial review extends to section 508 regulations or
to challenges to non-binding agency pronouncements. 13
Congress lodged further exclusive jurisdiction in the appellate courts
for judicial review of Commission decisions. Section 106, 30 U.S.C. § 816.
Although Congress carved out these two areas of exclusive jurisdiction in the
Mine Act for Court of Appeals review, there is no indication that Congress
intended to confer exclusive jurisdiction with respect to the kind of
challenges before us in these proceedings. Neither section lOl(d), section
508, nor any other provision of the statute precludes such challenges in the
context of enforcement proceedings.

11

The Act defines "mandatory health or safety standard(s]" as "the interim
mandatory health or safety standards established by (Titles] II and III of this
[Act], and the standards promulgated pursuant to [Title) I of this [Act)." 30
U.S.C. § 802(1). Title I of the Act, in section 101, grants the Secretary the
authority to promulgate "improved" standards (n. 9, supra).
12

Both proposed excessive history rules (December 1990 and January 1992)
cited sections 508, 105, and 110 of the Act as their statutory authority. 55
Fed. Reg., supra, at 53484; 57 Fed. Reg. at 2977.
13

The relatively brief legislative history pertaining to section lOl(d)
confirms Congress' intent that the provision applies only to challenges to
mandatory standards.
See S. Rep. No. 181, 95th Cong., 1st Sess. 20-21, 63
(1977), reprinted in Senate Subcommittee on Labor, Committee on Human Resources,
95th Cong., 2nd Sess., Legislative History of the Federal Mine Safety and Health
Act of 1977, at 608-09, 651 (1978)("Legis. Hist.
Conf. Rep. No. 461, 95th
Cong., 1st Sess. 43, reprinted in Legis. Hist. at 1321.
11

673

);

Indeed, the statute as a whole makes clear that Commission jurisdiction
properly attaches over the challenges raised in these cases. 14 A number of
the Act's provisions confer subject matter jurisdiction on the Commission "by
establishing specific enforcement and contest proceedings and other forms of
action or proceeding over which the Commission judicially presides .... "
Kaiser Coal Corp., 10 FMSHRC 1165, 1169 (September 1988). Among such
proceedings are contests of the Secretary's proposed civil penalties pursuant
to section 105(d) of the Act -- the actions involved in these cases.
Further, where the statute creates Commission jurisdiction, it endows the
Commission with a plenary range of adjudicatory powers to consider issues, to
make findings of fact and conclusions of law, and to render relief -- in
short, to dispose fully of cases committed to Commission jurisdiction. See,
~. 30 U.S.C. §§ 815(c) (2) & (3) (Commission judicial powers with regard
to discrimination complaints); 30 U.S.C. § 815(d) (Commission judicial powers
with respect to citation and penalty contests); 30 U.S.C. § 817(e)(l)
(Commission judicial powers over imminent danger contests); and 30 U.S.C.
§ 823 (general judicial powers of Commission judges and Commission).
·Significantly, section 105(d) broadly authorizes the Commission to direct
"other appropriate relief." Thus, for example, the Commission, with Court of
Appeals concurrence, has cited this language in section lOS(d) as implicit
authority for granting declaratory relief, as appropriate, in contest
proceedings. Kaiser, 10 FMSHRC at''1171; Climax Molybdenum Co. v. Secretary,
703 F.2d 447, 452 (10th Cir. 1983).
In such contest proceedings, the Secretary's less formal, "non-binding"
regulatory pronouncements fall within the Commission's jurisdictional
purview. In fact, the Commission has often been asked by the Secretary to
give weight or defer to such pronouncements. In appropriate cases, the
Commission has examined such materials as evidence of the Secretary's
policies and practices and of the consistency in her legal positions. See,
~. Mettiki Coal Corp., 13 FMSHRC 760, 766-67 & nn. 6 & 7 (May 1991); cf.
Coal Employment Project I, 889 F.2d at 1130 n. 5. The Commission also has
refused to accord effect to such material when it represents an improper
attempt to amend mandatory standards or implementing regulations outside the
notice-and-comment process. King Knob Coal Co., 3 FMSHRC 1417, 1420-21 (June
1981).
The Mine Act expressly empowers the Commission to grant review of
"question[s) of law, policy or discretion," and to direct review sua sponte
of matters that are "contrary to ... Commission policy" or that present a
it,
This Commission, in general, is obliged to accord "weight" to the
Secretary's interpretations of the statute and her own regulations. S. Rep. No.
181 at 49, reprinted in Legis. Hist. at 637. However, we perceive no indication
in the statute or its legislative history, or in sound policy, that deference to
the Secretary 1 s views of Commission jurisdiction is required.
If deference
applies in determining jurisdiction, it should be accorded to the Commission's
interpretation of its own jurisdiction under the Mine Act.
The question of
whether Chevron applies in the context of an agency's determination of its own
statutory jurisdiction is unsettled.
See, ~. The Business Roundtable v.
S.E.C., 905 F.2d 406, 408 (D.C. Cir. 1990).

674

"novel question of policy .... " Sections 113 (d) (2) (A) (ii) (IV) & (B), 30
U.S.C. §§ 823(d)(2)(A)(ii)(IV) & (B). Since Congress authorized the
Commission to direct such matters for review, we infer that Congress intended
the Commission to possess the necessary adjudicative power to resolve
them. 15 It would be anomalous if the Commission were deemed to lack the
judicial power necessary to examine the effect of the PPL in these
proceedings. The reason the Commission was created by Congress and equipped
with broad remedial powers and policy jurisdiction was to assure due process
protection under the statute and, hence, to enhance public confidence in the
mine safety and health program. See S. Rep. at 47, reprinted in Legis. Hist.
at 635. Addressing claims of arbitrary enforcement by the Secretary is at
the heart of that adjudicative role.
The one extensive judicial discussion of this issue to date accords
with the foregoing analysis. In Bituminous Coal Operators' Ass'n. Inc. v.
Marshall, 82 F.R.D. 350 (D.D.C. 1979) ("BCOA''), the District Court determined
that it lacked subject matter jurisdiction over a pre-enforcement challenge
to a Secretarial "Interpretative Bulletin" dealing with the subject of
miners' "walkaround" rights under section 103(f) of the Mine Act, 30 U.S.C.
§ 813(f).
Among the challenges raised by the plaintiff was the claim that
the Bulletin had been issued in violation of the APA's notice-and-comment
requirements. The Court reviewed theadministrative enforcement and
adjudicative structure of the Act. BCOA, 82 F.R.D. at 352-53. Summarizing
that scheme, the Court stated:
The Act contemplates that the Secretary issue
citations and occasionally orders to mine operators
when he has reason to believe that any mandatory
safety and health regulation or any provision of the
Act is being violated. Review of every such
citation, once followed by a proposed penalty, and of
every such order is vested first in the ...
Commission . . . and then in the Federal Courts of
15

No comparable policy jurisdiction was expressly granted to the
Occupational Safety and Health Review Commission ("OSHRC") under the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq. (1988)("0SHAct"), which,
like the Mine Act, is a "split-enforcement" statute dividing judicial and
enforcement functions between two separate agencies. In Martin v. OSHRC, 499
U.S. _ _ , 113 L.Ed. 2d 117 (1991), which did not address the issue under
consideration here, namely, the scope of an adjudicative agency's subject matter
jurisdiction under a "split-enforcement" statute, the Supreme Court held that,
with respect to ambiguous regulations promulgated under the OSHAct by the
Secretary, reviewing courts are required to defer to the Secretary's reasonable
interpretations of such regulations rather than to OSHRC' s interpretations.
Martin, 113 L.Ed. 2d at 127-33. Martin made clear that it applied only to the
"division of powers between the Secretary and the Commission under the [OSHAct]."
113 L.Ed. at 132. The Mine Act's express conferral of policy jurisdiction upon
this Commission is a crucial distinction between these two "split-enforcement"
regulatory schemes and may be one reason the Court delimited the scope of its
holding.

675

Appeals. This avenue for review provides plaintiff's
members with two fully adequate forums for the
consideration of the claims plaintiff raises here.
82 F.R.D. at 352 (footnote omitted).
The Court specifically indicated that, when the "Secretary acts in a
manner which adversely affects an operator, the proper procedure for review
of that act [is] to proceed first to the Commission and then to an
appropriate Court of Appeals." 82 F.R.D. at 353. The Court found that the
Interpretative Bulletin would adversely affect the interests of the plaintiff
association's members only if it were actually relied upon by the Secretary
in the issuance of citations and proposed penalties. Id. "Once that
occurs," the Court observed, "the aforementioned exclusive avenue for review
is triggered." Id.
The Court recognized the judicial authority of the Commission to
resolve the kinds of issues before us in the present cases:
The Act, moreover, does not limit the nature of
the issues - - be they f_actual or legal - - which the
Commission or the Courts of Appeals may entertain.
Consequently, all of the plaintiff's claims may be
raised in those forums. This fact further supports
the conclusion that the avenues of review provided by
the Act are exclusive.

*

*

*

Significantly, were the District Courts to
entertain actions such as this one, they would lack
the aid of the Commission's experience and expertise.
A case brought to a Court of Appeals, pursuant to 30
U.S.G. § 816, would, by contrast, usually enjoy the
benefit of such aid. Most of the issues raised in
the instant action are typical of the questions which
Congress wished the Commission to decide in the first
instance. Moreover, as tendered here, they could be
more effectively considered in the light of some
concrete factual circumstances, are in many respects
entirely conjectural, and therefore must be deemed
not sufficiently ripe for determination by this
Federal Court.
82 F.R.D. at 353, 354 (citation omitted).
In sum, we do not perceive any bar in section lOl(d), or elsewhere in
the Act, to our consideration of the operators' challenge to the PPL in these
contest proceedings. To the contrary, we discern substantial statutory
indicia that these claims are within our purview.

676

b.

Applicability of Y&O

The Secretary further contends that, apart from whether section lOl(d)
precludes Commission review of these issues, our decision in Y&O does not
reach the issue presented in these cases. We disagree.
Section lOS(d)'s authorization to direct "other appropriate relief"
underlies the Commission's Y&O holding. Y&O stands for the proposition that,
in certain circumstances, the Commission may require the Secretary to
repropose penalties in a manner consistent with the Part 100 penalty
regulations. Viewing the Secretary's regulations in the context of the Act's
bifurcated penalty scheme, the Commission recognized that it is generally
neither necessary nor desirable to require the Secretary to repropose a
penalty. Y&O, 9 FMSHRC at 679. The Commission rejected such a process where
a hearing on the merits of the penalty had already been held before a
Commission judge. Id. The Commission concluded, however, that "it would not
be inappropriate for a mine operator prior to a hearing to raise and, if
appropriate, be given an opportunity to establish that in proposing a penalty
the Secretary failed to comply with [her] Part 100 penalty regulations."
9 FMSHRC at 679-80. The rationale for this conclusion was the Commission's
role in guarding against arbitrary,enforcement by the Secretary. "As has
been stated, '[i]t is axiomatic that an agency must adhere to its own
regulations.' Brock v. Cathedral Bluffs Shale Oil Co,, 796 F.2d 533[, 536]
(D.C, Cir. 1986) ... , citing Accardi v. Shaughnessy, 347 U.S. 260, 265-67
(1954)." 9 FMSHRC at 679. The Commission made clear that the scope of its
inquiry into the Secretary's actions is limited because the Secretary "need
only defend on the ground that [she] did not arbitrarily proceed under ...
[her] regulations .... " 9 FMSHRC at 680. If the Secretary's manner of
proposing penalties is a legitimate concern to an operator and if he can
prove the Secretary's departure from her regulations, then intercession by
the Commission at an early stage of the litigation could assist in securing
fidelity by the Secretary to her regulations. Such relief narrows the
penalty issues in Commission proceedings and promotes settlement. Id.
The Secretary asserts that the operators' argument here is not that she
has failed to follow her Part 100 civil penalty scheme, the issue in Y&O, but
that she has changed that scheme through unlawful adoption of the PPL -- a
subject the Secretary views as beyond Y&O and the Commission's authority.
However, the Secretary also characterizes the PPL as a valid extension of the
Part 100 scheme. The operators complain that the PPL cannot be so viewed and
that the penalties proposed according to its provisions conflict with the
existing Part 100 regulations. We are satisfied that the operators do not
attack the validity of the Secretary's Part 100 regulations but, rather, the
Secretary's failure to operate within, and to abide by, those regulations.
We agree with the operators and the judge that a failure by the Secretary to
comply with her regulations, by reliance upon an invalid PPL, would be within
the scope of Y&O.
3.

Conclusion on Commission jurisdiction

For the reasons stated above, we hold that the Commission possesses
subject matter jurisdiction under the Mine Act and under Commission precedent

677

to consider the validity of the PPL in these civil penalty contests and we
affirm the judge's determination of jurisdiction.
B.

Validity of the Program Policy Letter

The validity of the PPL turns on two major issues: whether the PPL is
justified by the Court's interim mandate in Coal Employment Project I; and
whether the PPL qualifies as an exception to the APA's notice-and-comment
requirements. If the PPL was not validly promulgated, it can be accorded no
legal effect in these proceedings. 16
1.

Scope of interim mandate in Coal Employment Project I
a.

Parties' Arguments

The Secretary maintains that the PPL was issued to comply with the
Court's order in Coal Employment Project I as well as to address a concern of
the Department's Inspector General that repeat violations receive a higher
penalty assessment. S. Br. at 17. According to the Secretary, the Court
emphasized that Congress was intent on "assuring that the civil penalties
provide an effective deterrent against all offenders [ ... ]with records of
past violations" and was "particularly concerned about curbing repeat
offenders among mine operators." S. Br. at 34, quoting Coal Employment
Project I, 889 F.2d at 1132, 1133. She argues that, given the broad scope of
the Court's concerns, it was proper for her to address an operator's history
of S&S violations as well as non-S&S violations. The Secretary asserts that,
since the Court authorized her to take "immediate interim steps" pending
completion of its rulemaking proceeding, her actions did not exceed the
Court's mandate.
The operators contend that the Secretary cannot dispute that the PPL is
actually beyond the scope of the Court's interim order because the Assistant
Secretary has admitted that "MSHA's new program goes far beyond what the
court stipulated." Dr. Br. at 29. They maintain that the Court's orders
were intended to remedy, in the interim, a specific perceived defect in the
Part 100 regulations -- i.e., prior single penalty, non-S&S violations were
not being taken into account in determining an operator's history of
violations when assessing penalties for subsequent violations. They assert
that MSHA has created a new category of "special-history assessments" that
arbitrarily increases proposed penalties based on an operator's history of
violations
Dr. Br. at 4. They further assert that they are being penalized
16

The operators' challenge here is not to the merits of the excessive
history program.
We note, however, that concerns have been raised about its
targeting.
At oral argument, reference was made to comments filed in the
rulemaking proceeding to the effect that mines without excessive history, as that
term is defined by the Secretary, had five times the fatality rate of mines with
excessive history.
Oral Arg. Tr. 48 49.
Officials of the UMWA and the
Bituminous Coal Operators' Association have raised the same concern, in a joint
letter to the Assistant Secretary for Mine Safety and Health, dated January 15,
1992.

678

twice for their history of violations because they are being assessed penalty
points based on that history in the calculation of their regular assessment,
and then assessed a percentage increase under the special history assessment
based on that same history of violations. They contend that the PPL
overreaches the Court's interim mandate and MSHA's authority and that such
changes in penalty calculation required notice-and-comment rulemaking.
b.

Analysis

As discussed earlier, the issue in Coal Employment Project I was the
validity of the single penalty assessment program. The Court found the
exclusion of these violations from an operator's history to be in serious
conflict with the purposes of the Mine Act and ordered the Secretary to amend
or establish regulations to assure that the single penalty standard would
take into account the operator's history of violations. The Court also
issued an interim mandate requiring the Secretary to consider the operator's
history of non-S&S violations, in assessing single penalties and in assessing
regular penalties for S&S violations. 889 F.2d at 1138, 1139.
The PPL is not so limited in accordance with the interim judicial
mandate. Rather, it takes account of.. S&S violations as well as non-S&S
violations when determining whether the operator's history is "excessive."
Under the PPL, an operator with "excessive history" is not eligible for
single penalty assessments for non-S&S violations nor for regular assessments
of S&S violations. Rather, both types of violations must be assessed higher
penalties, non-S&S under the regular assessment formula and S&S under the
"special history assessment" created by the PPL.
The Court's immediate concern was with the history of single penalty,
non-S&S violations, as that history relates to assessments of subsequent S&S
and non-S&S violations. It is clear that the PPL exceeds the Court's interim
mandate because it requires consideration of an operator's history of S&S as
well as non-S&S violations and because it establishes a new schedule of
penalties based on that history.

The PPL's background section explains its motivation as multiple, based
on deterrence of violations, meeting the requirements of a court order and

responding to a recommendation from the Department of Labor's Office of the
Inspector General. In fact, when the PPL was issued, the Department issued a
press release stating that this new program to identify mines with an
excessive history of violations "goes far beyond what the court stipulated"
and would increase penalties for many violations. U.S. Department of Labor
Press Release 90-287 (June 5, 1990). Counsel for the Secretary, in
responding to a Commissioner's question at oral argument, did not dispute
that the PPL took into account not only the Court's interim mandate but the
Court's long-term concerns as well. Oral Arg. Tr. 16 17, 55-56. Thus, the
record makes clear that the PPL addresses not only the Court's immediate,
interim concerns but also broader concerns including those that the Court
ordered the Secretary to address through notice-and-comment rulemaking. See
889 F.2d at 1138-39.

679

We conclude that the PPL goes beyond the Court's interim mandate.
Accordingly, we affirm the judge's holding that, by requiring consideration
of an operator's S&S history and by imposing special history assessments, the
PPL exceeds the scope of the Court's interim mandate in Coal Employment
Project I. We reject the Secretary's contention that the PPL finds
justification within the Court's interim mandate.
2.

Validity of the Program Policy Letter under the
Administrative Procedure Act
a.

Parties' Arguments

The Secretary argues that the PPL merely implements section 100.5,
which states that "MSHA may elect to waive the regular assessment formula
(§ 100.3) or the single assessment provision (§ 100.4) if the Agency
determines that conditions surrounding the violation warrant a special
assessment." The Secretary maintains that section 100.5 grants her wide
discretion to utilize the special assessment process and that the method set
forth in the PPL for proposing "excessive history" penalties is no more than
a form of special assessment. The Secretary states that the Commission owes
her deference on this issue because ....this interpretation of her own regulation
is reasonable.
She contends, more broadly, that since the PPL interprets
section 100.5, it is not a substantive rule but is an "interpretative rule"
that does not require notice-and-comment rulemaking under the APA. According
to the Secretary, the PPL merely addresses the manner in which she weighs one
of the six statutory criteria and does not place new binding obligations on
operators.
The Secretary further argues that, given the bifurcated penalty scheme
of the Act, under which the Commission assesses civil penalties de novo in
contested cases, the PPL does not abridge operators' due process rights, and
that she was not required under the APA to engage in notice-and-comment
rulemaking, particularly because the PPL was issued as a direct result of the
Court's order in Coal Employment Project I. The Secretary alternatively
classifies the PPL as a policy statement and/or internal procedure, both of
which, like interpretative rules, are exempt from the APA notice-and-comment
process.
The operators contend that the PPL is not a special assessment
procedure implementing section 100.5 but a hybrid creation and that the plain
language of section 100. 5 authoriz.es special assessments only when the
conditions surrounding a particular violation warrant such an assessment.
The operators emphasize that the PPL is inconsistent with Part 100's intent
that special assessments not be automatic. They argue that the PPL's
excessive history policy substantially exceeds and conflicts with the penalty
scheme established by Part 100 and, thus, that the PPL is not merely an
interpretation of section 100.5.
The operators further contend that the PPL contains new substantive
rules that were established without notice and-comment, in violation of the
APA. They claim that rulemaking was required because the PPL establishes
substantive, binding norms that determine an operator's obligations under the

680

Act and that strictly bind the Secretary's assessment personnel to a precise
formula in assessing penalties, without discretion or exception. The
operators argue that Judge Merlin was correct in concluding that the PPL does
not qualify under any of the exceptions to notice-and-comment rulemaking in 5
U.S.C. § 553(b) -- i.e., the PPL does not qualify as a general statement of
policy or a rule of procedure or practice, and does not fall within the "good
cause" exception of the APA. They further argue that the fact that the
Commission can review contested citations de novo is irrelevant for APA
purposes.
b.

Analysis

In examining the nature of the PPL, we first discuss MSHA's history of
adopting its civil penalty rules through notice-and-comment rulemaking and
then delineate the controlling APA framework. We examine the PPL in relation
to the exceptions to notice-and-comment rulemaking to determine whether it
qualifies under any of them. Finally, we address the Secretary's contention
that the PPL establishes a process for special assessments under section
100.5.
(1)

AdoptiOn of penalty regulations
through notice-and-comment rulemaking

The PPL contrasts with previous formal actions by the Secretary on
penalty assessment procedures. Until issuance of the PPL, the Secretary
adopted such regulations pursuant to APA notice-and-comment rulemaking under
the aegis of section 508 of the Mine Act.
Upon the Mine Act's transfer of mine safety and health enforcement
authority to the Department of Labor in 1978, the Secretary undertook noticeand-comment rulemaking to govern the proposed assessment of civil penalties.
43 Fed. Reg. 9120-21 (March 3, 1978). The Secretary announced an intent to
carry forward the regulatory approach of the Secretary of Interior under the
Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C. § 801 (1976)
(amended 1977), in a program of regulations establishing a penalty point
formula and a special assessment provision.
The Secretary adopted the regulatory penalty assessment scheme in Part
100. 43 Fed. Reg. 23514 (1978). Following these initial regulatory steps,
the Secretary continued to pursue notice-and-comment rulemaking procedures
and the policy of seeking wide participation in consideration of proposed
changes. When issuing proposed revised regulations, which were later
adopted, making significant changes in the civil penalty rules (including the
single penalty assessment) in 1980 and 1982, MSHA provided for public comment
and held public hearings.
45 Fed. Reg. 74444 (1980); 47 Fed. Reg. 2335
(1982); 47 Fed. Reg. 22294 (1982). The Secretary has not asserted that she
may adopt section 508 implementing regulations outside the APA.

681

(2)

Requirements of the Administrative Procedure
Act's notice-and-comment process

Section 553 of the APA requires agencies to provide notice of proposed
rulemaking and an opportunity for public comment prior to a rule's
promulgation, modification, amendment, or repeal. 5 U.S.C. § 553. See
American Hosp. Ass'n v. Bowen, 834 F.2d 1037, 1044 (D.C. Cir. 1987). Under
the APA, all "rules" must be promulgated through such notice-and-comment
rulemaking. "Rule" is defined as:
the whole or a part of an agency statement of general
or particular applicability and future effect
designed to implement, interpret, or prescribe law or
policy or describing the organization, procedure, or
practice requirements of an agency and includes the
approval or prescription for the future of rates,
wages, corporate or financial structures or
reorganizations thereof, prices, facilities,
appliances, services or allowances therefor or of
valuations, costs, or a,~counting, or practices
bearing on any of the foregoing[.]
5 u.s.c. § 551(4).

In his opinion below, Judge Merlin summarized the value of the APA's
notice-and-comment process:
Essential to a proper determination of [this]
case is recognition and acknowledgement of the
important purposes served by notice and comment. One
purpose of the rulemaking process is to insure a
thorough exploration of relevant issues culminating
in application of agency expertise after interested
parties have submitted their arguments.
and Electric Company v. Federal Power Commission, 506
F.2d 33, 39 (D.C. Cir. 1974). Another purpose is to
provide that the legislative function of administrative agencies is so far as possible exercised
only upon public participation and notice as a means
of assuring that an agency's decisions are both
informed and responsive. American Bus Association v.
United States, 627 F.2d 525, 528 (D.C. Cir. 1980).
Also, public participation and fairness must be
reintroduced to affected parties after governmental
authority has been delegated to unrepresentative
agencies. Batterton v. Marshall, 648 F.2d 694, 703
(D.C. Cir. 1980). Finally, notice and comment ar~
necessary to the scheme of administrative governance
established by the APA because they assure the

682

of administrative norms. Air Transport
Association of America v. Department of Trans900 F.2d 369, 375 (D.C. Cir. 1990).
13 FMSHRC at 349-50.
The APA, however, provides that the notice-and-comment process does not
apply to "interpretative rules, general statements of policy, or rules of
agency organization, procedure, or practice." 5 U.S.C. § 553(b)(3)(A). The
APA also allows an agency to dispense with notice-and-comment procedures if
it "for good cause finds (and incorporates the finding and a brief statement
of reasons therefor in the rules issued) that notice and public procedure
thereon are impracticable, unnecessary, or contrary to the public interest."
S U.S.C. § 553(b)(3)(B).
The D.C. Circuit has articulated two guidelines for determining what
may properly be classified as "interpretative rules, general statements of
policy, or rules of agency organization, procedure or practice." First, in
classifying agency action, the administrative agency's own label of the
action is "indicative" but not necessarily "dispositive"; instead it is the
"substance of what the [agency] has 'purported to do and has done which is
decisive." Chamber of Commerce v. OSHA, 636 F.2d 464, 468 (D.C. Cir.
1968)(citations omitted). While the Secretary's views of the nature of her
actions under the APA are entitled to "some" weight, the degree of deference
to be accorded is "not overwhelming," and of "far greater importance" than
the Secretary's characterizations are the actual language and effects of her
pronouncements. Cathedral Bluffs, -796 F.2d at 537-38.
Second, the exceptions to notice-and-comment rulemaking are limited in
extent and are to be narrowly construed. The D.C. Circuit has explained:
Congress intended the exceptions to § 553's notice
and comment requirements to be narrow ones. The
purposes of according notice and comment
were twofold: "to reintroduce public
participation and fairness to affected parties after
governmental authority has been delegated to
unrepresentative agencies," Batterton, [ 648 F. 2d at
703], and to "assure[] that the agency will have
before it the facts and information relevant to a
particular administrative problem, as well as
suggestions for alternative solutions." Guardian
Federal Savings & Loan Insurance Corp., 589 F.2d 658,
662 (D.C. Cir. 1978). In light of the obvious
importance of these policy goals of maximum
participation and full information, we have
consistently declined to allow the exceptions
itemized in§ 553 to swallow the APA's wellintentioned directive.
~' Alcaraz v. Block,

683

746 F.2d 593, 612 (D.C. Cir. 1984)("The exceptions to
section 553 will be 'narrowly construed and only
reluctantly countenanced'")(citation omitted) ....
834 F.2d at 1044.
In general, the APA provisions cited above separate administrative
pronouncements "that carry the force of law from those that do not."
Batterton, 648 F.2d at 701. Advance notice and public comment are required
for rules that are substantive or legislative, and thus bear the force of
law. Id. In the words of the Batterton Court, legislative rules manifest
the following qualities:
Legislative rules ... implement congressional intent;
they effectuate statutory purposes. In so doing,
they grant rights, impose obligations, or produce
other significant effects on private interests. They
also narrowly constrict the discretion of agency
officials by largely determining the issue addressed.
Finally, legislative rules have substantive legal
effect.
648 F.2d at 701-02 (footnote omitted).
In contrast to substantive rules, "non-binding agency actions" (the
Secretary's characterization of the PPL) do not carry the force of law. In
Batterton, the Court described such agency pronouncements as follows:
Non-binding action, in contrast, merely
expresses an agency's interpretation, policy, or
internal practice or procedure. Such actions or
statements are not determinative of issues or rights
addressed. They express the agency's intended course
of action, its tentative view of the meaning of a
particular statutory term, or internal house-keeping
measures organizing agency activities. They do not,
however, foreclose alternate courses of action or
conclusively affect rights of private parties ....
Unlike legislative rules, non-binding agency
statements carry no more weight on judicial review
than their inherent persuasiveness commands.
648 F.2d at 702 (footnote omitted).
(3)

The PPL as an interpretative rule

An interpretative rule, the first exception set forth in section 553,
is an agency statement "as to what [the agency] thinks the statute or
regulation means." Bowen, 834 F.2d at 1045; see also Batterton, 648 F.2d at
705. The function of such a pronouncement is "to allow agencies to explain
ambiguous terms in legislative enactments without having to undertake
cumbersome proceedings." Bowen, 834 F.2d at 1045. Substantive rules grant

684

rights, impose obligations, or otherwise significantly affect private
interests. In contrast, as a form of non-binding action, an interpretative
rule seeks merely to clarify or explain existing law.
Interpretive
pronouncements are "essentially hortatory and instructional." Alcaraz v.
Block, 746 F.2d 593, 613 (D.C. Cir. 1984).
It is readily apparent that the PPL cannot qualify as an interpretative
rule. From a formal standpoint, the text of the PPL does not contain any
such self-identification. We also find no indication in the PPL that it is
purporting to explain or interpret any part of the Secretary's existing Part
100 regulations. The PPL does not simply "remind" operators of existing
penalty proposal formulas under the Part 100 scheme, but imposes new
substantive formulas.
Cabais v. Egger, 690 F.2d 234, 238-39 (D.C. Cir.
1982). Nor does the PPL merely construe a regulatory or statutory term. Cf.
APWU v. USPS, 707 F.2d 548, 559 (D.C. Cir. 1983), cert. den., 465 U.S. 1100
(1984).
The PPL's mathematical formula for calculating excessive history
constrains discretion in the proposal of penalties. Implementation of the
PPL impinges significantly on private interests in the form of higher penalty
proposals in the present cases as weJ.l as in many others. In response to a
question raised by a Commissioner at oral argument, the Secretary submitted
data to the Commission on September 17, 1991, indicating that for the period
June 1, 1990, to May 31, 1991, actual assessments with excessive history
increases would be $2.9 million higher than the estimate of those assessments
without excessive history increases. This is an increase of 18%.
Accordingly, in terms of its nature, force, and potential impact, we find the
PPL's excessive history provisions to be substantive in nature. See
Batterton, 648 F.2d at 706 (for similar reasons, Department of Labor's
statistical methodology for calculating unemployment statistics found to be
substantive, not interpretive); Pickus v. United States Bd. of Parole, 507
F.2d 1107, 1112-13 (D.C. Cir. 1974)(Board of Parole's guidelines limiting
discretion and affecting private interests deemed substantive, not
interpretive).
(4)

The PPL as a policy statement

A general statement of policy, the second exception set forth in
section 553, is "merely an announcement to the public of the policy which the
agency hopes to implement in future rulemaking, or adjudications." Pacific
Gas & Electric Co. v. FPG, 506 F.2d 33, 38 (D.G. Cir. 1974). Its function is
to "allow agencies to announce their 'tentative intentions for the
future' .... " Bowen, 834 F.2d at 1046, quoting Pacific Gas & Electric, 506
F.2d at 38. In the words of the Bowen Court:
We have previously contrasted "a properly adopted
substantive rule" with a "general statement of
policy," observing that while a substantive rule
"establishes a standard of conduct which has the
force of law" in subsequent proceedings,

685

[a] general statement of policy, on the
other hand, does not establish a "binding
norm." It is not finally determinative
of the issues or rights to which it is
addressed. The agency cannot apply or
rely upon a general statement of policy
as law because a general statement of
policy only announces what the agency
seeks to establish as policy.
Pacific Gas & Electric, 506 F.2d at 38 (footnote
omitted); see also Batterton, 648 F.2d at 706-07.
834 F.2d at 1046.
In distinguishing between substantive rules and policy statements, the
D.C. Circuit has utilized a "two criteria" test:
First, courts have said that, unless a pronouncement
acts prospectively, it is a binding norm. Thus ... a
statement of policy maycnot have a present effect: "a
'general statement of policy' is one that does not
impose any rights and obligations .... "

*

*

*

The second criterion is whether a purported policy
statement genuinely leaves the agency and its
decisionmakers free to exercise discretion.
American Bus Ass'n v. United States, 627 F.2d at 529, (citations and footnote
omitted), quoting Texaco v. FPC, 412 F.2d 740, 744 (3d Cir. 1969).
Applying this analytic framework, we find lacking in the PPL an
orientation to future, prospective agency action. The challenged provisions
have effect now, as these cases demonstrate. By increasing proposed
penalties through application of a mathematical formula, the PPL clearly
affects private interests in both a substantial and present manner. The PPL
sets forth a binding norm that is determinative of the penalty proposal
issues (and corresponding operator interests) to which it is addressed.
Pacific Gas & Electric, 506 F.2d at 38. Like the statistical methodology in
Batterton, the pronouncement at issue here "does not merely represent [the
Secretary's] future intention. It presents the course the agency has
selected and followed, resulting in significant changes from the previous
method." Batterton, 648 F.2d at 706.
The PPL also circumscribes the Secretary's penalty proposal discretion.
Like the statistical methodology in Batterton and the parole guidelines in
Pickus, the PPL's excessive history provisions are "formula-like,"
"effectively direc[t]" the Secretary's discretionary judgment in proposing
penalties, and "define a fairly tight framework" to limit and channel the
Secretary's broad penalty proposal authority.
Batterton, 648 F.2d at

686

707, citing Pickus, 507 F.2d at 1113.
the PPL:

Judge Merlin delineated this aspect of

By every measure, the precepts laid down by the
letter must be held to be substantive and not merely
a general statement of policy .... The letter sets
forth the exact numerical levels at which an
excessive history comes into being and the letter
further details precisely what occurs when these
levels are attained. Non S&S violations with
excessive history are subject to the regular
assessment formula and S&S violations with excessive
history are subject to a special history assessment
formula containing prescribed percentage increments
in penalty amounts. The Secretary's broad authority
under the Act to propose penalties in accordance with
the six criteria is channelled, shaped, and indeed
circumscribed in a tight framework. Absent is agency
discretion with respect to a large number of cases
involving prior history of violations and in place is
a rigid mathematical fo~ula which allows no room for
maneuver either with respect to the existence or
consequences of an excessive history.
Accordingly, if an operator has a certain
number and type of violations within a given period
it is charged with an excessive history and when it
has such a history, its civil penalty liability is
increased along prescribed lines. That is what
happened in this case. The provisions of the letter
were applied and the operator owed more money.
Such
circumstances demand that interested persons be given
notice and opportunity to participate in rulemaking
before the letter becomes final.
13 FMSHRC at 351-52 (citations omitted).
The Secretary, in identifying the PPL as a mere expression of policy,
points out that the PPL generates only proposed penalties. The Secretary
contends that the PPL cannot be regarded as determinative of penalty issues
and operators' rights, inasmuch as the Commission possesses de nova penalty
assessment authority. However, the vast majority of proposed penalties are
not contested but, instead, are paid by the operators. Therefore, in most
instances where the PPL would be applied, it would be finally determinative.
As Judge Merlin stated:
I also find misplaced the Solicitor's
proposition that notice and comment are not required
because the Secretary's penalty proposals are not
final.
The appealability to the Commission of the
Secretary's penalty proposals does not mean that
notice and comment are unnecessary.
The Secretary's

687

proposal function is an indispensable part of the
Act's civil penalty scheme. In addition, section
105(a) of the Act ... provides that penalty proposals
of the Secretary which are not appealed are final and
not subject. to any kind of review. In fact, almost
all the Secretary's penalty proposals become final
under this provision. The appeal rate to the
Commission from MSHA proposed assessments were 3.2%
in FY'88, 3.7% in FY'89, 4% in FY'90 and 6.7% for the
first four months of FY'91. The realities of how the
civil penalty system actually works cannot be
ignored. Even in cases that come before the
Commission, the Solicitor submits sufficient
information for the Commission to approve settlements
in the amount of the original assessment in a
significant percentage of all settlement cases.
Thus, in FY'90 the Commission approved settlements in
the amount of the Secretary's original proposal in
29% of all settlement cases.
13 FMSHRC at 352-53 (citations and footnotes omitted). We note that for
calendar year 1991, the appeal rate.from proposed assessments not involving
excessive history was 7.1%, and the rate from all proposed assessments,
including those involving excessive history, was 13.2%.
We affirm Judge Merlin's determination that the PPL is properly
classified as substantive, rather than a mere enunciation of future policy.
(5)

The PPL as a rule of agency procedure

Section 553's third exception is for rules of agency organization,
procedure, or practice. The purpose of this exception is "to ensure that
agencies retain latitude in organizing their internal operations."
Batterton, 648 F.2d at 707. As the Batterton Court explained:
A useful articulation of the exemption's critical
feature is that it covers agency actions that do not
themselves alter the rights or interests of parties,
although it may alter the manner in which parties
present themselves or their viewpoints to the agency.
(footnote omitted). This exemption does not apply where the agency
action "trenches on substantial private rights and interests." Batterton,
648 F.2d at 708.
Like the statistical methodology in Batterton, the PPL's excessive
history formula "jeopardizes the rights and interests of parties" subjected
to its coverage. 648 F.2d at 708. We find dispositive the PPL's actual
effect on penalty issues and operators' correlative interests. Thus, we
conclude that, viewed from the perspective of the third exception, the PPL is
substantive rather than procedural in nature.

688

(6)

Applicability of the "good cause" exception

We further conclude, in agreement with the judge, that the PPL cannot
be justified on the basis of the "good cause" exception in 5 U.S.C. § 553(b)
(3)(B). The grounds justifying an agency's use of the good cause exception·
must be incorporated within the agency pronouncement. 5 U.S.C. § 553(b)
(3)(B); United States v. Garner, 767 F.2d 104, 120 (5th Cir. 1985). A
judicial directive to take immediate action may constitute good cause for a
section 553(b)(3)(B) exception. American Federation of Gov. Emp. v. Block,
655 F.2d 1153, 1158 (D.C. Cir. 1981). Where there is not a judicial
directive to take immediate action, "'the mere existence of deadlines for
agency action, whether set by statute or court order, does not itself
constitute good cause for a§ 553(b)(B) exception.'" Id., quoting United
States Steel Corp. v. EPA, 595 F.2d 207, 213 (5th Cir. 1979). The good cause
exception is to be read narrowly in order to avoid providing agencies with an
escape clause from the rulemaking requirements Congress has prescribed.
Garner, 767 F.2d at 120 (5th Cir. 1985).
Unlike the Secretary's interim regulation issued in December 1989 in
response to Coal Employment Project I (supra), which formally relied upon the
APA's good cause exception and cited a need for immediate action, the PPL is
silent as to any claim of good cause under the APA. That defect alone is
fatal. Moreover, as Judge Merlin found (13 FMSHRC at 353-54), and we have
separately concluded, the PPL goes beyond the Court's interim mandate in Coal
Employment Project I. Thus, the good cause exception does not apply.
(7)

The Program Policy Letter as a type of special
assessment

The Secretary also contends that the PPL is merely a form of, or
further construction of, the special assessment procedure provided in section
100.5, supra. The special assessment provision sets forth eight categories
of violations justifying individualized consideration, including
"(h) Violations involving ... other unique aggravating circumstances." 30
C.F.R. § 100.S(h). 17 The provision requires that "[a]ll findings shall be
17

The categories are:
(a)
Violations involving fatalities and
serious injuries;
(b)
Unwarrantable failure to comply with
mandatory health and safety standards;
(c)
Operation of a mine in the face of a
closure order;
(d)
Failure to permit an authorized
representative of the Secretary to perform
an inspection or investigation;
(e)
Violations for which individuals are
personally liable under Section llO(c) of
the Act;
(f)
Violations involving an imminent

689

in narrative form."

30 C.F.R. § 100.5.

We
ect the Secretary's contention that penalty proposals under the
PPL "fall squarely within the special assessment formula" of section
100.S(h). S. Br. at 18 (emphasis added). Section 100.5 provides that "some
types of violations may be of such a nature or seriousness that it is not
possible to determine an appropriate penalty under [Section 100.3 and Section
100.4] ."
(emphasis in
). Special assessments are based on the
conditions surrounding the violation and "neither the nature nor the
seriousness of a particular violation will automatically result in a special
assessment." 47 Fed. Reg. 22292 (1982).
Although Secretarial discretion is a cornerstone of the section 100.5
special assessment program, the PPL creates a rigid formula for the proposed
assessment of all excessive history cases. MSHA, in attempting to shoehorn
violations by operators who meet the "excessive history" criteria into
section 100.S(h), seeks to increase each of these assessments based on
criteria that are unrelated to the violation itself and to do so without
examination of whether there are "unique aggravating circumstances"
surrounding the particular violation. The "Narrative Findings for Special
Assessment" sent to Drummond were ?"tllDIIlary and apparently standardized.
Identical statements of narrative findings for special assessment accompanied
the notices of proposed penalties in the other six excessive history cases.
The PPL is not a valid form of special assessment under existing regulations,
and the Secretary's interpretation of section 100.5 to that effect is
unreasonable. Cf. Brock on behalf of Williams v. Peabody Coal Co., 822 F.2d
1134, 1145, 1151 (D.C. Cir. 1987), aff'g, Secretary on behalf of Acton and
UMWA v. Jim Walter Resources, Inc., 7 FMSHRC 1348 (September 1985), et seq.
c.

For the reasons discussed above, we reject the Secretary's attempts to
the PPL under any of the APA's exemptions to notice-and-comment
rulemaking. In our opinion, the PPL is a binding norm of present effect. It
constrains the Secretary's discretion and infringes upon substantial private
interests. Accordingly, the
was required to promulgate it through
notice and-comment rulemaking. As an invalidly issued substantive rule, the
PPL can be accorded no legal
or effect in these proceedings.
j

danger;
(g)
Discrimination violations under
Section lOS(c) of the Act; and
(h)
Violations involving an
high
degree of negligence or gravity or other unique
aggravating circumstances.
30 C.F.R. § 100.S(a)-(h).

690

3.

The PPL's relationship to the Part 100 regulations and
the merits of a remand

In applying the invalid PPL in the present case to calculate civil
penalties, the Secretary acted outside the existing framework of the Part 100
regulations.
It is a fundamental principle that an agency must comply with
its own regulations, even where the promulgation of such regulations is
discretionary. Y&O, 9 FMSHRC at 679. See also Reuters. Ltd. v. FCC, 781
F.2d 946, 950-51 (D.C. Cir. 1986); California Human Development Corp. v.
Brock, 762 F.2d 1044, 1049 (D.C. Cir .. 1985). In failing to so comply, the
Secretary acted arbitrarily.
Drummond's proposed penalties were based in part on the criteria and
penalty points for regular assessment in section 100.3, which assigns points
based on history of violations. Excessive history penalty points drawn from
the PPL were then applied and percentage increases calculated. No reference
to such excessive history criteria or penalty points appears in any Part 100
regulations. Narrative findings accompanying Drummond's notice of proposed
penalties stated that the penalty amount was increased by a certain
percentage for excessive history. Thus, MSHA computed Drummond's penalties
under the regular assessment formul?:_but added to them an additional penalty
purportedly under the authority of section i00.5 (special assessments).
We conclude that the civil penalties proposed in this matter are
inconsistent with the existing Part 100 regulations, and constitute arbitrary
enforcement action. The Commission announced in Y&O that it would guard
against such arbitrary governmental action by remanding invalidly proposed
penalties to the Secretary for recalculation in accordance with the Part 100
regulations. Under the circumstances presented, we conclude that such a
remand qualifies as "other appropriate relief" in this civil penalty
proceeding.
30 U.S.C. § 815(d).
C.

Retroactivity

Drummond also argues that the excessive history provisions of the PPL
were improperly applied retroactively because all but one of the- citations in
question were issued before the PPL's May 29, 1990, effective date, and
because the history of violations includes violations that occurred before
issuance of the PPL. Judge Merlin did not reach this issue.
In Bowen v. Georgetown University Hospital. et al., 488 U.S. 204, 208
(1988), the Supreme Court stated:
Retroactivity is not favored in the law. Thus,
congressional enactments and legislative rules will
not be construed to have retroactive effect unless
their language requires this result. By the same
principle, a statutory grant of legislative

691

rulemaking authority will not, as a general matter,
be understood to encompass the power to promulgate
retroactive rules unless that power is conveyed by
Congress in express terms.
(Citations omitted). For purposes of determining whether an operator's
history is "excessive," the PPL considers violations that occurredwell
before its issuance. Some of those violations may be ones that an operator
chose not to challenge because the violations involved only a $20 penalty and
were not considered. as part of its history. Given the Supreme Court's
admonition in Bowen, the retroactive nature of the PPL's excessive history
procedures raises additional issues. The Secretary has not set forth reasons
supporting retroactivity and the justification for retroactivity is not
readily apparent. We need not resolve now whether the PPL is impermissibly
retroactive but we deem it appropriate to signal our concern.
D.

Summary

We hold that the Commission possesses subject matter jurisdiction, in
these proceedings, to consider the nature and effect of the PPL. We conclude
that the PPL exceeds the Court's interim mandate in Coal Employment Project I
and contravenes the notice-and-comment provisions of the APA. We also
conclude that the Secretary's interpretation of section 100.S(h) to encompass
the provisions of the PPL is unreasonable. As an invalidly issued
substantive rule, the PPL cannot be accorded legal effect.· The penalties
proposed against Drummond under the PPL conflict with the Part 100 regulatory
scheme and constitute arbitrary agency action. Based on section lOS(d) of
the Mine Act and in consideration of the Commission's decision in Y&O, we
conclude that these proposed penalties should be remanded to the Secretary
for recomputation according to the Part 100 regulations and the Court's
interim mandate as discussed herein.

692

III.

Conclusion
For the foregoing reasons, we affirm the judge's decision. The
proposed penalties in this matter are remanded to the Secretary for
recalculation in accordance with the existing Part 100 regulations, without
reference to or use of the PPL's "excessive history" provisions.
The
Secretary remains obligated to comply properly with the D.C. Circuit's
mandates in Coal Employment Project I and II, as discussed above.

Arlene Holen, Commissioner

:J;L/i_Q~
L. Clair Nelson, Commissioner

693

Distribution
Gregory Keltner, Esq.
Zeigler Coal Company
50 Jerome Lane
Fairview Heights, IL 62208
for Zeigler Coal

W. Christian Schumann, Esq.
Counsel, Appellate Litigation
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203

Thomas C. Means, Esq.
Christopher Miltenberger, Esq.
Crowell & Moring
Worsham, Forsythe, Samples & Wooldridge
1001 Pennsylvania Ave., N.W.
3200 - 2001 Bryan Tower
Washington, D.C. 20004
Dallas, Texas 75201
for Drummond Company and Utah Power & Light
for Texas Utilities Generating Co.
David M. Smith, Esq.
Maynard, Cooper, Frierson & Gale, P.C.
1901 Sixth Avenue North
2400 AmSouth/Harbert Plaza
Birmingham, AL 35202
for Drummond Company
Frank A. White, Esq.
James A. Lastowka, Esq.
Jones, Day, Reavis & Pogue
1450 G Street, N.W.
Washington, D.C. 20005
for American Mining Congress
Michael T. Heenan, Esq.
C. Gregory Ruffennach, Esq.
Smith, Heenan & Althen
1110 Vermont Ave., N.W.
Suite 400
Washington, D.C. 20005
for United Safety Associates
Henry Chajet, Esq.
Laura Beverage, Esq.
Jackson & Kelly
1701 Pennsylvania Ave., N.W.
Suite 650
Washington, DaC. 20006
for Hobet Mining Co.
R. Henry Moore,
Buchanan Ingersoll
600 Grant St., 57th Floor
Pittsburgh, PA 15219
for Cyprus Plateau Mining

694

Chief Administrative Law Judge Paul
Merlin
Federal Mine Safety & Health Review
Conunission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 28, 1992

Docket Nos. SE 90-125
SE 90-127
SE 90-131
SE 91-2
SE 91-3
SE 91-4
SE 91-15
SE 91-20
SE 91-21
SE 91-29

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

DRUMMOND COMPANY, INC.

BEFORE:

Backley, Doyle, Holen and Nelson, Commissioners 1
DECISION

BY THE COMMISSION:
This consolidated civil penalty proceeding arising under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act"
or "Act"), involves the validity of the Secretary of Labor's interim
"excessive history" program as applied to the proposal of civil penalties
under the Mine Act against Drummond Company, Inc. ("Drummond"). This decisior
is one of seven decisions issued by the Commission with respect to the
Secretary's excessive history program. 2
In all seven proceedings, the mine operators filed motions with the
presiding Commission administrative law judges requesting that the proposed
penalties be remanded to the Secretary of Labor for recalculation. The
operators contended that the proposed penalties were improper because they
were not based on the Secretary's civil penalty regulations set forth at
30 C.F.R. Part 100 ("Part 100") but, instead, were computed in accordance with
1

Chairman Ford did not participate in the consideration or disposition of
this matter.
2

The other excessive history decisions are: Drummond Co. , Inc. , 14 FMSHRC
No. SE 90-126; Zeigler Coal Co., 14 FMSHRC
, No. LAKE 91-2; Texas
Utilities Mining Co., 14 FMSHRC
, No. CENT 91-26; Utah Power & Light Co.,
14 FMSHRC
, Nos. WEST 90-320, etc.; Hobet Mining, Inc., 14
FMSHRC
, No. WEVA 91-65; and Cyprus Plateau Mining Corp., 14 FMSHRC _ _ ,
Nos. WEST 91-44, etc.

~-•

695

the interim excessive history program set forth in the Secretary's Program
Policy Letter No. P90-III-4 (May 29, 1990)(the "PPL"), which, the operators
asserted, had been unlawfully implemented outside the notice-and-comment
process required by the Administrative Procedure Act, 5 U.S.C. § 551 et seq.
(1988)("APA"). Following hearings on the motions, the judges reached
conflicting decisions as to Commission jurisdiction, the validity of the PPL
and whether the proposed civil penalties should be remanded to the Secretary.
The aggrieved parties filed petitions for interlocutory or discretionary
review seeking review of the same general issues: (A) whether the Commission
has subject matter jurisdiction to consider the validity of the PPL;
(B) whether the Secretary acted arbitrarily in proposing civil penalties on
the basis of the PPL, an issue that involves an examination of whether the PPL
exceeds the interim mandate of the United States Court of Appeals for the
District of Columbia Circuit in Coal Employment Project v. Dole, 889 F.2d 1127
(1989)("Coal Employment Project I"); and whether the PPL was adopted in
contravention of the APA's notice-and-comment requirements; and (C) whether
the excessive history provisions of the PPL are impermissibly retroactive.
The Commission granted the petitions for review and heard consolidated oral
argument in three of the seven proceedings.
In the present case, Commission Chief Administrative Law Judge Paul
Merlin granted the motion for remand filed by Drummond. 13 FMSHRC 356 (March
199l)(ALJ). The judge based his decision in this case on his decision in
Drummond Co., 13 FMSHRC 339, No. SE 90-126 (March 199l)(ALJ). In that
decision, the judge concluded, inter alia, that the PPL had been invalidly
implemented and remanded the proposed civil penalties to the Secretary with
instructions to recalculate them without reference to the PPL. Id.
For the reasons fully set forth in our lead decision in Drummond Co ..
Inc., 14 FMSHRC ___ ,No. SE 90-126 ("Drummond I"), we conclude that the
Commission has jurisdiction under the Mine Act to review the validity of the
PPL in the context of these civil penalty proceedings. We conclude that the
PPL exceeded the Court's interim mandate in Goal Employment Project I and was
issued in contravention of the APA. Accordingly, we affirm Judge Merlin's
decision herein and remand to the Secretary for recalculation of the civil
penalty proposals.
I.

Drummond I summarizes the general legal and regulatory background common
to all seven cases.
14 FMSHRG at _ _ , slip op. at 2-8. In the present
case, the Department of Labor's Mine Safety and Health Administration ("MSHA")
issued 32 citations to Drummond alleging violations of mandatory safety or
health standards. The Secretary then filed penalty assessment petitions for
the citations, calculating the proposed penalties from the regular penalty
formula in 30 G.F.R. § 100.3, and augmenting them according to the provisions
of the PPL. The PPL provides for percentage increases in penalty amounts
based on the presence and degree of an excessive history of violations. See
Drummond I, 14 FMSHRC at _ _ , slip op. at 7. Included in Drummond's history
were single penalty and other violations occurring during the previous two
years. The penalty proposals for 23 of the violations were increased by 20%
for alleged excessive history. The penalty proposals for the remaining nine
violations were increased by 30% for alleged excessive history.

696

Drummond objected to MSHA's augmentation of the proposed penalties
pursuant to the PPL and filed a motion with the judge to remand the proposed
penalties to the Secretary for recalculation. Judge Merlin granted the
motion, based on his determinations in Drummond I.
In his decision in Drummond I, Judge Merlin concluded that the
Commission has jurisdiction to consider the issues involved.
13 FMSHRC at
344-46. The judge relied on the Commission's decision in Youghiogheny & Ohio
Coal Co. , 9 FMSHRC 673 (April 1987) ( "Y&O"), in which the Commission held, in
part, that in "certain limited circumstances" it could require the Secretary
to repropose penalties in a manner consistent with the Part 100 regulations.
13 FMSHRC at 344-46.
In considering the validity of the method employed by
MSHA to calculate the proposed penalties, the judge first concluded that the
PPL exceeded the D.C. Circuit's interim mandate in Coal Employment Project I.
13 FMSHRC at 346-48. The judge then considered whether the PPL could "stand
on its own without reliance upon the court's interim mandate." 13 FMSHRC at
348-49. The judge determined that the resolution of that question would turn
on whether the Secretary was required by the APA to engage in notice-andcomment procedures when issuing the PPL. The judge concluded that notice-andcomment procedures were required and that, until they were followed by MSHA,
the PPL could not be applied. 13 FMSHRC at 354. The judge explained that
although "interpretive rules, general statements of policy, or rules of agency
organization, procedure or practice" are excepted from notice-and-comment
procedures by virtue of 5 U.S.C. § 553(b)(3)(A), the provisions of the PPL
constituted substantive rules subject to the notice-and-comment process.
13 FMSHRC at 351. The judge additionally rejected the contention that noticeand-comment rulemaking could be excused on the basis of the "good cause"
exception in 5 U.S.C. § 553(b)(3)(B).
13 FMSHRC at 353-54. The judge also
rejected the Secretary's argument that the PPL was justified because it
accomplished the result ordered by the Court in Coal Employment Project I. He
found that the PPL exceeded the Court's instructions. 13 FMSHRC at 354.
Based on the foregoing determinations, the judge granted Drummond's motion to
remand.
II.

The Secretary's principal contention is that the Commission lacks
subject matter jurisdiction to consider the operators' challenge to the PPL.
The Secretary argues that section lOl(d) of the Mine Act confers exclusive
jurisdiction over the operators' challenge to her regulatory methods upon
United States Courts of Appeals.
In Drummond I, we concluded that section
lOl(d) does not prohibit the Commission's consideration of the operators'
challenge to the PPL in these contest proceedings.
14 FMSHRC at _ _ , slip
op. at 13-16. We recognized that section lOl(d) "clearly vests jurisdiction
over challenges to the validity of mandatory safety and health standards
exclusively with the United States Courts of Appeals." 14 FMSHRC at __ , slip
op. at 13. We observed, however, that neither the PPL nor the Secretary's
Part 100 penalty regulations are mandatory standards promulgated under section
101 of the Mine Act.
Id.
The Secretary characterizes the PPL as a "nonbinding" agency pronouncement issued as an extension of her Part 100
regulatory scheme, which was promulgated pursuant to section 508 of the Act,
30 U.S.C. § 957.
In Drummond I, we concluded that section lOl(d) neither

697

states nor implies that its provision for exclusive judicial review extends to
regulations adopted pursuant to section 508 of the Act or to challenges to
non-binding agency pronouncements. Id.
In Drummond I, we explained that the present proceedings are contests of
the Secretary's proposed civil penalties brought under section 105(d) of the
Act, 30 U.S.C. § 815(d). 14 FMSHRC at _ _ , slip op. at 14. In such contest
proceedings, the Secretary's less formal, "non-binding" regulatory
pronouncements would fall within the Commission's jurisdictional purview. Id.
We also noted that the Mine Act expressly empowers the Commission to grant
review of "question[s] of law, policy or discretion," and to direct review sua
sponte of matters that are "contrary to ... Commission policy" or that present
a "novel question of policy .... " 14 FMSHRC at _ _ , slip op. at 14-15, citing
30 U.S.C. §§ 823(d)(2)(A)(ii)(IV) & (B). We stated that the "reason the
Commission was created by Congress and equipped with broad remedial powers and
policy jurisdiction was to assure due process protection under the statute
and, hence, to enhance public confidence in the mine safety and health
program." 14 FMSHRC _ _ , slip op. at 15 (citation omitted). We pointed out
that our analysis of the Commission's jurisdiction in such penalty proceedings
accords with Bituminous Coal Operators' Ass'n. Inc. v. Marshall, 82 F.R.D. 350
(D.D.C. 1979), the one extensive judicial discussion of this issue to date.
14 FMSHRC at _ _ , slip op. at 15-16.
The Secretary additionally contends that our decision in Y&O does not
reach the issue presented in these cases. In Y&O the Commission held that, in
certain circumstances, the Commission may require the Secretary to repropose
penalties in a manner consistent with the Part 100 penalty regulations. 9
FMSHRC at 679-80. In the present cases, the mine operators are asserting that
the Secretary has failed to operate within, and to abide by, those
regulations. In Drummond I, we agreed with the operators and the judge that a
failure by the Secretary to comply with Part 100, by reliance upon an invalid
PPL, would be within the scope of Y&O. 14 FMSHRC at~~• slip op. at 17.
On the basis of our decision in Drummond I, we hold that the Commission
possesses subject matter jurisdiction under the Mine Act and consistent with
Commission precedent to consider the validity of the PPL in this civil penalty
proceeding. We affirm the judge's determination of jurisdiction.
The validity of the PPL turns on two major issues: whether the PPL is
justified by the Court's interim mandate in Coal Employment Project I; and
whether the PPL qualifies as an exception to the APA's notice-and-comment
requirements.
The Secretary maintains that the PPL was issued to comply with the
Court's order in Coal Employment Project I as well as to address a concern of
the Department's Inspector General that repeat violations receive a higher
penalty assessment. As discussed in Drummond I, the Court's interim mandate
required the Secretary to consider an operator's history of non-significant
and substantial.("S&S") violations in assessing single penalties and in

698

assess
regular penalties for S&S violations. 3 14 FMSHRC at
, slip op.
at 19. The Secretary's PPL, however, takes account of S&S violations as well
as non-S&S violations when determining whether the operator's history is
"excessive." In Drummond I, we concluded that the PPL goes beyond the Court's
interim mandate because it requires consideration of an operator's history of
S&S as well as non-S&S violations and because it establishes a new schedule of
penalties based on that history. 14 FMSHRC at ~~• slip op. at 19-20. We
determined that the PPL addresses not only the Court's immediate, interim
concerns, but also broader concerns including those that the Court ordered the
Secretary to address through notice-and-comment rulemaking. 14 FMSHRC at
, slip op. at 19. Accordingly, we affirm the judge's holding here that, by
requiring consideration of an operator;s S&S history and by imposing special
history assessments, the PPL exceeds the scope of the Court's interim mandate
in Coal Employment Project I.
In Drummond I, we also rejected the Secretary's attempts to justify the
PPL under any of the APA's exceptions to notice-and-comment rulemaking. 14
FMSHRC at~~• slip op. at 21-30. We held that the PPL is a binding norm of
present effect and that it constrains the Secretary's discretion and infringes
upon substantial private interests. Id. We concluded that the PPL is not an
interpretative rule, general statement of policy, or a rule of agency
organization, procedure or practice. 14 FMSHRC at~-• slip op. at 24-28. We
also determined that the PPL cannot be justified on the basis of the good
cause exception of the APA. 14 FMSHRC at ~-• slip op. at 29.
Accordingly,
we affirmed the judge's holding that the Secretary was required to promulgate
the PPL through notice-and-comment rulemaking and concluded that the PPL, as
an invalidly issued substantive rule, can be accorded no legal weight or
effect in these proceedings. 14 FMSHRC at~-• slip op. at 30. We also
rejected the Secretary's contention that penalty proposals under the PPL fall
within the special assessment provisions of section 100.S(h). 14 FMSHRC, slip
op at 29-30.
In Drummond I, we further concluded that the civil penalties at issue
were inconsistent with the existing Part 100 regulations and constituted
enforcement action. 14 FMSHRG at ~~' slip op. at 31. We remanded
the invalidly proposed penalties to the Secretary for recalculation pursuant
to the Part 100 regulations, in accordance with the Commission's decision in
Y&O.
We concluded that such a remand qualified as "other appropriate
relief" under 30 U.S~C. § 815(d). Id.
Given our other dispositions in Drummond I, we did not resolve the
retroactivity issues raised by the operators. However, we noted the
retroactive nature of the PPL's excessive history procedures and signalled our
concern. 14 FMSHRC at~-•
op. at 32.

3

The S&S terminology is taken from section 104(d) of the Act, which
distinguishes as more serious in nature any violation that "could significantly
and substantially contribute to the cause and effect of a ... mine safety or
health hazard .... " 30 U.S.C. § 814(d)(l).

699

For the reasons set forth in Drummond I, we conclude that the PPL, as an
invalidly issued substantive rule, can be accorded no legal effect. The
penalties proposed against Drummond pursuant to the PPL conflict with the Part
100 regulatory scheme and constitute arbitrary agency action. Based on
section 105(d) of the Mine Act and in consideration of the Commission's
decision in Y&O, we conclude that these proposed penalties should be remanded
to the Secretary for recomputation according to the Part 100 regulations and
the Court's interim mandate as explained in Drummond I.
III.

For the foregoing reasons, we affirm the judge's decision. The proposed
penalties in this matter are remanded to the Secretary for recalculation in
accordance with the existing Part 100 regulations without reference to or use
of the PPL's "excessive history" provisions. The Secretary remains obligated
to comply with the D.C. Circuit's Coal Employment Project mandates as
discussed in Drummond I.

Arlene Holen, Commissioner

L~~r

700

Distribution
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Thomas C. Means, Esq.
Crowell & Moring
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004
David M. Smith, Esq.
Maynard, Cooper, Frierson & Gale, P.C.
1901 Sixth Avenue North
2400 AmSouth/Harbert Plaza
Birmingham, AL 35203
Frank A. White, Esq.
Jones, Day, Reavis & Pogue
1450 G Street, NW
Washington, D.C. 20005
Kevin R. Burns, Esq.
American Mining Congress
1920 N Street, NW
Washington, D.C. 20036
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

701

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

May 28, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. WEST 91-44
WEST 91-45
WEST 91-46
WEST 91-91
WEST 91-118

v.
CYPRUS-PLATEAU MINING CORPORATION
BEFORE:

Backley, Doyle, Holen and Nelson, Cornmissioners 1
DECISION

BY THE COMMISSION:
This consolidated civil penalty proceeding arising under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act"
or "Act"), involves the validity of the Secretary of Labor's interim
"excessive history" program as applied to the proposal of civil penalties
under the Mine Act against Cyprus-Plateau Mining Corporation ("Cyprus"). This
decision is one of seven decisions issued by the Commission with respect to
the Secretary's excessive history program. 2
In all seven proceedings, the mine operators filed motions with the
presiding Commission administrative law judges requesting that the proposed
penalties be remanded to the Secretary of Labor for recalculation. The
operators contended that the proposed penalties were improper because they
were not based on the Secretary's civil penalty regulations set forth at
30 C.F.R. Part 100 ("Part 100") but, instead, were computed in accordance with
the interim excessive history program set forth in the Secretary's Program
Policy Letter No. P90-III-4 (May 29, 1990)(the "PPL"), which, the operators
asserted, had been unlawfully implemented outside the notice-and-comment
process required by the Administrative Procedure Act, 5 U.S.C. § 551 et seq.
(1988)("APA"). Following hearings on the motions, the judges reached
1

Chairman Ford did not participate in the consideration or disposition of
this matter.
2

The other excessive history decisions are: Drummond Co., Inc., 14
FMSHRC _ _ , No. SE 90-126; Drummond Co .. Inc., 14 FMSHRC _ _ , Nos. SE 90125, etc.; Zeigler Coal Co., 14 FMSHRC
, No. lAKE 91-2; Texas Utilities
Mining Co., 14 FMSHRC ~~-•No. CENT 91-26; Utah Power & Light Co., Mining
Div., 14 FMSHRC ~~-•Nos. WEST 90 320, etc.; and Hobet Mining, Inc., 14
FMSHRC _ _ , No. WEVA 91 65.

702

conflicting decisions as to Commission jurisdiction, the validity of the PPL
and whether the proposed civil penalties should be remanded to the Secretary.
The aggrieved parties filed petitions for interlocutory or discretionary
review seeking review of the same general issues: (A) whether the Commissionhas subject matter jurisdiction to consider the validity of the PPL;
(B) whether the Secretary acted arbitrarily in proposing civil penalties on
the basis of the PPL, an issue that involves an examination of whether the PPL
exceeds the interim mandate of the United States Court of Appeals for the
District of Columbia Circuit in Coal Employment Project v. Dole, 889 F.2d 1127
(1989)("Coal Employment Project I"); and whether the PPL was adopted in
contravention of the APA's notice-and-comment requirements; and (C) whether
the excessive history provisions of the PPL are impermissibly retroactive.
The Commission granted the petitions for review and heard consolidated oral
argument in three of the seven proceedings.
In the present case, Commission Administrative Law Judge John J. Morris
granted the motion for remand filed by Cyprus. 13 FMSHRC 719 (April 1991)
(AIJ).
Relying on this Commission's decision in Youghiogheny & Ohio Coal
Company, 9 FMSHRC 673, 679 (April 1987)("Y&O"), the judge concluded that the
Commission has jurisdiction to consider whe-ther the Secretary acted outside
the Part 100 regulations when proposing penalties in this case. 13 FMSHRC at
726. The judge then determined that the PPL had been invalidly implemented
and, further, that it had an impermissibly retroactive effect. 13 FMSHRC at
725-27. Accordingly, he remanded the proposed civil penalties to the
Secretary for recalculation without reference to the PPL.
For the reasons fully set forth in our lead decision in Drummond Co ..
14 FMSHRC ___ , No. SE 90-126 ("Drummond I"), we conclude that the
Commission has jurisdiction under the Mine Act to review the validity of the
PPL in the context of these civil penalty proceedings. We conclude that the
PPL exceeded the Court's interim mandate in Coal Employment Project I and was
issued in contravention of the APA. Accordingly, we affirm Judge Morris'
decision herein and remand to the Secretary for recalculation of the civil
penalty proposals.
I.

Drummond I summarizes the general legal and regulatory background common
to all seven cases.
14 FMSHRC at _ _ , slip op. at 2-8. In the present
case, the Department of Labor;s Mine Safety and Health Administration ("MSHA")
issued 15 citations to Cyprus alleging significant and substantial ("S&S")
violations of mandatory safety or health standards and three citations
alleging non-S&S violations between April 23, 1990, and September 4, 1990. 3
13 FMSHRC at 724-25. The Secretary then filed penalty assessment petitions
for the citations calculating the proposed penalties according to the
3

The S&S terminology is taken from section 104{d) of the Act, which
distinguishes as more serious in nature any violation that "could significantly
and substantially contribute to the cause and effect of a ... mine safety or
health hazard .... " 30 U.S.C. § 814(d)(l).

703

provisions of the PPL and including, as part of Cyprus' history, single
penalty and other violations for the previous two years. The penalty
proposals for the citations alleging S&S violations were derived from the
regular penalty formula in 30 C.F.R. § 100.3, with a 20% increase in that
amount for excessive history. The penalty proposals for the citations
alleging non-S&S violations were calculated in accordance with the formula in
section 100.3, rather than in accordance with the- single penalty formula in 30
C.F.R. § 100.4, based upon an alleged excessive history of violations.
Cyprus objected to MSHA's use of the PPL in calculating the proposed
penalties and filed with the judge a ttMotion to Strike or, in the Alternate to
Remand" to the Secretary for :i:-ecalculation of the proposed penalties. Judge
Morris denied Cyprus' motion to strike because he determined that an order
"striking allegations" would not reach the crux of the issues presented in the
case and, instead, granted Cyprus' motion to remand. 13 FMSHRC at 728.
The judge reached this conclusion based on his interpretation of Y&O to
afford the Commission subject matter jurisdiction over the case. 13 FMSHRC at
726. In considering the validity of MSHA's penalty assessments, the judge
first concluded that the PPL exceeded the D.C. Circuit's interim mandate in
Coal Employment Project I. 13 FMSHRCq at 725. The judge also concluded that
the PPL was fatally defective under the APA in that the Secretary was required
to undertake notice-and-comment procedures for its proper issuance. 13 FMSHRC
at 726-27. Finally, the judge found the excessive history provisions of the
PPL to be impermissibly retroactive. 13 FMSHRC at 727. The judge explained
that some of the citations for which disputed penalties were proposed had been
issued prior to the PPL's effective date. Id. He stated that the "PPL adds
considerably to the detriment an operator unknowingly incurred when it chose
not to contest earlier single penalty assessments and other violations." 13
FMSHRC at 727. The judge noted that the Supreme Court had held in Bowen v.
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988), that statutes and
administrative rules cannot be construed to have a retroactive effect unless
their language requires such a result. Id. The judge concluded that nothing
in the Mine Act or Coal Employment Project I permitted the retroactive
imposition of the disputed penalties. Id.
II.

The Secretary's principal contention is that the Commission lacks
subject matter jurisdiction to consider the operators' challenge to the PPL.
The Secretary argues that section lOl(d) of the Mine Act confers exclusive
jurisdiction over the operators' challenge to her regulatory methods upon
United States Courts of Appeals. In Drummond I, we concluded that section
lOl(d) does not prohibit the Commission's consideration of the operators'
challenge to the PPL in these contest proceedings. 14 FMSHRC at _ _ , slip
op. at 13-16. We recognized that section lOl(d) "clearly vests jurisdiction
over challenges to the validity of mandatory safety and health standards
exclusively with the United States Courts of Appeals." 14 FMSHRC at __ , slip
op. at 13. We observed, however, that neither the PPL nor the Secretary's
Part 100 penalty regulations are mandatory standards promulgated under section
101 of the Mine Act. Id. The Secretary characterizes the PPL as a
"non-binding" agency pronouncement issued as an extension of her Part 100

704

regulatory scheme, which was promulgated pursuant to section 508 of the Act,
30 U.S.C. § 957. In Drummond I, we concluded that section lOl(d) neither
states nor implies that its provision for exclusive judicial review extends to
regulations adopted pursuant to section 508 of the Act, or to challenges to
non-binding agency pronouncements. Id.
In Drummond I, we explained that the present proceedings are contests of
the Secretary's proposed civil penalties brought under section 105(d) of the
Act, 30 U.S.C. § 815(d). 14 FMSHRC at _ _ , slip op. at 14. In such contest
proceedings, the Secretary's less formal, "non-binding" regulatory
pronouncements would fall within the Commission~§ jurisdictional purview.
We also noted that the Mine Act expressly empowers the Commission to grant
review of "question[s] of law, policy or discretion," and to direct review sua
sponte of matters that.are "contrary to ... Commission policy" or that present
a "novel question of policy .... " 14 FMSHRC at
, slip op. at 14-15, citing
30 U.S.C. §§ 823(d)(2)(A)(ii)(IV) & (B). We stated that the "reason the
Commission was created by Congress and equipped with broad remedial powers and
policy jurisdiction was to assure due process protection under the statute
and, hence, to enhance public confidence in the mine safety and health
program." 14 FMSHRC at _ _ , slip pp~at 15 (citation omitted). We pointed
out that our analysis of the Commission's jurisdiction in such penalty
proceedings accords with Bituminous Coal Operators' Ass'n. Inc. v. Marshall,
82 F.R.D. 350 (D.D.C. 1979), the one extensive judicial discussion of this
issue to date. 14 FMSHRC at _ _ , slip op. at 15-16.
The Secretary additionally contends that our decision in Y&O does not
reach the issue presented in these cases. In Y&O the Commission held that, in
certain circumstances, the Commission may require the Secretary to repropose
penalties in a manner consistent with the Part 100 penalty regulations. 9
FMSHRC at 679-80. In the present cases, the mine operators are asserting that
the Secretary has failed to operate within, and to abide by, those
regulations. In Drummond I, we agreed with the operators and the judge that a
failure by the Secretary to comply with Part 100, by reliance upon an invalid
PPL, would be within the scope of Y&O. 14 FMSHRC at _ _ , slip op. at 17.
On the basis of our decision in Drummond I, we affirm Judge Morris'
conclusion that the Commission has jurisdiction to review the validity of the
PPL in the context of these consolidated civil penalty proceedings. We also
affirm the judge's holding that our decision in
is applicable to the
case.
The Secretary maintains that the PPL was issued to comply with the
Court's order in Coal Employment Project I as well as to address a concern of
the Department's Inspector General that repeat violations receive a higher
penalty assessment. As discussed in Drummond I, the Court's interim mandate
required the Secretary to consider an operator's history of non-S&S violations
in assessing single penalties and in assessing regular penalties for S&S
violations. 14 FMSHRC at __ , slip op. at 19. The Secretary's PPL, however,
takes account of S&S violations as well as non-S&S violations when determining
whether the operator's history is "excessive." In Drummond I, we concluded
that the PPL goes beyond the Court's interim mandate because it requires
consideration of an operator's history of S&S as well as non-S&S violations

705

and because it establishes a new schedule of penalties based on that history.
14 FMSHRC at _ _ , slip op. at 19-20. We determined that the PPL addresses
not only the Court's immediate, interim concerns, but also broader concerns
including those that the Court ordered the Secretary to address through
notice-and-comment rulemaking. 14 FMSHRC at __ , slip op. at 19.
Accordingly, we affirm the judge's holding here ·that, by requiring
consideration of an operator's S&S history and by imposing special history
assessments, the PPL exceeds the scope of the Court's interim mandate in Coal
Employment Project I.
In Drummond I, we rejected the Secretary's attempt to justify the PPL
under any of the APA's exceptions to notice-and-comment rulemaking. 14 FMSHRC
at _ _ , slip op. at 21-30. We held that the PPL is a binding norm of present
effect and that it constrains the Secretary's discretion and infringes upon
substantial private interests. Id. We concluded that the PPL is not an
interpretative rule, general statement of policy, or a rule of agency
organization, procedure or practice. 14 FMSHRC at __ , slip op. at 24-28. We
also determined that the PPL cannot be justified•.on the basis of the good
cause exception of the APA. 14 FMSHRC at __ , slip op. at 29.
Accordingly,
we affirmed the judge's holding that the Secretary was required to promulgate
the PPL through notice-and-comment'rulemaking and concluded that the PPL, as
an invalidly issued substantive rule, can be accorded no legal weight or
effect in these proceedings. 14 FMSHRC at __ , slip op. at 30. We also
rejected the Secretary's contention that penalty proposals under the PPL fall
within the special assessment provisions of section 100.S(h). 14 FMSHRC
at __ , slip op. at 29-30.
In Drummond I, we further concluded that the civil penalties at issue
were inconsistent with the existing Part 100 regulations and constituted
arbitrary enforcement action. 14 FMSHRC at _ _ , slip op. at 31. We remanded
the invalidly proposed penalties to the Secretary for recalculation pursuant
to the Part 100 regulations, in accordance with the Commission's decision in
Y&O. Id. We concluded that such a remand qualified as "other appropriate
relief" under 30 U.S. C. § 815 ( d). Id.
In the present case, Cyprus argued that the excessive history provisions
of the PPL were improperly applied retroactively because nine of the eighteen
citations in question were issued before the PPL's May 29, 1990, effective
date, and because the history of violations includes violations that occurred
before issuance of the PPL. As noted, Judge Morris found that the PPL had
improper retroactive effect. 13 FMSHRC at 727.
, In Drummond I, we noted the Supreme Court's admonition in Bowen that
retroactivity is not favored in the law. 14 FMSHRC at-~• slip. op. at 3132. We observed that the PPL considers violations that occurred before the
issuance of the PPL and may include some that an operator chose not to
challenge because the violations would not be considered as part of its
history. 14 FMSHRC at _ _ , slip. op. at 32. We did not resolve whether the
PPL is impermissibly retroactive, but expressed concern that justification for
the retroactive nature of the PPL's excessive history procedures is not
readily apparent. Id. We express that concern here as well, although, as in
Drummond I, we do not reach the issue.

706

For the reasons set forth in Drummond I, we conclude that the PPL, as an
invalidly issued substantive rule, can be accorded no legal effect.
The
penalties proposed against Cyprus pursuant to the PPL conflict with the Part
100 regulatory scheme and constitute arbitrary agency action.
Based on
section 105(d) of the Mine Act and in consideration of the Commission's
decision in Y&O, we conclude that these proposed penalties should be remanded
to the Secretary for recomputation according to the Part 100 regulations and
the Court's interim mandate as explained in Drummond I.

III.
For the foregoing reasons, we affirm the judge's decision. The proposed
penalties in this matter are remanded to the Secretary for recalculation in
accordance with the existing Part 100 regulations without reference to or use
of the PPL's "excessive history" provisions. The Secretary remains obligated
to comply with the D.C. Circuit's Coal Employment Project mandates as
discussed in Drummond I.

Richard V. Backley, Commissioner

L. Clair Nelson, Commissioner

707

V

Distribution
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
R. Henry Moore, Esq.
Buchanan Ingersoll
USX Tower, 57th Floor
600 Grant Street
Pittsburgh, PA 15219
Frank A. White, Esq.
Jones, Day, Reavis & Pogue
1450 G Street, NW
Washington, D.C. 20005
Kevin R. Burns, Esq.
American Mining Congress
1920 N Street, NW
Washington, D.C. 20036
Administrative Law Judge John J. Morris
Federal Mine Safety & Health Review Commission
280 Federal Bldg.
1244 Speer Blvd.
Denver, Colorado 80204

708

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 28, 1992
SECRETARY OF IABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. WEST 90-320
WEST 90-321
WEST 90-322
WEST 90-323
WEST 90-324

v.
UTAH POWER AND LIGHT COMPANY,
MINING DIVISION

BEFORE:

Backley, Doyle, Holen and Nelson, Commissioners 1
DECISION

BY THE COMMISSION:
This consolidated civil penalty proceeding arising under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act"
or "Act"), involves the validity of the Secretary of Labor's interim
"excessive history" program as applied to the proposal of civil penalties
under the Mine Act against Utah Power and Light Company, Mining Division
("UP&L"). This decision is one of seven decisions issued by the Commission
with respect to the Secretary's excessive history program. 2
In all seven proceedings, the mine operators filed motions with the
presiding Commission administrative law judges requesting that the proposed
penalties be remanded to the Secretary of Labor for recalculation. The
operators contended that the proposed penalties were improper because they
were not based on the Secretary's civil penalty regulations set forth at
30 C.F.R. Part 100 ("Part 100") but, instead, were computed in accordance with
the interim excessive history program set forth in the Secretary;s Program
Policy Letter No. P90-III-4 (May 29, 1990)(the "PPL"), which, the operators
asserted, had been unlawfully implemented outside the notice-and-comment
process required by the Administrative Procedure Act, 5 U.S.C. § 551 et seq.
(1988)("APA"). Following hearings on the motions, the judges reached
1

Chairman Ford did not participate in the consideration or disposition of
this matter.
2

The other excessive history decisions are: Drummond Co., Inc., 14 FMSHRC
No. SE 90-126; Drummond Co .. Inc., 14 FMSHRC __ , No. SE 90-125, etc.;
Zeigler Coal Co., 14 FMSHRC ~-'No. LAKE 91-2; Texas Utilities Mining Co., 14
FMSHRC _ _ , No. CENT 91-26; Hobet Mining, Inc., 14 FMSHRC _ _ , No. WEVA 9165; and Cyprus Plateau Mining Corp., 14 FMSHRC ~~-• Nos. WEST 91-44, etc.

~-•

709

conflicting decisions as to Commission jurisdiction, the validity of the PPL
and whether the proposed civil penalties should be remanded to the Secretary.
The aggrieved parties filed petitions for interlocutory or discretionary
review seeking review of the same general issues: (A) whether the Commission
has subject matter jurisdiction to consider the validity of the PPL; (B)
whether the Secretary acted arbitrarily in proposing civil penalties on the
basis of the PPL, an issue that involves an examination of whether the PPL
exceeds the interim mandate of the United States Court of Appeals for the
District of Columbia Circuit in Coal Employment Project v. Dole, 889 F.2d 1127
(1989)("Coal Employment Project I"); and whether the PPL was adopted in
contravention of the APA's notice-and-comment requirements; and (C) whether
the excessive history provisions of the PPL are~lmpermissibly retroactive.
The Commission granted the petitions for review and heard consolidated oral
argument in this and two other proceedings.
In the present case, Commission Administrative Law Judge Michael Lasher
denied the motion for remand filed by UP&L. 13 FMSHRC 511 (March 1991)(ALJ).
The judge based his holding upon a determination that the PPL had been validly
implemented, and that the Secretary,had not acted arbitrarily in proposing
penalties in accordance with the PPL. 13 FMSHRC at 517-19.
For the reasons fully set forth in our lead decision in Drummond Co ..
Inc., 14 FMSHRC ___ ,No. SE 90-126 ("Drummond I"), we conclude that the
Commission has jurisdiction under the Mine Act to review the validity of the
PPL in the context of these civil penalty proceedings. We conclude that the
PPL exceeded the Court's interim mandate in Coal Employment Project I and was
adopted in contravention of the APA. Accordingly, we affirm Judge Lasher's
determination that the Commission possesses jurisdiction, but reverse the
remainder of his order and remand to the Secretary for recalculation of the
civil penalty proposals.
I.

Drummond I summarizes the general legal and regulatory background common
to all seven cases, focusing on the evolution of the Secretary's excessive
history program. See 14 FMSHRC at-~' slip op. at 2-8. In the present
case, the Department of Labor's Mine Safety and Health Administration ("MSHA")
issued 22 citations to UP&L alleging significant and substantial ("S&S")
violations of various mandatory safety or health standards, and eight
citations alleging non-S&S violations from January through May 1990. 3 The
Secretary then filed penalty assessment petitions for the citations,
calculating the proposed penalties according to the provisions of the PPL and
including, as part of UP&L's history, single penalty and other violations
occurring during the previous two years. The penalty proposals for the 22
citations alleging S&S violations were derived from the regular penalty
3
The S&S terminology is taken from section 104(d) of the Act, which
distinguishes as more serious in nature any violation that "could significantly
and substantially contribute to the cause and effect of a ... mine safety or
health hazard .... " 30 U.S.C. § 814(d)(l).

710

formula in 30 C.F.R. § 100.3, with a percentage increase in that amount for
excessive history. The penalty proposals for the eight non-S&S violations
were derived from the regular formula set forth in.section 100.3, rather than
under the single penalty assessment set forth in 30 C.F.R. § 100.4, based upon
an
history of violations.
UP&L objected to MSHA's reliance on the provisions of the PPL in
proposing the penalties, and filed a motion with.the judge to remand the
proposed penalties to the Secretary for recalculation. Judge Lasher denied
the motion. The judge rejected the Secretary's argument that the Commission
lacked jurisdiction to review UP&L's challenge. 13 FMSHR.G at 513. The judge
determined that such jurisdiction attached pursuant to Youghiogheny & Ohio
Coal Company, 9 FMSHRC 673, 679-80 (April 1987)("Y&O"), in which the
Commission held that, in certain circumstances, it could require the Secretary
to repropose penalties in a manner consistent with the Part 100 regulations. ·
13 FMSHRC at 514.
The judge concluded, however, that, in this case, the Secretary's
proposal of penalties according to the PPL was not arbitrary within the
meaning of
Id. The judge stated:
There is no reason to conclude that MSHA's promulgation and application of the PPL was instigated by
any consideration other ·than the [D.G.] Circuit
Court's mandate [in Goal Employment Project I]. The
increases in UPL's 30 assessments here result from the
Court's instructions to MSHA.
13 FMSHRC at 516. (emphasis in original). The judge accepted the Secretary's
argument that anomalous results would obtain if only mines with excessive
histories of non-S&S violations received higher civil penalties, while mines
with excessive histories of S&S violations did not receive higher penalties.
13 FMSHRC at 517. The judge further found the Secretary's conduct consistent
with the Court's general concern in Coal Employment Project I that proper
weight must be given to an operator's history of violations, and that civil
serve a deterrent purpose. Id.
The judge rejected UP&L's argument that the special history assessments
did not fall within the special penalty assessment provisions of 30 C.F.R.
§ 100.5.
13 FMSHRC at 518. He determined that, as provided by section 100.5,
the
had elected to waive the regular assessment formula of section
100.3 and the single penalty assessment formula of section 100.4, and that the
violations for which the disputed penalties were proposed fell within the
category described in section 100.5(h) as "other unique aggravating
circumstances." 13 FMSHRC at 518-19.
Finally, the judge concluded that, even assuming that the notice-andcomment provisions of the APA applied to the
the PPL fell within the
"good cause exception" of section 553(b)(3)(B) of the APA. The judge found
good cause for the Secretary not to follow notice-and-comment procedures
because the Secretary was attempting to fulfill the D.C. Circuit's mandate
when she issued the PPL. 13 FMSHRC at 519.

711

II.

The Secretary's principal contention is that the Commission lacks
subject matter jurisdiction to consider the operators' challenge to the PPL.
The Secretary argues that section lOl(d) of the Mine Act confers exclusive
jurisdiction over the operators' challenge to her regulatory methods upon
United States Courts of Appeals. In Drummond I, we concluded that section
lOl(d) does not prohibit the Commission's consideration of the operators'
challenge to the PPL in these contest proceedings. 14 FMSHRC at _ _ , slip
op. at 13-16. We recognized that section lOl(d) "clearly vests jurisdiction
over challenges to the validity of mandatory safety and health standards
exclusively with the United States Courts of Appeals." 14 FMSHRC at __ , slip
op. at 13. We observed that neither the PPL nor the Secretary's Part 100
penalty regulations are mandatory standards promulgated under section 101 of
the Mine Act. Id. The Secretary characterizes the PPL as a "non-binding"
agency pronouncement issued as an extension of her Part 100 regulatory scheme,
which was promulgated pursuant to section 508 of the Act, 30 U.S.C. § 957. In
Drummond I, we concluded that section lOl(d) neither states nor implies that
its provision for exclusive judicial review extends to regulations adopted
pursuant to section 508 of the Act, or to challenges to non-binding agency
pronouncements. Id.
In Drummond I, we explained that the present proceedings are contests of
the Secretary's proposed civil penalties brought under section 105(d) of the
Act, 30 U.S.C. § 815(d). 14 FMSHRC at~~• slip op. at 14. In such contest
proceedings, the Secretary's less formal, "non-binding" regulatory
pronouncements would fall within the Commission's jurisdictional purview. Id.
We noted that the Mine Act expressly empowers the Commission to grant review
of "question[s] of law, policy or discretion," and to direct review sua sponte
of matters that are "contrary to ... Commission policy" or that present a
"novel question of policy .... " 14 FMSHRC at _ _ , slip op. at 14-15, citinf;
30 U.S.C. §§ 823(d)(2)(A)(ii)(IV) & (B). We stated that "the reason the
Commission was created by Congress and equipped with broad remedial powers and
policy jurisdiction was to assure due process protection under the statute
and, hence, to enhance public confidence in the mine safety and health
program." lLi- FMSHRC at _ _ , slip op. at 15 (citation omitted). We pointed
out that our analysis of the Commission's jurisdiction in such penalty
proceedings accords with Bituminous Coal Operators' Ass'n. Inc. v. Marshall,
82 F.R.D. 350 (D.D.C. 1979), the one extensive judicial discussion of this
issue to date. 14 FMSHRC at _ _ , slip op. at 15-16.
On the basis of our decision in Drummond I, we hold that the Commission
has subject matter jurisdiction to review the validity of the PPL in the
context of this consolidated civil penalty proceeding. In his order, Judge
Lasher noted that the D.C. Circuit has retained jurisdiction over the
Secretary's compliance with its remand directives in the Coal Employment
Project case. 13 FMSHRC at 515. In Drummond I, we stated:
Our decisions in these seven excessive history cases
do not purport to, nor, in our opinion, do they
intrude upon the Court's jurisdiction in the Coal
Employment Project case. These cases have been

712

instituted as civil penalty proceedings within the
Collllilission's delineated statutory authority ....
14 FMSHRC at ~~• slip op. at 12 n. 10. We consider only whether the
proposed penalties in these civil penalty proceedings were inconsistent with,
or a departure from, the existing Part 100 regulations and, therefore,
constituted arbitrary enforcement action within the meaning of Y&O.
The Secretary additionally contends that our decision in Y&O does not
reach the issue presented in these cases. In Y&O the Commission held that, in
certain circumstances, the Commission may require the Secretary to repropose
her penalties in a manner consistent with the Part 100 penalty regulations.
9 FMSHRC at 679-80. In the present cases, the mine operators are asserting
that the Secretary has failed to operate within, and to abide by, those
regulations. In Drummond I, we agreed with the operators and the judge that a
failure by the Secretary to comply with Part 106",' by reliance upon an invalid
PPL, would be within the scope of Y&O. 14 FMSHRC at~~• slip op. at 17. We
accordingly affirm the judge's holding here that our decision in Y&O is
applicable to the present case.
The Secretary maintains that thePPL was issued to comply with the
Court's order in Coal Employment Project I as well as to address a concern of
the Department's Inspector General that repeat violations receive a higher
penalty assessment. As discussed in Drummond I, the Court's interim mandate
required the Secretary to consider an operator's history of non-S&S violations
in assessing single penalties and in assessing regular penalties for S&S
violations. 14 FMSHRC at~-• slip op. at 19. The Secretary's PPL, however,
takes account of S&S violations as well as non-S&S violations when determining
whether the operator's history is "excessive." In Drummond I, we concluded
that the PPL goes beyond the Court's interim mandate because it requires
consideration of an operator's history of S&S as well as non-S&S violations
and because it establishes a new schedule of penalties based on that history.
14 FMSHRC at~-' slip op. at 19-20. We determined that the PPL addresses not
only the Court's immediate, interim concerns, but also broader concerns
including those that the Court ordered the Secretary to address through
notice-and-comment rulemaking. 14 FMSHRC at~-' slip op. at 19.
Accordingly, we reverse the judge's conclusion in this case that the Court's
directive to the Secretary in Coal Employment Project I validated the
Secretary's proposal of penalties against UP&L in accordance with the PPL's
excessive history provisions.
In Drummond I, we also rejected the Secretary's attempt to justify the
PPL under any of the APA's exceptions to notice-and-comment rulemaking. 14
FMSHRC at ~~• slip op. at 21-30. We held that the PPL is a binding norm of
present effect and that it constrains the Secretary's discretion and infringes
upon substantial private interests. Id. We concluded that the PPL is not an
interpretative rule, general statement of policy, or a rule of agency
organization, procedure or practice. 14 FMSHRC at~-• slip op. at 24-28. We
also determined that the PPL cannot be justified on the basis of the good
cause exception of the APA. 14 FMSHRC at~-• slip op. at 29.
Accordingly,
we affirmed the judge's holding that the Secretary was required to promulgate
the PPL through notice-and-comment rulemaking and concluded that the PPL, as

713

an invalidly issued substantive rule, can be accC>rded no legal weight or
effect in these proceedings. 14 FMSHRC at~-• slip op. at 30. We also
rejected the Secretary's contention that penalty proposals under the PPL fall
within the special assessment provisions of section 100.5(h). 14 FMSHRC
at-~• slip op. at 29-30.
Consequently, we reverse the judge's conclusions
that the PPL may be justified by application of the APA's good cause exception
and that the enforcement actions taken by the Secretary were a valid form of
special assessment under section 100.5. In Drummond I, we concluded that the
"PPL creates a rigid formula for the proposed assessment of all excessive
history cases." 14 FMSHRC at __ , slip op. at 30. Accordingly, we held that
the "PPL is not a valid form of special assessment under existing regulations,
and the Secretary's interpretation of section 100.5 to that effect is
unreasonable." Id. (citation omitted).
In Drummond I, we further concluded that the civil penalties at issue
were inconsistent with the existing Part 100 regulations and constituted
arbitrary enforcement action. 14 FMSHRC at~~• slip op. at 31. We remanded
the invalidly proposed penalties to the Secretary for recalculation pursuant
to the Part 100 regulations, in accordance with the Commission's decision in
Y&O.
We concluded that such a remand qualified as "other appropriate
relief" under 30 U.S.C. § 815(d). Id.
Finally, given our other dispositions in Drummond I, we did not resolve
retroactivity issues raised by the operators. However, we noted the
retroactive nature of the PPL's excessive history procedures and signalled our
concern. 14 FMSHRC at ~-• slip op. at 32.
For the reasons set forth in Drummond I, we conclude that the PPL, as an
invalidly issued substantive rule, can be accorded no legal effect. The
penalties proposed against UP&L pursuant to the PPL conflict with the Part 100
regulatory scheme and constitute arbitrary agency action. Based on section
105(d) of the Mine Act and in consideration of the Commission's decision in
Y&O, we conclude that these proposed penalties should be remanded to the
Secretary for recomputation according to the Part 100 regulations and the
Court's interim mandate as explained in Drummond I.

714

III.

For the foregoing reasons, we affirm the judge's determination that the
Commission possesses jurisdiction in this matter, but reverse the remainder of
his order. The proposed penalties are remanded to the Secretary for
recalculation in accordance with the existing Part 100 regulations without
reference to or use of the PPL's "excessive history" provisions. The
Secretary remains obligated to comply with the D.C. Circuit's Coal Employment
Project mandates as discussed in Drummond I.

~·
~,{_/£, ~

.efoyce:Doyle, CommiSSiOll

..

~-~

Arlene Holen, Commissioner

L. Clair Nelson, Commissioner

715

Distribution
Thomas C. Means, Esq.
Crowell & Moring
1001 Pennsylvania Ave., NW
Washington, D.C. 20004
Carl C, Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Frank A. White,
Jones, Day, Reavis &
1450 G Street, NW
Washington, D.C. 20005
Kevin R. Burns, Esq.
American Mining Congress
1920 N Street, N.W.
Washington, D.C. 20036
Administrative Law Judge Michael Lasher, Jr.
Federal Mine Safety & Health Review Commission
280 Federal Bldg.
1244 Speer Blvd.
Denver, Colorado 80204

716

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

May 28, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 91-65

v.

HOBET MINING, INCORPORATED
BEFORE:

Backley, Doyle, Holen and Nelson, Commissioners 1
DECISION

BY THE COMMISSION:
This civil penalty proceeding arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"),
involves the validity of the Secretary of Labor's interim "excessive history"
program as applied to the proposal of civil penalties under the Mine Act
against Hobet Mining, Inc. ("Bobet"). This decision is one of seven decisions
issued by the Commission with respect to the Secretary's excessive history
program. 2
In all seven proceedings, the mine operators filed motions with the
presiding Commission administrative law judges requesting that the proposed
penalties be remanded to the Secretary of Labor for recalculation. The
operators contended that the proposed penalties were improper because they
were not based on the Secretary's civil penalty regulations set forth at
30 C.F.R. Part 100 ("Part 100") but, instead, were computed in accordance with
the interim excessive history program set forth in the Secretary's Program
Policy Letter No. P90 III-4 (May 29, 1990)(the "PPL"), which, the operators
asserted, had been unlawfully implemented outside the notice-and-comment
process required by the Administrative Procedure Act, 5 U.S.C. § 551 et seq.
(1988)("APA"). Following hearings on the motions, the judges reached
conflicting decisions as to Commission jurisdiction, the validity of the PPL
and whether the proposed civil penalties should be remanded to the Secretary.
1
Chairman Ford did not participate in the consideration or disposition of
this matter.
2

The other excessive history decisions are: Drummond Co., Inc., 14 FMSHRC
No. SE 90-126; Drummond Co .. Inc., 14 FMSHRC ~-• No. SE 90-125, etc.;
Drummond Co., Inc., 14 FMSHRC ~~•Zeigler Coal Co., 14 FMSHRC ~~•No. I.AKE
91-2; Texas Utilities Mining Co., 14 FMSHRC
, No. CENT 91-26; Utah Power &
Light Co .. Mining Div., 14 FMSHRC
, Nos. WEST 90-320, etc.; and CyprusPlateau Mining Corp., 14 FMSHRC ~-'Nos. WEST 91-44, etc.

~-•

717

The aggrieved parties filed petitions for interlocutory or discretionary
review seeking review of the same general issues:
(A) whether the Commission
has subject matter jurisdiction to consider the validity of the PPL; (B)
whether the Secretary acted arbitrarily in proposing civil penalties on the
basis of the PPL, an issue that involves an examination of whether the PPL
exceeds the interim mandate of the United States Court of Appeals for the
District of Columbia Circuit in Coal Employment Project v. Dole, 889 F.2d 1127
(1989)("Coal Employment Project I"); and whether the PPL was adopted in
contravention of the APA's notice-and-comment requirements; and (C) whether
the excessive history provisions of the PPL are impermissibly retroactive. 3
The Commission granted the petitions for review and heard consolidated oral
argument in this and two other proceedings.
In the present case, Commission Administrative Law Judge William Fauver
denied the motion to remand filed by Hobet.
13 FMSHRC 711 (April 199l)(ALJ).
The judge based his decision upon his determination that the Commission lacked
subject matter jurisdiction over Hobet's challenge to the Secretary's civil
penalty proposal scheme.
13 FMSHRC at 715-17.
For the reasons fully set forth in our lead decision in Drummond Co ..
Inc., 14 FMSHRC ___ , No. SE 90-129 ("Drummond I"), we conclude that the
Commission has jurisdiction under the Mine Act to review the validity of the
PPL in the context of these civil penalty proceedings, and we reverse Judge
Fauver's holding to the contrary. We also conclude that the PPL exceeded the
Court's interim mandate in Coal Employment Project I and was issued in
contravention of the APA. Accordingly, we reverse the judge's decision and
remand to the Secretary for recalculation of the civil penalty proposals.
I.

Drummond I summarizes the general legal and regulatory background common
to all seven cases.
See 14 FMSHRC at _ _ , slip op. at 2-8.
In the present
case, the Department of Labor's Mine Safety and Health Administration ("MSHA")
issued 11 citations to Hobet between July 19, 1990, and September 10, 1990,
alleging violations of various mandatory safety or health standards. The
Secretary then filed penalty assessment petitions for the citations,
calculating penalties for seven of the citations according to the provisions
of the PPL, and including, as part of Hobet's history, single penalty and
other violations for the previous two years.
Four other proposed penalties
were based on the existing Part 100 regulations. H. Br. at 2; H. Motion to
Remand at 1.

3

The operators' challenge in these seven proceedings is not to the merits
of the excessive history program. Hobet, however, moved to supplement the record
with a letter dated January 15, 1992, from officials of the United Mine Workers
of America and the Bituminous Coal Operators' Association to the Assistant
Secretary for Mine Safety and Health. The Secretary has not filed an opposition
to this motion.
In the letter, the officials express their concern that the
excessive history program targets a group of mines that are safer than the mines
not so targeted. We hereby grant Hobet's motion to supplement the record. See
Fed. R. App. P. 28(j).

718

Hobet objected to MSHA's use of the PPL in proposing the penalties in
issue and filed a motion with the judge to remand the penalties to the
Secretary for recalculation. Judge Fauver denied the motion and certified his
interlocutory ruling to the Commission pursuant to 29 C.F.R. § 2700.74(a)(l).
13 FMSHRC at 717.
In his decision, the judge concluded that the Commission lacked subject
matter jurisdiction to consider the validity of the Secretary's procedures for
proposing penalties. The judge interpreted the..£ommission's decision in
Youghiogheny & Ohio Coal Co., 9 FMSHRC 673 (April 1987) ("Y&O"), to stand for
the narrow proposition that the Commission has only limited authority to
review prehearing challenges involving claims that the Secretary failed to
comply with the Part 100 regulations when proposing penalties. 13 FMSHRC at
716. The judge explained that in Y&O, the Commission did not hold "that it
has authority to determine the validity of the Secretary's regulations or
rules for proposing civil penalties" but, rather, that "it has a limited scope
of review of objections. that the Secretary has failed to comply with Part 100
of her regulations in proposing a penalty." 13 FMSHRC at 716-17. The judge
distinguished the present case from the circumstances presented in Y&O on the
basis that this case does not involve the question of whether the Secretary
complied with the Part 100 regulati-ons. 13 FMSHRC at 717. Rather, the judge
reasoned, the issue is "whether (the PPL] is valid as being in compliance with
the Court's remand order and with the rulemaking requirements of the APA."
Id. (emphasis in original). The judge then held that such issues lie outside
the jurisdiction of the Commission and are vested instead with the Courts of
Appeals. Id.
II.

The Secretary's principal contention is that the Commission lacks
subject matter jurisdiction to consider the oper_ators' challenge to the PPL.
The Secretary argues that section lOl(d) of the Mine Act confers exclusive
jurisdiction over the operators' challenge to her regulatory methods upon
United States Courts of Appeals. In Drummond I, we concluded that section
lOl(d) does not prohibit the Commission's consideration of the operators'
challenge to the PPL in these contest proceedings. 14 FMSHRC at _ _ , slip
op. at 13-16. We recognized that section lOl(d) "clearly vests jurisdiction
over challenges to the validity of mandatory safety or health standards
exclusively with the United States Courts of Appeals." 14 FMSHRC at __ , slip
op. at 13. We observed, however, that neither the PPL nor the Secretary's
Part 100 penalty regulations are mandatory standards promulgated under section
101 of the Mine Act.
The Secretary characterizes the PPL as a "nonbinding" agency pronouncement issued as an extension of her Part 100
regulatory scheme, which was promulgated pursuant to section 508 of the Act,
30 U.S.C. § 957. In Drummond I, we concluded that section lOl(d) neither
states nor implies that its provision for exclusive judicial review extends to
regulations adopted pursuant to section 508 of the Act, or to challenges to
non-binding agency pronouncements. Id.
In Drummond I, we explained that the present proceedings are contests of
the Secretary's proposed civil penalties brought under section 105(d) of the
Act, 30 U.S.G. § 815(d). 14 FMSHRC at _ _ , slip op. at 14. In such contest

719

proceedings, the Secretary's less formal, "non-binding" regulatory
pronouncements would fall within the Commission's jurisdictional purview.
We also noted that the Mine Act expressly empowers the Commission to grant
review of "question[s] of law, policy or discretion," and to direct review sua
sponte of matters that are "contrary to ... Commission policy" or that present
a "novel question of policy .... " 14 FMSHRC at _ _ , slip op. at 14-15, citing
30 U.S.C. §§ 823(d)(2)(A)(ii)(IV) & (B). We stated that "the reason the
Commission was created by Congress and equipped with broad remedial powers and
policy jurisdiction was to assure due process protection under the statute
and, hence, to enhance public confidence in the mine safety and health
program." 14 FMSHRC at _ _ , slip op. at 15 (citation omitted). We pointed
out that our analysis of the Commission's jurisdj..ction in such penalty
proceedings accords with Bituminous Coal Operators' Ass'n. Inc. v. Marshall,
82 F.R.D. 350 (D.D.C. 1979), the one extensive judicial discussion of this
issue to date. 14 FMSHRC at _ _ , slip op. at 15-16.
The Secretary additionally contends that our decision in Y&O does not
reach the issue presented in these cases. In Y&O the Commission held that, in
certain circumstances, the Commission may require the Secretary to repropose
penalties in a manner consistent with the Part 100 penalty regulations. 9
FMSHRC at 679-80. In the present cases, the mine operators are asserting that
the Secretary has failed to operate within, and to abide by, those
regulations. In Drummond I, we agreed with the operators and the judge that a
failure by the Secretary to comply with Part 100, by reliance upon an invalid
PPL, would be within the scope of Y&O. 14 FMSHRC at _ _ , slip op. at 17.
On the basis of our decision in Drummond I, we reverse the judge's
conclusion that the Commission lacks jurisdiction to review the validity of
the PPL in the context of this civil penalty proceeding. We also reverse the
judge's holding here that our decision in Y&O is not applicable to the present
case.
Although the judge did not reach any other issues in this case after
finding that the Commission lacked jurisdiction to review Hobet's challenge,
we summarize our conclusions as to the remaining-relevant issues, given our
holding that Commission jurisdiction attaches. In
we concluded
that the PPL goes beyond the Court's interim mandate in Coal Employment
Project I because it requires consideration of an operator's significant and
substantial ("S&S") as well as non-S&S violations and because it establishes a
new schedule of penalties based on that history. 4 14 FMSHRC at __ , slip op.
at 19-20. In addition, we
ected the Secretary's attempts to justify the
PPL under any of the APA's exceptions to notice-and-comment rulemaking.
14 FMSHRC at __ ,
op. at 21 30. We concluded that the PPL is not an
interpretative rule,
statement of policy, or a rule of agency
organization, procedure or practice. 14 FMSHRC at
, slip op. at 24-28. We
also determined that the PPL cannot be justified on the basis of the good
4

The S&S terminology is taken from section 104(d) of the Act, which
distinguishes as more serious in nature any violation that "could significantly
and substantially contribute to the cause and effect of a ... mine safety or
health hazard ....
30 U.S. C. § 814(d)(l).
11

720

cause exception of the APA. 14 FMSHRC at
, slip op. at 29. Accordingly,
we affirmed the judge's holding that the Secretary was required to promulgate
the PPL through notice-and-comment rulemaking and concluded that the PPL, as
an invalidly issued substantive rule, can be accorded no legal weight or
effect in these proceedings. 14 FMSHRC at __ , slip op. at 30. We also
rejected the Secretary's contention that penalty proposals under the PPL fall
squarely within the special assessment provisions of section 100.S(h). 14
FMSHRC _ _ , slip op. at 29-30.
In Drummond I, we further concluded that the civil penalties were
inconsistent with ~he existing Part 100 regulations and constituted arbitrary
enforcement action. 14 FMSHRC at
slip op. at 31. We remanded the
invalidly proposed penalties to the Secretary for recalculation pursuant to
the Part 100 regulations, in accordance with the Commission's decision in Y&O.
Id. We concluded that such a remand qualified as "other appropriate relief"
under 30 U.S.C. § 815(d). Id.
Given our other dispositions in Drummond I, we did not resolve the
retroactivity issues raised by the operators. However, we noted the
retroactive nature of the PPL's excessive history procedures and signalled our
concern. 14 FMSHRC at __ , slip op,,_ at 32.
In the present case, the facts relevant and necessary to final
disposition are undisputed. In the interest of judicial economy, we will
resolve the PPL-related issues without remand to the judge. We conclude for
the same reasons set forth in Drummond I, that the PPL, as an invalidity
issued substantive rule, can be accorded no legal effect. The penalties
proposed against Hobet pursuant to the PPL conflict with the Part 100
regulatory scheme and constitute arbitrary agency action. Based on section
105(d) of the Mine Act and in consideration of the Commission's decision in
Y&O, we conclude that these proposed penalties should be remanded to the
Secretary for recomputation according to the Part 100 regulations and the
Court's interim mandate as explained in Drummond I.

721

III.

For the foregoing reasons, we reverse the judge's order. The seven
penalties proposed pursuant to the PPL are remanded to the Secretary for
recalculation in accordance with the existing Part 100 regulations without
reference to or use of the PPL's "excessive history" provisions. The
Secretary remains obligated to comply with the D.C. Circuit's Coal Employment
Project mandates, as discussed in Drummond I. The judge may proceed with the
remaining four non-PPL based civil penalties, as he deems appropriate.

Richard V. Backley, Commissioner

!~.<fo~i~

·······~~
Ar~eHOlen, Commissioner

L. Clair Nelson, Commissioner

722

Distribution
Henry Chajet, Esq.
Jackson & Kelly
1701 Pennsylvania Ave., NW
Suite 650
Washington, D.C. 20006
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Depart~ent of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Frank C. Gombar, Esq.
Frank A. White, Esq.
Jones, Day, Reavis & Pogue
1450 G Street, NW
Washington, D.C. 20005
Kevin R. Burns, Esq.
American Mining Congress
1920 N Street, N.W.
Suite 300
Washington, D.C. 20036
Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

723

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C.

20006

May 28, 1992

SECRETARY OF IABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No.

v.

CENT 91-26

TEXAS UTILITIES MINING COMPANY

BEFORE:

Backley, Doyle, Holen and Nelson, Commissioners 1

DECISION
BY THE COMMISSION:
This consolidated civil penalty proceeding arising under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act"
or "Act"), involves the validity of the Secretary of Labor's interim
"excessive history" program as applied to the proposal of civil penalties
under the Mine Act against Texas Utilities Mining Company ("Texas Utilities").
This decision is one of seven decisions issued by the Commission with respect
to the Secretary's excessive history program. 2
In all seven proceedings, the mine operators filed motions with the
presiding Commission administrative law judges requesting that the proposed
penalties be remanded to the Secretary of Labor for recalculation. The
operators contended that the proposed penalties were improper because they
were not based on the Secretary's civil penalty regulations set forth at
30 C.F.R. Part 100 ("Part 100") but, instead, were computed in accordance with
the interim excessive history program set forth in the Secretary's Program
1

Chairman Ford did not participate in the consideration or disposition of
this matter.
2 The other excessive history decisions are:
Drummond Co .. Inc., 14 FMSHRC
___ ,No. SE 90-126; Drummond Co. Inc., 14 FMSHRC
, Nos, SE 91-125, etc.;
Zeigler Coal Company, 14 FMSHRC
, No. LAKE 91-2; Utah Power & Light Co.,
Mining Div., 14 FMSHRC
, Nos. WEST 90-320, etc.; Hobet Mining, Inc., 14
FMSHRC _ _ , No. WEVA 91-65; and Cyprus Plateau Mining Corp., 14 FMSHRC _ _ ,
Nos. WEST 91-44, etc.

724

Policy Letter No. P90-III-4 (May 29, 1990)(the "PPL"), which, the operators
asserted, had been unlawfully implemented outside the notice-and-comment
process required by the Administrative Procedure Act, 5 U.S.C. § 551 et seq.
(1988)("APA"). Following hearings on the motions, the judges reached
conflicting decisions as to Commission jurisdiction, the validity of the PPL
and whether the proposed civil penalties should.be remanded to the Secretary.
The aggrieved parties filed petitions for interlocutory or discretionary
review seeking review of the same general issues: (A) whether the Commission
has subject matter jurisdiction to consider the validity of the PPL;
(B) whether the Secretary acted arbitrarily in proposing civil penalties on
the basis of the PPL, an issue that involves an examination of whether the PPL
exceeds the interim mandate of the United States Court of Appeals for the
District of Columbia Circuit in Coal Employment Project v. Dole, 889 F.2d 1127
(1989)("Coal Employment Project I"); and whether the PPL was adopted in
contravention of the APA's notice-and-comment requirements; and (C) whether
the excessive history provisions of-the PPL are impermissibly retroactive.
The Commission granted the petitions for review and heard consolidated oral
argument in three of the seven proceedings.
In the present case, Commission Chief Administrative Law Judge Paul
Merlin granted the motion for remand.filed by Texas Utilities. 13 FMSHRC 387
(March 199l)(ALJ). The judge based his decision in this case on his decision
in Drummond Co., 13 FMSHRC 339, No. SE 90-126 (March l99l)(ALJ). In that
decision, the judge concluded, inter alia, that ·the PPL had been invalidly
implemented and remanded the proposed civil penalties to the Secretary with
instructions to recalculate them without reference to the PPL. Id.
For the reasons fully set forth in our lead decision in Drummond Co.,
Inc., 14 FMSHRC
, No, SE 90-126 ("Drummond I"), we conclude that the
Commission has jurisdiction under the Mine Act to review the validity of the
PPL in the context of these civil penalty proceedings. We conclude that the
PPL exceeded the Court's interim mandate in Coal Employment Project I and was
issued in contravention of the APA. Accordingly, we affirm Judge Merlin's
decision herein and remand to the Secretary for recalculation of the civil
penalty proposal.
I.

Drummond I summarizes the general legal and regulatory background common
to all seven cases.
14 FMSHRC at~~• slip op. at 2-8. In the present
case, the Department of Labor's Mine Safety and Health Administration ("MSHA")
issued one citation to Texas Utilities alleging a violation of 30 C.F.R. §
77.400(a). The Secretary then filed a penalty assessment petition for the
citation, calculating the proposed penalty from the regular penalty formula in
30 C.F.R. § 100.3, according to the provisions of the PPL. The PPL provides
for percentage increases in penalty amounts based on the presence and degree
of an excessive history of violations. See Drummond I, 14 FMSHRC at
~~• slip op. at 7.
Included in Texas Utilities' history were single penalty
and other violations occurring during the previous two years. The penalty
proposal for the violation was increased by 20% for alleged excessive history.
Texas Utilities objected to MSHA's augmentation of the proposed penalty
pursuant to the PPL and filed a motion with the judge to remand the proposed

725

penalty to the Secretary for recalculation.
based on his determinations in Drummond I.

Judge Merlin granted the motion,

In his decision in Drummond I, Judge Merlin concluded that the
Commission has jurisdiction to consider the issues involved. 13 FMSHRC at
344-46. The judge relied on the Commission's decision in Youghiogheny & Ohio
Coal Co., 9 FMSHRC 673 (April 1987) ("Y&O"), in which the Commission held, in
part, that in "certain limited.circumstances" it could require the Secretary
to repropose penalties in a manner consistent with the Part 100 regulations.
13 FMSHRC at 344-46. In considering the validity of the method employed by
MSHA to calculate the proposed penalties, the judge first concluded that the
PPL exceeded the D.C. Circuit's interim mandate in Coal Employment Project I.
13 FMSHRC at 346-48. The judge then considered whether the PPL could "stand
on its own without reliance upon the court's interim mandate." 13 FMSHRC at
348-49. The judge determined that the resolution of that question would turn
on whether the Secretary was required by the APA to engage in notice-andcomment procedures when issuing the PPL. The judge concluded that notice-andcomment procedures were required and that, until they were followed by MSHA,
the PPL could not be applied. 13 FMSHRC at 354. The judge explained that
although."interpretive rules, general statements of policy, or rules of agency
organization, procedure or practice.'.' are excepted from notice-and-comment
procedures by virtue of 5 U.S.C. § 553(b)(3)(A), the provisions of the PPL
constituted substantive rules subject to the notice-and-comment process.
13 FMSHRC at 351. The judge additionally rejected the contention that noticeand-comment rulemaking could be excused on the basis of the "good cause"
exception in 5 U.S.C. § 553(b)(3)(B). 13 FMSHRC at 353-54. The judge also
rejected the Secretary's argument that the PPL was justified because it
accomplished the result ordered by the Court in Coal Employment Project I. He
found that the PPL exceeded the Court's instructions. 13 FMSHRC at 354.
Based on the foregoing determinations, the judge granted Drummond's motion to
remand.
II.

The Secretary's principal contention is that the Commission lacks
subject matter jurisdiction to consider the operators' challenge to the PPL.
The Secretary argues that section lOl(d) of the Mine Act confers exclusive
jurisdiction over the operators' challenge to her regulatory methods upon
United States Courts of Appeals. In Drummond I, we concluded that section
lOl(d) does not prohibit the Commission's consideration of the operators'
challenge to the PPL in these contest proceedings. 14 FMSHRC at-~' slip
op. at 13 16. We recognized that section lOl(d) "clearly vests jurisdiction
over challenges to the validity of mandatory safety and health standards
exclusively with the United States Courts of Appeals.
14 FMSHRC at __ , slip
op. at 13. We observed, however, that neither the PPL nor the Secretary's
Part 100 penalty regulations are mandatory standards promulgated under section
101 of the Mine Act.
The Secretary characterizes the PPL as a "nonbinding" agency pronouncement issued as an extension of her Part 100
regulatory scheme, which was promulgated pursuant to section 508 of the Act,
30 U.S.G. § 957. In Drummond I, we concluded that section lOl(d) neither
states nor implies that its provision for exclusive judicial review extends to
regulations adopted pursuant to section 508 of the Act or to challenges to
11

726

non-binding agency pronouncements.

Id.

In
we explained that the present proceedings are contests of
the Secretary's proposed civil penalties brought under section 105(d) of the
Act, 30 U.S.C. § 815(d). 14 FMSHRC at _ _ , slip op. at 14. In such contest·
proceedings, the Secretary's less formal, "non-binding" regulatory
pronouncements would fall within the Commission's jurisdictional purview.
We also noted that the Mine Act expressly empowers the Commission to grant
review of "question[s] of law, policy or discretion," and to direct review sua
sponte of matters that are ••contrary to ... Commission policy" or that present
a "novel question of policy .... " 14 FMSHRC at _ _ , slip op. at 14-15,
30 U.S.C. §§ 823(d)(2)(A)(ii)(IV) & (B). We stated that the "reason the
Commission was created by Congress and equipped with broad remedial powers and
policy jurisdiction was to assure due process protection under the statute
and, hence, to enhance public confidence in the mine safety and health
program." 14 FMSHRC _ _ , slip op. at 15 (citation omitted). We pointed out
that our analysis of the Commission's jurisdiction in such penalty proceedings
accords with Bituminous Coal Operators' Ass'n. Inc. v. Marshall, 82 F.R.D. 350
(D.D.C. 1979), the one extensive judicial discussion of this issue to date.
14 FMSHRC at _ _ , slip op. at 15-16.
The Secretary additionally contends that our decision in Y&O does not
reach the issue presented in these cases.. In Y&O the Commission held that, in
certain circumstances, the Commission may requir~ the Secretary to repropose
penalties in a manner consistent with the Part 100 penalty regulations. 9
FMSHRC at 679-80.
In the present cases, the mine operators are asserting that
the Secretary has failed to operate within, and to abide by, those
regulations. In
we agreed with the operators and the judge that a
failure by the Secretary to comply with Part 100, by reliance upon an invalid
PPL, would be within the scope of Y&O. 14 FMSHRC at _ _ , slip op. at 17.
On the basis of our decision in Drummond I, we hold that the Commission
possesses subject matter jurisdiction under the Mine Act and consistent with
Commission
to consider the validity of the PPL in this civil penalty
proceeding. We affirm the judge's determination of jurisdiction.
The validity of the PPL turns on two major issues: whether the PPL is
justified by the Court's interim mandate in Coal Employment Project I; and
whether the PPL
as an exception to the APA's notice-and-comment
requirements.
The Secretary maintains that the PPL was issued to comply with the
Court's order in Coal Employment Project I as well as to address a concern of
the Department's
General that repeat violations receive a higher
penalty assessment. As discussed in Drummond I, the Court's interim mandate
required the
to consider an operator's history of nonand substantial ("S&S") violations in assessing single penalties and in

727

assessing regular penalties for S&S violations. 3 14 FMSHRC at~-' slip op.
at 19. The Secretary's PPL, however, takes account of S&S violations as well
as non-S&S violations when determining whether the operator's history is
"excessive." In Drummond I, we concluded that the PPL goes beyond the· Court's
interim mandate because it requires consideration of an operator's history of
S&S as well as non-S&S violations and because it establishes a new schedule of
penalties based on that history. 14 FMSHRC at~~• slip op. at 19-20. We
determined that the PPL addresses not only the Court's immediate, interim
concerns, but also broader concerns including those that the Court ordered the
Secretary to address through notice-and-comment rulemaking. 14 FMSHRC at
, slip op. at 19. Accordingly, we affirm the judge's holding here that, by
requiring consideration of an operator's S&S history and by imposing special
history assessments, the PPL exceeds the scope of the Court's interim mandate
in Coal Employment Project I.
In Drummond I, we also rejected the Secretary's attempts to justify the
PPL under any of the AEA's exceptions to notice-and-comment rulemaking. 14
FMSHRC at~~• slip op. at 21-30. We held that the PPL is a binding norm of
present effect and that it constrains the Secretary's discretion and infringes
upon substantial private interests. Id. We concluded that the PPL is not an
interpretative rule, general statement-of policy, or a rule of agency
organization, procedure or practice. 14 FMSHRC at ~-• slip op. at 24-28. We
also determined that the PPL cannot be justified on the basis of the good
cause exception of the AEA. 14 FMSHRC at~-• slip op. at 29.
Accordingly,
we affirmed the judge's holding that the Secretary was required to promulgate
the PPL through notice-and-comment rulemaking and concluded that the PPL, as
an invalidly issued substantive rule, can be accorded no legal weight or
effect in these proceedings. 14 FMSHRC at ~-• slip op. at 30. We also
rejected the Secretary's contention that penalty proposals under the PPL fall
within the special assessment provisions of section 100.S(h). 14 FMSHRC, slip
op at 29-30.
In Drummond I, we further concluded that the civil penalties at issue
were inconsistent with the existing Part 100 regulations and constituted
arbitrary enforcement action. 14 FMSHRC at ~~• slip op. at 31. We remanded
the invalidly proposed penalties to the Secretary for recalculation pursuant
to the Part 100 regulations, in accordance with the Commission's decision in
Y&O. Id. We concluded that such a remand qualified as "other appropriate
relief" under 30 U.S.C. § 815(d).
Given our other dispositions in Drummond I, we did not resolve the
retroactivity issues raised by the operators. However, we noted the
retroactive nature of the PPL's excessive history procedures and signalled our
concern. 14 FMSHRC at~-• slip op. at 32.

3

The S&S terminology is taken from section 104(d) of the Act, which
distinguishes as more serious in nature any violation that "could significantly
and substantially contribute to the cause and effect of a ... mine safety or
health hazard .... " 30 U.S.C. § 814(d)(l).

728

For the reasons set forth in Drummond I, we conclude that the PPL, as an
invalidly issued substantive rule, can be accorded no legal effect. The
penalty proposed against Texas Utilities pursuant to the PPL conflicts with
the Part 100 regulatory scheme and constitutes arbitrary agency action. Based
on section 105(d) of the Mine Act and in consideration of the Commission's
decision in
we conclude that the proposed penalty should be remanded to
the Secretary for recomputation according to the Part 100 regulations and the
Court's interim mandate as explained in lJ];:Y!.!l!fil!J.l!;LJl·
III.

For the foregoing reasons, we affirm the judge's decision. The proposed
penalty in this matter is remanded to the Secretary for recalculation in
accordance with the existing Part 100 regulations without reference to or use
of the PPL's "excessive history" provisions. The Secretary remains obligated
to comply with the D.C. Circuit's Coal Employment Project mandates as
discussed in Drummond I.

~~
Richard V. Backley, Commissioner

J~ ~
••

Arlene Holen, Commissioner

~~

L. Clair Nelson, Commissioner

729

Distribution
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Christopher R. Miltenberger, Esq.
Worsham, Forsythe, Samples & Wooldridge
3200
2001 Bryan Tower
Dallas, Texas 75201
Frank A. White, Esq.
Jones, Day, Reavis ·&-Po_gue
1450 G Street, NW
Washington, D.C. 20005
Kevin R. Burns, Esq.
American Mining Congress
1920 N Street, N.W.
Suite 300
Washington, D.C. 20036
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

730

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 28, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No.

v.

LAKE 91-2

ZEIGLER COAL COMPANY

BEFORE:

Backley, Doyle, Holen and Nelson, Commissioners 1
DECISION

BY THE COMMISSION:
This consolidated civil penalty proceeding ar1s1ng under the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act"
or "Act"), involves the validity of'the Secretary of Labor's interim
"excessive history" program as applied to the proposal of civil penalties
under the Mine Act against Zeigler Coal Company ("Zeigler"). This decision is
one of seven decisions issued by the Commission with respect to the
Secretary's excessive history program. 2
In all seven proceedings, the mine operators filed motions with the
presiding Commission administrative law judges requesting that the proposed
penalties be remanded to the Secretary of Labor for recalculation. The
operators contended that the proposed penalties were improper because they
were not based on the Secretary's civil penalty regulations set forth at
1

Chairman Ford did not participate in the consideration or disposition of
this matter.
2

The other excessive history decisions are: Drummond Co., Inc., 14 FMSHRC
SE. 90-126; Drummond Co. Inc., 14 FMSHRC
, Nos. SE 91-125, etc.;
Texas Utilities Mining Co., 14 FMSHRC ~~•No. CENT 91~26; Utah Power & Light
Co., Mining Div., 14 FMSHRC ~~-•Nos. WEST 90-320, etc.; Bobet Mining. Inc.,
14 FMSHRC ~~•No. WEVA 91-65; and Cyprus Plateau Mining Corp., 14 FMSHRC ~
_, Nos. WEST 91-44, etc.

~•No.

731

30 C.F.R. Part 100 ("Part 100") but, instead, were computed in accordance with
the interim excessive history program set forth in the Secretary's Program
Policy Letter No. P90-III-4 (May 29, 1990)(the "PPL"), which, the operators
asserted, had been unlawfully implemented outside the notice-and-comment
process required by the Administrative Procedure Act, 5 U.S.C. § 551 et seq.
(1988)("APA"). Following hearings on the motions, the judges reached
conflicting decisions as to Commission jurisdiction, the validity of the PPL
and whether the proposed civil penalties should be remanded to the Secretary.
The aggrieved parties filed petitions for interlocutory or discretionary
review seeking review of the same general issues: (A) whether the Commission
has subject matter jurisdiction to consider the validity of the PPL;
(B) whether the Secretary acted arbitrarily in proposing civil penalties on
the basis of the PPL, an issue that involves an examination of whether the PPL
exceeds the interim mandate of the United States Court of Appeals for the
District of Columbia Circuit in Coal Employment Project v. Dole, 889 F.2d 1127
(1989)("Coal Employment Project I"); and whether the PPL was adopted in
contravention of the APA's notice-and-comment r~guirements; and (C) whether
the excessive history provisions of the PPL are impermissibly retroactive.
The Commission granted the petitions for review and heard consolidated oral
argument in three of the seven proceedings.
In the present case, Commission Chief Administrative Law Judge Paul
Merlin granted the motion for remand filed by Zeigler. 13 FMSHRC 367 (March
199l)(ALJ). The judge based his decision in this case on his decision in
Drummond Co., 13 FMSHRC 339, No. SE 90-126 (March 199l)(ALJ). In that
decision, the judge concluded, inter alia, that the PPL had been invalidly
implemented and remanded the proposed civil penalties to the Secretary with
instructions to recalculate them without reference to the PPL. Id.
For the reasons fully set forth in our lead decision in Drummond Co.,
Inc., 14 FMSHRC ___ ,No. SE 90-126 ("Drummond I"), we conclude that the
Commission has jurisdiction under the Mine Act to review the validity of the
PPL in the context of these civil penalty proceedings. We conclude that the
PPL exceeded the Court's interim mandate in Coal Employment Project I and was
issued in contravention of the APA. Accordingly, we affirm Judge Merlin's
decision herein and remand to the Secretary for recalculation of the civil
penalty proposal.
I.

Drummond I summarizes the general legal and regulatory background common
to all seven cases. See 14 FMSHRC at _ _ , slip op. at 2-8. In the present
case, the Department of Labor's Mine Safety and Health Administration ("MSHA")
issued one citation to Zeigler alleging a violation of 30 C.F.R. § 75.400. The
Secretary then filed a penalty assessment petition for the citation,
calculating the proposed penalty from the regular penalty formula in 30 C.F.R.
§ 100.3, according to the provisions of the PPL. The PPL provides for
percentage increases in penalty amounts based on the presence and degree of an
excessive history of violations. See Drummond I, 14 FMSHRC at
_ _ , slip op. at 7. Included in Zeigler's history were single penalty and
other violations occurring during the previous two years. The penalty
proposal for the violation was increased by 20% for alleged excessive history.

732

Zeigler objected to MSHA's augmentation of the proposed
pursuant
to the PPL and filed a motion with the judge to remand the proposed penalty to
the Secretary for recalculation. Judge Merlin granted the motion, based on
his determinations in ~~~~~~
In his decision in Drummond I, Judge Merlin concluded that the
Commission has jurisdiction to consider the issues involved. 13 FMSHRC at
344-46. The judge relied on the Commission's decision in Youghiogheny & Ohio
Coal Co., 9 FMSHRC 673 (April 1987)("Y&0"), in which the Commission held, in
part, that in "certain limited circumstances" it could require the Secretary
to repropose penalties in a manner consistent with the Part 100 regulations.
13 FMSHRC at 344-46. In considering the validity of the method employed by
MSHA to calculate the proposed penalties, the judge first concluded that the
PPL exceeded the D.C. Circuit's interim mandate in Coal Employment Project I.
13 FMSHRC at 346-48. The judge then considered whether the PPL could "stand
on its own without reliance upon the court's interim mandate." 13 FMSHRC at
348-49. The judge determined that the resolution of that question would turn
on whether the Secretary was required by the APA to engage in notice-andcomment procedures when issuing the PPL. The judge concluded that notice-andcomment procedures were required and that, until they were followed by MSHA,
the PPL could not be applied. 13 FMSHRCat 354. The judge explained that
although "interpretive rules, general statements of policy, or rules of agency
organization, procedure or practice" are excepted from notice-and-comment
procedures by virtue of 5 U.S.C. § 553(b)(3)(A), the provisions of the PPL
constituted substantive rules subject to the notice-and-comment process.
13 FMSHRC at 351. The judge additionally rejected the contention that noticeand-comment rulemaking could be excused on the basis of the "good cause"
exception in 5 U.S.C. § 553(b)(3)(B). 13 FMSHRC at 353-54. The judge also
rejected the Secretary's argument that the PPL was justified because it
accomplished the result ordered by the Court in Coal Employment Project I. He
found that the PPL exceeded the Court's instructions. 13 FMSHRC at 354.
Based on the foregoing determinations, the judge granted Drummond's motion to
remand.

II.
The Secretary's principal contention is that the Commission lacks
subject matter jurisdiction to consider the operators' challenge to the PPL.
The Secretary argues that section lOl(d) of the Mine Act confers exclusive
jurisdiction over the operators' challenge to her regulatory methods upon
United States Courts of
In Drummond I, we concluded that section
lOl(d) does not prohibit the Commission's consideration of the operators'
challenge to the PPL in these contest proceedings. 14 FMSHRC at
, slip
op. at 13-16. we recognized that section lOl(d) "clearly vests jurisdiction
over challenges to the
of mandatory safety and health standards
exclusively with the United States Courts of Appeals." 14 FMSHRC at __ , slip
op. at 13. We observed, however, that neither the PPL nor the Secretary's
Part 100 penalty regulations are mandatory standards promulgated under section
101 of the Mine Act.
The Secretary characterizes the PPL as a "nonbinding" agency pronouncement issued as an extension of her Part 100
regulatory scheme, which was promulgated pursuant to section 508 of the Act,
30 U.S.C. § 957.
In
we concluded that section lOl(d) neither

733

states nor implies that its provision for exclusive judicial review extends to
regulations adopted pursuant to section 508 of the Act or to challenges to
non-binding agency pronouncements.
In Drummond I, we explained that the present proceedings are contests of
the Secretary's proposed civil penalties brought under section 105(d) of the
Act, 30 U.S.C. § 815(d). 14 FMSHRC at-~• slip op. at 14. In such contest
proceedings, the Secretary's less formal, "non-binding" regulatory
pronouncements would fall within the Commission's jurisdictional purview. Id.
We also noted that the Mine Act expressly empowers the Commission to grant
review of "question[s] of law, policy or discreti·on," and to direct review sua
sponte of matters that are "contrary to ... Commission policy" or that present
a "novel question of policy .... " 14 FMSHRC at _ _ , slip op. at 14-15, citing
30 U.S.C. §§ 823(d)(2)(A)(ii)(IV) &. (B). We stated that the "reason the
Commission was created by Congress and equipped with broad remedial powers and
policy jurisdiction was to assure due process protection under the statute
and, hence, to enhance public confidence in the mine safety and health
program." 14 FMSHRC _ _ , slip op. at 15 (citation omitted). We pointed out
that our analysis of the Commission's jurisdiction in such penalty proceedings
accords with Bituminous Coal Operators' Ass'n. Inc. v. Marshall, 82 F.R.D. 350
(D.D.C. 1979), the one extensive judicial discussion of this issue to date.
14 FMSHRC at _ _ , slip op. at 15-16.
The Secretary additionally contends that our decision in Y&O does not
reach the issue presented in these cases. In Y&O the Commission held that, in
certain circumstances, the Commission may require the Secretary to repropose
penalties in a manner consistent with the Part 100 penalty regulations. 9
FMSHRC at 679-80. In the present cases, the mine operators are asserting that
the Secretary has failed to operate within, and to abide by, those
regulations. In Drummond I, we agreed with the operators and the judge that a
failure by the Secretary to comply with Part 100, by reliance upon an invalid
PPL, would be within the scope of Y&O. 14 FMSHRC at~-' slip op. at 17.
On the basis of our decision in Drummond I, we hold that the Commission
possesses subject matter jurisdiction under the Mine Act and consistent with
Commission precedent to consider the validity of the PPL in this civil penalty
proceeding. We affirm the judge's determination of jurisdiction.
The validity of the PPL turns on two major issues: whether the PPL is
justified by the Court's interim mandate in Coal Employment Project I; and
whether the PPL qualifies as an exception to the APA's notice-and-comment
requirements.
The Secretary maintains that the PPL was issued to comply with the
Court's order in Coal Employment Project I as well as to address a concern of
the Department's Inspector General that repeat violations receive a higher
penalty assessment. As discussed in Drummond I, the Court's interim mandate
required the Secretary to consider an operator's history of non-significant
and substantial ("S&S") violations in assessing single penalties and in

734

assessing regular penalties for S&S violations. 3 14 FMSHRC at __ , slip op.
at 19 (citation omitted). The Secretary's PPL, however, takes account of S&S
violations as well as non-S&S violations when determining whether the
operator's history is "excessive." In Drummond I, we concluded that the PPL
goes beyond the Court's interim mandate because it requires consideration of
an operator's history of S&S as well as non-S&S violations and because it
establishes a new schedule of penalties based on that history. 14 FMSHRC
at _ _ , slip op. at 19-20. We determined that the PPL addresses not only the
Court's immediate, interim concerns, but also broader concerns including those
that the Court ordered the Secretary to address through notice-and-comment
rulemaking. 14 FMSHRC at _ _ , slip.op. at 19. Accordingly, we affirm the
judge's holding here that, by requiring consideration of an operator's S&S
history and by imposing special history assessments, the PPL exceeds the scope
of the Court's interim mandate in Coal Employment Project I.
In DrUl!lIDond I, we also rejected the Secretary's attempts to justify the
PPL under any of the APA's exceptions to notice-and-comment rulemaking. 14
FMSHRC at _ _ , slip op. at 21-30. We held that the PPL is a binding norm of
present effect and that it constrains the Secretary's discretion and infringes
upon substantial private interests. Id. We concluded that the PPL is not an
interpretative rule, general statement of policy, or a rule of agency
organization, procedure or practice. 14 FMSHRC at __ , slip op. at 24-28. We
also determined that the PPL cannot be justified on the basis of the good
cause exception of the APA. 14 FMSHRC at __ , slip op. at 28.
Accordingly,
we affirmed the judge's holding that the Secretary was required to promulgate
the PPL through notice-and-comment rulemaking and concluded that the PPL, as
an invalidly issued substantive rule, can be accorded no legal weight or
effect in these proceedings. 14 FMSHRC at __ , slip op. at 30. We also
rejected the Secretary's contention that penalty proposals under the PPL fall
within the special assessment provisions of section 100.S(h). 14 FMSHRC, slip
op at 29-30.
In Drummond I, we further concluded that the civil penalties at issue
were inconsistent with the existing Part 100 regulations and constituted
arbitrary enforcement action. 14 FMSHRC at~-• slip op. at 31. We remanded
the invalidly proposed penalties to the Secretary for recalculation pursuant
to the Part 100 regulations, in accordance with the Commission's decision in
Y&O.
We concluded that such a remand qualified as "other appropriate
relief" under 30 U.S.C. § 815(d).
Given our other dispositions in Drummond I, we did not resolve the
retroactivity issues raised by the operators. However, we noted the
retroactive nature of the PPL's excessive history procedures and signalled our
concern. 14 FMSHRC at __ ,
op. at 32.

3

The S&S terminology is taken from section 104(d) of the Act, which
distinguishes as more serious in nature any violation that "could significantly
and substantially contribute to the cause and effect of a ... mine safety or
health hazard .... " 30 U.S.C. § 814(d)(l).

735

For the reasons set forth in Drummond I, we conclude that the PPL, as an
invalidly issued substantive rule, can be accorded no legal effect. The
penalty proposed against Zeigler pursuant to the PPL conflicts with the Part
100 regulatory scheme and constitutes arbitrary agency action. Based on
section lOS(d) of the Mine Act and in consideration of the Commission's
decision in Y&O, we conclude that the proposed penalty should be remanded to
the Secretary for recomputation according to the Part 100 regulations and the
Court's interim mandate as explained in Drummond I.
III.

For the foregoing reasons, we affirm the judge's decision. The proposed
penalty in this matter is remanded to the Secretary for recalculation in
accordance with the existing Part 100 regulations without reference to or use
of the PPL's "excessive history" provisions. The Secretary remains obligated
to comply with the D.C. Circuit's Coal Employment Project mandates as
discussed in Drummond I.

L. Clair Nelson, Commissioner

736

Distribution
Carl C. Charneski,
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Thomas C. Means,
Crowell & Moring
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004
Gregory S. Keltner, Esq.
Zeigler Coal Company
50 Jerome Lane
Fairview Heights, Illinois

62208

Frank A. White,
Jones, Day, Reavis & Pogue
1450 G Street, N.W.
Washington, D.C. 20005
Kevin R. Burns,
American Mining
1920 N Street, N.W.
Suite 300
Washington, D.C. 20036
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C" 20006

737

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSIOl'll
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

May 14, 1992

SECRETARY OF lABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. LAKE 90-127-M

v.

RAVENNA GRAVEL
BEFORE:

Ford, Chairman; Backley, Doyle, Holen, and Nelson, Commissioners
ORDER

BY THE COMMISSION:
Chief Administrative Law Judge Paul Merlin entered a decision on March
7, 1991, finding Ravenna Gravel ("Ravenna") in default for failing to timely
file an answer in this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988) (the "Mine Act").
Ravenna failed to file a petition for discretionary review of Judge Merlin's
decision within the 30-day period prescribed by the Mine Act, and the
Commission did not direct review on its own motion. 30 U.S.C. § 823(d)(2)
(A)(i), (B); 29 C.F.R. § 2700.70(a). Accordingly, by operation of the
statute, the judge's decision became a final decision of the Commission 40
days after its issuance, i.e., April 16, 1991. 30 U.S.C. § 823(d)(l).
On April 27, 1992, more than one year after the judge's decision became
a final order of the Commission, the Commission received a letter dated April
17, 1992, from Sue Ann Glovick, Ravenna's Secretary. In her letter, Ms.
Glovick explains that Ravenna paid a civil penalty assessment of $400 in
February 1991. She says that Ravenna received an additional bill for $400
and, upon inquiry, she learned that two civil penalties had been assessed as a
result of the same violative condition. One penalty had been assessed against
Ravenna as the mine operator, pursuant to section llO(a) of the Mine Act,
30 U.S.C. § 820(a), and the other had been assessed against Barry Glovick,
Ravenna's owner, pursuant to section llO(c), 30 U.S.C. § 820(c). Ravenna paid
the penalty assessed against Mr. Glovick, individually, in February 1991, but
did not pay the penalty assessed against the company. Ms. Glovick further
states that [a]ccording to federal order 60B," Ravenna has the "right to
disagree with [the] fine." She maintains that Ravenna's "neglect is excusable
as we were unaware of the double charge."
11

Under these circumstances, we construe Ravenna's motion to be a request
for relief from a final Commission order. 29 C.F.R. § 2700.l(b) (Federal
Rules of Civil Procedure apply in absence of applicable Commission rule); Fed.

738

Rule Civ. P. 60 (Relief from Judgment or Order)("Rule 60");
Tunnelton Mining Co., 8 FMSHRC 1142 (August 1986). A Rule 60(b) motion based
on allegations of "mistake, inadvertence, surprise, or excusable neglect ...
shall be made within a reasonable time, and ... not more than one year after
the judgment, order, or proceeding was entered or taken." Fed. R. Civ. P.
60(b). Ravenna's motion was filed on April 27, 1992 (see 29 C.F.R.
§ 2700.S(d)), more than one year after the judge's decision became a final
order of the Commission. The motion is untimely under Rule 60(b). See
generally Wadding, 8 FMSHRC at 1143.
In accordance with the requirements of Rule 60(b), and Commission
precedent, we are constrained to deny·Ravenna's motion .

~

...

·Richard V. Backley, Commissioner

I

Arlene Holen, Commissioner

L. Clair Nelson, Commissioner
Distribution

Sue Ann Glovick
Ravanna Gravel
P.O. Box 59
Ravenna, Michigan

49451

Rafael Alvarez, Esq.
Office of the Solicitor
U.S. Department of Labor
230 Dearborn St.
Chicago, IL 60604
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Conunission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

739

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

15, 1992

PEABODY COAL COMPANY
v.

Docket No. KENT 91-340-R

KENT 91-341-R
KENT 91-342-R

SECRETARY OF LABOR,

MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners

DECISION
BY THE COMMISSION:
This contest proceeding is before the Commission by way of a petition
for review filed by Peabody Coal Co., and involves alleged violations of
section 103(f) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 813(f), (the Mine Act). 1 In a decision issued August 21, 1991, Commission
1

Section 103(£), 30 U.S.C. § 813(f), provides:
Subject to regulations issued by the Secretary, a
representative of the operator and a representative
authorized by his miners shall be given an opportunity
t:o
accompany
the
Secretary
or his
authorized
representative during the physical inspection of any
coal or other mine made pursuant to the provisions of
subsection (a), for the purpose of aiding such
inspection and to participate in pre- or post-inspection
conferences held at the mine.
Where there is no
authorized miner representative, the Secretary or his
authorized representative
shall
consult with a
reasonable number of miners concerning matters of health
and safety in such mine. Such representative of miners
who is also an employee of the operator shall suffer no
loss of pay during the period of his participation in
the inspection made under this subsection.
To the
extent that the Secretary determines that more than one
representative from each party would further aid the
inspection, he can permit each party to have an equal
number of such additional representatives.
However,
only one such representative of miners who is an
employee of the operator shall be entitled to suffer no
loss of pay during the period of such participation

740

Administrative Law Judge Gary Melick dismissed Peabody's contest of three
citations issued by the Secretary for the operator's refusal to compensate
certain miners' representatives for time spent accompanying several MSHA
inspectors during a regular quarterly inspection. 13 FMSHRC 1302. For the
reasons that follow, we affirm the judge's decision.
I.

Factual and Procedural Background2
Peabody owns and operates the Martwick Mine, an underground coal mine in
Muhlenburg County, Kentucky. During March 1991, MSHA conducted a quarterly
inspection of the mine pursuant to section 103(a) of the Act, 30 U.S.C. §
813(a). Two segments of that regular inspection gave rise to the citations on
review when MSHA conducted what are known as "blitz" inspections of the mine.
On March 7, MSHA sent several inspectors to the No. 4 Unit and on March 19,
MSHA sent several inspectors to the No. 1 Unit of the mine. 13 FMSHRC at
1303; S. Br. 11.
With respect to the March 7, 1991, inspection, A.J. Parks (MSHA
supervisor), William Branson (electrical inspector), Terry Cullen (roof
control specialist), Darold Gamblin ·(Martwick' s regular inspector), and Sam
Martin (inspector) arrived at the mine at 7:10 a.m. Supervisor Parks assigned
each MSHA inspector his duties for the day, and they proceeded to examine the
mine's records. 13 FMSHRC at 1303; Tr. 14-15.
The inspectors entered the mine at approximately 8:30 a.m., accompanied
by: Kentucky state inspector James Hawkins; Peabody representatives Steve
Little and Bob Epley; and miners' representatives Cecil Phillips, Sam Sookey,
Terry Bowman, William Johnson, and Artemaus Birchwell. Cecil Phillips was the
usually designated "walkaround representative" during regular inspections
while the other four miners' representatives
Sookey, Bowman, Johnson and
Birchwell -- accompanied the MSHA inspectors at the request of the Local
Union. 13 FMSHRC at 1303-1304; Tr. 15, 18.
At approximately 9:00 a.m., the inspection party reached the Four East
Panel of the mine and split up into five groups, each of which included a
walkaround representative. Once the groups were formed, they proceeded as
follows: Group A travelled directly to the face areas of the No. 4 Unit by a
mantrip through the track entry. Upon arriving, this group conducted an
under the provisions of this subsection.
Compliance
with the subsection shall not be a jurisdictional
prerequisite to the enforcement of any provision of this
Act.
30 u.s.c. § 813(f).
2
This case was submitted for decision below on the basis of two joint
exhibits and a set of stipulations agreed to by the parties at the hearing and
then read into the record. No testimony was taken, nor were the stipulations
reduced to writing. See Hearing Transcript, June 13, 1991, hereafter, "Tr."

741

electrical inspection of the unit. Group B travelled to the face areas by a
separate mantrip through the track entry. They inspected the roof and faces.
Group C did a walk-through inspection of the 4,200 foot return entry and
arrived at the face areas of the unit at approximately 11:30 a.m. Group D did
a walk-through inspection of the 4,200 foot belt entry and arrived at the face
areas at about 11:30 a.m. Group E did a walk-through inspection of the 4200
foot intake entry and also arrived at the face areas at approximately 11:30
a.m., where they took rock dust samples in seven different locations.
13 FMSHRC at 1303-1304; Tr. 15-16.
From 11:30 a.m. until 12:00 noon, "the various inspectors all identified
above assisted in completing the inspection of the unit." Tr. 16.
Thereafter, all the participants rendezvoused at the end of the track entry
and left the mine together, arriving at the surface at about 12:45 p.m. From
12:45 p.m. until 1:45 p.m., the inspectors wrote those citations that had not
been issued underground and delivered them to the Peabody representatives.
Inspector Branson discussed his own findings with Peabody and left the mine at
1:45 p.m. At that point the remaining inspectors held a close-out conference
with Peabody representatives and all five miners' representatives. The
conference adjourned at 2:00 p.m., and Cullen and Martin left the mine. Parks
and Gamblin left at 2: 30 p .m. 13 FMSHRC at ·1305; Tr. 16-17.
On March 19, 1991, a similar scenario took place when MSHA
representatives Parks, Gamblin, and Branson were joined by Ted Smith and Mike
Whitfield, also of MSHA. The group arrived at the mine at 7:15 a.m. to
inspect the No. 1 Unit. Once again, in addition to the regular walkaround
representative, Phillips, the Local Union requested that miners'
representatives Sookey, Bowman and Birchwell be added to the inspection party.
Peabody's representatives were again Little and Epley. 13 FMSHRC at 1304;
Tr. 18-19. The inspection party entered the mine together at 8:30 a.m.,
arrived at the First Northwest Main at 8:45 a.m., and split up into four
groups, each of which included a walkaround representative.
Group A travelled directly to the face areas of the No. 1 Unit through
the track entry where they commenced an electrical insP,ection at about 9:00
a.m. Group B did a walk-through inspection of the 3,300 foot return entry
arriving at the face areas of the unit at approximately 9:30 a.m. Group C
walked the 3,300 foot belt entry also arriving at approximately 9:30 a.m.
Group D walked the 3,300 foot intake entry and arrived at the face areas at
approximately 9:35 a.m. 3 FMSHRC at 1304-1305. According to the
stipulations, "various inspectors identified above conducted an inspection of
the unit which lasted until approximately 12:45 p.m." Tr. 20. During that
period a ventilation problem arose, and miners' representatives Phillips and
Sookey were assigned to correct it. Sookey devoted 30 to 40 minutes to that
task. 13 FMSHRC at 1305.
The entire group again rendezvoused at the end of the track entry,
travelled out of the mine, and arrived on the surface at 1:10 p.m. As he had
done on the previous occasion, Inspector Branson immediately discussed his
findings with the Peabody representatives and left the mine at 1:15 p.m.
After writing their citations, the remaining MSHA inspectors held a close-out
conference from 1:30 p.m. until 1:45 p.m., with Peabody representatives and

742

the four miners' representatives in attendance. Smith and Whitfield left the
mine at 1:45 p.m., and Parks and Gamblin, at 3:00 p.m. 13 FMSHRC at 1305,
Tr. 21.
Following the March 7, 1991, inspection, Peabody paid miners'
representative Phillips for the time spent accompanying the MSHA inspectors
but did not pay miners' representatives Johnson, Birchwell, Bowman or Sookey.
Following the March 19, 1991, inspection, Peabody again paid Phillips for the
time spent accompanying the MSHA inspectors but did not pay Birchwell, Bowman
or Sookey. 13 FMSHRC 1303, 1307; Tr. 21-22. On April 15, 1991, MSHA issued a
citation alleging a violation of section 103(f) for Peabody's failure to
compensate miners' representative Sookey "for time spent in the capacity of
Miner Representative while traveling with an authorized representative of
[the] Secretary" on March 7, 1991, and March 19, 1991. 13 FMSHRC at 1307.
Similar citations were issued on April 16, 1991, with regard to Peabody's
failure to compensate miners' representatives Johnson and Birchwell, and on
April 17, 1991, for failure to compensate miners' representative-Bowman. Id.
After summarizing the facts, the judge concluded: "It is not disputed
that during the course of both the underground inspections, each team operated
separate and apart, with no overlapping responsibilities or duplication of
inspection efforts." 13 FMSHRC at 1305. The judge then cited Magma Copper
Company v. Secretary and FMSHRC, 645 F.2d 694 (9th Cir. 1981), for the
proposition that, whenever an inspection is conducted by more than one MSHA
inspector and each acts separately and inspects a different part of the mine,
a representative of the miners, who is also an employee of the operator, is
entitled to accompany each inspector without loss of pay. Id.
Applying Magma to the instant case the judge found that although each
inspection at the Martwick mine took place within a single mine unit, "each
inspector was performing a separate and distinct inspection function." He
further found that, "because of stoppings between the entries travelled by the
inspection teams, most of the teams were also separated physically."
13 FMSHRC at 1306. Accordingly, the judge held that the circumstances in the
Martwick mine fell "within the ambit of the Magma decision," and that Peabody
had violated section 103(f) by not compensating all of the miners'
representatives who accompanied the MSHA inspectors during the two
inspections. 13 FMSHRC at 1305-1306.
IL
Disposition of Issues

Peabody argues on review that this case presents a matter of first
impression: the scope and construction of the Magma decision, supra, in the
context of "blitz" inspections conducted at underground coal mines. The
operator asserts that the circumstances in the Martwick mine are
distinguishable from those in Magma. In the Magma case, Peabody argues, two
inspectors were indeed inspecting separate areas of a mine. Their inspections
of a huge milling complex took them as many as six or seven miles apart and
they did not see each other until they returned.to the mine office to complete
their paperwork. Under those circumstances, Peabody agrees the Secretary was
justified in requiring a paid walkaround representative for each inspector.

743

Peabody asserts, in contrast, that Unit 1 and Unit 4 are each a single
area or a single part of the mine. Therefore, under Magma, the MSHA
contingents deployed on March 7, 1991, and March 19, 1991, were each a single
inspection party entitled to only one paid walkaround representative during
the course of the inspection. The operator argues that under the judge's
interpretation of Magma, "a mine operator would be required to pay walkaround
pay on virtually any occasion on which multiple inspectors inspect an
underground coal mine." Pet. 5.
The Secretary rejoins that the judge correctly applied Magma here, given
that the MSHA inspectors at the Martwick Mine on March 7, 1991, and March 19,
1991, were inspecting "different parts of the mine and perform[ing] separate
and distinct inspection functions." Br. 9. She further contends that
utilizing multiple inspectors and multiple miners' representatives reduces the
amount of time needed to complete inspections at larger mines. Therefore, the
Secretary contends, the total outlay of walkaround wages is approximately the
same as it would be if only one inspector and one miners' representative were
assigned to the same areas.
The Secretary argues that Peabody's attempt to distinguish the facts
presented in Magma from the facts pr.esJmted here, "exalts form over
substance." Br. 11. The Secretary first points out that Peabody stipulated
that the separate inspection groups performed separate functions (Tr. 27) and
refers to joint exhibits showing the separate routes travelled by the
respective groups through Units 1 and 4 of the mine. The Secretary contends
that, given the "unique character of each entry, the individual areas of
expertise of the different inspectors, and the division of the general
inspection party along different paths to perform separate and distinct
inspection functions in the mine," including a paid walkaround representative
in each group was justified under the circumstances. Br. 14. The Secretary
concedes that the areas covered in the Martwick'Mine "may not have been as
physically separate as those in Magma," but asserts nevertheless that "the
same basic principles established in Magma are applicable here." Br. 14-15.
In Magma, the principal case dealing with compensation for multiple
walkaround representatives, two MSHA inspectors arrived at the mine to inspect
separate areas of the operator's extensive milling complex. Magma agreed to
the inspector's requests that each be accompanied by a walkaround
representative, but insisted that it would compensate only one of the
representatives for time spent accompanying the inspector. Only one
walkaround representative participated in the inspection, but Magma was cited
for refusing to pay a miners' representative to accompany the second
inspector. In deciding the matter on review, the Commission first reviewed
the legislative purpose of section 103(f) in light of MSHA's customary
inspection practices:
The language of section 103(f) conveys the impression
that Congress expected that one inspection party will
visit all parts of the mine and one paid miners'
representative will therefore fully participate in the
inspection. The walkaround pay limitation appears
designed to minimize the operator's economic burden by

744

requiring him to pay only one miner who is in that one
inspection party. However, several inspectors are
often sent into large mines to expedite inspection of
the entire mine. Providing walkaround pay only to one
miners' representative when several inspection parties
are inspecting the entire mine would make the right to
walkaround pay dependent on the number of inspectors
sent to the mine.
1 FMSHRC at 1951. Accordingly, the Commission held that "when the inspection
is divided into two or more parties to simultaneously inspect different parts
of a mine ... one miners' representative in each inspection party must be paid
for time spent accompanying (the] inspector ... " 1 FMSHRC 1948.
The United States Court of Appeals for the Ninth Circuit affirmed the
Commission's decision, holding that "where an inspection of a mine is
conducted by more than one inspector, each of whom acts separately and
inspects a different part of the mine, one representative of miners may
accompany each inspector without loss of pay if he is an employee of the mine
operator." 645 F.2d at 695. The Court also cited an Interpretive Bulletin
for section 103 (f), which s.tates that when multiple inspectors inspect
different areas of a mine, each is entitled to a walkaround representative and
each representative is entitled to participate without loss of pay. 43 FR
17546, 17549 (April 25, 1978).
The citations in this case address the compensability of time spent by
miners' representatives in the March 7 and March 19, 1991, inspections from
the time the inspection teams were assembled up to the time when the teams
completed their inspections of the face areas of the two units. 3
The citation issued with respect to Peabody's failure to compensate
miners' representative Sookey, which mirrors the citations issued with respect
to the other uncompensated representatives, states:

A violation of 103(£) of the 1977 Act has occurred
because Sam Sookey has evidence (pay record) that he
suffered loss of pay on March 7 and 19 for time spent
in the capacity of Miner Representative while
traveling with an authorized representative of
Secretary of Labor, (MSHA), during inspection.
13 FMSHRC at 1307.
Peabody challenges the citations on the basis that Units 1 and 4 of the
Martwick Mine are each an indivisible "area of the mine" analogous to each
area of the milling complex for which a paid walkaround was required in the
3

On review, the parties also limit their discussion to the inspections
themselves.
We therefore leave to another case the extent to which a mine
operator may be liable for compensation to miners' representatives who
participate in post-inspection conferences following multiple-party inspections.

745

Mawa decision.

Accordingly, the operator argues, it was liable for compensation to only one walkaround representative for all of Unit 4 on March 7, and
to only one such representative for all of Unit 1 on March 19, 1991. We
disagree.

Insofar as the inspections of the respective entries in the two units
were concerned, the inspectors and their miner escorts were as physically
separated from each other as were the inspection teams at Magma's milling
complex. Therefore, that portion of the inspections falls within the ambit of
Mawa.
As to the inspection activity at the face areas of the two units
following the walk-through inspections of the entries, the record evidence is
spare, essentially limited to the following stipulations: "the various
inspectors ... assisted in completing the inspection of the [No. 4] unit" (Tr.
16), and "various inspectors ... conducted an inspection of the [No. l]
unit ... " (Tr. 20). Furthermore, on the basis of an admission by Peabody that
"each inspector performed a different and specific function during the course
of these inspections," (Tr. 20), the judge concluded that "[i]t is not
disputed that during the course of both of the underground inspections each
team operated separate and apart w:i:t;h.no overlapping responsibilities or
duplication of inspection efforts." 13 FMSHRC at 1305. Moreover, Peabody did
not challenge the judge's conclusion on this issue in its petition for review.
We therefore conclude, on the basis of the record in this case, that the
activity of the various inspectors at the face areas was separate and
nonduplicative, and we deem the face inspection activity also to fall within
the parameters of Mawa.
In summary, we conclude from the record before us that the walkaround
activity specified in the citations, i.e., "travelling with an authorized
representative of [the] Secretary of Labor during inspection," 13 FMSHRC at
1307, was compensable time spent by each of the miners representatives who
participated from the point at which the inspection teams were assembled until
they
their inspections of the face areas in Units No. 1 and No. 4.

746

Accordingly, as explained above, we affirm the judge's decision that
Peabody violated section 103(f) of the Mine Act.

~~

~/
·Richard V. Backley, Commissioner

Distribution
David R. Joest, Esq.
Peabody Coal Company
1951 Barrett Court
P.O. Box 1990
Henderson, KY 42420
Tina Gorman, Esq.
Office of the Solicitor
U.So Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

747

.;;::>

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 21, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. LAKE 90-53

v.

SOUTHERN OHIO COAL COMPANY
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:

This civil penalty proceeding arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"),
presents the issue of whether a notice to provide safeguards issued pursuant
to 30 C.F.R. § 75.1403 is affected by the fact that it is patterned after
30 C.F.R. § 75.1403-lO(h), a promulgated safeguard criterion. 1 Commission
1

§

30 C.F.R. § 75.1403 repeats section 314(b) of the Mine Act, 30 U.S.C.
874(b):
Other safeguards adequate, in the judgment of an
authorized representative of the Secretary [of Labor],
to minimize hazards with respect to transportation of
men and materials shall be provided.

30 C.F.R. § 75.1403-1 sets forth general provisions regarding "criteria"
Section
75.1403-l(a) provides:

by which authorized representatives are guided in requiring safeguards.

Sections 75.1403-2 through 75.1403-11 set out the
criteria by which an authorized representative of the
Secretary will be guided in requiring other safeguards
on a mine-by-mine basis under § 75 .1403.
Other
safeguards may be required.
The procedures by which an authorized representative of the Secretary may
issue a citation pursuant to section 75.1403 are described in 30 C.F.R.
§ 75.1403-l(b):

748

Administrative Law Judge James A. Broderick determined that the subject notice
to provide safeguards was valid because it was based on a published safeguard
criterion. 13 FMSHRC 40, 44 (January 199l)(AIJ). The judge also determined
that SOCCO violated the safeguard but that the violation was not of a
significant and substantial nature. 13 FMSHRC at 44-45.
We apply herein the principles recently announced in our decisions in
Southern Ohio Coal Co., 14 FMSHRC 1(January1992)( 11 SOCCO") and BethEnergy
Mines. Inc., 14 FMSHRC 17 (January 1992)("BethEnergy") concerning the
Secretary's authority to issue safeguards. For the reasons explained below,
we vacate the judge's decision and remand this case for further proceedings.
I.

Factual Background and Procedural History

On March 31, 1989, Patrick McMahon, an inspector of the Department of
Labor's Mine Safety and Health Administration ("MSHA"), issued a notice to
provide safeguards to SOCCO at its Meigs No. 2 Mine, an underground coal mine
in Meigs County, Ohio. The notice stated:
Only 6 inches of side clearance was provided for
the company no. 5062 rubber-tired scoop car being
operated along the 3L2SW (014-0 mmu) supply track
where supplies were being loaded into the scoop
bucket. This is a Notice to Provide.Safeguards
requiring that a total of at least 36 inches of
unobstructed side cl~arance (both sides combined) be
provided for all rubber-tired haulage equipment where
such equipment is used.
Gov. Exh. 2.

The authorized representative of the Secretary
shall in writing advise the operator of a specific
safeguard which is required pursuant to § 75.1403 and
shall fix a time in which the operator shall provide and
thereafter maintain such safeguard. If the safeguard is
not provided within the time fixed and if it is not
maintained thereafter, a [citation] shall be issued to
the operator pursuant to section 104 of the Act.
30 C. F .R. § 75 .1403-10 is entitled "Criteria-Haulage; general" and section
75.1403-lO(h) provides:
A total of at least 36 inches of unobstructed side
clearance (both sides combined) should be provided for
all rubber-tired haulage equipment where such equipment
is used.

749

MSHA Inspector McMahon conducted a regular inspection at the Meigs No. 2
Mine on January 5, 1990. As he walked up the track entry in the 001 section,
he observed a rubber tired scoop tractor parked between the coal rib and
track-mounted supply cars. The inspector determined that the distance between
the scoop tractor's operating compartment and the coal rib was 24 inches and
that the distance between the scoop tractor and the supply car was four
inches. Based on his observations, Inspector McMahon issued a citation,
pursuant to section 104(a) of the Mine Act, 30 U.S.C. § 814(a), alleging a
violation of the safeguard notice. The citation states, in pertinent part:
Only 28 inches of continuous clearance was
provided for the company no. 5050 scoop being operated
along the 15LlNW (mmu no. 014-0) supply track. The
clearance on the operator's side was 24 inches and
between the contactor compartment and the rock dust
supply car was 4 inches. A Notice to Provide
Safeguards has previously been issued requiring a
minimum total clearance (both sides) along mobile
equipment roadways of 36 inches.
Gov. Exh 1. Inspector McMahon designated the alleged violation to be of a
significant and substantial nature.
SOCCO challenged the safeguard notice and the citation on the basis that
the safeguard notice was directed at hazards that are of a general nature
rather than hazards that specifically relate to the conditions at the Meigs
No. 2 Mine. In his decision, the judge stated that he agreed with the
reasoning of Judge Fauver in BethEnergy Mines, Inc., 12 FMSHRC 761 (April
1990)(ALJ). 13 FMSHRC at 43-44. In that decision, Judge Fauver concluded
that "if an inspector's safeguard notice is based on a published criterion (in
30 C.F.R. §§ 75.1403-2 through 75.1403-11), using the same or substantially
the same language as the criterion, then ... the safeguard is valid even if
the hazard is of a general rather than a mine specific nature ... "
12 FMSHRC at 769. Judge Fauver relied upon United Mine Workers of America v.
Dole, 870 F.2d 662, 672 (D.C. Cir. 1989). In the present case, Judge
Broderick concluded that "incorporating published criteria in a safeguard
notice, makes it in effect a mandatory safety standard." 13 FMSHRC at 44. He
held that the notice to provide safeguards is valid because it "cited and
tracked the criterion in 30 C.F.R. § 75.1403-lO(h)." Id. He also determined
that SOCCO violated the safeguard and affirmed the citation. Id.
The Commission granted SOCCO's Petition for Discretionary Review.
Briefing was stayed until the Commission issued its decisions in SOCCO and
BethEnergy.

750

II.

Disposition of Issues
The central issue in this case is the validity of the underlying
safeguard. In its recent decision in SOCCO, the Commission addressed the
extent of the Secretary's authority to issue safeguards under section 314(b)
of the Mine Act. 30 U.S.C. § 874(b) (seen. 1 supra). We reviewed the text
and legislative history of that section and reaffirmed the Commission's view,
first expressed in Southern Ohio Coal Co., 7 FMSHRC 509, 512 (April 1985)
("SOCCO I"), that section 314(b) is an unusually broad grant to the Secretary
of regulatory authority, permitting her to issue, on a mine-by-mine basis,
what are in effect mandatory standards dealing with transportation hazards.
14 FMSHRC at 5-8.
The Commission rejected the proposition that a notice to provide
safeguards is invalid if it addresses a hazar~ that exists in a significant
number of mines. 14 FMSHRC at 8-10. We noted the considerable authority of
the Secretary to determine what should properly be formulated as mandatory
standards, and we held that the rulemaking provisions of the Mine Act,
sections 101 and 301, do not circumscribe the Secretary's authority to issue
safeguards under section 314(b). 14 FMSHRC at 10-12. Rather, we held that a
safeguard may properly be issued to deal.with commonly encountered
transportation hazards, provided it is based on a determination by the
inspector of a specific transportation hazard existing at a particular mine.
Id. We made it clear that a safeguard may not properly be issued by rote
application of general MSHA policies, irrespective of the specific conditions
at a given mine. 14 FMSHRC at 12. Finally, we allocated to the Secretary the
burden of proving that a safeguard was issued on. the basis of the specific
conditions at a particular mine. 14 FMSHRC at 13-14.
In BethEnergy, the Commission concluded that the validity of a safeguard
is not affected by the fact that it is based on a promulgated criterion in
section 75.1403, and that the principles with respect to roof control plan
criteria set forth in the D.G. Circuit's decision in Dole are not relevant to
cases involving safeguards. 14 FMSHRC at 22-24. For the reasons set forth in
BethEnergy, we hold that a safeguard must be based on the specific conditions
at a mine, regardless of whether the safeguard is patterned after a
promulgated criterion, and that an otherwise invalid safeguard is not made
valid simply because it is based on a promulgated criterion.
In this case, Judge Broderick adopted Judge Fauver's reasoning in
BethEnergy and held that the safeguard was valid. In BethEnergy, the
Commission rejected Judge Fauver's view that a safeguard is valid merely
because it is based on a published safeguard criterion. Thus, Judge
Broderick's decision in the present case is not consistent with the framework
set forth in the Commission's SOCCO and BethEnergy decisions.

751

III.
Conclusion
For the reasons set forth above, we vacate the judge's decision that the
safeguard is valid and remand this case for further consideration. The judge
should set forth his findings and conclusions as to whether the Secretary
proved that the safeguard was based on the judgment of the inspector as to the
specific conditions at the Meigs No. 2 Mine and on the inspector's
determination that a transportation hazard existed that was to be remedied by
the action prescribed in the safeguard. Taking into consideration the
principles announced in SOCCO I, the judge should determine whether the
safeguard notice "identif[ied] with specificity the nature of the hazard at
which it [was] directed and the conduct required..of the operator to remedy
such hazard." 7 FMSHRC at 512. If he finds the safeguard to have been
validly issued, he should reevaluate whether SOCCO violated the safeguard.
We reiterate here our conclusion in SOCCO:
"Because the use of
individual safeguards, issued on a mine-by-mine basis, may not adequately
protect all affected miners from haulage related hazards, we strongly suggest
that the safety of underground coal miners would be better advanced by the
promulgation of mandatory safety standards aimed at eliminating transportation
hazards." 14 FMSHRC at 16.

/F()rdB.FOrd/tfuiirillan

~/
Richard V. Backley, Co~

JofZ~.tfmm&;f=
L. Clair Nelson, Commissioner

752

Distribution
David M. Cohen, Esq.
American Electric Power Service Corp.
P.O. Box 700
Lancaster, Ohio 43130
Jerald Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Commission
Two Skyline, Suite 1000
5203 Leesburg Pike
Falls Church, Virginia 22041

753

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

Hay 27, 1992
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. SE 90-117-M
v.

MAR-IAND INDUSTRIAL
CONTRACTOR, ING.

BEFORE:

Ford, Chairman; Backley, Doyle, Holen, and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This civil penalty proceeding, arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seg. (1988)("Mine Act" or "Act"), presents
the issues of whether Mar-Land Industrial Contractor, Inc. (''Mar-Land") violated
30 C.F.R. § 56.15005, a mandatory safety standard requiring the wearing of safety
belts and lines when persons work where there is a danger of falling and of
whether that violation was caused by Mar-Land's negligence.
Following an
evidentiary hearing, Commission Administrative Law Judge Avram Weisberger
concluded that Mar-Land had violated 30 C.F.R. § 56.15005, that the violation was
"significant and substantial" ("S&S") and, further, because a fatality resulted
from the violation, that it was of high gravity.
13 FMSHRC 333 (March
1991) (ALJ).
The judge also concluded that Mar-Land's conduct involved high
negligence, based on his determination that there was insufficient training and
supervision of employees as well as previous violations of the same standard.
Based on these factors, he assessed a penalty of $5;000. Id. at 337.
Mar-Land's petition for review challenges the judge's finding of a
violation of the Mine Act and his determination of high negligence, asserting
that the worker involved was under the influence of cocaine and that Mar-Land
did, in fact, provide adequate training in the use of safety equipment. Mar-Land
does not contest the S&S finding of the judge and, thus, that issue is not before
the Commission. 30 U.S.C. § 823(d)(2)(A)(iii).
I.

Factual Background and Procedural History
The facts of this case are essentially undisputed. Mar-Land is a general
contractor, who, at the time of the accident, was performing structural steel
work at the Ponce Cement Plant, owned by Puerto Rican Cement Company.

754

On February 19, 1990, Cecilio Caraballo was preparing to attach steel
channeling to another steel cross member approximately 52 feet above the plant
floor.
Co-workers, who were between 8 and 10 feet away, observed Caraballo
standing on the third level of the plant engaged in tying off his safety lines.
Tr. 26. These co-workers each testified that Caraballo tied one safety rope that
had carabiner hooks at both ends around a large vertical steel beam at the edge
of the floor. According to these eye-witnesses, he then attached another rope
to the rope tied around the beam.
Shortly after Caraballo finished attaching his safety lines, he leaned back
on the rope to test it, the lines gave ·way and he fell 12 feet onto a rotating
kiln and then down another forty feet to the concrete floor below. Emergency
medical attention was given to him almost illllllediately but Caraballo was
pronounced dead a short time later at a local hospital.
The Mine Safety and Health Administration (nMSHA") conducted an
investigation into the cause of the fatal accident. The MSHA inspector found
that the belt was properly worn by Caraballo and that'the belt and the lines were
not defective. Based on the findings of that investigation, Inspector Roberto
Torres-Aponte issued a citation pursuant to section 104(a) of the Act, alleging
a violation of 30 C.F.R. § 56.15005
The citation stated:
A fatal accident occurred at this operation on 02-19-90,
when an employ~e of a Contractor fell from 52 ft. to the
ground, while [he] was working outside the pre-heater
third level tower which was under construction.
The
victim was wearing a safety belt and line at the time
the accident occurred, however the line was not secured
to prevent him to fall [sic].
The inspector determined that the violation was S&S and the result of high
negligence by the operator.
The judge found that Caraballo 1 s belt was worn properly and that he had a
rope properly attached to the belt. He found further that Caraballo had wrapped
a second rope around a beam to which the first rope, attached to his belt, was
also attached and that all items were in good and operable shape immediately
after the accident.
13 FMSHRC at 334.
However, the judge found that when
Caraballo leaned back, he fell because the rope was not properly secured to the
beam. Based on this fact, the judge concluded that nthe belt was not being worn
and used in a safe fashion in violation of Section 56.15005." Id.
The judge found high negligence on four grounds. The first was the degree
of training received by the employees in the use of safety belts. The judge
found that weekly safety meetings were held, including one on the day of the
accident, in which the use of safety belts was discussed. Nonetheless, the judge
discounted this training, finding that the record did not establish the "specific
1

That section provides in relevant part: "Safety belts and lines
shall be worn when persons work where there is danger of falling ... "
30 C.F.R. § 56.15005.

755

content" of the meetings or what "specifically" was told to the employees in the
form of "specific instructions or information" regarding the "specific manner"
in which the belts should be used. In a footnote, the judge noted the testimony
of an employee who stated he had been employed by Mar-Land for about a month
prior to the accident and had received no training in the use of safety belts;2
13 FMSHRC at 334-35.
Second, the judge found that the employees had not received written
instructions on the use of safety belts. Third, the judge found no evidence
"that supervisors were present to observe or supervise the manner in which
Caraballo wrapped the rope around the beam, and attached his belt to it." 13
FMSHRC at 335. He went on to find that, despite evidence of a training session
the day of the accident, "when Caraballo attached or attempted to attach his belt
to the beam there were no supervisors present." Id.
Finally, the judge found high negligence based onMSHA's determination of
the existence of prior notice to the operator. The judge noted that MSHA had
previously issued two imminent danger orders to the operator for violations of
the same standard because employees were wearing their safety belts but not tying
off. The judge found that Mar-Land had not taken corrective action as a result
of the imminent danger orders to ensure that employees properly utilized their
safety belts and lines to tie off. 13 FMSHRC at 336.
The judge rejected Mar-Land's defense that Caraballo was impaired on the
day of his death as a result of his use of cocaine. The judge noted that a
toxicological analysis indicated there was no cocaine present in the nasal
passages or in the blood and there was no evidence of how much cocaine was
ingested or how long prior to the accident it had been ingested. The judge found
that, although the analysis indicated .30 mcg/ml ~enzoylecgonine (the metabolite
of cocaine) in the kidneys, there was no evidence in the record that the level
of benzoylecgonine was sufficient to significantly impair Caraballo's
concentration and ability to properly secure his safety belt. 13 FMSHRC at 33637.
II.

Disposition of Issues
A.

Violation of the Mandatory Standard

Mar-Land does not contend that Caraballo's actions in tying off were in
compliance with the regulation's requirements. Rather, Mar-Land's principle
argument is that Caraballo was negligently and disobediently under the influence
of illegal drugs, that his faculties were impaired, that Mar-Land has strict
rules dealing with drug use and that, as a result, it cannot be liable for the
consequences of Caraballo's failure to act properly under the circumstances,
based on North American Coal Corporation, 3 IBMA 93 (April 1974) and Peabody Coal
Corp., 1 MSHC 1676 (1976).

2

However, another witness testified, in answer to a question from the
judge, that this witness was at the safety meeting on February 19,
1990 in which safety belts and lines were discussed. Tr. 99.

756

Mar-Land argues that those cases set forth a defense to a citation "when
the failure to follow a safety regulation is entirely the result of the
employee's d[i]sobedience or negligence and the operator establishes that it has
a system of safety instruction." PDR at 7. Alleging that Caraballo was under
the influence of cocaine, Mar-Land argues that the employee was entirely at fault
and Mar-Land is not strictly liable for the violation.
In urging affirmance of the judge's finding of violation, the Secretary
argues that Mar-Land's violation of the standard is established for two reasons.
First, the Secretary asserts that Mar-Land admitted liability in its Petition for
Discretionary Review. The second reason is that the standard at issue in North
American is different from the standard applicable in this case in that the
standard in North American required only that employees be "required to wear"
specific equipment and the standard in this case requires that the equipment "be
worn."
According to the Secretary, the strict liability scheme of the Act
imposes liability on the operator for the violation, notwithstanding Mar-Land's
attempt to defend based on North American.
The Secretary argues that North
American has been severely limited by Southwestern Illinois Coal Corn., 5 FMSHRC
1672 (October 1983). We agree.
In Southwestern, the Commission.drew a distinction between the wording of
the standard in
and the wording of the standard at issue here.
The Commission explained that the health and safety standard at issue in North
American provided only that an operator must
that its employees wear
safety equipment. The Commission held that, under that standard, an operator
could avoid liability if it could demonstrate that it required the wearing of the
safety equipment and, indeed, enforced that policy with its workforce.
Here, as in Southwestern, the standard goes beyond an obligation that
"employees shall be required to wear .... " The standard in this case states that
"belts and lines shall be worn ... " and the Commission has held that when belts
and lines must be worn, they must be worn properly. See Austin Power Inc., 9
FMSHRC 2015 (December 1987), affirmed 861 F.2d 99 (5th Cir. 1988).
Even if an employer could demonstrate that it had a policy requiring the
wearing of belts but was unsuccessful, through no fault of its own, in securing
employee compliance, the policies themselves are not relevant in determining the
fact of violation. This is true even where the failure is the result of employee
misconduct. The fact that belts are not worn properly is a violation under this
standard for which the operator is liable irrespective of employee misconduct.
See United States Steel Corporation, 1 FMSHRC 1306 (September 1979);
Continent Coal and Coke Co., 3 FMSHRC 2502 (November 1981); Allied Products v.
FMSHRC, 2 MSHC 1633 (5th Cir. 1982)(significant employee misconduct no defense
to liability); and Great Western Electric Company, 5 FMSHRC 840 (May
1983)(subjective condition of miner ignored in determining fact of violation).
A defense such as the one proffered by Mar-Land does not eliminate an
operator's liability for failing to insure that employees wear belts and lines,
and do so properly, when there is a danger of falling. In Southwestern, supra.,
the Commission held that language found in North American is limited to the
standard found in that case "and does not crea17e an employee disobedience or

757

negligence exception to the liability without fault structure of the Mine Act."
Southwestern at 1674-75. Thus, the employee's _disobedience is not a relevant
consideration for determining the fact of violation under this standard.
We must conclude based on the evidence of record that Caraballo failed to
properly use his belt and lines. The inspector testified that the lines were in
proper condition and that the belt had been properly worn. Although three other
workers testified that Caraballo tied off, they offered no explanation as to how
he could have fallen. While we do not suggest that a finding of violation is
required,
facto, upon the occurrence of an accident, {see Kerr-McGee
Corporation, 3 FMSHRC 2496 {November 1981)), in this case, no other reasonable
explanation exists for Caraballo's fall other than his failure to properly tie
the second rope to the support beam. Consequently, we affirm the judge's finding
of Mar-Land's liability for Caraballo's failure to properly wear the belts and
lines as required by section 56.15005.
Based on this determination, we need not reach the second issue raised by
the Secretary, i.e., whether counsel for the operator admitted in the Petition
for Discretionary Review that a violation had occurred by stating that the belt
was not properly tied to the beam.
B.

Negligence

The judge found that Mar-Land was highly negligent because: (1) the record
did not establish the "specific content" of 'the safety meetings or what
"specifically" was told to the employees regarding the "specific instructions or
information" concerning the 11 specific manner" to use the belts; (2) the employees
had not received written instructions; (3) supervisors were not present to
observe or supervise the manner in which Caraballo wrapped the rope around the
beam or attached his belt; and, (4) the operator had prior notice based on two
imminent danger orders for violations of the same standard. 13 FMSHRC at 334-36.
Mar-Land broadly challenges the judge's high negligence finding by pointing
to its training programs and the absence of a regulatory requirement to provide
written instructions and immediate. supervision of employees' use of safety belts
and lines. Mar-Land argues that it did in fact have a training program that
includes weekly safety instruction on the use of equipment, that witnesses called
by the Secretary testified to the existence of the safety meetings and that
safety belt use was discussed during those meetings, including one on the day of
the accident.
Mar-Land argues that neither the statute nor the regulations
~equire the issuance of written instructions or the presence of supervisors for
safety belt use.
The record does not contain substantial evidence supporting the judge's
determination that Mar-Land was highly negligent. Although one of the riggers
testified that he had not received any training during the month that he had been
employed by Mar-Land prior to the accident, the record also contains evidence to
the contrary, as well as evidence that, as a general rule, employees did receive
instructions on how to use their safety equipment.
Witnesses for both the
Secretary and the operator testified that talks were given each Monday morning
addressing the proper use of safety equipment including belts and lines. No
authority has been found, and the judge cites none, suggesting that training in

758

addition to that indicated in the record is required to satisfy the obligations
of the operator under the 30 C.F.R. Part 48 training rules.
There is no foundation in the law or the regulations for the judge's
imposition of a requirement that safety instructions be provided to employees in
writing or that supervisors be present each time an employee ties off. A finding
of negligence based on the judge's ex post facto imposition of these requirements
is erroneous as a matter of law.
The judge found that, based on two prior imminent danger orders issued for
violations of the same standard within the previous two years, Mar-Land was on
notice "that employees wearing belts had not tied them off."
He further found
that Mar-Land had not taken proper steps to rectify the problem, but the
undisputed evidence in this case indicates that Caraballo was making every
attempt to use his safety equipment correctly and to tie off properly.
There is evidence also that training and enforcement of safety policies had
improved in response to the second imminent danger order.
For · example, in
January 1990, shortly after the second order, Mar-Land began to break down its
company-wide weekly safety meetings into subgroups so that employees could be
instructed more specifically according to the work they would be performing.
There is also .evidence in the record that at the same time, workers were
disciplined for not tying off. Substantial evidence does not support the judge's
conclusion that, having received notice, Mar-Land had taken no action to remedy
the problem.
It must be noted that evidence exists in the record demonstrating some
degree of negligence on the part of Mar-Land.
As indicated above, the judge
noted the testimony of one witness who had been working for the company as a
rigger for one month prior to the accident and had received no instructions
concerning the use of safety belts. Moreover, this witness was hired after the
time Mar-Land contends that improvements were made to the safety training
program. Under these circumstances we conclude that Mar-Land was, at least to
some degree, negligent. We consider the degree of negligence with respect to the
violation in issue to be ordinary.

759

III.

Conclusion
Accordingly, we affirm the judge's finding of violation herein but reverse
his finding of high negligence and vacate his penalty assessment. We remand to
him for reassessment of a civil penalty in light of the considerations set forth
above.

Ar~~
L. Clair Nelson, Commissioner

Distribution
Daniel R, Dominguez, Esq.
Dominguez & Totti
P.O. Box 1732
Hato Rey, Puerto Rico 00919
Eva L. Clarke, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

760

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 5 1992
THOMAS P. MUCHO,
Complainant
v.
BETHENERGY MINES, INC.,
Respondent

DISCRIMINATION PROCEEDINGS
Docket No. PENN 91-1382-D
PITT CD 91-07
Docket No. PENN 91-1558-D
PITT CD 91-10
Mine No. 84
DECISIONS

Appearances:

Francis c. Rapp, Jr., Esq., Feldstein, Grinberg,
Stein & McKee, Pittsburgh, Pennsylvania, for the
Complainant;
R. Henry Moore, Esq., Buchanan Ingersoll, P.C.,
Pittsburgh, Pennsylvania, for the Respondent.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated proceedings concern discrimination complaints
by the complainant Thomas P. Mucha pursuant to
section 105(c) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. 801
Mr. Mucho filed his initial complaint with
the Secretary of Labor, Mine Safety and Health Administration
(MSHA), on March 28, 1991, alleging that the respondent discriminated against him by removing him from his position as head
engineer at the No. 84 Mine, and transferring him to a staff
engineerus pos ion at the mine central office because of a
safety complaint that he lodged with mine management (PENN
91-1382-D).
Following an investigation of his complaint, MSHA
advised Mr. Mucho of its determination that a violation of
section 105(c) had not occurred, and Mr. Mucha then filed a
timely complaint with the Commission on July 23, 1991.
Mr. Mucha filed a second complaint with MSHA on June 25,
1991, alleging that the respondent discriminated and retaliated
against him by laying him off from his staff engineer's position
at the central off ice because of the filing of his first complaint. MSHA conducted an investigation of this complaint and
advised Mr. Mucha of its determination that a violation of

761

section 105(c) had not occurred. Mr. Mucho then filed another
complaint with the Commission on September 20, 1991
(PENN 91-1558-D}.
The respondent filed timely answers to both complaints and
denied that it had taken any adverse discriminatory actions
against Mr. Mucho in violation of section 105(c) of the Act. The
respondent asserted that any personnel actions taken against
Mr. Mucho were not motivated in any part by an intent to discriminate against him, but were premised upon reasonable business
justifications. Following extensive discovery, the matters were
heard in Pittsburgh, Pennsylvania, during the trial term
February 11-13, 1992. The parties filed posthearing briefs, and
I have considered their arguments in the course of my adjudication of these matters.
Issues
The critical issue in these proceedings is whether or not
Mr. Mucho's removal as head engineer and transfer to a staff
engineer's position, at no lo~i of ~ay, and his subsequent
layoff, were prompted or motivated in any way by his engaging in
any protected safety activity, namely, the lodging of a safety
complaint with management and the filing of a discrimination
complaint with MSHA. Additional issues raised by the parties are
identified and disposed of in the course of these proceedings.
Applicable statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 301 et seq.
Sections 105(c) (1) 1 (2) and (3) of the Federal Mine
Safety and Health Act of 1977 1 30 U.S.Co § 815(c) (l)u (2)
and 3).
2o

3.

Commission Rules, 29 C.F.R. § 2700.1, et seq.
Discussion

In his first complaint, Mr. Mucho asserted that on
February 8, 1991, Mr. Patrick Metheny, the mine operations
manager 1 at the request of mine superintendent Michael Jones, and
with the approval of the respondent's president, Richard Fisher,
removed him from his head engineer's position at the mine and
transferred him to the mine central office as a staff engineer.
Mr. Mucho's complaint filed with MSHA states as follows:
While employed as the Chief Engineer at Mine #84, an
event took place on or about January 24, 1991, wherein
I advised mine management that a plan they were developing was extremely dangerous and a violation of

762

Federal coal mining laws. As a result of my actions,
BethEnergy took adverse employment action against me on
February 8, 1991.
In his second complaint, Mr. Mucha identified Mr. Metheny,
Mr. Jones, and Mr. Fisher as the individuals responsible for the
alleged discriminatory layoff, and his complaint states as
follows:
On June 7, 1991, I was laid off from my position at
BethEnergy Mines, Inc. I believe the latest adverse job
action (layoff) by BethEnergy was in response and
retaliation for my earlier filing of a 105(c)
complaint.
Stipulations
The parties stipulated that the Commission and the presiding
judge have jurisdiction in this matter. They also stipulated to
the authenticity of their respective hearing exhibits (Tr. 9).
Complainant's Testimony and Evidence
Thomas P. Mucha, testified that he holds a B.S. degree in
education from the California University of Pennsylvania, a BS
degree in mining engineering from the West Virginia University,
and that he has been employed in mining since 1971. He began
working for the respondent in 1973, and was appointed superintendent and manager of Mine No. 84 in 1986. In 1989 he was promoted
to manager of the Ellsworth operations, which included Mine 84,
Mine 58, and a central shop that serviced three mines, and he
remained in that position until December, 1990 {Tr. 13). He
confirmed that he is currently employed by the Federal Bureau of
Mines in the ground and methane control group. He also confirmed
that he
experienced in mine ventilation, was responsible for
ventilation at the mines for approximately 12 years, and has
testified as an expert in this field for the respondent.
He has
also served as the respondent's chief health and safety officer
at the mining operations that he has managed (Tr. 17).
Mr. Mucha stated that he received a telephone call from
Mr. Richard
, President of Bethenergy Mines, on December 7,
1990, informing him that Mr. Fisher was placing Mr. Pat Metheney
and Mr. Mike Jones in charge of the No. 84 Mine, and that they
would be reporting directly to Mr. Fisher. Mr. Fisher said
nothing about Mr. Mucho 1 s status at the mine, and simply informed
him that Mr. Metheney and Mr. Jones would be in charge of the
mine. Mr. Mucho stated that Mr. Metheny was the manager of
operations at Mine 31 (Eagle Nest) in West Virginia, and that
Mr. Jones had previously worked at the No. 84 Mine in 1989, as
part of a management evaluation of the operation (Tr. 20).

763

Mr. Mucha stated that Mr. Jones arrived at Mine 84 on
December 10, 1990, and he greeted him briefly that day, and met
with him on December 11, to discuss mine business. Mr. Jones
told him that he was there "to discipline the mine, to whip it in
shape" and that when he was through the mine would run itself and
that he (Mucho) could choose to return as the operations manager
or the chief engineer. Mr. Jones also told him that he had met
on several occasions with Mr. Fisher, and with Bethlehem Steel
vice-president Roger Penny to inform them as to what was needed
to be done at the mine, and Mr. Mucha confirmed that Mr. Jones
impressed him as being well informed in this regard (Tr. 24).
Mr. Mucha agreed that the mine needed more discipline and
that it was a struggling operation for many reasons, including
the need to instill more discipline "within the salary ranks in
terms of adherence to management's goals and direction" (Tr. 25).
He confirmed that two days prior to his initial call from
Mr. Fisher, Mr. Fisher told him that he was sending Mr. Jones to
the mine "to be my right hand to add some discipline into the
place" (Tr. 25).
During his December 11, conversation with
Mr. Jones, Mr. Jones made numerous.references to firing people
and Mr. Mucha stated that "he was, as he had been described to me
as a tree shaker" (Tr. 27). Mr. Mucha stated that while he was
at the mine, Mr. Jones went about making a lot of changes,
including the physical appearance of the mine and all of the
buildings in order to accomplish his goals.
Mr. Mucha confirmed that in December, 1990, the No. 84 Mine
was a "borderline operation in a very serious situation", and
that it had basically been a "captive mine" to meet the steel
making needs of Bethlehem Steel. However, Bethlehem no longer
desired the coal and the mine entered the commercial market in
1988, but lacked the necessary tools to be competitive, and "we
were attempting to make it at least a break even operation at
that point in timen (Tr" 28)" He further confirmed that
Bethlehem was divesting itself of all deficit coal mines by
closing or selling them (Tr. 29). Mr. Mucha confirmed that in
1980, Bethenergy operated 27 coal mines, and in 1990 it had only
six operations, one of which was for sale, and one of which is in
the process of closing. The current operations consist of four
mines: including Mine 84 which employs 450 people, has one
longwall, and produces two millon tons a year. He stated that
00
if Mine 84 was not able to be profitable, then really Bethenergy
as an entity with its support staff and central office group,
really didn 1 t make much sense" (Tr. 30). He confirmed that with
the exception of Mine 33, the Cambria-Ebensburg operation,
Bethlehem is in the process of divesting itself of all of the
other mines and they are for sale (Tr. 31).
Mr. Mucha stated that in June, 1990, severe roof and face
conditions were encountered on the 6B longwall panel, and on
October 26, 1990, he made the decision to recover the longwall

764

and discontinue mining. Without the longwall operation, the mine
was losing $3 million a month, and the "losses were chalking up
very rapidly for Mine 84 in the latter part of 1990" (Tr. 33).
He confirmed that he developed the recovery plan for the longwall, and that 30 shields were recovered under very difficult and
dangerous conditions (Tr. 33). He confirmed that during his
December 11, 1990, meeting with Mr. Jones, Mr. Jones told him
that his goal was to have the longwall operational again by
February 1, 1991, and if it wasn't, the mine would have to shut
down.
Mr. Mucho stated that the February 1, 1991, date was the
date he had presented to Bethenergy and Bethlehem Steel officials
earlier in the fall of 1990, as the date he felt the 7A longwall
panel would be ready {Tr. 34).
Mro Mucho stated that in addition to the longwall panel as a
goal, Mr. Jones also expressed his dissatisfaction with the
productivity level of the continuous miners, and that Mr. Fisher
told him that had the Bethlehem steel officials known about the
magnitude of the longwall problems from June, 1990, until it
began operating in February, 1991, they would have closed the
operation . . Mr. Mucho stated that he communicated the longwall
losses to Mr. Fisher, and that in the fall of 1990, he told
Mr. Fisher that the fourth quarter loss would be $9.6 million on
top of the losses accrued for the first three quarters.
Mro Mucho commented that "the economics being that if you're
looking at 22 million in losses and 40 to 60 millon to close it,
why not just go ahead and take the whole hit and close the
operation and rid yourself of it" (Tr. 35-36).
Mr. Mucho stated that on December 14, 1990, he attended a
meeting called by Mr. Metheny, and a second meeting held by
Mr. Jones that same afternoon with key management members.
lYlr. Jones told the group "that I was the smartest man there and
he sa
he'd be relying on me to make decisions 1v (Tr. 38).
Mr. Jones met with Mr. Mucho and the engineering staff again on
December 18; 1990r and announced that Mr. Mucho would be
charge of engineering. Mro Mucha confirmed that during a prior
private conversation with Mr. Jones, Mr. Jones indicated that he
could continue on as chief engineer or mine manager after
Mrc Jones left and to let him know. Mr. Mucho met with Mr. Jones
again on January 8; 199lv and informed him that he desired to
on as the chief engineer because he had performed that job
for some time and was satisfied with it and would be relieved
from the pressures of operating the mine as manager (Tr. 39).
Mr. Mucho also told Mr. Jones that one of the major factors in
his decision to stay on as chief engineer was the plan to sell
the mine and the recognition "that top management usually goes in
a deal 1
that". Since the engineers are usually retained, he
would have more job security (Tr. 40).
Mr. Mucho stated that from December 10, 1990, to early
January, 1991, he functioned in an advisory role to Mr. Jones,

765

but continued to run the mine on a day-to-day basis. He characterized Mr. Jones as a very hard worker who worked very long
hours, and stated that when he met with him on January 2, 1991,
it was obvious that Mr. Jones "was up to speed" and could operate
the mine. During this management meeting, Mr. Jones stated that
in order to make the mine profitable every department had to
function together as a team and that "anyone who does not want to
be a team player will not be working here". Mr. Jones also
stated that the mine had "a country club reputation" at the home
office and that he would change this image. He also made references to firing people for loafing, and the need to have "eight
hours pay for eight hours work" (Tr. 45-46).
Mr. Mucha stated that he functioned in the role of chief
engineer predominantly from January 2, 1991, until February 8,
1991, when Mr. Metheny called him and informed him that he was
being assigned to the central office. Prior to this time he and
Mr. Jones had a congenial and relaxed relationship, but it was
obvious to him that Mr. Jones wanted to manage the mine, and that
he (Mucho) took a subordinate role and took an office "at the far
end of the building" and functioned as the head of engineering
(Tr. 48-49) •
Mr. Mucho stated that from January 2 to 24, 1991, two
continuous mining sections (7A and 53P) were driving towards each
other to speed up the development of the longwall panel. Once
the cut-through was accomplished, he estimated that it would take
another week in order to place the longwall into operation.
Mr. Mucho developed plans for the cut-through, with input from
mine foreman Duvall, and mine superintendent Black, and posted
them on the mine map (Tr. 49-53).
Mr. Mucha stated that his ventilation plan for the cutthrough was discussed at a meeting at 7~00 a.m.r on January 24,
l99lf
the foreman°s room where the map was located (Tr. 5762). Present were Mr. Black, Mr. Duvall, Mr. Dwayne Looman, and
construction foreman Jim Nucetelli. Mr. Jones came through the
office, paused briefly, and stated "hey boys, donwt forget to
switch the minersuu and he explained that the 53P miner was old
and was being replaced and that he did not want it on the back
end of the panelo Mro Mucho then left to go to his office to
contemplate what needed to be done to change the plan. On his
way back to the foreman 1 s room he encountered Mro Nucetelli in
the hall and Mr. Nucetelli was cursing and swearing and stating
that with the switching of the miners there was no way the
longwall would be ready by February 1. Mr. Mucha stated that he
explained to Mr. Nucetelli that the switching of the miners would
not be a problem if the normal ventilation plan for building four
stoppings and an air lock were followed, and Mr. Nucettelli
calmed down (Tr. 65-73).

766

Mr. Mucho stated that when he next returned to the foreman's
room, Mr. Duvall, Mr. Black, and Mr. Looman were at the map
discussing a plan to use ventilation check curtains rather than
stoppings to facilitate the cut-through and switching of miners.
Mr. Mucho stated that he advised them that there was no need to
devise a new plan, that the existing plan would work, and that
all that was required was the construction of four stoppings.
Mr. Looman and Mr. Black continued discussing the use of checks,
and Mr. Duvall was noncommittal and "was more or less taking it
all in" {Tr. 75).
Mr. Mucho confirmed that the construction of stoppings would
entail more time beyond the estimated week to seven days to
complete the cut-through {Tr. 76-77). He stated that he
explained his plan in detail, and explained to the group that the
use of checks would result in an air change. Mr. Mucho believed
that the use of checks was an unsafe practice and illegal because
it entailed an air change, and he tried to convince the group to
go with his stopping plan. Mr. Black and Mr. Looman then began
discussing the use of regulators to compensate for any air
changes, and Mr. Mucho explained to them why this would not work.
After further discussions, Mr. Nucettelli instructed his foreman
(Myers) to prepare to build the stoppings {Tr. 79-84).
Mr. Mucha stated that since Mr. Looman and Mr. Black were
still discussing the use of checks, he believed that the matter
was unresolved and he returned to his office to complete his
engineering recommendations and that "they could do what they
want" {Tr. 86). However, realizing that he could not do this, he
went to mine foreman Duvall's office to discuss the matter with
him. Mr. Mucha explained the conversation as follows at
(Tr. 86-88)~

* * * * I told Mr. Duvall that, I says, under state law
you are the mine foreman and therefore responsible for
ventilation.
I said; you heard what all went on in there.
I says, what they are talking about is crazy and dangerous.
I said, you know as chief engineer, I can't overrule anything if they decide that 1 s what they're going to do, any
one of those, and there was really a variation of plans that
they put forth. And I said, all of them are crazy and
dangerous and you know that and I can't stop it.
I said,
but if you go through with it, I 0 11 tell you this, I will
not be involved in it.
I will not go into the mine and
effect what is going on, and if anything happens I will take
recourse.

* * * * I said, so things that are being put forth there
just won't go. And he said, Tom, we're going to build the
stoppings. He said, I'm going into the area. Mr. Black and
I, and I'll make sure that the people know what to do.
I
said, fine.
I'll go back to my office, I'll draw up the

767

plans, I'll give them to you before you go in so you can
make sure that Myers and those people know where they go and
know where we want them built.
Mr. Mucho stated that after his conversation with
Mr. Duvall, he distributed his stopping plan to all of the key
individuals who would be involved in the cut-through, including
Mr. Black and Mr. Duvall (Tr. 89). Mr. Mucha confirmed that he
did not discuss the incident with anyone else because he had put
himself in a "tough position" and probably embarrassed Mr. Black
in front of his subordinates. Mr. Mucho stated that there was no
loud heated argument and that he simply discussed his views and
tried to diplomatically handle the matter. He deliberately
avoided discussing the matter further with anyone because he was
concerned that Mr. Jones might find out about it and perceive it
as interfering in his management of the mine or interfering with
the longwall production schedule (Tr. 91). Mr. Mucho did not
believe that Mr. Black or Mr. Duvall would tell Mr. Jones, but he
was concerned that Mr. Looman might tell him because he was
Mr. Jones' "eyes and ears". However, Mr. Looman had nothing
against him, and Mr. Mucho hoped that he had no reason to inform
Mr. Jones (Tr. 92).
Mr. Mucho stated that his insistence on the use of stoppings
rather than checks was based on his safety concerns and belief
that there was a high likelihood of an explosion if checks were
installed in lieu of stoppings (Tr. 93). He confirmed that four
steel stoppings were constructed during the work shifts on
January 24, 1991. He also confirmed that the use of checks, no
checks, or air locks where there is a major air change would
constitute a violation of 30 C.F.R. § 75.322, and he explained
his reasons for this conclusion (Tr. 96-97). He also explained
that there was an air change when the cut through was made, and
he explained the resulting ventilation problems that were
encountered (Tr. 103 105).
Mr. Mucha stated that during the two weeks following the
incident of January 24, 1991, he noticed a change in his relationship and interaction with Mr. Jones. He stated that
Mro Jones 00 became very noncommunicative, wouldn't look at me,
would cast his eyes down when I 6 d meet him 16 , and that the engineering department was left out of what was going on at the mine
during this time (Tr. 106). Mr. Mucha stated that he called
Mr. Black on February 7, 1991, and asked to speak with him
because Mr" Jones wasn't talking to him, and Mr. Mucha suspected
that Mr. Jones found out about the cut-through incident.
Mr" Mucha stated that he and Mr. Black met with Mr. Jones and
that he (Mucha) told Mr. Jones that his engineering group was
being left out and Mr. Jones responded "fine, we'll involve you
from now on" (Tr. 106). Mr. Mucha stated that his belief that
Mr. Jones had found out about the mine map discussion of

768

January 24, was based on Mr. Jones' "actions" ana "change in
behavior" towards him which made him "suspicious" (Tr. 107).
Mr. Mucho confirmed that Mr. Metheny called him on
February 8, 1991, and informed him that he was to report to
Mr. Jay Hasbrouck at the central office and that there was a job
there that he would like. Mr. Mucho stated that Mr. Metheny told
him that he would be working with all of the mines and that the
change "would be better" for him in the long run and that he
would speak to him further about the matter. Mr. Mucho stated
that he then cleaned out his desk at the 84 Mine, threw out some
files, and took a half day vacation and left for the day.
Mr. Mucho stated that he was surprised by his move to the central
office because Mr. Jones had told him how much he respected his
abilities and had told him that he would not be laid off or
discharged. Mr. Jones had also previously told him that the mine
problems were not his fault and that the stuck longwall caused
the losses (Tr. 110).
Based on his management experience at the mine, Mr. Mucha
was of the opinion that his transfer from the position of chief
of engineering to a staff engineer position at the mine central
office was something that normally would be discussed by higher
management, such as operations manager Briskey, and Mr. Fisher,
the company president (Tr. 111). Mr. Mucho believed that he was
moved for the following reasons (Tr. 112):

A. I believe I was moved because of that incident on
the 24th.
I believe that it was viewed by Mr. Jones as
interfering in management and not being a team player.
And I think it was just interpreted that way.
I don't
think the safety implications were assessed and looked
at in the correct light, if at all.
And
think
was the fac ity that enabled him to
call Mr. Metheny and say, hey, I can 1 t have two people
here, I can 1 t have Mucho interfering with what I 1 m
trying to do if you want me to do the job here and,
something that Mr. Metheny would buy and something he
could sell to Fishero
So that 1 s how I think it went
down"
Mro Mucho stated that the central office was located approximately one mile from the No. 84 Mine, and that he received no
cut in pay or benefits when he was transferred (Tr. 114).
Mr. Mucho assumed he would be supplying technical engineering
services to the various mining operations in his new job at the
central office, but instead he was assigned "odds and ends" and
Mr. Hasbrouck expressed surprise at Mr. Mucho's understanding of
what he would be doing and told him that he believed the job
would only be temporary. Mr. Mucho stated that Ms. Frances
Cooley replaced him as chief engineer at the 84 Mine and that his

769

new job at the central office did not entail any supervision over
any one and he was strictly a staff engineer working on permitting for Mine 58. He was not permitted to do any work in connection with the 84 Mine (Tr. 116).
Mr. Mucho stated that he met with manager of human resources
Tom Robertson on March 1, 1991, and informed him that "it's
obvious they have no plans for me, as far as I'm concerned, I'm
going out" (Tr. 117). Mr. Mucha also informed Mr. Robertson that
"I'm amenable to talking about some type of severance arrangement" and that Mr. Robertson informed him that he would try to
arrange a dialogue with Mr. Fisher (Tr. 118). Mr. Mucho stated
that he received no further information from Mr. Robertson, and
filed his discrimination complaint on March 28 1991, and an age
discrimination complaint with the EEOC that same day.
Subsequently, on April 22, 1991, he received a call from superintendent Stickler at the No. 33 Mine offering him a job as a project
special engineer. Mr. Mucho turned the job down on April 24,
because he did not believe it was comparable to the chief engineer's job at Mine 84. Mr. Mucha then met briefly with
Mr. Fisher on May 15, 1991, and within a week Mr. Robertson
called him and informed him that the 33 Mine job was the only one
available and that he would be laid off on June 7, 1991, if he
did to take it (Tr. 119-120).
·
Mr. Mucha confirmed that the No. 33 Mine is the only mine
that the respondent intends to keep, but that it offered him no .
job security because it was well staffed with engineers and
Mr. Fisher had previously indicated that it would probably
operate for three years and w~uld be downscaled (Tr. 120).
Further, the mine was located in Ebensberg, a two-hour drive and
long commute, and he would have taken a 9.4 percent pay cut
(Tr. 126). Mrc Mucho believed that a job in technical services
may have been available? but he was not sure. Mr. Fisher subsequently told him that there was no job (Tr. 124). Another
potential job opening of personnel director was not offered to
him by Mr. Fisher, even though Mr. Mucha believed that
Mr. Robertson had recommended him for the position (Tr. 125).
On cross-examination 1 Mr. Mucha confirmed that he had no cut
pay until he was terminated on June 7, 1991. He also confirmed that he began consolidating his notes and keeping a daily
log or journal on December 7 1 1990, out of concern as to what
might happen to him with respect to his continued employment. He
knew of Mr" Jones 0 reputation as a 11 tree shakern, was aware that
his management style was different than his, and he thought it
would be in his best interest to keep good notes (Tr. 143).
Mr. Mucha confirmed that Mr. Fisher has an accounting
background, and that this caused problems in communicating the
nature of mining problems to him. Mr. Mucha confirmed that
Mr. Fisher took a personal interest in the No. 84 Mine because it

770

was the "keystone to Bethenergy surviving as an entity", and "it
was borderline and our intent was to infuse capital in it in some
way to make it profitable" (Tr. 146). Mr. Mucho confirmed that
September, 1991, was the estimated completion date for the
rehabilitation of the 33 Mains area, and that Mr. Jones was
assigned to that project, and he (Mucha) was assigned certain
responsibilities by Mr. Jones to reevaluate the costs for the
project, and to evaluate the ventilation (Tr. 149-156).
Mr. Metheny asked Mr. Willison to come to the mine on
February 4-6, 1991, to take an independent look at the project
(Tr. 157).
Mr. Mucho stated that during the cut-through discussion on
January 24, 1991, he mentioned the air change that he believed
would result by the use of curtains to Mr. Black, Mr. Looman, and
Mr. Duvall, but said nothing at that time about this being
dangerous or in violation of any MSHA standards, because he
assumed that they would understand and that this was implicit in
the discussion. He also wanted to downplay the matter and did
not want the foremen to know what they were talking about
(Tr. 166).
Mr. Mucho described his conversation at the mine map as a
"terse discussion", rather than an argument, and although he
believed that Mr. Black seemed upset when he later went to is
off ice, he was not upset during the discussion at the map.
Mr. Mucho confirmed that he never discussed the matter with
Mr. Jones, and that he had a congenial meeting with Mr. Jones on
January 24, 1991, and Mr •. Jones did not mention the matter
(Tr. 168). Mr. Mucho confirmed that he added a reference about
the January 24, 1991, mine map discussion to his personal notes
at a later time after that date, and that he did not enter any
notation about that incident when he was putting any his notes
together on that day (Tr. 169).
Mr. Mucho confirmed that during a staff management meeting
on January 15, 1991, Mr. Jones stated that he had turned down an
offer from the Peabody Coal Company, that he had changed his mind
about staying at the No. 84 Mine temporarily and would be there
permanently, and he changed the "chain of command" with respect
to the individuals who were to be in charge of the mine in his
absence. Mr" Black and Mr. Hayden were to be in charge in
Mr. Jones 1 absence, and Mr. Mucho was not included in the management 11 chain 11 (Tr. 171). Mr. Mucho stated that he was not surthat he was not included because he had previously told
Mr. Jones on January 8, 1991, that he was satisfied with his
engineering position and did not wish to return as mine manager.
Mr. Mucho stated that he believed that Mr. Jones "was asserting
himself as the number one man and no longer had to keep me in a
position to where I could step comfortably back into the role as
a manager" (Tr. 172).

77)

Mr. Mucho confirmed that in early January, 1991, while still
manager of operations at the No. 84 Mine, he prepared a letter to
the State Department of Environmental Resources, and during the
interim when it was written and typed, Mr. Jones was placed in
charge and Mr. Mucho felt it appropriate that Mr. Jones sign the
letter. Mr. Mucho stated that he believed the state "was out of
bounds" with respect to a mine scrubber issue, but he believed
that he worded the letter diplomatically. Mr. Mucho assumed that
Mr. Jones signed it and mailed it, but he has not seen a copy of
the letter (Tr. 183-184).
Mr. Mucho stated that when he was transferred to the central
office he considered himself as "effectively being terminated"
and that it was "only a matter of time" before his overall
employment with the respondent would be terminated (Tr. 184).
After a job in technical services which had been mentioned by
Mr. Metheny did not materialize, Mr. Mucho stated that "very
quickly I started catching on to where I was at" (Tr. 185). He
confirmed that Mr. Hasbrouck told him that he had heard that the
reason he was transferred to the central office was because it
was awkward having him at the'·No. 84 Mine with Mr. Jones
(Tr.
185).
Mr. Mucho stated that after his assignment to the central
office he spoke with Ms. Cooley on February 15, 1991, about
certain statements that Mr. Bookshar had made to him.
Mr. Bookshar had previously told him that Ms. Cooley had a
meeting with Mr. Jones and Mr. Hayden after his reassignment to
the central office and that they discussed why Mr. Mucho was sent
to the central office, and included in the reasons given were
"divided loyalties; and a ship can't have two masters" (Tr. 187).
Mr. Mucho stated that Ms. Cooley could not recall Mr. Jones
making such statements, and her recollection was that Mr. Hayden
had made these statements on February 8, 1991, the day Mr. Mucho
went to the central office.
Mr. Mucho stated that Mso Cooley
did not mention the 53P-7A cut-through incident and he did not
ask her about it (Tr. 188)"
Mr. Mucho stated that on March 1, 1991, and thereafter, and
prior to the filing of his MSHA discrimination complaint and his
age discrimination complaint with the EEOC, he spoke with
Mr. Robertson about resolving his employment situation and
suggested that the respondent might pay him two or three years
severance pay similar to IBM severance payments to their personnel under similar circumstances (Tr. 189-190). With regard to
the job offer by Mr. Stickler at Mine No. 33, Mr. Mucha stated
that he had previously worked for Mr. Stickler, and that
Mr. Stickler expressed his disappointment with his situation when
he informed him that he would not take the job. Mr. Mucho also
stated that in April, 1991, Mr. Jim Baer told him that someone
had asked him about plant foreman or first line supervisory
openings at the No. 33 Mine for him {Mucho) but that Mr. Baer

772

advised the individual that he would not insult Mr. Mucho with
such an offer (Tr. 189-192). Mr. Mucho confirmed that he met
with Mr. Fisher on May 15, 1991, and that Mr. Fisher did not
mention his MSHA or EEOC complaints. Mr. Mucho stated that he
explained to Mr. Fisher why he believed he was effectively
terminated illegally when he was transferred on February 8, 1991,
to the central office (Tr. 193).
Mr. Mucho confirmed that that his EEOC complaint alleged
that his demotion from mine manager and chief engineer and his
reassignment to the central off ice were the result of age discrimination and the respondent's attempts to force him to resign
(Tr. 201-202; Exhibit R-3). Mr. Mucho further identified a
second complaint he filed with the EEOC claiming that his layoff
of June 7, 1991, was in retaliation for the filing of his first
complaint (Exhibit R-4; Tr. 202-203; 205). Mr. Mucha believed
that he was discriminated against because of some statements by
Mr. Jones that part of the respondent's goal was to rid themselves of some older and experienced workers. He further
believed that the cut-through'Tncident of January 24, 1991, "was
merely the vehicle that elevated me into that group", and that he
was placed there because of his interference with Mr. Jones•
management (Tr. 215).
Mr. Mucha confirmed that immediately upon his speaking with
Mr. Duvall about the use of curtains as opposed to stoppings for
the cut-through ventilation he knew that his recommended stopping
plan would be followed and that ended the issue {Tr. 236).
Mr. Mucha further confirmed that Mr. Bookshar called him at
home on March 10, 1991, and told him that he had heard that his
move to the central office "revolved around the incident involving the 58P/7A cut-through and Jones found out about it the
following Friday and was going to fire me on the spot but that
Clarence Hayden intervened, convinced Mike to think about it over
the weekend 16 (Tr. 239). Mr. Mucha confirmed that he never spoke
to Mr. Hayden about the matter (Tr. 239).
~~~~~----=~~c=..=-r General Mine Foreman, No. 84 Minep testified that he has been in that position since November 1, 1990,
and is in charge of the underground mine workings. He confirmed
that certain management changes were made in December, 1990, and
the mine was placed under the direction of Mr. Metheny who was
appointed mine manager replacing Mr. Mucha. Mr. Jones was also
brought in and u1 it became apparent that he was going to run the
minen. Mr. Mucha was assigned to head the engineering department
after Mr. Metheny and Mr. Jones were assigned to the mine.

Mr. Duvall stated that the longwall panel was being prepared
for production and that an important cut-through had to be made
between the No. 7A and No. 53P areas to facilitate the switching

773

of two continuous miner machines. The target date for completing
the cut-through was February 1, 1991, and Mr. Jones made it known
that if this were not done and the longwall was not in production
the mine would have to close. Mr. Jones made it known a few days
or a week before the cut-through was made that the miners had to
be switched.
Mr. Duvall stated that on January 24, 1991, there was a
discussion around the mine map in the mine office with respect to
the cut-through and the switching of the two mining machines.
In
addition to himself and Mr. Mucho, also present were Mr. Black,
Don Myers, Jim Nuccetelli, and Dave Looman. The group discussed
certain stoppings which were to be constructed to facilitate the
switching of the miners, and Mr. Black indicated that canvas
ventilation checks or no checks at all could be used in lieu of
the stoppings, and that this would save time and involve less
work. Mr. Mucho disagreed with Mr. Black's suggestion, and he
wanted to proceed with his plan to use a double row of steel
metal stoppings in order to insure the control of ventilation
during the cut-through and switching of the miners. Mr. Duvall
stated that Mr. Mucho was upset over the suggestion that his
stopping plan would not be followed.
Mr. Duvall stated that during the discussion in question,
Mr. Jones walked through the office and stated "don't forget to
change the miners" and continued walking. Mr. Nuccetelli mentioned a prior training class concerning a prior cut-through
which was done improperly and resulted in an explosion, and this
was a reminder about what could happen if a cut-through is not
done properly. Mr. Mucho commented about certain air changes and
pressure differentials which could occur without the use of a
double row of metal stoppings, and he indicated that the air
pressure could not be controlled without stoppings.
Mr. Duvall was of the opinion that Mr. Blackus suggestion
for using check curtains or no curtains in lieu of stoppings was
not a safe method. Mr. Duvall believed that doing it Mr. Black's
way would have resulted in an air change and the air would have
been out of control. This would pose a methane build-up and
explosion hazard.
Mr. Duvall stated that after the group discussion, Mr. Mucho
came to his office to discuss the matter further in private and
informed him that in the event "they were going to do anything
crazy" as was discussed at the mine map, he (Mucho) "did not want
any part of it". Mr. Duvall further stated that Mr. Mucho
reminded him (Duvall) that he was the responsible mine foreman,
and Mr. Duvall told Mr. Mucho that the cut-through would not be
done in the manner suggested by Mr. Black, and that Mr. Mucho's
stopping plan would be followed.

774

Mr. Duvall stated that he first learned about Mr. Mucho's
discrimination complaint in late March, 1991, while attending a
management meeting in Washington, Pennsylvania. Mr. Metheney,
Mr. Jones, Mr. Black, and other managers were at this meeting and
Mr. Biszik received a telephone call advising him of Mr. Mucho's
complaint, and he informed the others at the meeting about the
complaint. Mr. Duvall stated that the management group at the
meeting were trying to determine what the complaint was all
about, and Mr. Duvall was of the opinion that the cut-through
discussion precipitated the filing of the complaint
(Tr. 24 3-261) .
on cross-examination, Mr. Duvall stated that the discussion
concerning the use of air regulators and curtains "was so ridiculous it could not be serious 11 and that there was no doubt in his
mind that the metal stopping plan suggested by Mr. Mucha would be
used during the cut-through and switching of the miners.
Mr. Duvall confirmed that he did not see Mr. Mucha often after he
was placed in charge of the engineering department.
In response
to further questions, he confirmed that Mr. Black could have been
serious about the use of ventilation curtains. He confirmed that
his opinion that Mr. Mucho's complaint was related to the
January 24, 1991, cut-through discussion was based on the fact
that he knew that the complaint had something to do with an
occurrence on that day, and that Mr. Mucha was upset. Mr. Duvall
further confirmed that he did not discuss Mr. Mucho's transfer to
the central office with Mr. Jones (Tr. 261-268).
John M. Gallick, Director of Safety, testified that he works
for Mr. Tom Robertson, the Human Resources Manager, and that he
knows Mr. Mucha and considers him to be safety conscious.
Mr. Gallick stated that he became aware of Mr. Mucho's discrimination complaint on about the end of March, 1991, and that he
advised Mr. Robertson about the complaint. Mr. Gallick was
assigned to investigate the complaint, and he telephoned Mr. Ron
Biszick at the Ramada Inn in Washington, Pennsylvania, where he
was attending a meeting and asked him to inform Mr. Metheney and
Mr. Jones that the complaint had been filed. Mr. Gallick identified a memorandum that he prepared concerning the matter (Exhibit
C-37)
He confirmed that he spoke with Mr. Mucha and that the
memorandum is a summary of what Mr. Mucha told him. He stated
that Mr. Mucho told him that he had learned that Mr. Jones had
found out about the cut-through incident and told Mr. Hayden that
he was going to fire him, but Mr. Hayden told him to think about
it over the weekend (Tr. 269-283).
o

On cross-examination, Mr. Gallick stated that he had no
involvement in any decision to end Mr. Mucho's employment. He
stated that the memorandum previously referred to was prepared
from information which was furnished to him by Mr. Mucha.
Mr. Gallick confirmed that there are cut-through situations where
air pressures are not an issue, and that there are instances when

775

ventilation curtains can be safely used. Mr. Gallick made
reference to a letter to the State department of environmental
resources which resulted in that agency becoming upset with the
respondent. The letter concerned the company position on belt
ventilation and it was drafted by Mr. Mucho.
It was
Mr. Gallick's understanding that Mr. Jones claimed that he had
not read the letter before signing it. Mr. Jones also made the
statement that if he had read it, the letter would never had gone
out over his signature because it was too harsh. Mr. Jones also
"made some derogatory remarks about engineers in general and that
some of his people aren't doing things that he wanted done"
(Tr. 291) .
Stanton o. Black, Superintendent of Underground Operations,
stated that there were changes in upper-level management at the
No. 84 Mine in December, 1990, when Mr. Jones and Mr. Metheny
came to the mine, and he identified copies of notes that he took
concerning meetings held by Mr. Jones and Mr. Metheny on December
14, 1990.
Mr. Jones indicated that Mr. Mucho would be in charge
of engineering and Mr. Metheny indicated that Mr. Jones would be
acting manager in charge of operations. Mr. Black stated that
during this period of time he did not see Mr. Metheny a great
deal at the mine (Tr. 6-12).
Mr. Black confirmed that Mr. Jones placed a February 1,
1991, deadline on the 53P-7A cut-through, in order to put the
longwall in production by that day, and that he made the statement that "we might shut down" if the deadline was not met. He
confirmed that Mr. Mucha prepared the cut-through plan, including
the required ventilation and use of steel stoppings to insure
against interruption to the ventilation and accumulation of
methane. Mr. Black confirmed that he participated in the cutdiscussion at the mine map on January 24, 1991, and that
concerned the location of the stoppings and the cut-through
sequence which would be followed.
He denied that he ever sugthe use of curtains as opposed to steel stoppings, and
stated that he simply made a statement to that effect "to lighten
up what I considered to be a very tense situation there, and I
didn't think that anyone took it serious" (Tr. 15). However, he
immediately stopped when he saw that Mr. Mucho was taking
ly.
Mr. Black stated that prior to the cut-through discussion
everyone was under a lot of pressure because of the changing
management situation and ovthe people there not really knowing
where we stood with Mike Jones and with Tom, because Tom was
st 1 the manager of operations" and his title had not changed
(Tr. 16). Mr. Black stated that Mr. Mucho seemed upset during
the discussion and indicated that his plan should be followed
with no changes, and he confirmed that Mr. Mucho's plan was
carried out as he originally outlined it (Tr. 17).

776

Mr. Black stated that he never observed Mr. Mucho attempting
to cultivate factions and/or groups of employees as his supporters, and he confirmed that within a week or two after Mr. Jones'
arrival he (Black) began to feel pressured. He also did not
believe that Mr. Mucho ever cultivated any mistrust and believed
Mr. Mucho was performing his job as an engineer (Tr. 18, 22). He
further explained as follows at (Tr. 18-20):
A.
When the salaried people were unsure of what Mr. Jones'
role was and what Tom Mucho's role was, because Tom was
still titled as manager of operations. We didn't know what
Mike Jones' title was, and it just seemed like that Tom was
in limbo for a period of time, and we didn't really know
which way it was going to go.
And yet, Mike Jones was giving orders to people, and he was
telling what had to be done, and there's just considerable
tension when you're not quite sure who your leader is.

Q.
Did you, during that period of time, observe any friction developing within the salaried personnel?
A.
I don't know if I would describe it as friction, but I
certainly noticed during that time that there was perhaps
apprehension among salaried people and just a very tense
period of time, where people then all of a sudden wasn't
sure which way their loyalties were going to go.
They
didn't know how to act.
It was not a comfortable time at
all.

Q.

Did you notice any distrust among those people?

Qo

In what regard?

A.
People weren 1 t talking to one another like they had
before, with openness. They seemed to be afraid to say
things that they had said before as far as our operations,
and the way we conducted business wasn't the same, and so
people clammed up" They just weren 1 t talking to one
another, which is not good when you 1 re trying to run a
business.
People have to be open.
Q.
Mr. Black, is there any reason that you can think of why
that occurred?

A.

My opinion, the reason why it occurred --

Q.

All right.

777

A.
-- was because that a person comes in and then it's
stated that he's going to be acting manager, but the manager
is still there and he's still titled as the manager of
operations.
Does that mean that he is out the door but he
is still there? Is the other guy going to be there a month
and then he's leaving and the other guy's coming back in?
No one really knew.

Mr. Black stated that Mr. Jones had "a threatening management style" in that he threatened to fire people for not doing
what he wanted (Tr. 21). He confirmed that Mr. Jones threatened
to fire him on many occasions,. and when he asked Mr. Metheny why
Mr. Jones treated him that way, Mr. Metheny told him that
Mr. Jones felt intimidated by him (Black) and that he felt
"inferior, knowledge wise to me" and may have been jealous
(Tr . 2 3 - 2 4 ) .
Mr. Black identified Exhibit C-93, as an excerpt from his
personal notes of January 18, 1991, when he was underground with
Mr. Jones and certain union officials. Mr. Black stated that
Mr. Jones was talking to Donai:d Redman, the president of the
union district, and his notes reflect that Mr. Jones made the
statement that he would fire foremen if necessary. Mr. Black
stated that he heard Mr. Jones m~ntion that "he almost fired Tom
Mucho last Friday", and this is reflected in his notes (Tr. 31).
Mr. Black also referred to another note entry of January 21,
1991, which reflects that Mr. Jones stated that he did not like
Mr. Mucho and Mr. Brookshar (Tr. 32). He also made reference to
an entry of April 22, 1991, concerning a prior meeting with
Mr. Jones about Mr. Jones' threats to fire him. Mr. Black stated
that during that meeting Mr. Jones showed him Mr. Mucho's lawsuit
and made the statement that he (Jones) probably would be gone
before him (Black) (Tr. 35).
Mr.
confirmed that his personal notes reflect that he
and Mr. Jones and Mro Metheny met with shift foreman Mike Error
February 13, 1991, and informed him that due to an evaluation of
the workforce his position was being eliminated effective
February 28, 1991, and that he could continue to work until then
or he could stay off and still be paid through that date (Exhibit
C-45: Tr. 36). Mr. Black
so made reference to an additional
notation for February 13, 1991, concerning his possible transfer
to Mine No. 33. Mr. Black stated that he did not want to go to
that mine because he viewed it as a large dead end mine with many
problems and continual losses, and he did not believe that a
manager could go there and make a profit (Tr. 37).
On cross-examination, Mr. Black confirmed that he is currently the senior management person at the No. 84 Mine reporting
to Mr. Metheny. He confirmed that the decision to switch the two
mining machines on January 24, 1991, was made by himself and
others prior to that date and then relayed to Mr. Jones. He

778

stated that when he sensed that Mr. Mucho appeared tense during
the discussion that day, and in order "to sort of lighten the
discussion 11 , he commented that "Well, we could just hang a couple
of canvasses up in each station and just use a regulator and just
do it that way".
He believed that Mr. Mucho would understand how
ridiculous this was and would laugh and help lighten things up.
However, this did not happen. Mr. Black stated that he had the
greatest respect for Mr. Mucha and did not wish to upset him
further (Tr. 40).
Mr. Black confirmed that Mr. Mucha mentioned that doing
anything other than following his plan would create a dangerous
situation and Mr. Black understood what he meant by this.
Mr. Black stated that Mr. Mucha proceeded to explain the plan and
everyone was listening but "wanted to get away from it because I
don't thing that everyone realized that Tom was upset" (Tr. 42).
Mr. Black stated that he did not feel embarrassed by Mr. Mucho
but "was worried that I may have created more turmoil for Tom"
(Tr. 42). He confirmed that Mr. Mucho's situation at the mine
was not good because he was stl~l at the mine, and Mr. Jones, who
did not have Mr. Mucho's title, was functionally in charge and
had a management style totally different from Mr. Mucho.
Mr. Black stated further that not knowing whether Mr. Mucho would
later return as manager, or whether Mr. Jones would stay on, also
created apprehension and tension (Tr. 43).
Mr. Black believed that Mr. Jones felt threatened by
Mr. Mucho and he confirmed that Mr. Jones did not explain why he
did not like Mr. Mucha or Mr. Brookshar during their discussion
on January 21, 1991, nor did he explain why he almost fired
Mr. Mucha when he made that statement on January 18, 1991
(Tr. 46). Mr. Black stated that he did not recall if Mr. Jones
actually said that he did not like Mr. Mucha or whether he
Black) deduced this from his comments (Tr. 51).
Mr. Black confirmed that Mr. Mucho and Mr. Jones had a
business-like relationship and were not overly friendly (Tr. 74).
He confirmed that while Mr. Mucha never encouraged any factions,
they did exist because the engineering, safety, production, and
construction groups who ordinarily communicated with each other 1
began separating themselves and 01 started to implode within their
own groups 11 within a couple of weeks after Mr. Jones arrived
(Tr. 54). This never occurred when Mr. Mucho was manager
(Tro

58).

Mr. Black agreed that management had the prerogative to
transfer him to the No. 33 Mine, and if he chose not to go he
could quit and would have no recourse or grievance (Tr. 62-63).
He confirmed that he never said anything to Mr. Mucha about how
Mr. Jones may have felt about him. Mr. Black confirmed that he
had previously gone through management changes, but not like the

779

one in question where there was no prior announcement and "someone just shows up on the scene. You're not sure what his role is
going to be. The other person that was in charge was left there 11
(Tr. 71) .
Francis Cooley, testified that she is in charge of the
engineering department at Mine 84, and assumed that job when
Mr. Mucho was transferred to the central office. She stated that
Mr. Jones came to the mine in December, 1990, and she heard him
state that "his mission was to get rid of everyone from the shift
foremen on up". She stated that on or about February 8, 1991, or
a couple of days later, she observed Mr. Mucho clearing out his
desk and thought that he either quit his job or was fired.
She
asked Clarence Hayden, the Company controller, about it that same
day or within a few days, and he told her that Mr. Mucha was
being transferred to the division office to work there as an
engineer. She stated that Mr. Hayden also told her that there
had been an "incident" about the 7A and 53P cut-through and that
Mr. Jones told Mr. Hayden that he wanted to fire Mr. Mucho over
that incident. Mr. Hayden t91d her that he told Mr. Jones to
think about it over the weekend and not to do anything rash, and
that the following work day Mr. Jones told Mr. Hayden that he
was right and that Mr. Mucho had a lot of knowledge and was
valuable, and that "the company should be able to find something
for him 11 (Tr. 81). Ms. Cooley also indicated that Mr. Hayden
told her that Mr. Jones commented that 11 a ship could not have two
masters. That as long as Tom was there, whether anything was
intentional or not, people still tended to go to Tom for decisions and advice because he had been in charge for so long, and
that was why he was being sent away from the mine" (Tr. 81).
on cross-examination, Ms. Cooley confirmed that when she
gave her deposition she stated that Mr. Hayden told her that
Mr" Jones told him that he felt that he could never
ly be in
as long as Mr. Mucha was at the mine, but that he felt
that Mr. Mucha had something to contribute to the operation and
decided not to fire him (Tr. 83). Ms. Cooley further confirmed
that she was not sure of the day when her conversation with
Mr" Hayden took place, that she
simply relating "the gist 19 of
what Mro Hayden told her; and that she took no notes (Tro 84).
Ms. Cooley stated that in late January, 1991, she was part
of an effort requested by Mr. Jones to recalculate the costs of
the 33 Mains renovations and that the original rehabilitation
costs were estimated at $3,6 millon, while the estimated costs
for the alternative solution of driving parallel entries was
.2 million (Tr. 85-86). She confirmed that the 33 Mains
project was .the responsibility of the engineering department as a
group, and that Mr. Mucho, as the mine manager, and later chief
of engineering, would pass the project information on to higher
management, including Mr. Fisher. She confirmed that the planning is now completed, but that the project is not (Tr. 90).
She

780

also confirmed that Mr. Hayden never indicated to her that
Mr. Jones was displeased about Mr. Mucho's role in the 33 Mains
project (Tr. 93).
William Bookshar, Mining Engineer, No. 84 Mine, confirmed
that Mr. Jones arrived at the mine at the end of December, 1990,
and that Mr. Mucho became the head of the engineering department
at the end of January, 1991. He confirmed that he was present
during a discussion at the mine map on January 24, 1991, and
Mr. Mucho, Mr. Duvall, Mr. Nuccetelli, and Mr. Black were also
present. Mr. Bookshar stated that the discussion "got rather
heated" and each group was "rather adamant" as to how the ventilation would be established after the cut-through. One group
advocated the use of no ventilation, and another group, including
Mr. Mucho and Mr. Duvall, wanted to use steel stoppings to help
keep the air separated and to preclude any explosion hazard.
Mr. Bookshar stated that the use of canvas curtains to
ventilate the area where the cut-through would occur, or the use
of no ventilation curtains, would "save a big equipment move down
the road". He did not recall'Mr. Mucho stating anything about
any air change if stoppings were not used. Mr. Bookshar believed
that the use of Mr. Mucho's stopping plan would avoid any idling
of the mine, and would not result in any changes in the air
ventilation. He confirmed that he later discussed the matter
further with Mr. Mucho when he (Mucha) was writing up the ventilation plans in conjunction with the stoppings, and Mr. Mucho was
upset because part of the group which had discussed the matter
did not want to use any ventilation controls. Mr. Bookshar
stated that it did not appear to him that any of the participants
in the discussion concerning the ventilation procedures for the
cut-through were joking about the matter, and Mr. Bookshar
believed that it had serious implications and that everyone
treated the matter seriously (Tr. 98-106) .
Mr. Bookshar stated that after Mr. Mucho was transferred to
the central office he (Bookshar) had a conversation with
Ms. Cooley who told him that she had been informed by Mr. Hayden
that Mr. Jones was mad about the cut-through ventilation incident
and wanted to fire Mr. Mucho over that matter. Mro Bookshar
further stated that prior to the arrival of Mr. Jones at Mine 84,
the engineering department was heavily involved in the operation
of the mine, but its involvement ''fell off" after Mr. Jones was
assigned to the mine. Mr. Bookshar stated that after Mr. Mucha
was transferred to the central office, he informed Mr. Mucho that
he was not to work on any further engineering projects affecting
Mine 84. Mr. Bookshar stated that Mr. Black instructed him to
inform Mr. Mucho of this decision (Tr. 108-109).
On cross-examination, Mr. Bookshar stated that he had worked
with Mr. Mucho for 8 years and considers him to be a "pretty good
friend".
Mr. Bookshar could not recall who suggested the use of

781

check curtains, and he stated that he was only present for 5
minutes and was standing to the rear of the group. He stated
that it was not "a real loud" discussion, and that different
people were expressing their opinions. Mr. Bookshar stated that
during his discussion with Ms. Cooley, she told him that
Mr. Hayden stated to her that Mr. Jones had made a statement that
"you can't have a ship with two master", but he could not recall
any further statements attributable to Mr. Hayden or Mr. Jones
(Tr. 109-112) .
Mr. Bookshar confirmed that he was in charge of the engineering department when Mr. Mucha was mine manager, and that
after Mr. Jones was placed in charge of the mine, the role of the
engineering department was diminished and he assumed this caused
hard feelings (Tr. 118). He confirmed that the mine was not
doing well because of the longwall failure and production was
down when it was idle (Tr. 118). He further confirmed that after
Mr. Mucha was transferred to the central office, he (Bookshar)
did not assume his prior role as engineering head, and Ms. Cooley
was given that job (Tr. 119).
Howard D. Looman, testified that he has been permanently
employed at the No. 84 Mine for 8 or 9 months, and that he was
initially assigned there in December, 1980, when Mr. Jones asked
him to "come look around and help him develop the mine". He has
known Mr. Jones all of his life, and previously worked with him
intermittently for 4 or 5 years.
He stated that Mr. Jones told
him that he needed someone he could trust, and they stayed at the
Days Inn together and occasionally commuted to the mine together.
He confirmed that he and Mr. Jones are Lodge brothers
(Tr. 120-125).
Mro Looman recalled that the cut-through discussion of
January 24, 1991, took place during a shift change and he only
vaguely recalled the detailso
He stated that Mro Mucho mentioned
the use of ventilation steel stoppings and sealing off one side
of the cut-through, and Mr. Looman confirmed that this was the
way it was done. Mr. Looman could not recall whether he spoke
with Mro Jones about the cut-through discussion, and stated that
he 00 could have discussed it ui because it was an important project
(Tr. 125-131).
0

On cross-examination, Mro Looman stated that his role at the
mine was to make suggestions and recommendations to Mr. Jones.
He confirmed that he had a conversation with Mr. Jones one
evening while riding home from the mine, and Mr. Jones stated
that he was going to fire Mr. Mucha. Mr. Looman did not recall
when the conversation took place, but he believed that it was
after Mr. Jones had a conversation with Mr. Hayden in his office
and Mr. Looman saw them in the office when he came by to pick up
Mr. Jones (Tr. 131-133). Mr. Looman stated that Mr. Jones told
him that he was going to fire Mr. Mucho because of the cost and

782

time estimates for the 33 Mains project, and because Mr. Mucho
had lied to him and made him look bad when he presented his
business plan for that project (Tr. 133).
Mr. Looman could not recall the day of the week when he and
Mr. Jones had their conversation,and he confirmed that Mr. Jones
was upset because he believed that Mr. Mucho had lied to him
about the completion costs for the project. He confirmed that
Mr. Jones told him that Mr. Hayden had settled him down
(Tr. 136). Mr. Looman confirmed that when he gave his deposition
on November 1, 1991,and in response to a question as to whether
or not Mr. Jones was upset because he had been given inaccurate
information about the 33 Mains project, he responded "I think he
might have mentioned that one time.
I'm not sure", and when
asked if he recalled when Mr. Jones may have mentioned that he
was going to fire Mr. Mucha, he responded "No. These times all
run together", and he stated that "they still do" (Tr. 137).
In response to further questions, Mr. Looman stated that "he
may have seen" Mr. Jones on the evening of the cut-through
incident of January 24, 1991, ,but that he was not sure (Tr. 142).
When asked if he had ever mentioned the cut-through incident to
Mr. Jones, Mr. Looman stated 11 ! didn't say that I never.
I said,
if I did, it wasn't that big a deal", but that he could not
remember mentioning it or discussing it with Mr. Jones (Tr. 142).
Mr. Looman stated that he casually heard the conversation at the
mine map during the shift change and "he just got in on the
conversation 11 and "kind of stumbled on to it, and then stumbled
back out of it" (Tr. 145).
Jay L. Hasbrouck, Superintendent of Engineering and
Planning, confirmed that Mr. Mucho reported to the central office
in early February, 1991. He explained that Mr. Fisher informed
him approximately a week earlier that Mr. Mucho would be assigned
to him for temporary engineering work until some other decision
was made or until some other job could be found for him
(Tr. 147-150).
On cross-examination, Mr. Hasbrouck stated that he could not
recall whether he told Mr" Mucho that his assignment to the
central office was temporary, but he assumed that he did. He
stated that Mro Fisher told him that Mr. Mucha was assigned to
the central office because 11 things were getting awkward with Tom
over there at Mine 84, or uncomfortable", and Mr. Hasbrouck took
this to mean that Mr. Mucho, as the ex-manager, clashed with the
current management. Mr. Hasbrouck stated that Mr. Mucho was an
extra person assigned to him and that he had no vacancy to fill.
He stated that Mr. Mucho did not fill the vacancy of engineer
Mike Bedine who went to the No. 84 Mine, and that Mr. Bedine had
completed his work at the central office (Tr. 150-153).

783

Mr. Hasbrouck stated that Mr. Mucho was assigned "bits and
pieces" of work, particularly the permit renewal for Mine 58.
Mr. Mucho's departure date was extended so that he could complete
as much work as possible on that project. He confirmed that
there were times when Mr. Mucho had little or nothing to do
because of the lack of work. He confirmed that he was not
involved in the offer of an engineering job to Mr. Mucho at the
No. 33 Mine (Tr. 154-155).
Mr. Hasbrouck stated that after Mr. Mucho's meeting with
Mr. Fisher on May 15, 1991, Mr. Fisher informed him (Hasbrouck)
that Mr. Mucha "was adamant that he wanted to leave Bethenergy. 11
Mr. Hasbrouck stated that Mr. Mucha had previously told him that
he "wanted out of Bethenergy" (Tr. 156). He explained further as
follows at (Tr. 156-157):

Q. Mr. Hasbrouck, when Mr. Mucha told you that he wanted
out of Bethenergy, was that in the context of his being
stationed at the central off ice and not having anything to
do?
A. No, I don't believe so. I asked Tom what he wanted to
do, you know, where ·he saw his future, or what he would like
to do even for me, if I could assign him any more meaningful
work, to let me know that. And he said he didn't have any
plans, that he just wanted out of this company.
He had
enough of Bethenergy and wanted to leave.
Q.

He

A.
So I didn't detect it as just being frustrated with a
lack of things to do.
I detected a deeper reason than that.
You asked him if he wanted more meaningful work and he
told you he just wanted out of Bethenery?

Qo

A.

Yeah.

Q.
What were you going to do by way of more meaningful
work? What if he would have said, yes, I would 1
more
meaningful work?

A.
I would have -- The only thing I could have done was
just assign him more of the things that were under my power.
You know, if he wanted to participate in anything else I was
doing.
I had no control over assigning him anything other
than the jobs I was handling.
Mr. Hasbrouck stated that Mr. Fisher did not explain how he
knew that Mr. Mucho's presence at the No. 84 Mine was "awkward

784

and uncomfortable" and that he (Hasbrouck) made that assumption
because Mr. Mucho had previously served as mine manager
(Tr. 158). He confirmed that subsequent to Mr. Mucho's departure, an engineer was hired on a temporary consulting non-full
time basis for reclamation work at the No. 91 Mine, and he could
not recall that he told Mr. Fisher that Mr. Mucho might be able
to do that work (Tr. 159).
In response to further questions, Mr. Hasbrouck stated that
Mr. Mucho was to be terminated on May 31, 1991, but that he asked
Mr. Robertson for an extension for Mr. Mucha so that he could
complete the Mine 58 permit work. Mr. Mucha indicated that he
needed another week to finish the project, and his termination
date was extended for one week. Mr. Hasbrouck stated that he was
never told why Mr. Mucha was terminated, and he was of the
opinion that when he turned down the job at the No. 33 Mine there
was no other available job for him (Tr. 167). He confirmed that
Mr. Mucho did a good job for him while at the central office, but
he believed that "most of the work I assigned him was beneath his
skills and background" (Tr. 171).
William N. Ross, Assistant Mine Inspector, confirmed that he
was aware of the fact that Mr. Mucha was moved to the central
office, and he stated that Mr. Jones told him that Mr. Mucho was
moved because "he was not a team player" (Tr. 173).
on cross-examination, Mr. Ross stated that during a conversation with Mr. Hayden, Mr. Hayden was of the opinion that
Mr. Mucha was moved to the central office because his presence at
the No. 84 Mine was disruptive because he was the former mine
manager and people still went to him for problems because he had
been there so long and that this was hard on the new management.
Mr. Ross confirmed that he had worked for Mr. Mucho for two years
at the No. 84 Mine and people were used to going to him with
problems. He got along well with Mr. Mucha, and occasionally
went to him with problems after Mr. Jones was placed in charge.
However§ he did not deal directly with Mr. Jones, and only dealt
with his supervisor Mr. Ronald Biszick (Tr. 177).
Respondentus Testimony and Evidence
Clarence S. Hayden, Senior Analyst, testified that he has
worked at the No. 84 Mine since January, 1991, and that he
previously worked at the central office. He confirmed that he
had a conversation with Mr. Jones on Friday afternoon,
January 25, 1991, concerning Mr. Mucha, and that Mr. Jones was
upset and stated that he should fire Mr. Mucha because of certain
incorrect projections that Mr. Mucho had made with respect to the
33 Mains project. Mr. Jones was concerned that this had created
some credibility problems for him with the corporate o

785

Mr. Hayden stated that he told Mr. Jones to "sleep on it" over
the weekend before making any final decision and that he could do
what he had to do at a later time (Tr. 182-189).
Mr. Hayden stated that when he next spoke with Mr. Jones the
following Monday, Mr. Jones informed him that he had decided
against firing Mr. Mucha, and several weeks later, he learned
that Mr. Mucho had been transferred to the central office.
Mr. Hayden stated that he spoke to Mr. Jones briefly after the
transfer and that Mr. Jones told him that he had discussed their
January 25, 1991 conversation ~ith Mr. Metheny and that they
thought it was best for Mr. Mucho to go to the central office.
Mr. Hayden was of the opinion that Mr. Jones and Mr. Metheny were
concerned about the credibility problem created by Mr. Mucha
{Tr. 190) .
Mr. Hayden could not recall any specific conversation with
Ms. Cooley mentioning any reasons for Mr. Mucho's transfer to the
central office. He denied that he discussed the 53P-7A cutthrough ventilation incident with Ms. Cooley. He confirmed that
during this period of time there were numerous conversations
concerning the management change and that many of the discussions
"concerned allegiances toward the·new, allegiances toward the
old". He stated that he would not extensively discuss any
personnel moves such as Mr. Mucho's with Mr. Cooley because he
worked closely with Mr. Jones and had to be careful in what he
said to others. He further stated that he was not aware of the
cut-through dispute at any time prior to February a, 1991, and
learned about it many months later (Tr. 192).
On cross-examination, Mr. Hayden stated that when he spoke
to Mr. Jones about his prior statement that he should fire
Mr. Mucho, he opened the door to Mr. Jones' office and saw that
he had visitors. Mr. Jones raised his hand and stated "No action
at this time 10 • Mr. Hayden confirmed that Mr. Jones could have
said 01 No r not now 11 f and in fact testified that is what he said
when he gave his deposition. Mr. Hayden explained that he asked
Mr. Jones whether he was going to take any action, and that
Mr. Jones replied 11 No, not now" {Tr" 194).
Mr. Hayden stated that during his January 25, 1991, conversation with Mr" Jones, Mr. Jones told him that Mr. Mucho had
admitted that the information he had reported to the corporate
off ice concerning the 33 Mains project was not correct, and that
Mr. Mucha knew it was not correct and was not overly concerned
(Tr. 196). Mr" Hayden confirmed that he stated in his deposition
that he was surprised to hear from Mr. Jones that Mr. Mucha
showed a lack of respect for the corporate off ice and would lie
about such important matters because this was not consistent with
what he knew about Mr. Mucha (Tr. 197).

786

Mr. Hayden stated that he never heard Mr. Mucho make any
statement that he was "hanging on" at Bethenergy for 3 to 4 years
so that he could retire. He considered Mr. Mucho to be a conscientious manager, and although he was concerned about profitability, the mine had been losing money (Tr. 203). He stated
that Mr. Mucho had a quiet demeanor, was doing his job in the
engineering department and was causing no problems that he was
aware of (Tr. 203-204).
In response to further questions, Mr. Hayden stated he
recalled no conversation with Ms. Cooley on the day that
Mr. Mucha moved out of his office to go to the central office,
and he believed that he probably had a conversation with her the
following Monday, but felt that it would be inappropriate to
comment about Mr. Mucho's departure until he learned all of the
facts (Tr. 217-218). He believed that Mr. Mucho's transfer to
the central office "was an inevitable decision that was going to
be made since Tom had been relieved as being manager of the
operation" and because "there were some people within the organization that still looked upon him as being in charge and reported
directly to him, or in those instances where decisions had been
made by the then management, they were checking with Tom before
they would take steps to do what they had been assigned to do"
(Tr.218). He further stated that "we had the ex-chief still
present, and that made for an uncomfortable situation".
Mr. Hayden confirmed that he found out about the January 24,
1991, cut-through incident many months after his January 25,
1991, conversation with Mr. Jones, and well after his conversation with Ms. Cooley (Tr. 219). He reiterated his denials that
he and Mr. Jones ever discussed the January 24, 1991, cut-through
incident, and he confirmed that Mr. Jones never mentioned it
(Tro 223-224). Since he did not know about that incident until
much later Mro Hayden insisted that he never mentioned it to
Ms. Cooley during their conversations (Tro 225).
Richard Fisher, President and General Manager of Bethenergy
Mines, testified that he holds a BS degree in economics, and that
most of his work with Bethlehem Steel or its subsidiary Bethenery
Mines for approximately 36 and one-half years has been accounting
work.
He stated that in 1985e he supervised 13 mining operations, and as a result of Bethlehem's desire to exit the coal
businesse there are presently only four operations. He confirmed
that he has no iihands on° 1 mining experience and his knowledge of
mining has been received from his managers. He confirmed that he
made the decision to remove Mro Mucha as mine manager on
December 7 1 1990, after a period of long deliberation because the
mine was not doing well and it was not performing as effectively
or efficiently as he was informed that it could. He explained
that in 1986 the No. 84 mine was a primary supplier of high
volatile metallurgical coal to a steel company. However, in
1988, the sulphur content was such that the coal was no longer

787

acceptable to steel plants, and it was decided that the mine
would be classified "commercial" rather than "captive". Since
the commercial market was very competitive, the mine needed to
become more competitive, and in 1989 he instituted a "peer
review" or audit of the mine to evaluate its performance
(Tr. 227-233) .
Mr. Fisher stated that the mine peer review noted several
deficiencies, and recommendations were made to improve performance, and these were reviewed with Mr. Mucho and his supervisor
Tom Brisky. Mr. Mucho was instructed to take action to try and
correct the deficiencies, and that process started in early 1990.
outside groups of experts were also brought in to evaluate the
performance of the mine, and Mr. Fisher explained what was done
(Tr. 234-236). He stated that by July, 1990, it was obvious to
him that the conditions noted by the peer reviews continued to
exist relative to the way the mine was being managed.
After
further problems were encountered, including a longwall failure,
and after considering all of the input he received from inside
and outside of the company, he concluded and decided that the
mine could be made more efficient by a change in management,
which affected Mr. Mucha and Mr. Brisky. They were relieved of
their management responsibilities, and he brought in Mr. Metheny
and Mr. Jones to manage the mine. They both reported to him, and
Mr. Jones also reported to Mr. Metheny (Tr. 237-242).
Mr. Fisher stated that when he selected Mr. Jones he was not
given any specific title, and he informed Mr. Jones that if he
proved himself, he might eventually have the title of operations
manager (Tr. 244). Mr. Fisher stated that he decided not to
remove Mr. Mucho from the mine when he made the management change
because Mr. Metheny told him that Mr. Mucho expressed relief that
the pressure had been taken off him and that he could focus his
attention on the recovery of the longwall. Mr. Metheny believed
that Mr. Mucha could play a useful role in an engineering capac; and they reached that understanding. Mr. Fisher confirmed
that he informed Mr. Mucha of his decision by telephone and sent
him a fax announcing the new changes (Tr. 246).
Mr.
sher confirmed that Mr. Mucha was transferred from his
position as the mine chief engineer and to the central off ice on
February 8, 1991. He explained that Mr. Metheny called him a
week earlier and informed him that 11 the situation 11 at the mine
was not working the way he had hoped, and that it was a mistake
to have assumed that Mr. Mucha could be allowed to stay at the
mine at the same time that changes were being made in the operation, and that Mr. Mucha needed to be removed. Mr. Fisher stated
that Mr. Metheny gave him no further explanation, and Mr. Fisher
did not question him further because "of the deep trust I have in
terms of Pat's opinion and judgment" (Tr. 248).

788

Mr. Fisher stated that he suggested to Mr. Metheny that
Mr. Mucho be moved to the central office as a convenience, and he
then spoke with Mr. Hasbrouck and informed him that he wanted
Mr. Mucho to work for him at the central office and that he was
to give him "as much productive work as possible" (Tr. 249).
Mr. Fisher stated that he viewed Mr. Mucho's move to the central
off ice as temporary because Bethenergy was being restructured and
downsized and had basically only one central group at the central
office. Attempts were being made to make each mining operation
self-sufficient entities and there was a relatively small group
of technical support people at the central off ice and the operations people were pressuring him and questioning the need for
such a support group. Mr. Fisher further explained that he was
unsure as to whether the central group would be disassembled or
whether a modest support group would remain.
He confirmed that
a determination was made before Mr. Mucho left the company that
the technical support group could not be justified (Tr. 252).
Mr. Fisher confirmed that the 33 Mains project was essential
to the future of the No. 84 mine, and as a result of a January 7,
1991, business plan meeting, tlie project was reevaluated. He
confirmed that Mr. Jones called him about the project and was
upset that he may have given him misleading information.
Mr. Fisher stated that Mr. Jones told him that if he wasn't happy
with his performance he could fire him, and Mr. Fisher told
Mr. Jones "Don't worry. I understand. There's nothing to get
excited about. We'll get on with it" (Tr. 255).
Mr. Fisher confirmed that he met with Mr. Mucha at
Mr. Robertson's suggestion on May 15, 1991. He stated that
Mr. Mucha "made it very, very clear to me that too much water had
gone under the bridge, that he felt that he had to sever his
relationship with Bethlehem Steel and Bethenergy" (Tr. 256).
Mr.
stated that he was aware of the fact that a job would
be
in the human resources off ice after the
irement
of Fred Ling, and that he was prepared to offer
to Mr. Mucha.
However, in light of Mr. Mucho 1 s statements that he did not wish
to stay with the company, and his previous rejection of another
job o
at Mine 33, Mr. Fisher did not offer Mr. Mucho the
position. Mr.
stated that he met with Mr. Mucho hoping
there was a way to avoid his ultimate severance, but after
speaking with him he concluded that this was not possible because
uuwe had struck out when we made the offer at 3 3, and
became
pretty obvious to me that if I would make another offer in human
resources, that I would strike out there as well" (Tr. 258).
Mr.
sher stated that Mr. Robertson tried to identify areas
where Mr. Mucho could be effectively utilized and that no one
wanted to see him injured by the decision to move him to the
central off
Mr. Fisher stated that after h
meeting with
Mr. Mucha it became obvious that the next step would be his
termination (Tr. 259). Mr. Fisher stated that at the time

789

Mr. Mucho was moved to the central office he was not aware of any
dispute concerning the 53P-7A cut-through, and as far as he was
concerned that incident had nothing to do with Mr. Mucho's move
to the central office (Tr. 259-260). Mr. Fisher summarized
Mr. Mucho's termination as follows at (Tr. 260):

Q. And when you decided, after having met with Mr. Mucho,
that there wasn't any way to resolve the issues with him,
what was the reason he was terminated?
A. That we had no place for him to go. He had turned down
on opportunity, which basically we felt was a positive one,
made for the right reason. And then he made it very, very
clear to me on May 15th that he had selected his course of
action that he wanted to take for the rest of his life, and
that did not include Bethlehem Steel or Bethenergy.
Mr. Fisher stated that Bethlehem Steel has announced that it
will be exiting the coal mining business and that the No. 84 Mine
is for sale and bids have been made by potential buyers who have
been invited to visit the mine (Tr~ 260-261).
on cross-examination, Mr. Fisher identified a copy of his
December 11, 1990, memorandum to R. P. Penny, senior vicepresident of Bethlehem Steel, in which he indicated that
"depending on what happen's with Mr. Mucho's performance, it is
possible that Tom will be demoted to Underground Superintendent"
(Exhibit C-89, Tr. 263). Mr. Fisher stated that he did not
believe that he planned to bring Mr. Mucho back as operations
manager and that he made that statement in the memorandum because
he did not want Mr. Mucha to fail and did not want Mr. Penny to
take any unilateral action with respect to Mr. Mucho "as we tried
to work out this whole problem at Mine 84 11 (Tr. 264). Mr. Fisher
conceded that when he gave his deposition he stated that
Mr. Metheny and Mr. Jones perhaps were on a temporary basis and
he would restore Mr. Mucho, and that the 11 worst case scenario"
would be the demotion of Mr. Mucha to underground superintendent
(Tr
266) .
o

Mro Fisher confirmed that he did not hold Mr. Mucho totally
responsible for the longwall failure, or for some of the problems
at the mine, but he believed that Mr. Mucha was partially
accountable for the basic blunder relative to mine planning and
the direction in which the longwall was mined. He confirmed that
Mr. Rich made a study and informed him that there were some
foreseeable geological conditions that caused a problem in mining
in the wrong direction. Mr. Fisher stated that there were some
others who should have been involved in the accuracy of mine
planning, but since Mr. Mucha was responsible for operating the
mine, he should have foreseen the geological conditions
(Tr. 280-281). Mr. Fisher confirmed that when he gave his

790

deposition, he stated that he did not hold Mr. Mucho responsible
for the condition discussed by Mr. Rich, and that he felt that
Mr. Mucho "was victimized" by the "environment of Bethenergy"
(Tr. 281) •
Mr. Fisher confirmed that when he spoke to Mr. Metheny about
removing Mr. Mucha from Mine 84, he suggested to Mr. Metheny that
Mr. Mucha might go to the central office, but he did not ask
Mr. Metheny for any specific examples of any problems at the
mine, and that he simply accepted Mr. Metheny's judgment that
there was a problem without any further evaluation. He reiterated that he did not offer Mr. Mucha the job to be vacated by
Mr. Ling upon his retirement because "it was absolutely clear in
my mind at that time as to what his intentions were, and his
intentions weren't to stay with Bethlehem Steel" (Tr. 286).
Mr. Fisher reviewed Mr. Mucho's performance ratings dating
back to 1987, and confirmed that he signed some of them (Tr.
288). He agreed that some of the ratings he reviewed and signed
reflected that Mr. Mucha "worked diligently on personal development to improve attitudes of
force", that he was doing "an
outstanding job of communicating with his people", and that he
had "exceptional managerial and communications skills and no
major weaknesses" (Tr. 289). He further confirmed that one of
the evaluations which he did not sign reflects that Mr. Mucha
could be considered qualified for a human resources position
(Tr. 290).

work

Mr. Fisher stated that when Mr. Jones called him about the
33 Mains project to inform him that.he may have misled him,
Mr. Jones did not mention Mr. Mucha (Tr. 296). Mr. Fisher stated
that he did not recall Mr. Mucha stating that he would quit
his job (Tro 297)0 He confirmed that he performed a "performance
management system analysisn of Mro Mucho in February, 1991
(Exhibit R-22)
He described it as a performance 11 contract 11
relative to certain key factors for purposes of a monetary bonus.
He and Mro Robertson prepared the analysis, and it reflects that
Mr. Mucho received an overall rating of 2.8, which fell short of
a 4.0 rating which reflects that all basic requirements of the
business have been met. He stated that he gave Mr. Mucha 11 a less
glowing or a worse evaluation 11 than previously given "because of
what occurred during 1990 relative to the effectiveness of the
mine, the operation of the mine" (Tr. 301-302).
o

Mr. Fisher stated that he 11 made a mistake" accepting and
signing Mr. Mucho's management performance assessment prepared by
Mr. Brisky for the period June 1, 1989 to May 31, 1990, and that
he did not believe that Mr. Mucha was as an effective manager as
he had thought. Mr. Fisher stated that he could not ignore the
management assessments made with respect to the operation of the
mine (Tr. 306-307). He further explained the management evaluations concerning Mr. Mucho and he confirmed that no ratings were

791

made for anyone in 1991, because "the whole system was thrown out
in 1991 as being very, very ineffective" {Tr. 315-318).
Mr. Fisher stated that he had no conversations with Mr. Jones or
Mr. Metheny about the cut-through incident and that he had no
knowledge of it (Tr. 319-320).
Michael E. Jones testified that he is currently employed by
Back Diamond Resources, which is more or less his company, and
that he retired from Bethenergy in July, 1991, after a brief stay
at Mine No. 108. His final day of employment at Mine No. 84 was
May 31, 1991, and he was employed by the respondent for a total
of 22 years.
Mr. Jones stated that prior to his appointment at Mine 84,
he was employed at the No. 108 Mine and was in charge of the
tipple and purchasing outside coal for the company. Mr. Fisher
asked him to take a position at the No. 84 Mine in order "to turn
the mine around, give it credibility, and make it profitable."
Mr. Jones stated that he knew nothing about the mine before he
was assigned there and did notknow Mr. Mucha prior to going
there. He stated that Mr. Fisher emphasized to him the need to
recover the longwall and put it into production in order for the
mine to survive.
Mr. Jones stated that he held the title of acting manager
when he was assigned to Mine 84, and that he reported to
Mr. Metheny. Mr. Jones stated that he felt sorry for Mr. Mucho
and told him that he would afford him an opportunity to reposition himself as the mine manager. He also informed Mr. Mucho in
early January, 1991, that he would serve as chief engineer
because of his ability and background. He also informed
Mr. Mucha that he believed he could continue to contribute as a
team player and that Mr. Mucho agreed to assume the job of chief
engineer.
Mr. Jones characterized his management style as "very,
aggressive and a lot of discipline".
During his initial time at
the mine he made certain observations "to get the feel" for the
abilities and knowledge of the work force and made certain
personnel changes, although not immediately. However, time was
of the essence insofar as putting the longwall into production
was concerned, and that without a producing longwall, it was his
opinion that the mine would not survive {Tr. 7-13).
Mr. Jones stated that as time passed, his opinion of
Mr. Mucho changed, and in January 1991, he announced that
Mr. Mucho would no longer serve as mine manager in his absence
and that Mr. Stan Black and Mr. Clarence Hayden would serve in
that capacity (Tr. 13).

792

Mr. Jones made reference to a letter which was mailed to the
Pennsylvania State Department of Resources regarding the mine
belt ventilation, and he confirmed that the tone of the letter
offended the state official to whom it was addressed and may have
adversely affected the respondent's working relationship with the
state. The letter was drafted by Mr. Mucho's engineering department. Mr. Jones stated that he may or may not have signed the
letter and he confirmed that he often signed letters drafted by
others without reading them or after simply glancing at them
(Tr. 14-19).
Mr. Jones stated that the target date for the recovery of
the longwall was February 1, 1991. He confirmed that a cutthrough was in progress to connect the 53-P and 7-A panels, but
that he did not participate in the discussion at the mine map on
January 24, 1991, and only walked through the office quickly and
reminded everyone not to forget the switching of the continuous
miners. He stated that no one ever told him about the discussions which took place or any disagreements between Mr. Mucho and
Mr. Black. Mr. Jones also denied any knowledge of any "confrontations" between Mr. Mucho and.the others who were present during
the discussions, and he denied that the fact that Mr. Mucho may
have expressed his disagreement as to how to accomplish the cutthrough was a factor in his re-assignment to the central office
on February 8, 1991 (Tr. 20-21).
Mr. Jones stated that the dewatering and development of the
33-Mains section at Mine 84 was a high priority item and vital to
any future mining and that Mr. Metheny made him and the entire
operation responsible for this project. Mr. Jones stated that he
presented a business plan at a management meeting on January 7,
1991, with respect to the 33-Mains project and read it from a
statement prepared by the engineering department. Mr. Jones
confirmed that he had only been at the mine for two or three
weeks and spent much of his time underground when this report was
madeo Subsequently, on January 14, 1991, and based on his presentation of January 7, Mr. Metheny issued a follow-up business plan
memorandum assigning him the responsibility for the 33-mains
project (Tro 21-24) o
Mro Jones stated that he subsequently informed Mro Metheny
that he did not believe that the information which had been
compiled regarding the 33-Mains project was accurate and that
during his discussions with the engineers in Mro Mucho 1 s engineering department he found that the information was based on
90 percent theory and 10 percent practicalities. Mr. Metheny
expressed his concern about the project and stated that if it
were not completed there would be no coal mine. Mr. Jones stated
that he was frustrated about the engineering information he was
receiving and that the original deadlines which had been established were simply being reasserted by the engineers (Tr. 24-25).

79 3

Mr. Jones stated that on January 25, 1991, he spoke to
Mr. Hayden and expressed his dissatisfaction with the engineering
department and the mine management team. He was very upset and
remarked that he should fire Mr. Mucha. Mr. Jones denied that
the cut-through matter of January 24, 1991, was discussed with
Mr. Hayden, and he stated that he first learned about that matter
after Mr. Mucho had filed his discrimination complaint with MSHA
when he was advised of the complaint while at a management
meeting at the Ramada Inn in Washington, Pennsylvania.
Mr. Jones explained that when he spoke with Mr. Hayden and
commented that he should fire Mr. Mucha, he was upset that the
credibility of mine 84 "was zero" and had a reputation of telling
higher management "what they wanted to hear" and that "it was
business as usual 11 •
However, Mr. Hayden calmed him down and
Mr. Jones stated that he subsequently changed his mind and did
not believe that "engineering was off on their own and was not
playing as part of the management team". Mr. Jones confirmed
that after speaking with Mr. Hayden he rode home with Mr. Looman
that evening and mentioned hi!i:i_discussion and statement that he
wanted to fire Mr. Much because of the lack of team work and the
inaccurate information he had received with regard to the
33-rnains project (Tr. 25-30).
Mr. Jones stated that he subsequently received a telephone
call from Mr. Metheny who informed him that Mr. Mucha was being
transferred to the central office. Mr. Metheny further informed
him that as long as Mr. Mucha was in the same building at Mine
84, there would be a "choosing of sides" as far as management was
concerned (Tr. 28).
On cross-examination, Mro Jones reviewed his prior 11 statement1i made to the MSHA investigator during the investigation of
Mro Mucho"s complaint (Exhibit C-136)v and he confirmed that he
did not mention the 33-mains project to the investigatoro
Mro Jones further stated that the mine was not working together
and that this did not personally bother him. Referring to his
deposition of December 12, 1991, Mro Jones acknowledged that he
stated that ~he sensed the factions from day one 11 and that
was
not a problem personally; but that it was a problem for the mine
operation every day even though he did not mention it during his
deposition (Tro 32-44)
1

Q

With regard to his January 25, 1991, conversation with

Mro Hayden, Mro Jones stated that although no specific event
resulted in his being upset, he felt pressured to get the
33-mains area de-watered and that he had discussed the matter

794

with Ms. Cooley and Mr. Bookshar that day and with the engineering department every other day. He explained his "outrage" when
he spoke with Mr. Hayden as follows at (Tr. 45-46):
A. The various information I had accumulated from Engineering. I'd talk to one engineer, I'd get one story. Another
engineer would say, well, I really don't want to say.
I
don't want to get in the middle to it. Could cost me my job
or, you know, there was a lot of protecting each other.
And people wouldn't talk on the record. But off the
record, they would and I would ask detailed questions, how
we'd come up with these answers. And it all reverted back
to, this is what Tom said. This is what the book says.
This is the way Engineering has always done it. And I was
supposed to take that as the Gospel.
I did have a lot of experience in rehabilitation,
approximately 15 years.
I felt that I had just as much
knowledge, if not more, than the individuals giving me the
information. That was somewhat of an expertise that I've
acquired over the years.

*

*

*

*

*

*

*

A.
I had talked to Engineering about the dewatering of
33 Mains.
Q.

That day?

A. That day and almost every day. We were waiting on a
thrust block. We were waiting on this and that. We paid
thousands of dollars for a design thrust block.
It did not
work. Then we went right back to the way they done it
20 years ago. You can t beat common senseo You can only do
so much from a book.
I was to the point I was fed up.
I wasn't going to take anymore. Every time I asked a
question, I was given a runaround. And I told Clarence
that the pressure was on me to get that 33 Mains open,
dewatered and back in coal. It was just one crisis
after another at that time.
Mr. Jones stated that when he discussed the 33-mains project
with Mr. Hayden he did not tell him he was misled about the costs
of the project and he could not recall whether he mentioned any
cost problems when he discussed the project with Mr. Looman
(Tr. 58-59). He stated that Mr. Looman would have no reason to
tell him about the status of the cut-through because it was not
his job and cut-throughs are every day occurrences for a longwall
move. Further, the engineering department kept him advised daily
on the progress of the cut-through (Tr. 63-64).

795

Mr. Jones stated that he called Mr. Fisher during the week
of January 28, 1991, and informed him that he had given him
misinformation about the 33-mains project and that it would not
be ready by the original time estimate. He also told Mr. Fisher
that the completion of the project would take longer than previously anticipated and that Mr. Fisher could do what he liked
about him. He also told Mr. Fisher that Mr. Mucha had given him
the information about the project (Tr. 70). Mr. Jones stated
that he probably spoke with Mr. Metheny after he had spoken with
Mr. Fisher that day, and after he had spoken with Mr. Hayden
(Tr. 71-72).
Mr. Jones stated that he left the 84 mine after Mr. Fisher
offered him another job but could not agree on his requested
compensation, and that he subsequently retired and went into his
own business. He acknowledged that Mr. Mucho informed him that
if people were not assigned to the No. 33 project it would not be
done.
Mr. Jone.s stated that he did not hire additional people
for the project because the 33-mains area was under water and he
didn't want people just standing around with no work to do while
the area was under water (Tr. "73-78t.
In response to further questions, Mr. Jones stated that
Mr. Mucho was not participating in the mine organization and that
everytime he would ask for information from the engineering
department, he could not get an unbiased opinion and the information was simply rearranged "because they didn't want to go
against Tom" (Tr. 80). He stated that he informed everyone in
management that he did not feel comfortable with the situation,
that it was "a constant every-day battle", and that he was being
misled (Tr. 81). Mr. Jones stated that "It was a relationship
that engineering had run the mine for years. Anyone else's
opinion did not count. And we didn't know what we were talking
about, operations peoplev I'm saying. And I wasn't given the
respect and the courtesy of what prior knowledge I 1 d acquired n
(Tr.

82)"

Mr. Jones stated that he harbors no animosity towards
Mr. Mucho, and that Mr. Mucho never raised any safety issues with
him while he was at Mine 84. He also stated that he never
discussed the January 24, 1991, cut-through incident with
Mr. Metheny or anyone else, did not participate in those discussions, and that he did not know about any such discussions
until after Mr. Mucho
led his complaint (Tr. 84).
John P. Metheny, Manager of operations of the respondent's
Eagle Nest and Mine 84 mining operations, stated that he was
assigned to this position on December 7, 1990, when Mr. Fisher
called him and asked him to take the job and to work with
Mr. Jones. Mr. Metheny stated that the mine was losing money,

796

productivity and credibility was down, and that cost projections and scheduling were not being met.
It was his understanding that he and Mr. Jones would work as a team, that he (Metheny)
would be manager of operations and that Mr. Jones would be there
on a day-to-day basis (Tr. 90-95).
Mr. Metheny stated that he concluded in February, 1991, that
Mr. Mucho had to be transferred because the mine personnel were
not responding to Mr. Jones. He stated that he had gone through
a similar situation at another mining operation where he removed
the mine manager and made him his foreman. He stated that he
"had a feeling that things weren't right" at the mine and that
"the mine wasn't jelling as long as Mucha was there". Under the
circumstances, he decided to transfer Mr. Mucha because he
believed that his presence was disruptive and that everyone
needed to report to Mr. Jones. After reporting this to
Mr. Fisher, Mr. Fisher told him that "if that's your decision go
ahead and make the move" (Tr. 99-101).
Mr. Metheny was not sure if it was Mr. Fisher's idea to
reassign Mr. Mucha to the central office, but he was sure that
this was discussed. On January 24, 1991, after he had spoken to
Mr. Fisher, he called Mr. Jones and then called Mr. Mucha to
advise him of his decision to reassign him. He told Mr. Mucha
that he believed there were some problems and some friction and
nn for the betterment of, myself, the operation and Tom
himself, that he needed to be away from Mine 84 11 •
He instructed
Mr. Mucho to report to Mr. Hasbrouck on the following Monday
(Tr. 102) .
Mr. Metheny stated that he was unaware of the cutthrough incident of January 24, 1991, at the time he reassigned
Mro Mucha to the central office, and that he first learned about
t on March 29v 199lv while at a management meeting at the Ramada
Inn
Washingtonv Pennsylvania, when he was first informed of
Mro Mucho~s complaint to MSHA (Tra 102-103). Mr. Metheny stated
that prior to February 8, 1991, Mr. Jones never called him to
tell him that he wanted Mr. Mucho out of the mine. He also
that he was not consulted when Mr. Mucha was laid off,
not believe that he had any role in that decision
(Tr. 104). He confirmed that he did not consider reinstating
Mr. Mucho as mine manager to the No. 84 Mine when Mr. Jones was
leav
because "things were on the right track, production was
on the increase profits were up", and he believed that morale was
the mine was being cleaned up and "moving in the right
on". He was afraid that if Mr. Mucha returned, 11 it might
other way" (Tr. 104).
Mr. Metheny confirmed that Mr. Jones made a presentation
concerning the 33 Mains project which reflected that $3.7 million
in extra expenditures would be required for a ventilation shaft
in connection with that project and that this came as a shock to

79 7

him because it had not previously been discussed. Mr. Metheny
stated that the 33-mains project was not a part of his decision
to transfer Mr. Mucho and that he simply wanted everyone to
follow only one individual (Tr. 105-113).
On cross-examination, Mr. Metheny conceded that while the
33-mains project was not the definitive reason for his decision
to transfer Mr. Mucho, it could have been part of his decision.
He also stated that he had previously told Mr. Jones not to worry
about the costs or time frame for the project.
Mr. Metheny confirmed that when he spoke with Mr. Jones at
the end of January, 1991, about the problems with the 33 Mains
project, Mr. Jones inferred that Mr. Mucha had given him the
information about that project. Mr. Metheny further confirmed
that he had given serious thought to moving Mr. Mucha in early
February, 1991, but that during the previous second week in
December while at the mine he "had this feeling that something
wasn't quite right" and that he could sense that there was
friction (Tr. 138). He stated that there were no specific
instances of Mr. Mucho attempting to subvert Mr. Jones, but that
based on his conversations with Mr. Jones he did not feel that
Mr. Jones was being supported (Tr. 139).
Mr. Metheny stated that he considered Mr. Jones to be a good
mining man, and a disciplinarian, and he confirmed that the
thought entered his mind that Mr. Jones might be the cause of the
friction and spoke to him about his management techniques
(Tr. 139-142). He confirmed that he heard rumors "about people
going to Mr. Mucho. Telling him things that Mike was doing"
(Tr. 142). Mr. Metheny stated that he had worked with "that
scenario for four years" and that he "saw the same kind of
atmosphereu and found that it did not work. He further stated
that Mr. Jones 0 activities nwere going to cause problems with the
:?eople who were loyal to Tom Mucho" (Tr. 140 / 143) .
In response to further questions, Mr. Metheny reiterated
that he was unaware of the cut-through discussion of January 24,
1991 until well after the events in this case, and that he did
not discuss that matter with Mr. Jones, Mr. Black, or Mr. Duvall.
He denied that Mr. Mucho was transferred to the central office
because of that incident (Tr. 158). He confirmed that he had no
role
Mr. MuchoQs subsequent lay off, and "pretty much lost
contact with him" after his transfer, but did stop by his office
to speak with him two or three times (Tr. 159-161) .
Thomas H. Robertson, Manager of Human Resources, testified
that he is responsible for labor relations, personnel, and
EEO matters.
He stated that he was not involved in Mr. Mucho's
removal from the mine manager's position at Mine 84 or his
reassignment to the central office. He confirmed that after

798

Mr. Mucho was assigned to the central office he saw him on a
daily basis, and in March, 1991, before Mr. Mucho filed his
MSHA complaint, they discussed his employment situation.
Mr. Robertson stated that Mr. Mucho informed him at that time
that he "wanted to exit the organization" and they briefly
discussed a possible severance settlement. Mr. Robertson stated
that he and Mr. Mucho met again after he filed his MSHA complaint
and they again discussed a possible severance settlement.
Mr. Robertson stated that he had in mind the usal severance
arrangement offered by the company, but that Mr. mucho wanted a
settlement similar to a severance formula used by I.B.M. which
would have amounted to a payment of 2 to 3 years severance pay at
a cost of $200,000 to $300,000. Mr. Robertson stated that he
informed Mr. Mucho that this was beyond what he could offer and
that he also told him that in light of his MSHA complaint and his
EEOC complaint that he (Robertson) would have to defend the
company's position
(Tr. 163-170).
Mr. Robertson stated that a position of project engineer at
the No. 33 mine was offered t6-Mr. Mucha by mine manager Richard
stickler, but that he (Robertson) was not involved in that offer.
Mr. Robertson stated that he then suggested that Mr. Fisher and
Mr. Mucha meet to discuss his situation. Mr. Robertson stated
that while he was at the central office, Mr. Mucha was in a "make
work" position, but that he always seemed to have something to
do, even though it was not any substantive work. Mr. Robertson
stated that he was concerned that Mr. Mucho's situation was
adversely affecting morale at the central office because he had
been a high level manager, was still being paid his previous
manager's salary, and did not seem to be doing any meaningful
work.
For these reason, Mr. Robertson believed that Mr. Fisher
and Mro Mucha needed to meet in order to resolve Mr. Mucho's
employment situation (Tr. 172-173).
Mr. Robertson stated that he made an effort to find a job
for Mr. Mucho by submitting his name to Bethlehem Steel for
possible placement but received no response. Mr. Robertson also
spoke with Mr. Fisher and Mro Fisher informed him that Mro Mucha
wanted to leave the organizationo Mro Robertson stated that he
met with Mro Mucha on May 21, 1991, and informed him that June 1,
1991, would be his effective date if he accepted the Mine 33 job,
and if not, he would be laid off. He also advised Mr. Mucho that
if he were laid off his health care and li
insurance benefits
would continue for two years, and that he would be eligible for a
deferred vested quit" pension. Since Mr. Robertson did not
consider the lay-off to be permanent because Mr. Mucho 1 s name had
been submitted to Bethlehem Steel for possible placement, he
wasn't sure that a job would not be available at a later time
(Tr. 173-177).

799

Mr. Robertson stated that he explained to Mr. Mucho that if
he accepted the Mine 33 job offer he would take a salary cut, but
would be at the top of the pay scale in that new position.
Mr. Robertson confirmed that he also discussed the company
benefits quidelines concerning permanent position eliminations
and shut-downs with Mr. Mucha. Mr. Mucha then informed him that
he wanted to think about it and review the job offer with his
attorney. Mr. Mucha subsequently informed him on May 28, 1991,
that he did not feel the offer was a legitimate offer and did not
explain his reasons for rejecting it (Tr. 177-181).
Mr. Robertson stated that Mr. Mucho asked him why he was not
retained at the No. 84 Mine, and Mr. Robertson informed him of
his belief that it was because the mine lost money and had a poor
performance. Mr. Robertson also informed Mr. Mucho that he was
informed that there was "a divided loyalty situation" at the mine
which prevented the new manager from pulling everyone together.
Mr. Robertson stated that he also informed Mr. Mucha that he did
not believe it was appropriate to keep him in "a make work"
situation at the central office, but that Mr. Mucha stayed on for
awhile to finish up a mine permitting project. His lay-off was
effective June 7, 1991 (Tr. 183).
Mr. Robertson confirmed that Mr. Mucha filed for unemployment compensation and that the r~pondent's legal department
initially challenged the claim and took the position that
Mr. Mucha had quit his job. Mr. Robertson stated that he disagreed with this decision and took the position that Mr. Mucho's
departure was a lay off. He confirmed that the company did not
appear at the initial hearing on Mr. Mucho's claim and that he
ultimately prevailed and was awarded his compensation
(Tr. 184-185) .
Mro Robertson believed that Mro Mucho 1 s situation was
unusual p and since he considered his lay off to be 11 temporary 11 ;
he made the decision that Mr. Mucho was not entitled to outplacement benefits pursuant to the Company 1 s plan. Mr. Robertson
believed that Mr. Mucha would have been laid off even if he had
not filed a discrimination complaint because the central off ice
was being re-structuredr the staff was being cutf and everyone
who was needed in the engineering department were already in
place, and that 2 of the 3 mines operated by the respondent are
for sale (Tro 185)0 He confirmed that Mr. Ling worked for him,
but that his position was never filled when he retired, and he
does not anticipate that it will be filled because the central
office 11 for all intents and purposes will not be there"
(Tr. 187).
On cross-examination, Mr. Robertson confirmed that the
company's law department was aware of the manner in which he
handled Mr. Mucho's separation, and that they were not happy
about it (Tr. 187). Mr. Robertson stated that when Mr. Mucho

800

left the company he still held the title of operations manager
and that is why he did not consider his situation to be a position eliminaton (Tr. 188). He confirmed that when Mr. Mucho was
no longer functioning as chief engineer, no paperwork was forthcoming changing his title, and although this would normally be
done, it was Mr. Fisher's decision not to do it, Mr. Fisher took
the position that there was no position elimination because the
position of manager of operations still existed (Tr. 190).
Mr. Robertson explained the company's Income Protection Plan
(IPP), which is a general benefit providing for a percentage of
pay for a period of 12 months, and he confirmed that Mr. Mucha
did not receive those benefits because there was no position
elimination, and the position of manager of operations still
exists at this time (Tr. 191). Mr. Robertson did not recall
discussing this matter with Mr. Mucha (Tr. 192). He also confirmed that he mentioned filling Mr. Ling's vacancy with
Mr. Mucha to Mr. Fisher, but that Mr. Fisher told him he was
either not going to fill it or would defer it (Tr. 194).
Mr. Robertson confirmed tnat when he spoke with Mr. Mucho in
March, 1991, the substance of what Mr. Mucha told him was that
"I'm here at the Central Office. We all know what's going on.
At this point, there's no future for me here" (Tr. 195).
Mr. Robertson stated that he agreed with Mr. Mucho's assessment
of his situation, and while he did not believe Mr. Mucho's career
was over, he had some concerns and that is why he submitted his
name to Bethlehem Steel for possible placement (Tr. 196).
Mr. Robertson further explained the disposition of Mr. Mucho's
unemployment compensation claim and the position taken by the
law department, and he could not recall telling Mr. Mucha that
the company would not oppose his claim (Tr. 199-201).
Mr. Robertson believed that Mr. Mucha was transferred
because
mine did not succeed under his leadership. He
confirmed that during all of the time Mr. Mucha was assigned as
chief engineer at Mine 84, and project engineer at the central
office, he still had the tile of mine manager and retained his
salary. Mr" Robertson confirmed that this was unusual, and it
was his opinion that this occurred because of the uncertainty of
the mine manager's position at the No. 84 Mine and "it
1
limbo 11 (Tr" 210-211). He also confirmed that if
1
Mucho s title had been changed from mine manager to something
else
would have resulted in a pay cut (Tr. 213).
Complainant 1 s Rebuttal Testimony and Evidence
By agreement of the parties, the following prehearing
discovery depositions were filed for my consideration.
Larry R. Willison was deposed on November 1, 1991 and he
confirmed that he is a professional mining engineer and has

801

served as the superintendent of surface mining for the High Power
Mountain Corporation, a wholly owned subsidiary of the respondent, since June 1991. Prior to this position, he served as the
chief engineer of the respondent's West Virginia Division during
December, 1990, and January, 1991. He stated that in late
January, or early February, 1991, Mr. Metheny asked him to come
to the No. 84 Mine to review and assess the planning and timing
of two development projects, namely, the acquisition of additional coal reserves for additional longwall panels in the
northern area of the mine, and the possible renovation or parallel entries for the 33 Mains area. Also included in his review
were matters concerning haulage1 ventilation, and all of the
support activities incident to any future mining.

Mr. Willison stated that he was at the mine intermitently
from February 4, 1991, to February 21, 1991, and that he met with
the engineering personnel (Bookshar and Cooley), and later met
with Mr. Mucha and traveled with him underground as part of his
evaluation of the projects. Mr. Willison could not recall
whether Mr •. Mucho informed him about any projected dates for
access to the coal reserves through the 33 Mains area, but he
confirmed that he was given a bar chart prepared by Mr. Mucho's
engineering group concerning the timing for these projects.
Based on the planned volume of work, Mr. Willison assumed that it
would take two months to pump the water from the 33 Mains area,
and he explained the projected manpower needs and work which
needed to be accomplished (Tr. 1-22).
Mr. Willison stated that he presented his initial mine
assessment report to a management group at the mine central
office on February 5, 1991, and he believed that Mr. Fisher,
Mr. Metheny, and Mr. Hasbrouck were present, but Mr. Jones was
not (Tr. 26). Mr" Willison explained the briefing that he gave 1
and he advised management that he did not have much time to
review the projected construction related costs of $3.7 million 1
and that he believed that from a coal development and marketing
standpoint 1 the projected costs of $5.2 million would be higher
because of the higher sulfur content in the parallel mains.
He
further advised management that the 33 Mains project work items
which needed to be done would probably take until the end of 1991
to complete and he based this conclusion on the information
given to him by Mro Mucho 1 s engineering group and others
(Tr"

3 8) o

Mro Willison stated that he assigned several specific work
items to Mro Mucha, Ms. Cooley, and Mr. Bookshar in connection
with his plan evaluations, and Mr. Mucha was to prepare a projection for the E left section which provided for haulage and
ventilation, including some redevelopment of the 53P area in
connection with enhancing the returns and the ventilation
(Tr. 43) .

802

Mr. Willison stated that during his final evaluation week at
the No. 84 Mine he had some verbal discussions with Mr. Metheny
concerning the development of the mine, and he informed
Mr. Metheny of his belief that the status of the pumping system
had not progressed as he believed was necessary (Tr. 47).
Mr. Willison stated that Mr. Metheny informed him that the water
pumping operation was a high priority item, and that he would
continue to emphasize this with Mr. Jones (Tr. 47). Mr. Willison
was of the view that not enough attention was being applied to
that project, and he confirmed that he advised Mr. Metheny of
this (Tr. 48).
Mr. Willison stated that he knew Mr. Mucho before he began
his evaluation of the No. 84 Mine in February, 1991, but that he
had limited contact with him during their careers. In response
to an opinion about Mr. Mucho's engineering work, Mr. Willison
responded as follows at (Tr. 52-53):
To a certain extent, when you came up to mine 84 in
February, you got an opportunity to take a look at some of
the work that he and his·group had done, didn't you?

Q.

A.

Yes.

What did you think about that work?
neering work?

Q.

Was it good engi-

A. I would say generally, yes. I think the thing that
concerned me was this planning and the timing that had been
worked out. And, as I . say I don• .t know what constraints may
have been put on the timing process. But the plan that I
was presented when I first started out I said during our
conversation that I didn't feel to be realistic. That's
maybe the only negative I would say to the situation.
Q.

Do you think that Tom was a good engineer?

A. I really can 1 t answer that. I've been around him in
more of a management role than an engineering role.
Mr. Willison was subsequently deposed again by telephone on
December 20v 1991, and he explained and discussed the materials
that he used during his Mine 84 briefing to mine management and
the J.T. Boyd Company (Tr. 1-20). He also identified and
explained certain notes given to him by Mr. Metheny concerning
the 33 Mains project, a work assignment that he had given to
Mr. Mucho, and other documents incident to Mr. Metheny's request
for an evaluation and assessment of the previously identified
mine projects (Tr. 21-25). Mr. Willison also explained his
completion time estimates for the projects (Tr. 26-29).

803

Theodore J. Brisky, was deposed on November 21, 1991, and he
testified that he was previously employed by the respondent for
36 and a half years, and that he served as the senior manager of
operations for all of its mines from November 1987, until he
retired on February 1, 1991. He confirmed that he was senior
manager of operations in August, 1990, and that Mr. Mucha worked
for him at that time. He considered Mr. Mucha to be "a very
strong communicator, a very knowledgeable engineer, and very
professional in doing his responsibilities" (Tr. 10).
Mr. Brisky recalled that during the time frame of August 30,
1990, the 33 Mains project was discussed at a meeting with
Mr. Fisher, Mr. Mucha, and Ms. Cooley, and that Mr. Fisher
communicated his view that using the 33 mains area as a means of
access to the northwest reserves might make the mine more attractive to investors. The consensus was to study the feasibility of
going through the 33 mains area, and this phase was assigned to
Mr. Mucha and his engineering staff. Mr. Brisky recalled that
Mr. Mucho raised some questions at that time about adverse roof
conditions, a large volume of water, and the need for a ventilation fan.
Mr. Brisky confirmed that· Mr. Mucho took the position
that the project was "doable", but that the timing and water
pumping needed to be addressed by his study (Tr. 15). Mr. Brisky
identified a copy of a presentation made by Mr. Mucho at a
meeting on October 5, 1990, and although he could not specifically recall whether Mr. Fisher and Mr. Metheny were present, he
believed that all "key players", including Mr. Fisher and
Mr. Metheny would have been present (Tr. 18).
Mr. Brisky stated that the 33 Mains project involved "a
tremendous amount of work", and although he couldn't specifically
recall what Mr. Mucho may have said at the October 5, meeting, he
assumed that he covered the items reflected in the agenda which
he had prepared (Tro 18-20)0 Mro Brisky could not recall whether
Mro Mucho covered the projected costs for the projectf did not
recall any numbers and he assumed that costs would have been
addressed in another report (Tro 21-23). He confirmed that he
had often heard Mr. Fisher remark that he (Fisher) was not a
mining person and that he did not understand the technical
aspects of mining (Tro 21).
Mr. Brisky stated that during the fall of 1990, and prior to
that time, several options were under study, and the alternatives
ranged from a complete shut down of Mine 33 to the elimination of
one or more longwalls. Manpower was reduced from 1,800 to 450,
and "there was almost a year where we were changing our mind what
we were going to do with 33; every two weeks or a month"
(Tr. 25). He confirmed that keeping the mine open for a year or
three years, or reducing it to one longwall were options available to Mr. Fisher (Tr. 26-27).

804

Mr. Brisky recalled a management meeting during
November/December 1990, when Mr. Mucho discussed some roof
condition problems in connection with the 6-B longwall area. The
problems came to light during a geological study conducted by
Mr. Doug Rich, who agreed that the problem was not foreseeable
without the study he conducted, and who pointed out that mining
had taken place for 40 to 60 years without the specific roof
problem in question. Mr. Brisky further recalled a telephone
conversation when Mr. Mucho told him that Mr. Fisher believed
that Mr. Mucho was responsible for the longwall problems and felt
that they were conditions that mine management should have known
about, and that Mr. Mucho "should have known better" (Tr. 27-30).
Mr. Brisky did not believe that Mr. Mucho was responsible
for the longwall problems, and he stated that "I do not put near
the weight of a north-south direction that other people have in
the failure of this face". Mr. Brisky also believed that the
area could have been mined through in a north-south direction if
certain requested equipment replacements sought two or three
years earlier had been made (Tr. 31).
Mr. Brisky stated that he and Mr. Fisher had a strong
difference of opinion about Mr. Mucho's capabilities. Mr. Fisher
believed that Mr. Mucho "was part of the old regime of mining and
parochial in his thinking, . . . and was not willing to change
and adjust to new management styles as rapidly as Mr. Fisher
wanted" (Tr. 32). Mr. Brisky stated that he did not share in
this opinion of Mr. Mucho, and that in 1989 he submitted performance appraisals on all of his department heads, managers, and
chief engineers, and Mr. Mucha was among three people who he
ranked "very high potential performers for Bethenergy" (Tr. 33).
He stated that he sent his appraisal reports to Mr. Fisher. He
also indicated that he had been under extreme pressure from
Mro Fisher about Mine 84 from Octoberu 1987 until his retirement~
and that during
discussions with Mro Fisher he always advised
Mr. Fisher of
that the management of the mine nwas the
right choice' 9 (Tr. 34).
Mr. Brisky stated that a peer evaluation of the 84 Mine was
conducted during November/December 1990u and that Mr. Mucha
worked
igently to fulfill each of the recommendations. He
further believed that Mr. Mucho did a good job as manager to
maintain a safe mining operation and that he was concerned about
safety (Tr. 34-35). Mr. Brisky could not recall reviewing any
specific part of any evaluation report prepared by the J.T. Boyd
Company in March, 1990, with respect to the 84 Mine (Tr. 35-37).
Mr. Brisky confirmed that management changes were made at the
mine during December 7, 1990, without his knowledge, and that a
meeting was held in his absence by Mr. Fisher where the financial
status of the mine may have been discussed (Tr. 37).

805

Ms. Cooley was deposed on November 18, 1991, and her testimony is essentially consistent with her hearing testimony. With
regard to her conversation with Mr. Hayden when Mr. Mucha was
transferred to the central office, Ms. Cooley stated that she
could not recall the date of the conversation but was sure that
it was the day that Mr. Mucha left the mine to go to the central
office. She described the "general gist" of the conversation as
follows at (Tr. 25-26}:
A. That he said that Tom -- that there had been an incident, I'll call it an incident, earlier about an air change
with the 7A, I guess, air change, about the two sections
cutting into each other.

Q.

To 53P?

A. Yes. And Tom had concerns about how some people wanted
to do it. And there had been I guess a scene. I wasn't in
the room, so I don't know. And my understanding. was that
Mike had been very mad about that, and had wanted to fire
Tom because of that. And·c1arence had said to him well, you
know, why don't you think about it over the weekend before
you do anything. So then when Mike came back Monday, he
said to Clarence yeah, you're right, he's a valuable person,
that we should -- the company should be able to utilize him
somewhere, but he didn't really want him there at Mine 84.
And there was something discussed about that there had been
things that Tom hadn't passed on to Mike that he should
have. He didn't go into specifics on that. And also he
talked about that Mike felt that a ship couldn't have two
masters. And whether Tom was trying to or not, as long as
he was there, people still tended to go to Tom for decisions
and things like that, because he'd been in charge for so
long, it was just habit. And Mike felt that he would never
be able to be in charge of the place as long as Tom was
still there.
Findings and Conclusions
In order to establish a prima facie case of discrimination
Jnder section 105(c) of the Mine Act, a complaining miner bears
the burden of production and proof to establish (1) that he
engaged
protected activity and (2) that the adverse action
complained of was motivated in any part by that activity.
Secretary on behalf of Fasula v. Consolidation Coal Company,
2 FMSHRC 2768 (1980), rev 1 d on other grounds sub nom.
Consolidation Coal Company Vo Marshall, 663 F.2d 1211 (3d Cir.
1981); Secretary on behalf of Robinette v. United Castle Coal
Company, 3 FMSHRC 803 (1981}; Secretary on behalf of Jenkins v.
Hecla-Day Mines Corporation, 6 FMSHRC 1842 (1984); Secretary on
behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2510-2511
(November 1981), rev'd on other grounds sub nom.
Donovan v.

806

Phelps Dodge Corp., 709 F.2d 86 (D.C. Cir. 1983). The operator
may rebut the prima facie case by showing either that no protected activity occurred or that the adverse action was in no way
motivated by protected activity.
If an operator cannot rebut the
prima facie case in this manner it may nevertheless affirmatively
defend by proving that (1) it was also motivated by the miner's
unprotected activities alone. The operator bears the burden of
proof with regard to the affirmative defense. Haro v. Marona
Copper Company, 4 FMSHRC 1935 (1982). The ultimate burden of
persuasion does not shift from the complainant. Robinette,
supra. See also Baich v. FMSHRC, 719 F.2d 194 (6th Cir. 1983);
and Donovan v. Stafford Construction Company, No. 83-1566 D.c.
Cir. (April 20, 1984) (specifically-approving the Commission's
Pasula-Robinette test). See also NLRB v. Transportation
Management Corporation,~~ U.S.~-' 76 L.ed.2d 667 (1983),
where the Supreme Court approved the NLRB's virtually identical
analysis for discrimination cases arising under the National
Labor Relations Act.
Direct evidence of actual discriminatory motive is rare.
Short of such evidence, illegal motive may be established if the
facts support a reasonable inference of discriminatory intent.
Secretary on behalf of Chacon v. Phelps Dodge corp., 3 FMSHRC
2508, 2510-11 (November 1981), rev'd on other grounds sub nom.
Donovan v. Phelps Dodge Corp., 709 F.2d 86 (D.C. Cir. 1983);
Sammons v. Mine Services co., 6 FMSHRC 1391, 1398-99 (June 1984).
As the Eight Circuit analogously stated with regard to discrimination cases arising under the National Labor Relations Act in
NLRB v. Melrose Processing Co., 351 F.2d 693, 698 (8th Cir.
1965) :
It would indeed be the unusual case in which the
link between the discharge and the [protected] activity
could be supplied exclusively by direct evidence"
Intent is subjective and in many cases the discrimination can be proven only by the use of circumstantial
evidence" Furthermore, in analyzing the evidence,
circumstantial or direct, the [NLRB] is free to draw
any reasonable inferences.
Circumstantial indicia of discriminatory intent by a mine
operator against a complaining miner include the following:
knowledge by the operator of the minervs protected activities/
hostility towards the miner because of his protected activity;
coincidence in time between the protected activity and the
adverse action complained of; and disparate treatment of the
complaining miner by the operator"
Mr. Mucho's Protected Activity
It is clear that Mr. Mucha had a right to make a safety
complaint or to bring to the attention of management safety

807

matters which he believed presented a potential hazard to miners.
Equally clear is the fact that any such safety complaint is a
protected activity which may not be the motivation by mine
management for any adverse personnel actions against Mr. Mucho,
See: Secretary of Labor ex rel. Pasula v. Consolidation Coal
co., 2 FMSHRC 2786 (October 1980), rev'd on other grounds
sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211
(3d Cir. 1981), and Secretary of Labor ex rel. Robinette v.
United Castle Coal Co., 3 FMSHRC 803 (April 1981); Baker v.
Interior Board of Mine Operations Appeals, 595 F.2d 746 (D.C.
Cir. 1978); Chacon, supra. The complaint must be made with
reasonable promptness and in good faith, and be communicated to
mine management in order to afford management with a reasonable
opportunity to address it. See: MSHA ex rel. Michael J. Dunmore
and James Estle v. Northern Coal Company, 4 FMSHRC 126 (February
1982); Miller v. FMSHRC, 687 F.2d 194, 195-96 (7th Cir. 1982);
Sammons v. Mine Sevices Co., 6 FMSHRC 1391 (June 1984); Secretary
ex rel. Paul Sedgmer et al., v. Consolidation Coal Company,
8 FMSHRC 303 (March 1986); Miller v. FMSHRC, 687 F.2d 194 (7th
cir. 1982); Simpson v. Kenta Energy, Inc., 8 FMSHRC 1034, 1038-40
(July 1986); Dillard Smith v~ Reco~ Inc., 9 FMSHRC 992
(June 1987).
In addition to his protected right to make safety
complaints, Mr. Mucho also had a protected right to file a
discrimination complaint without fear of reprisal or adverse
action.
In the instant proceedings, Mr. Mucho contends that his
transfer on or about February 8, 1991, from his position of chief
engineer at the No. 84 mine to a staff engineer's position at the
mine central off ice was an adverse personnel action prompted by a
safety complaint which he made to mine management on or about
January 24, 1991. He takes the position that this complaint was
a protected activity pursuant to section 105(c) of the Act, and
that management acted illegally when it transferred him because
of the complaint. Mr. Mucho further contends that his subsequent
layoff from his staff engineerYs position at the central office
on or about June 7, 1991, was likewise discriminatory and retaliatory because it was prompted by his filing of a discrimination
complaint challenging his transfer.
In Secretary ex rel Jenkins v. Hecla-Day Minez Corp.,
6 FMSHRC 1842, 1947-48 (August 1984), the Commission held that an
adverse action is an act of commission or omission by the operator subjecting the affected miner to discipline or a detriment in
his employment relationship, and that any determination as to
whether an adverse action was taken must be made on a case-bycase basis. The Commission followed this approach in Ronny
Boswell v. National Cement Company, 14 FMSHRC 253 (February
1992), when it concluded that a miner who was transferred to a
lower paying hourly job suffered an adverse action even though he
earned more annually in his new job than he would have in his
previous one.

808

on the facts of this case, I conclude and find that
Mr. Mucho's transfer from the position of head of the engineering
department at Mine No. 84 to a staff engineer's position at the
mine central office one mile away was an adverse personnel
action. Although it is true that Mr. Mucho retained his salary
and other benefits and still had the title of mine manager, it is
clear to me that his transfer was in effect a demotion to a lower
engineer's position, with no supervisory authority, and with no
management responsibilities.
I further conclude and find that
Mr. Mucho 1 s lay off was also an adverse personnel action, and was
for all intents and purposes a termination from his job.
With the exception of the cut-through event of January 24,
1991, there is no evidence that Mr. Mucho ever made any prior
safety complaints to mine management, or to any state or Federal
inspector or mine enforcement agency. There is also no evidence
that Mr. Mucho ever made any safety complaints, or raised any
safety issues, with any of the three management officials who he
claims were responsible for his transfer and subsequent lay off
(Fisher, Metheny, and Jones).
The evidence establishes that in the course of a discussion
at the beginning of the morning shift on January 24, 1991, at the
mine map in the mine foreman's office, Mr. Mucha explained his
ventilation plan to underground mine foreman Duvall, underground
mine superintendent Black, and other mine management personnel.
Mr. Mucha was at that time serving as the head of the engineering
department, and the ventilation plan in question included the use
of a double row of steel stoppings to maintain the ventilation at
acceptable levels during the impending cut-through linking the
No. 7A and No. 53P panels in anticipation of placing the longwall
in production.
The evidence further establishes that during the discussion
at the mine map, one or more of the participants other than
Mr. Mucha either suggested or brought up the question of using
alternative methods of maintaining the ventilation during the
cut-through. These alternatives included the use of canvas
ventilation checks, no curtains at all, and air regulators, and
Mr" Mucho became upset and somewhat agitated by the suggestion
that these alternate ventilation controls might be used in lieu
of his suggested stoppings plan.
I find credible Mr. Mucho's
testimony that he informed the group who were present of his view
that the use of curtains would result in an air change and that
he tried to convince them to adopt and follow the stoppings plan
that he had developed.
I also find credible Mr. Mucho's belief
that the use of any of the alternative ventilation devices other
than stoppings would result in an air change and a potentially
dangerous situation and I conclude and find that Mr. Mucho's
safety concerns were reasonable and good faith conclusions based
on his ventilation expertise and the facts then known to him.

809

Although Mr. Mucho conceded that he may not have clearly and
directly made his safety concerns known during the initial
discussion at the mine map, Mr. Duvall confirmed that Mr. Mucho
commented about air changes and lack of control over the air
pressure if stoppings were not used, and Mr. Duvall agreed that
using check curtains would be unsafe. Further, Mr. Black confirmed that Mr. Mucho stated that doing anything other than using
his stopping plan would create a dangerous situation, and he
confirmed that he understood what Mr. Mucha meant by this
statement.
Mr. Mucho's credible testimony, which is essentially corroborated and unrebutted by Mr. Duvall, further establishes that
after the mine map discussion, Mr. Mucho went to Mr. Duvall's
off ice and directly and unequivocally communicated to him his
safety concerns about ignoring his stoppings ventilation plan and
using any of the other alternative methods which were the topic
of the group discussion. This communication by Mr. Mucho
included a veiled warning to Mr. Duvall that he would be held
accountable as the mine foreman for any ventilation breakdown and
resulting hazardous conditions, including possible violations of
the law.
I conclude and find that Mr~ Mucho's discussions at the mine
map concerning the safe cut-through procedures and the need to
maintain proper ventilation, and his subsequent conversation with
mine foreman Duvall in his off ice were safety related and in the
nature of safety complaints and communications based on
Mr. Mucho's reasonable and good faith belief that the failure to
follow his ventilation stoppings plan would likely result in
serious ventilation problems and potential safety hazards.
Accordingly, I conclude and find that the articulation·and
communication of these safety concerns by Mr. Mucha was protected
and the respondent would be prohibited from discrimiagainst Mro Mucha because of that activity. I further
conclude
find that the filing of his discrimination complaint
after
transfer to the central off ice was also protected
activity, and the respondent would likewise be prohibited from
discriminating against Mr. Mucha for filing the complaint.
The evidence establishes that the respondent promptly
responded to Mr. Mucho 9 s safety concerns by immediately constructing the ventilation stoppings in question, and Mr. Mucho
himself conceded that he knew as soon as he spoke with Mr. Duvall
private that his recommended ventilation plan for the cutthrough would be followed.
Mr. Mucho 1 s Transfer of February 8, 1991
As the complainant in this case, Mr. Mucha has the burden of
establishing by a preponderance of all of the credible evidence

810

that his protected safety concerns during the mine map discussions and his protected safety complaint to mine foreman
Duvall on January 24, 1991, was known to those management
officials who he claims made the decision to transfer him from
the head engineer's position at Mine No. 84 to a staff engineer's
position at the central office, and that the decision to transfer
him was in part based on his complaint. In short, Mr. Mucha must
establish a nexus between his safety complaint and the adverse
personnel action (transfer). See: Sandra Cantrell v. Gilbert
Industrial, 4 FMSHRC 1164 (June 1982): Alvin Ritchie v. Kodak
Mining Company, Inc., 9 FMSHRC 744 (April 1987); Eddie D. Johnson
v. Scotts Branch Mine, 9 FMSHRC 1851 (November 1987); Robert L.
Tarvin v. Jim Walter Resources, Inc., 10 FMSHRC 305 (March 1988);
Connie Mullins v. Clinchfield Coal Company 11 FMSHRC 1948
(October 1989).
As noted earlier, in the absence of any direct evidence that
management's decision to transfer Mr. Mucha was motivated in part
by his safety complaint, a discriminatory motive may be determined by circumstantial evidence showing that management knew he
had made the complaint and were,hostile towards him because of
the complaint, the coincidence in time between the complaint and
transfer, and any disparate treatment accorded Mr. Mucho.
Reasonable inferences of motivation may be drawn from such
circumstantial evidence, Secretary ex rel. Chacon v. Phelps Dodge
Corp., supra. Sammons v. Mine Services co., supra. However, it
has been held that an employee's "mere conjecture that the
employer's explanation is a pretest for intentional discrimination is an insufficient basis for denial of summary judgment".
Branson v. Price River coal co., 853 F.2d 768, 46 FEP Cases (BNA)
1003 (10th Cir. 1988). There must be evidence of discriminatory
intent or evidence from which a reasonable inference of discriminatory intent can be drawn.
The critical question in this case is not whether the
treated Mr. Mucha in a reasonably fair manner when he
was transferred, but whether or not that transfer was made in
part because of his engaging in a protected activity. As appropriately noted by Judge Broderick in Jimmy Sizemore and David
Rife Vo Dollar Branch Coal Company, 5 FMSHRC 1251, 1255 (July
1983 r ' 0
the Commission has no responsibility to assure
fairness in employment relations or to determine whether an
employee was discharged for cause, but only to protect miners
exercising their rights under the Act 11 • And, as stated by the
Commission in Bradley v. Belva Coal Co., 4 FMSHRC 982 (June
1982), niour function is not to pass on the wisdom or fairness of
such asserted business justifications but rather only to determine whether they are credible and, if so, whether they would
have motivated the particular operator as claimed."
~espondent

o

o

0

Mr. Mucha does not allege that his removal as manager of the
No. 84 Mine by Mr. Fisher on December 7, 1990, was discriminatory·

811

Mr. Fisher's credible testimony establishes that his decision to
make a management change and to place Mr. Metheny and Mr. Jones
in charge of the mine was based on his belief that the mine could
be operated more efficiently by a change in management.
In the
absence of any evidence to the contrary, I conclude and find that
as president of the company, it was well within Mr. Fisher's
managerial discretion to remove Mr. Mucho as mine manager. As a
matter of fact, Mr. Mucho agreed that the mine was a struggling
and borderline operation that was in need of more discipline, and
he confirmed that it was his desire to stay on as head of the
engineering department because that job had less pressure and
offered him better job security in the event the mine were sold
(Tr. 28-30; 39-40).
The thrust of Mr. Mucho's complaint in his belief that
Mr. Jones found out about the cut-through discussion of
January 24, 1991, and threatened to fire him the next day over
that incident. Although Mr. Jones did not follow through with
his alleged threat to fire Mr. Mucho, Mr. Mucho nonetheless
suggests that Mr. Jones perceived his safety concern as an
interference with Mr. Jones', ·a.uthori ty to manage the mine or an
interference with the longwall production schedule, and decided
to have him transferred. Mr. Mucho further asserts that
Mr. Metheny, at the request of Mr. Jones, and with the approval
of Mr. Fisher, made the decision to transfer him, and that all
three of these management officials conspired to transfer him
because of the cut-through incident of January 24, 1991.
The evidence establishes that the decision to transfer
Mr. Mucho to the central office was made by Mr. Metheny and not
by Mr. Jones. Mr. Fisher accepted Mr. Metheny's judgement that
Mr. Mucho should be transferred and he concurred in the decision.
Mro Metheny and Mr. Fisher denied any knowledge of the cutthrough incident prior to the transfer, and they denied ever
discussing the matter with Mr. Jones prior to the transfer. They
testified that they first learned about the cut-through discussion after Mr. Mucho filed his complaint. Having viewed
Mr. Metheny and Mr. Fisher in the course of the hearing, I find
them to be straightforward and credible witnesses, and I believe
that they were unaware of Mr. Muchous cut-through safety concerns
or his conversation with Mr. Duvall prior to Mr. Muchous
transfer. Accordingly, I find no credible evidentiary support
for Mr. Mucho 9 s suggestion that Mr. Metheny 1 s decision to transfer him, and Mr. Fisher 1 s concurrence in that decision, were
prompted or motivated in any part by the safety concerns raised
by Mr. Mucha during the cut-through discussion at the mine map or
during his subsequent conversation with foreman Duvall.
Mr. Mucho's conclusion that Mr. Fisher and Mr. Metheny were
aware of the cut-through discussions prior to his transfer is
based in part on Mr. Mucho's speculative belief that such a

812

transfer could not have been accomplished without a discussion
among higher management officials such as Mr. Fisher and operations manager Brisky (Tr. 111). However, Mr. Brisky, who was
retired at the time he was deposed and had nothing to lose by
testimony favorable to Mr. Mucho, made no mention of any such
discussion that he may have participated in, and it would appear
from his testimony that he was not even consulted about
Mr. Metheny's decision to transfer Mr. Mucha. Mr. Fisher and
Mr. Metheny confirmed that they discussed Mr. Mucho's transfer
prior to Mr. Metheny's decision of February 8, 1991, but there is
no evidence or any supportable inferences that the discussion
included the cut-through incident of January 24, 1991.
I find no credible evidence of any animus on the part of
Mr. Metheny or Mr. Fisher towards Mr. Mucha. Indeed, at the time
that Mr. Fisher decided to relieve Mr. Mucho of his mine
manager's responsibilities, rather than firing him or transferring him at that time, Mr. Fisher decided to keep Mr. Mucha at
the mine at the urging of Mr. Metheny who believed that Mr. Mucho
could make a meaningful contribution in an engineering capacity.
Mr. Metheny and Mr. Mucha conf,irmed ··that after Mr. Mucha was
transferred, Mr. Metheny visited and spoke with Mr. Mucho at his
new job in the central office on two or three occasions, and I
find no evidence of any ill-will on the part of Mr. Metheny
towards Mr. Mucha, and Mr. Mucho has not asserted, nor has he
established, that Mr. Metheny was angry with him or exhibited any
hostility towards him. As for Mr. Fisher, although he expressed
some personal reservations about Mr. Mucho's management skills, I
find no evidence of any hostility or ill-will on his part towards
Mr. Mucho.
Indeed, even after Mr. Mucha filed his discrimination
and EEOC age discrimination complaints, Mr. Fisher met with him
to discuss his job situation and there is no evidence or suggestion that this meeting was other than cordial, nor is there any
evidence that Mr. Fisher ever exhibited any hostility or anger
towards Mr" Mucha during their employment relationship.
Mr. Mucha confirmed that when he served as mine manager, and
order to address certain management and supervisory problems,
he too made decisions affecting mine personnel, including
removals and reassignments (Tr. 175-181). He also confirmed that
he participated in management discussions and decisions which
included the monitoring of the performance of foreman Durke,
which subsequently resulted in his cut in pay and subsequent
retirement, and the lay off of foreman Error (Tr. 221-232).
Further, Mr. Mucha candidly admitted that the appointment of
Mr. Jones by Mr. Fisher to the No. 84 Mine was in response to
management problems that Mr. Mucha himself had been reporting for
a couple of years (Tr. 175).
The record in this case reflects that Mr. Mucha was not the
only managerial employee affected by Mr. Fisher's decision to
install a new management team at the No. 84 Mine. Mr. Metheny

813

confirmed that during the period from December, 1990, through the
first part of February, 1991, he brought in a superintendent, a
shift foreman, and a longwall foreman from another mine (Tr. 96).
Mr. Bookshar, who previously headed the engineering department
when Mr. Mucho was mine manager, did not return to that position
after Mr. Mucho was transferred, and Ms. Cooley was placed in
charge of engineering (Tr. 119).
Mr. Fisher relieved Mr. Brisky from his position of senior
manager of mine operations at the same time that Mr. Mucho was
relieved of his mine manager's duties, and Mr. Brisky subsequently retired on February 1, 1991 (Tr. 10; 240). Mr. Black,
who testified that he felt pressured by Mr. Jones, and that
Mr. Jones threatened to fire him on many occasions, is still
employed at the mine as the senior management person and superintendent of underground operations. Mr. Jones has since left his
employment and retired after a disagreement with Mr. Fisher about
another position and pay. Mr. Mucho's personal log contains
entries for February 13 and 22, 1991, March 12, and July 29,
1991, confirming several additional managerial lay offs, a job
elimination, and additional reassignments and changes among
foremen and other managers.
Mr. Mucho characterized Mr. Jones as a very hard worker who
worked long hours and who was well informed as to what needed to
be accomplished at the mine when he and Mr. Metheny assumed their
managerial roles (Tr.24, 45-46). Mr. Jones conceded that his
management style was "very aggressive and a lot of discipline",
and the respondent's counsel conceded that Mr. Jones' management
style included threatening people with discharge (Tr. 26, 28-29).
The fact is, however, that Mr. Jones never followed through with
his January 25, 1991, statement to Mr. Hayden that he should fire
Mro Muchov and he decided to keep Mr. Mucho on because he
believed he could make a contribution. Two weeks passed before
Mr. Metheny made the decision to transfer Mr. Mucho and he
advised Mro Jones of his decision by telephone.
Mr. Mucho conceded that his conclusion that Mr. Jones found
out about the cut-through discussion was based on his perception
of a change in Mr. Jones u uuactions and behavior 11 towards him
which made him uisuspicious 10 (Tr. 107). However, I take note of
Mr. Mucho"s testimony that prior to his transfer on February 8,
1991, he and Mr. Jones had a relaxed congenial relationship, and
that on the very day of the cut-through discussion of January 24,
1991v he and Mr. Jones had a congenial meeting and Mr. Jones
never mentioned that incident (Tr. 48-49; 168).
I also take note
of Mr. Jones 1 s testimony that prior to the cut-through matter,
his opinion of Mr. Mucho changed, and he removed Mr. Mucho from
the management "chain of command" of people who would fill for
him in his absence (Tr. 17).

814

Mr. Jones testified that he harbored no animosity towards
Mr. Mucha. Mr. Black, who also experienced a feeling of aloofness on the part of Mr. Jones, testified that Mr. Metheny told
him that Mr. Jones felt inferior and intimidated by Mr. Black's
knowledge. Mr. Black characterized the relationship between
Mr. Mucha and Mr. Jones as "businesslike and not overly friendly"
(Tr. 74), and although Mr. Black stated that Mr. Jones once told
him that he did not like Mr. Mucho, on further questioning,
Mr. Black conceded that he could not recall whether Mr. Jones
actually made such a statement of whether he deduced it from
their conversation. Mr. Black also testified that during the
time that Mr. Jones was in charge of the mine and Mr. Mucho was
still there, the salaried personnel in general were not speaking
to each other and it was a tense period of apprehension and mixed
loyalties.
Mr. Black testified to a conversation he overheard on
January 18, 1991, while underground with Mr. Jones and several
union and mine officials. He stated that Mr. Jones made a
statement that he would fire foremen if it was necessary and that
"he almost fired Tom Mucho last. Friday" (Tr. 31). Mr. Black
recorded this incident in his personal log (Exhibit C-93), but he
could not further explain the statement attributed to Mr. Jones
and he did not know whether it was true and simply recorded what
he heard.
In the absence of any further clarification and
explanation, I cannot conclude that this purported isolated
statement by Mr. Black sufficiently establishes animus on the
part of Mr. Jones towards Mr. Mucha. The fact is that Mr. Jones
did not fire Mr. Mucho, and three weeks passed before Mr. Mucho
was transferred by Mr. Metheny.
I find no credible evidence that Mr. Jones ever expressed
any animosity towards Mr. Mucha directlyu or that he openly
expressed his anger or showed any dislike of Mr. Mucho in his
presence. Mro Jones does not deny that he was upset with
Mr. Mucha when he spoke with Mr. Hayden on January 25, 1991, nor
does he deny that he made the statement that he should fire
Mr. Mucha.
However, as previously noted, Mr. Jones did not
follow through with his threat to fire Mr. Mucho, and he asserted
that his displeasure with Mr. Mucho stemmed from his frustration
with the engineering department, his belief that he was not being
accorded any respect and was being given the runaround, and his
feeling of pressures from Mr. Metheny and Mr. Fisher to complete
the 33 Mains project.
Mr. Jones, Mr. Metheny, and Mr. Fisher all denied any
connection between Mr. Muchous cut-through safety complaint and
his transfer of February 8, 1991. Three additional credible
witnesses testified to other reasons for the transfer. Superintendent Hasbrouck testified that Mr. Fisher told him that
Mr. Mucha was transferred because his continued presence at the
No. 84 Mine was "awkward and uncomfortable", and Mr. Hasbrouck

815

interpreted this to mean that Mr. Mucho, as the former mine
manager, clashed with the newly appointed management.
Mr. Mucho's personal journal has an entry for February 11, 1991,
3 days after his transfer, which reflects a statement by
Mr. Hasbrouck that Mr. Mucha was transferred because his presence
at the mine was awkward for both management and Mr. Mucho.
Assistant Mine Inspector Ross testified that Mr. Hayden told him
that Mr. Mucho was transferred because his presence at the mine
as the former manager was disruptive because people continued to
go to him with their problems rather than going to the new
management.
Human Resources Manager Robertson testified that he believed
Mr. Mucho was transferred because the mine lost money and had a
poor performance record under Mr. Mucho's management, and that
after new management came in, there was a "divided loyalty
situation" at the mine. Mr. Robertson's testimony is consistent
with an entry in Mr. Mucho's journal on March 1, 1991, noting a
statement by Mr. Robertson that he told Mr. Fisher that Mr. Mucho
was "caught up in situation and that what happened with the
longwall would have happened anyway". The notation also reflects
a statement by Mr. Robertson that the performance of the No. 84
Mine "was the worst in its history" and that Mr. Mucha just
happened to be manager.
The focal point of Mr. Mucho's suspicion that Mr. Jones
learned about the cut-through matter prior to his transfer is the
testimony of Ms. Cooley. In her pretrial deposition, Ms. Cooley
testified to a conversation that she had with Mr. Hayden on or
about the day that Mr. Mucho was cleaning out his office at the
mine to move to the central office. Ms. Cooley could not recall
Mr. Hayden's exact words. She testified that the "general gist"
of the conversation was Mr. Hayden's reference to an earlier
19
incidentu 0 about an air change when sections 7A and 53P were
cutting
each other, and Mr. Mucha 1 s uuconcerns about how some
people wanted
do it 00 • Ms. Cooley 11 guessed 11 that there had
1
1
been ° a scene ' and that Mr. Jones was 11 very mad about that, and
had wanted to fire Tom because of that". Ms. Cooley further
stated that Mr. Hayden mentioned that Mr. Mucha had not passed on
certa
information to Mr. Jones~ Mr. Jonesu
ing
that •ua
couldn't have two masters" 1 his belief that people
continued to seek out Mr. Mucho for decisions, and Mr. Jones'
feeling that he would never be able to be in charge of the mine
while Mr. Mucha was st 1 there.
At trial, Ms. Cooley confirmed that she made no notes of her
conversation with Mr. Hayden. She reiterated her previous
deposition testimony and confirmed that Mr. Hayden told her that
Mr. Jones had informed him that Mr. Mucho was transferred from
the mine because "a ship could not have two masters" and that
people still went to Mr. Mucha for decisions and advice because
he had previously been in charge for so long.

816

Mr. Bookshar testified that after Mr. Mucho's transfer,
Ms. Cooley told him about her conversation with Mr. Hayden and
informed him that Mr. Hayden told her that Mr. Jones was mad
about the cut-through incident and wanted to fire Mr. Mucho at
that time over that matter. Mr. Bookshar confirmed that
Ms. Cooley also told him about the comment that "a ship cannot
have two masters", but he could not recall that Ms. Cooley said
anything about people continuing to rely on Mr. Mucho, or
Mr. Jones' feeling that he would never be in charge of the mine
as long as Mr. Mucho was still there. There is no evidence that
Mr. Bookshar ever spoke with Mr. Hayden about the cut-through
matter, and whatever he knew about the matter he learned secondhand from Ms. Cooley. Having viewed Mr. Bookshar during his
testimony, I detected that he was not too enchanted with
Mr. Jones, and given the fact that he was not retained as head of
the engineering department, and characterized himself as a very
good friend of Mr. Mucha, I am not convinced that his testimony
was totally unbiased.
Mr. Mucha confirmed that he began keeping a detailed log or
journal on December 7, 1990, the day he was removed as mine
manager, and that he did so out of concern for his employment
situation. He believed that it was in his best interest to keep a
log because he knew about Mr. Jones' management style and reputation as "a tree shaker". However, I take note of Mr. Mucho's
admission that he made no contemporaneous journal entry about the
cut-through incident and his disagreement and objections about
proceeding with the cut-through without following his stopping
plan, and that he added a journal entry covering that event at a
much later time (Tr. 169; Tr. R-20). Given Mr. Mucho's obvious
concern for his continued employment situation after his removal
as mine manager, and his decision to keep a log for his own
protectionu I find it strange that Mr. Mucha did not deem it
particularly important to make the cut-through journal entry on
January 24, 1991v when the event occurred.
Mr. Muchoijs journal contains the following notation for
February 11, 1991:
Per BB.Fran in mtgo w/MJ on 2/8/91" M.Jo indicated
that there was too much allegiance to T.P.M. Can't
have 2 bosses (Masters) and that's why TPM was moved to
C.O. According to MJ. there were a couple of incidents
(of disloyalty) that made him mad.
Mr. Muchois journal contains the following entry for
February 15, 1991:
Talked to Fran c . . . . Said Bill B. is "spastic" over
events. Said he had meeting w/MJ this AM about this.
Asked her about what BB said MJ told her about why I

817

was transferred. She said that CH was one that told
her about me being moved due to loyalties, people
coming to me for things, etc. Said she didn't remember
MJ saying that but CH (who must have gotten from MJ)
talked to RB & WR.
An additional journal entry by Mr. Mucho on February 15,
1991, is a comment concerning his belief that management's
putting his brother "on notice" appeared to be in retaliation
against Mr. Mucho and his "loyalists".
My interpretation of Mr. Mucho's journal entries for
February 11, and 15, 1991, is that within a week after his
transfer of February s, 1991, during conversations with
Ms. Cooley, Mr. Mucha was told that the reasons he was transferred were Mr. Jones• belief that there was too much loyalty to
Mr. Mucho and that the mine cannot have two bosses. There is
absolutely no mention of the cut-through event of January 24,
1991, in these journal entries, nor is there any statement or
hint that the cut-through incident had anything to do with
Mr. Mucho 's transfer. However; ··subsequent journal entries on
March 10, and 11, 1991, more than one month after the transfer,
contains a notation that Mr. Bookshar spoke with Mr. Mucho on
those days and advised him that he "had heard" that the transfer
"revolved around" the cut-through incident, and that Mr. Jones
found out about it and was going to fire Mr. Mucha on the spot
over that incident, but was convinced by Mr. Hayden to think
about it over the weekend. A second notation reflects a
statement by Mr. Bookshar expressing his concern that he and
Ms. Cooley were the "only ones who knew info about MJ going to
fire me over air incident".
Ms. Cooley testified that she spoke with Mr. Hayden on or
shortly after February 8, 1991, the day Mro Mucha was transferred, and that the general gist of the conversation was that
Mro Jones was upset and mad at Mr. Mucha because of the cutthrough incident and wanted to fire him over that matter.
Mr. Bookshar 1 s testimony reflects that he learned about
Ms. Cooleyijs conversation with Mr. Hayden from Ms. Cooley during
a conversation with her after Mr. Muchogs transfer. Yet, nowhere
Mr. Mucho's journal entries of February 11, and 15, 1991, is
there any mention of Mr. Hayden 1 s purported statements to
Mso Cooley that Mr. Jones had threatened to fire Mr. Mucha over
the cut-through incidento It seems reasonable to me that if
Mr. Hayden had in fact made the statements attributed to him by
Ms. Cooley, she would have communicated this to Mr. Mucha during
their conversation of February 15, 1991, when he asked her about
her knowledge of any reasons for his transfer. Her apparent
failure to do so at that time raises a question in my mind about
Ms. Cooley's credibility and the reliability and probative value
of her testimony concerning her purported cut-through
conversation with Mr. Hayden.

818

Mr. Mucho confirmed that he spoke with Ms. Cooley on
February 15, 1991, and that she did not mention the cut-through
incident. Mr. Mucha explained that he considered the statements
"divided loyalties", "a ship not being able to have two roasters",
etc., which were communicated to him by Ms. Cooley as reasons for
his transfer, to be "code words", and be probed no further and
asked Ms. Cooley no further questions because he did not want to
put her "on the spot" (Tr. 187-188). Mr. Mucha also confirmed
that he never spoke to Mr. Hayden about his conversation with
Ms. Cooley, and he explained that he did not feel "close enough"
to Mr. Hayden to speak with him about his knowledge of the
reasons for his transfer and the statement attributed to him by
Ms. Cooley (Tr. 239).
Mr. Mucho further confirmed that when he spoke with human
resources manager Robertson on March 1, 1991, less than a month
after his transfer, he acknowledged to Mr. Robertson that it was
obvious that the respondent had no plans for him and that he
(Mucho) would be leaving and would be amenable to talking about a
severance arrangement (Tr. 117-118). Under these circumstances,
and considering the fact that Mr~ Mucha had kept a rather
detailed journal to protect his employment interests, had
received information from Ms. Cooley and Mr. Bookshar which suggested some ulterior motive for his transfer, and Mr. Mucho's
recognition that his continuous employment was on tenuous
grounds, I find it difficult to understand why he abandoned any
further efforts to pursue the cut-through matter with Ms. Cooley
and Mr. Hayden. His failure to do so, coupled with his admission
that he included a reference to the cut-through incident in his
journal well after the event as an after-thought, raises a
serious credibility doubt in my mind concerning Mr. Mucho's
after-the-fact suspicion and speculation that Mr. Jones found out
about the cut-through incident and somehow convinced Mr. Metheny
and Mr. Fisher to transfer Mr. Mucha because of that incident.
On the basis of the foregoing findings and conclusions, and
after careful scrutiny of all of the testimony and evidence in
this case, I find no credible evidence to support a conclusion
that Mro Jones was aware of Mro Mucho's safety concern or complaint concerning the cut-through, and that as a result of that
Jmowledge,
somehow convinced Mr. Metheny or Mr" Fisher to
transfer Mr" Mucha to the central office because of that
ident. Even if Mr. Jones had knowledge of the cut-through
incident, for the reasons which follow, I cannot conclude that
this had anything to do with the decision to transfer Mr. Mucho
to the central office" I conclude that Mr. Mucho would have been
transfered in any event.
As noted earlier, the decision to transfer Mr. Mucha was
made by Mr. Metheny, with Mr. Fisher's blessing.
I find no
credible evidence to establish that Mr. Jones was consulted
before the decision was made by Mr. Metheny to transfer

819

Mr. Mucha. After careful review of Mr. Jones' testimony, it
seems obvious to me that after the initial "honeymoon period" of
two or three weeks after Mr. Jones' initial arrival at the mine
was over, Mr. Jones began losing confidence in Mr. Mucho and had
reservations and misgivings about his continued presence at the
mine.
Mr. Jones testified that as time passed, his opinion of
Mr. Mucho changed, and Mr. Jones removed Mr. Mucho from the
"chain of command" of individuals who would fill in for him in
his absence. Mr. Jones also expressed some misgivings about the
offensive tone of a letter drafted by the engineering department
and mailed to a State mining official over his signature.
Mr. Jones expressed his frustrations and dissatisfaction with the
engineering department, and he questioned the accuracy and
credibility of the engineering information which he was receiving
and passing on to higher management officials. Mr. Jones also
felt that he was being misled by the engineering department, that
he sensed "factions" who relied on Mr. Mucha, that he could not
receive any unbiased opinions from the engineering department,
and that the information he was receiving was being rearranged
because the department did not want to go against Mr. Mucho.
Some of the information received by Mr. Jones resulted in his
communicating with Mr. Fisher and confessing error, and inviting
Mr. Fisher to fire him if he deemed it appropriate.
Mr. Jones testified that he informed "everyone in management" of his discomfort with the situation which existed at the
mine and he characterized it as "a constant every-day battle 11 •
I
believe that it is reasonable to conclude that Mr. Jones discussed his management problems with Mr. Metheny and that
Mr. Metheny was aware of his frustrations.
I also believe and
1
find credible Mr. Metheny s belief that Mr. Jones did not have
the total support of all management personnel at the No. 84 Mine,
and that there were divided loyalties toward Mr. Mucha and
Mr. Jones.
I also find credible support for a conclusion that
there was friction over Mr. Jones 1 threatening management style,
which was in contrast to Mr. Mucho's previous management style
prior to his removal as manager.
I conclude and find that Mr. Metheny 1 s explanation that he
transferred Mr. Mucho after concluding that mine personnel were
not responding to Mr. Jones, and that Mr. Mucho's continued
presence at the mine was disruptive, were reasonable and plausible reasons for the transfer.
I further conclude and find that
Mr. Metheny and Mr. Fisher acted well within their managerial and
discretionary authority in effecting Mr. Mucho's transfer, and
that they were free to make managerial judgments which they
reasonably believed would result in a productive and harmonious
mine operation.
I reject Mr. Mucho's suggestions that mine
management, namely, Mr. Jones, Mr. Metheny, and Mr. Fisher,
conspired to transfer him from the No. 84 Mine to the central

820

office because of the safety concerns that he expressed in
connection with the cut-through matter of January 24, 1991.
Mr. Mucho's June 7, 1991, Lay Off
Mr. Mucho alleges that the respondent terminated his employment on June 7, 1991, and laid him off out of retaliation for the
filing of his MSHA discrimination complaint on March 28, 1991.
I take note of the fact that from the day he was removed as
mine manager by Mr. Fisher on December 7, 1990, until he was laid
off, Mr. Mucho continued to receive his full salary at the pay
level of a mine manager.
I assume that the respondent could have
revised Mr. Mucho's job description and made an adjustment in his
salary to reflect his new position as a project engineer when he
was transferred to the central office on February 8 1 1991, but it
did not do so. Even after he filed his complaint with MSHA and a
simultaneous age discrimination complaint with the State EEOC,
Mr. Mucho's salary remained unchanged until he was laid off.
It
seems to me that if the respongept wanted to retaliate against
Mr. Mucho it would have cut his pay to reflect his new job
responsibilities rather than allowing him to retain his mine
manager's pay for more than two months after his discrimination
complaint was filed.
I believe that Mr. Mucho's tenuous employment situation with
the respondent began on December 7, 1990, when company president
Fisher removed him as mine manager and replaced him with the
Metheny-Jones management team.
I conclude that Mr. Mucho realistically appraised his prospects for continued employment with the
respondent at that time, and for that reason he began consolidating his notes and keeping a detailed log or journal for his
own protectiono Mro Mucha candidly admitted that upon his
removal as head of the engineering department and transfer to the
central office he knew that he had been ''effectively terminated"
and that it was 11 only a matter of timen before he would be
terminated (Tr. 184}
He also confirmed that he also made that
statement to Mr. Fisher during a subsequent meeting with him
after he had filed his complaint (Tr. 193)0
o

Mro Mucha testified that he met with human resources
director Robertson on March 1, 1991, approximately a month before
he filed his complaint, and that he suggested a severance
arrangement to Mro Robertson and informed him that 11 it 1 s obvious
they have no plans for me, as far as I'm concerned, I'm going
out" (Tr. 117-118}. Mr. Robertson confirmed that he met with
Mr. Mucha before he filed his complaint and that Mr. Mucho
informed him that he wanted to leave the company and briefly
mentioned a severance settlement, but he did not mention the
cut-through incident. Mr. Robertson's credible and unrebutted
testimony further reflects that he had a second meeting with

821

Mr. Mucho after he filed his complaint, and Mr. Mucho at that
time informed Mr. Robertson that he wanted a severance settlement
amounting to 2 to 3 years of his salary. Mr. Robertson informed
Mr. Mucho that this was beyond what the company could offer.
The record reflects that approximately a month after filing
his complaint, Mr. Mucho received a job offer as a project
engineer from the superintendent of the No. 33 Mine. Mr. Mucho
testified that he rejected the offer because the job offered no
security, it was not a comparable job, and he would have a twohour commute and would have to take a 9.4 percent pay cut.
Mr. Robertson confirmed that he informed Mr. Mucho that he would
take a pay cut if he accepted the job, but he pointed out that
Mr. Mucho would have been at the top of the pay scale for that
position. Mr. Mucho subsequently rejected the job after consulting his attorney, and Mr. Robertson testified that when
Mr. Mucho rejected the job he gave him no reasons other than his
belief that it was not a legitimate offer.
The record also
reflects that in addition to the engineer's job offer at the
No. 33 Mine, Mr. Mucho was informed that someone had inquired at
that mine about possible plant foreman or first line supervisory
positions for Mr. Mucho, but that the individual to whom the
inquiry was addressed did not want to "insult" Mr. Mucha with
such offers. Mr. Robertson confirmed that he made an effort to
find a job for Mr. Mucho by submitting his name to Bethlehem
steel for possible placement, but no response was forthcoming.
Mr. Fisher confirmed that he met with Mr. Mucha on May 15,
1991, after the complaint had been filed, and that Mr. Mucha
"made it very, very clear to me that too much water had gone
under the bridge, that he felt that he had to sever his
relationship with Bethlehem Steel and Bethenergy" (Tr. 256).
Mr" Hasbrouck testified that Mr. Fisher informed him about his
meeting
Mr. Mucho and told him that Mr. Mucha was adamant
and that
wanted to
the company. Mro Hasbrouck further
~es~i
that he had previously discussed with Mr. Muchous his
assignment to his office and his job situation and that Mr. Mucho
told him that "he just wanted out of this company. He had enough
of Bethenergy and wanted to leave" (Tr. 156). Mr. Hasbrouck also
:::::onfi:::::1Ued that Mro
sher informed him that Mr. Muchois assignment to
office was temporary (Tr. 148).
Mr. Fisher further testified that in view of Mr. Mucho's
statement that he did not wish to remain with the company, and in
light of
prior rejection of a job offer at the No. 33 Mine,
he (Fisher) did not offer to retain Mr. Mucho in a human
resources position that may have been available after the retirement of the individual in that position. Mr. Fisher concluded
that it would have been fruitless to offer Mr. Mucho that
position, and he believed that it became obvious that the next
step would be Mr. Mucho's termination.

822

A week following Mr. Mucho's meeting with Mr. Fisher,
Mr. Robertson informed Mr. Mucho that the No. 33 Mine job offer
was the only offer available for him and that if he did not
accept it, he would be laid off effective June 7, 1991.
Mr. Fisher confirmed that Mr. Mucho was terminated because he had
made it absolutely clear to him during their meeting that his
future plans did not include Bethlehem Steel or Bethenergy, and
that after Mr. Mucho rejected the NO. 33 Mine job offer there was
no place for him to go. Mr. Fisher further confirmed that before
Mr. Mucho left the company, a decision was made that the small
technical support group at the central off ice could no longer be
justified, and that the No. 84 Mine is for sale.
I find no credible evidence to support a conclusion that the
respondent was motivated to lay off Mr. Mucho because of the
filing of his discrimination complaint challenging his transfer
to the central off ice. Nor do I find any credible evidence that
the proffered justification for Mr. Mucho's transfer and subsequent lay off some four months later was pretextual. To the
contrary, I conclude and find that a combination of factors
unconnected with Mr. Mucho's cut.;.;th:tough safety concerns and his
complaint over that incident, culminated in his inevitable lay
off on June 7, 1991. These factors include the fact that
Mr. Fisher considered Mr. Mucho's transfer to be a temporary
measure while attempts were being made to find a place for him in
the organization, Mr. Mucho's own candid recognition that his
days with the company were numbered when he was initially transferred to the central off ice with virtually little or no work to
do, the respondent's rejection of Mr. Mucho's suggested severance
pay settlement of the matter, and Mr. Mucho's consistent and
unrebutted statements to Mr. Hasbrouck, Mr. Robertson, and
Mr. Fisher that he wished to end his relationship with the
respondent and its parent company. Under all of these circumstances, I cannot conclude that Mr. Fisher's decision that
Mr. Mucha should be laid off was unreasonable, or that his stated
reasons for this personnel action were less than plausible.
Additional Acts of Alleged Retaliation.
Mr. Mucho 0 s MSHA discrimination complaints are confined to
his transfer and subsequent lay off. However, in the course of
the hearing Mr. Mucho raised additional claims of alleged
retaliation by the respondent because of the filing of his
discrimination complainto Mr. Mucho asserted that the respondent
retaliated against him by initially contesting his unemployment
claim, denying him severance pay benefits under a company Income
Protection Plan (IPP), posting a notice about him on April 21,
1991, at the No. 84 Mine stating that the was not authorized to
be there, and paying him only up to the last day he worked rather
than through the end of the month, or at least for half a month,
as was the usual company practice (Tr. 127-134). Mr. Mucho also
suggested that his brother's lay off on March 5, 1991, and

823

Mr. Nucettelli's brief transfer to the portal to fill in for an
outside foreman "were generally retaliatory in nature" (Tr. 130132). Mr. Mucho further asserted that he was discriminated
against by certain statements purportedly made by Mr. Jones
reflecting that part of the respondent's goal was to rid themselves of some of its older and experienced employees
(Tr. 214-215).
Unemployment Compensation Claim.
Although the paperwork initiated in connection with
Mr. Mucho's unemployment compensation claim suggests that
Mr. Mucho may have quit his job, respondent's counsel conceded
that the respondent does not take the position that Mr. Mucho
quit (Exhibits C-87, C-32, C-33; Tr. 203). The respondent's
benefits coordinator, A.S. Berchin, whose name appears on some of
the correspondence relating to Mr. Mucho's claim, was not called
to testify or to explain the matter further.
Mr. Robertson,
respondent's manager of human resources, confirmed that the
corporate legal department initially challenged the claim and
took the position that Mr. Mucha had quit his job. Mr. Robertson
further confirmed that he disagreed with the legal department's
view that Mr. Mucho quit his job, and he believed that Mr. Mucho
was in a lay off situation. In any event, the respondent did not
appear at the initial hearing to contest Mr. Mucho's claim, and
Mr. Mucho received his unemployment compensation benefits.
Mr. Robertson confirmed that the was not involved in
Mr. Mucho's initial removal as mine manager or his reassignment
to the central office, and I find no evidence to the contrary.
Mr. Mucho's speculative suggestion that the respondent retaliated
against him by opposing his compensation claim is not supported
by any credible evidence of record, nor is there any evidence to
support any reasonable inferences that Mr. Fisher, Mr. Metheny,
M~o Jones
and the respondent's legal department entered into
some sort of conspiracy to deprive Mr. Mucho of his rightful
unemployment compensation. Under the circumstances, Mr. Mucho 1 s
retaliation allegation IS REJECTED.
Severance Pay and Other Pay Benefits.
The respondent's policies and procedures concerning the
reduction in force and compensation benefits for non-represented
management employees are discussed in several Bethlehem Steel·
Corporation personnel office memorandums (Exhibit R-11)
The
memorandums were apparently circulated by L.C. Kesselring, Jr.,
who is identified as the Director of Personnel and Equal Employment.
However, Mr. Kesselring was not called to testify or to
explain these policies.
o

824

The record reflects that Mr. Mucho was paid $4,157.81, for
his vacation benefits, and in the absence of any evidence to the
contrary, and according to the unrebutted testimony of
Mr. Robertson, Mr. Mucha was eligible for some kind of a pension
and a two-year continuation of his health care and life insurance
benefits (Tr. 173-177). The record also reflects that Mr. Mucha
received no cut in salary when he was relieved as mine manager,
and he continued to be paid at that salary level after his
transfer and up to the day of his lay off. I assume that the
respondent could have changed Mr. Mucho's job title and paid him
less money, but this was not done, and Mr. Robertson confirmed
that a change in title would have resulted in a pay cut
(Tr. 213) •
The credible and unrebutted testimony of Mr. Robertson
reflects that he and Mr. Mucha discussed a severance arrangement.
Mr. Robertson was willing to consider the respondent's "usual
several arrangement", but he rejected Mr. Mucho's request for an
"I.B.M. type settlement" amounting to 2 to 3 years severance pay.
Mr. Robertson confirmed that h~ discussed the company benefits
guidelines with Mr. Mucha, submitted Mr. Mucho's name to
Bethlehem steel for possible placement, and discussed another job
offer with Mr. Mucha. Mr. Robertson further explained the
reasons why Mr. Mucha was ineligible for the company's Income
Protection Plan (IPP) and outplacement program.
Although Mr. Mucho contended that the usual company practice
was to pay an employee through the end of the month, and that a
former foreman who was laid off (Error) may have been paid
through the end of the month even though he did not work the full
month, I cannot conclude that Mr. Mucho has established that
paying an employee through the end of the month, or at least for
half a monthv regardless of when he may have been terminated, was
in fact a regular company practice. Even if this were estab1
, I cannot conclude that there is any credible or probative
evidence to support any reasonable conclusion that the
respondent's failure to pay Mr. Mucha through the end of the
month was in retaliation for his filing his discrimination
complaints. After careful examination of Mr. Robertson's testimonyv and having viewed him during his testimonyv I find him to
be a credible and candid witness and I cannot conclude that his
treatment of Mr. Mucha was unfair.
Indeed, Mr. Robertson was of
the opinion that the cut-through safety issue raised by Mr. Mucha
had nothing to do with the personnel actions taken against him,
but were rather based on the fact that the No. 84 Mine had a poor
performance record and did not succeed under Mr. Mucho's leadership. Mr. Robertson was of the further opinion that Mr. Mucha
should have been let go in December, 1990, when Mr. Fisher
appointed the new management to run that operation.
As noted earlier, Mr. Mucho's employment rights, including
his severance rights, are covered by the respondent's personnel

825

policies and directives, and in the absence of any evidence of
any illegal discriminatory motives prohibited by he Mine Act,
Mr. Mucho must look to some other forum for relief if he believes
that his salary and severance entitlements have been violated by
the respondent. See: Jimmy Sizemore and David Rife v. Dollar
Branch Coal Company, 5 FMSHRC 1251, 1255 (July 1983); Bradley v.
Belva Coal Co., 4 FMSHRC 982 (June 1982). Under all of these
circumstances, I conclude and find that Mr. Mucha has failed to
establish that the respondent retaliated against him by withholding certain salary and severance benefits, and his allegations in
this regard ARE REJEC.TED.
The Posted Notice of April 21, 1991.
The mine notice which Mr. Mucha complained about is
addressed to "Dispatchersn, and it signed by T. McGinty.
notice states as follows (Exhibit C-134):

The

You are to keep the gate closed at all times except
shift change on weekends. Everyone who wants to enter
the property must identify himself. Record their name
and check number. Tom Mucko (sic) is not authorized to
be at the mine. He is not permitted to enter the gate.
If he comes into the building you are to call Tom
Duvall and Tom McGinty immediately. You are to inform
him that he
to leave the property.
Mr. Mucha confirmed that he went to the No. 84 Mine on
Sunday, April 21, 1991, rather than during the regular work in
order to avoid Mr. Jones. Mr. Mucha stated that he went to the
mine to pick up some keys and that he called in advance to speak
to Mr. Duvall who was normally there on Sunday. However,
Mr. Duvall was not at the mine and Mr. McGinty was in charge.
When Mr. Mucha arrived Mr. McGinty informed him that he was
instructed by Mr. Jones t.o follow him around the mine.
Mr. Mucha accompanied by Mr. McGinty, proceeded to the building
housing the engineering offices, the foremens offices, and
Mr. Jones 1 office. Mr. Mucha was perturbed that Mr. McGinty had
called Mr. Jones and Mr. Black and informed them that he was at
the mine, and Mr. Mucho decided uito have some fun 11 with
Mr. McGinty by pretending that he was looking through some file
drawers. Mr. Mucha then left the mine after tiring of "playing
the game 1' with Mr. McGintyf and Mr. Mucho's visit apparently
prompted the posting of the sign (Tr. 197-199).
Mr. Mucha conceded that at the time of his Sunday mine visit
he was not officially assigned to work there and Mr. Bookshar had
informed Mr. Mucho about Mr. Black's instructions that he was not
to do any further work on any engineering projects affecting the
No. 84 Mine. There is no evidence that Mr. Mucho had advance
permission to be on the mine premises. At the time of his visit
Mr. Mucho 1 s safety discrimination and EEOC age discrimination

826

complaints were pending and Mr. Mucho had retained a lawyer.
Under the circumstances, and in view of the fact that Mr. Mucha
apparently had free access to Mr. Jones' office and the company's
files, and deliberately gave Mr. McGinty the impression that he
was searching through the company records, I find nothing unusual
in management's posting a notice barring any future unauthorized
mine visits by Mr. Mucho.
I conclude and find that mine management had a right to insure the integrity of its offices and
files, particularly in situations that are in litigation.
Further, it would appear that Mr. Mucha enjoyed his visit, and I
find no evidence that the posting of the sign was in any way
intended to retaliate against him for the filing of his discrimination complaints. Under the circumstances, Mr. Mucho's
allegations concerning the posting of the notice ARE REJECTED.
Mr. Mucho's suggestions that his brother's layoff and
Mr. Nucetelli's transfer to an outside foreman's position were
somehow accomplished to retaliate against him or to punish his
brother and Mr. Nucetelli because of his complaints ARE REJECTED.
I find absolutely no evidence to support any such conclusion.
Mr. Mucho's brother and Mr. Nucettelli had a right to file their
own complaints if they believed they were discriminated against.
Finally, Mr. Mucho's contention that he was discriminated against
because of some purported statements by Mr. Jones that the
respondent wanted to get rid of some older and experienced
employees is a matter for consideration and adjudication in
connection with Mr. Mucho's pending EEOC age discrimination case.
ORDER
In view of the foregoing findings and conclusions, and on
the basis of a preponderance of all of the credible testimony and
evidence adduced in these proceedings, I conclude and find that
the complainant Thomas P. Mucha has failed to establish that his
transfer of February 8p 1991, and his subsequent lay off of
June 7 1991, were discriminatory personnel actions in violation
of section 105(c) of the Act, or were motivated by the
respondent 1 s intent to retaliate against him for exercising his
protected safety rights under the Acta Even if Mro Mucho had
established a prima facie case; I would still find and conclude
that it was rebutted by the respondent 0 s credible evidence
establishing reasonable and plausible management related nonscriminatory reasons for the actions in questiono Under the
circumstances, Mro Mucho's complaints ARE DISMISSED, and his
claims for rel
ARE DENIEDo

~-~£~Administrative Law Judge

827

Distribution:
Francis C. Rapp, Jr., Esq., Feldstein, Grinberg, Stein & McKee,
428 Boulevard of the Allies, Pittsburgh, PA 15219 {Certified
Mail)
R. Henry Moore, Esq., Buchanan Ingersoll, 57th Floor, 600 Grant
Street, Pittsburgh, PA 15219
(Certified Mail)

/ml

828

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

MAY 7 1992
ASARCO, INCORPORATED,
Contestant

CONTEST PROCEEDINGS
:

Docket No. WEST 92-227-RM
Citation No. 3602316; 1/14/92

.

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEAL't'H
ADMINISTRATION (MSHA),
Respondent

Concentrator

.
0

Mine I.D. 02-00826

.
.

Docket No. WEST 92-228-RM
Citation No. 3602354; 1/28/92

RaY Unit

:

Mine I.D. 02-00150
Docket No. WEST 92-244-RM
Order No. 3908090; 1/29/92

.
.

Troy Unit
Mine I.D. 02-01467

DECISION
Appearances~

Go Lindsay Simmons 0 Esq" 0 James Zissler
Esgop
Jackson & Kelly 0 W'ashingtonu DC 0
for Contestantsu
Ann M. Noble 0 Esq., Office of the Solicitor, U.So
Department of Labor, Denver, Colorado
for Respondent.

3ef ore~

Judge Cetti

These expedited Contest Proceedings were filed by Asarco,
Incorporated (Asarco) 0 pursuant to Section 105(d) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et seq-v the
0
00
' Act
to challenge three citations issued by the Secretary of
Labor alleging two violations of the mandatory safety nstop cord"
s tan da rd 3 0 C • F • R. § 5 6 .141 0 9 ( Ci ta ti on No o 3 6 0 2 31 6 and 3 6 0 2 3 5 4 )
and one violation of 30 CoF.R. § 57.14112(b) (Order 3908090).
The two stop cord citations were fully and vigorously litigated
by the parties.
Both parties filed helpful post-hearing briefs
which have been considered along with the evidence and arguments
offered at trial.

829

STIPULATIONS
At the hearing, the parties stipulated as follows:
(1) Asarco, Incorporated is engaged in mining and selling
of copper in the United States and its mining operations affect
interstate commerce.
(2) Asarco, Incorporated is the owner and operator of a Ray
Mine and concentrator, MSHA I.D. No. 02-00826 and 02-00150, and
is subject to the jurisdiction of the Federal Mine Safety and
Heal th Act of 1977.
(3)
The presiding administrative law judge has jurisdiction
in this matter.
(4)
The subject citation was properly served by a duly
authorized representative upon agents of Asarco, Incorporated on
the date and place stated on the citations.
(5)
'J'he citations may 'f)e admitted into evidence for the
purposes of establishing their issuance and not for the truthfulness or the relevancy of any statements asserted in the
citations.
( 6)

The exhibits to be offered by both parties are stipula-

ted to be authentic, but no stipulation is made as to their relevance or the truth of the matters asserted therein.
(7)
Subsection Cb) of the cited safety standard 30 C.F.R.
56.14109, concerning alternate guarding by railings, is not
relevant to this proceedingo
I

DOCKET NOo WEST 92-244-RM
ORDER NO. 3908090 VACATED
At the hearingp the parties stated on the record that Order
Noo 3908090 in Docket Noo WEST 92-244-RM involving an alleged
ola on of 30 CoFoRo § 57ol4112(b) was vacatedo
The representation
the par es are accepted.
Order No. 3908090 is vacated
and Docket Noo WEST 92-244-RM is dismissedo

830

II

DOCKET NOS. WEST 92-227-RM AND WEST 92-228-RM
CITA~ION NOS. 3602316 AND 3602354
On January 14 and 28, 1992, during routine inspections of
Asarco's Ray Complex (the Hayden Concentrator and the Mine,
respectively), MSHA issued two 104(a) citations for improper
location of emergency stop cords along two conveyor belts (the
1-B belt at the Concentrator and the 117 belt at the Mine).
These citations (Nos. 3602316 and 3602354), allege violations of
a mandatory safety standard (the "stop cord" standard) -- 30
C.F.R. § 56.14109(a) -- which provides as follows:
Unguarded conveyors next to the travelways
shall be e:;ruipped with (a) Emergency stop devices which are
located so that a person falling on or
against the conveyor can readily deactivate the convey_9r drive motor.
The primary issue is whether or not Asarco's emergency stop
cords for the 1-B and 117 conveyors positioned between the conveyor's lower return belt and upper belt at a height of 27 to 38
inches above the adjacent walkway floor were located so that a
person falling on or against the conveyor can readily deactivate
the conveyor drive motor.
On conveyor 1-B the lower <return) belt was 18 inches above
the floor and the top portion (outer edge) of the upper belt was
64 inches above the floor.
The B-1 conveyor stop cord running
parallel to the conveyor between the top and bottom belts was
approximately 27 to 32 inches above the adjacent walkway flooro
On conveyor 117 the lower (return) belt was 2 4 inches above
the floor and the top belt was 60 inches above the flooro
'Ihe
stop cord running parallel to the conveyor between the top and
bottom belts was approximately 29 to 38 inches above the adjacent
walkway floor
o

It is Asarcons position that the stop cord for each conveyor
was properly located and readily accessible in event of a fall so
that a person falling on or against the conveyor could 1' readily

831

deactivate the conveyor drive motor and that, therefore, Asarco
was in full compliance with the cited stop cord standard". l
Asarco also points ait and presented credible evidence that

Cl) the stop cord along the 1-B conveyor at Hayden Concentrator
has been in place for over 30 years; (2) the stop cord along the
117 conveyor at the Ray Mine has been in place for over 20 years;
(3) no citations have been issued to Asarco for stop cords at the
Ray Complex since Asarco acquired the Ray Complex in 1986,
despite 39 MSHA inspections; (4) there have been no injuries or
accidents involving conveyors at the Ray Complex since Asarco
acquired the property in 1986 and (5) the conflicting abatement
methods suggested by the two inspectors presented more hazards
than Asarco's original placement of the stop cords.
It is the Secretary 1 s contention, as aitlined in her posthearing brief, that (1) the stop cords for conveyors 1-B and 117
were not located so an employee who fell on or against the conveyor could easily and quickly stop the conveyor and ( 2) abatement problems and the absence .. of prior citations for stop cords
even where the stop cords had been in place for many years are
not relevant to a determination of whether the violations
occurred.
DISCUSSION
The Secretary 1 s latter (second) contention is accepted.
On
review and evaluation of the record, however, I find the Secretary's first contention must be rejected.
The preponderance of
the evidence presented did not establish that the stop cord for
either the 1-B or the 117 belt conveyor was so located that a
person falling on or against the conveyor could not readily deac-Civia te the conveyor drive motoro
Asarco may wel be subject to citations for having too mlCh
slack in one or two spots in its B-1 or 117 stop cords but thatvs

Without conceding the validity of either citation, Asarco
abated the particular conditions cited by raising the stop cords
along the 1-B and 117 conveyorso Asarco was informed that if it
did not raise the stop cords along thousands of additional feet
of numerous different conveyor belts throughout the Ray Complex,
i t would receive Section 104(d) citations or orderso
(Tro 246) ..

832

not what these two citations are about. The record clearly shows
the citations were for having the entire length of each stop cord
installed at a level which the inspectors believed, (because of
their misinterpretation of the stop cord safety standard) to be
too low.
~he pleadings and the evidence presented at the hearing
show that the citations were issued by inspectors Hunt and
Swanson (the only witness as presented by the Secretary) as a
result of their misinterpretation and impermissible expansion of
the requirements of the safety standard.
It is fundamental and undisputed that the "plain meaning" of
the standards should be examined to determine what action is required to comply with its requirements.
'Ibe regulation, 30 C.F.R.
§ 56.14109 as relevant here, provides that "unguarded conveyors
next to the travelways shall be equipped with -- emergency stop
devices (e.g. stop cords) which are "located so that a person
falling on or against the conveyor can readily deactivate the
conveyor drive motor."
It is clear from the record, including the testimony of the
two inspectors who issued the~ 'cf ta tions that the citations in
question were issued because both inspectors misinterpreted the
cited standard. Both inspectors testified that the cited standard requires that the safety cord be so placed that a person
falling on or against a conveyor "automatically trip" the stop
cord by "falling through" the cord. Both inspectors testified
that placing the cord where a person can reach and grab the cord
to deactivate the drive motor does not, in their opinion, satisfy
the standard.
Dr. James Glaze, Asarco expert witness, is a certified
safety professional and has been a safety engineering consultant
for over 20 yearso
(Tro 130-13lu Asarco Exhibit 17) o He is
familiar with conveyor systemso
His prior experiences with
conveyors includes studying conveyor systems and recommending how
to guard themo
(Tro 141-147)0 He has investigated conveyor
accidents and 11 near misses. 11
(Tr. 202-203).
Dro Glaze conducted ergonomic studiesQ analyzed relativity
positions and performed safety analyses of the original location
of the stop cords including simulation of falls to determine
whether the stop cords along the 1-B and 117 conveyors at the Ray
Complex were located so that a person falling on or against the
conveyor could readily deactivate the motoro
(Tro 155Q 159Q
165-166)
0

833

Dr. Glaze's expert opinion is that the stop cords along the
1-B and 117 conveyors were ideally located and fully complied
with the reg:uirements of the standard.
(Tr. 164-165, 173-174).
The "stop cord" standard (30 C.F.R. § 56.14109(a) is a
performance-oriented machinery and equipment standard. The
intent of .the standard is to reduce the likelihood of accidents
and. injuries related to unguarded conveyors adjacent to travelways.
(Tr. 24-25, 138). This standard does not require that an
operator locate its stop cords· so that it guarantees that a person who falls on or against a conveyor will first fall on or
through the stop cord. Nevertheless, in this case, the MSHA
inspectors who issued the stop cord citations to Asarco erroneously believe that the stop cord standard does require that a
falling person "automatically trip" the cora::--It appears from
the record, this misunderstanding was the basis for their citations. ·(Tr. 226, 228, 241-244, 247). In addition, both
inspectors incorrectly believe that placing a stop cord in a
location where a person can reach and grab the cord in the event
of a fall does not satisfy th.~ standard.
(Tr. 227, 243).
To achieve the purpose of the standard, where an unguarded
conveyor exists next to a travelway, "emergency stop devices"
( e;g. 1 stop cords) are reg:uired. These stop cords must be "located" so that a person who falls "on or against the conveyor" can
uu readily" stop the conveyor drive motor.
Stop cords can be installed in a number of ways to achieve this objective. The standard does not define, mandate nor restrict the "location" of the
stop cord, other than to state that it must be "readily" accessible to the person who is falling.
It does not prohit stop cords
below, at, or above any particular component of a conveyor. With
respect to a belt conveyor, the standard does not dictate placement vis-a-vis the floorv the upper or lower belts, the upper or
lower idlersv the pulleysv or the drive motoro The stop cords
along the
and 117 conveyors at the Ray Complex were located
at· or above the height of an average man 1 s hand as he walked the
adjacent travelway floor.
(Tr. 156-157). In that location, they
could be 11 readily 11 reached by a person falling on or against the
conveyor"
Their location met the intent, as well as the letterv
the stop cord standard.
T.he Secretary 1 s interpretation of 30 C.F.R. § 56.14109(a) in
this case ignores the plain meaning of this standard. Both inspectors erroneously believe that the standard requires a person
falling on or against a conveyor to "automatically trip" the cord
by uu falling through" the cord
'Ibe record clearly shows that
this misunderstanding was the basis for the issuance of the
o

834

citations.
(Tr. 226, 228, 239, 241 and 244). In addition, both
inspectors erroneously believe that placing the cord in such a
manner that a falling person can reach and grab the cord to deactivate the drive motor does not satisfy the standard.
(Tr. 227,
243). These interpretations-not only ignore the plain meaning of
the standard, they constitute an impermissible expansion of the
plain meaning of the standard and thus constitutes an impermissible avoidance of the rulemaking requirements of Section 101 of
the Mine Act.
In relation to the deference to be accorded an agency's interpretation of a mandatory safety standard, the court is ra;ruired to give effect to the actual words and the plain objective
meaning of the regulations and is not bound by the agency's
"hidden intentions and idiosyncratic interpretations.n In
Western Fuels-Utah, Inc., 11 FMSHRC 278, 284 (March 1989), the
Commission stated:
While the Secretary's interpretation of her
regulations are entitled to weight, that def erence is not limrtless and the Secretary's
interpretations are not without bounds. Deference is not ra;ruired when the Secretary's
interpretations are plainly erroneous or inconsistent with the regulations. See Udall v.
Tallman, 380 U.S. 1, 16-17 (1965) (quoting
Bowles v. Seminole Rock Co., 325 U.S. 410,
413-414 C1945) • • • • '!be Mine Act does not
contemplate that the Commission merely
"rubber-stamp" the Secretary's interpretations
without evaluating the reasonableness of those
interpretations and their fidelity to the words
of the regulationso
It is a basic tenant
administrative law that uia regulation cannot be applied in a manner that fails to inform a reasonably prudent person of the conduct required.u Secretary v.
Garden creek Pocahontas Company, 11 FMSHRC 2148, 2152, (1989)
(citing Mathies Coal Companyu 5 FMSHRC 300u 303 (1983) o An agen's failure to provide adequate and fair notice constitutes a
denial of due process and renders any attempted enforcement action invalido Gates and Fox Company, Inc. v. Occupational Safety
and Health Review Commissionu 790 Fo 2d 154u 156 (D.C. Cir. 1986)0
The rulemaking provisions of the Mine Act were intended to ensure
sound standards and regulations and fair and ada;ruate notice to
regulated parties.
Regulatory interpretations that extend beyond
the clear language of the regulation and change the rights or

835

duties of the parties constitute unenforceable amendments that
are in avoidance of required rulemaking procedures.
5 u.s.c.
§ 551 et~ (1988).
Garden Creek Pocahontas Company, supra.
If the Secretary truly desires to direct the specific location of stop cords and further wishes to require that a person
falling on or against a conveyor first fall "through" the stop
cord, then the Secretary must pursue this goal through noticeand-comment rulemaking.
The Secretary should promulgate a standard to clearly and directly address not only the perceived hazard bvt also clearly inform the mine operator what he must do for
compliance.
In short, the Secretary's interpretation Cl) contradicts the "plain meaning" of this performance standard; and ( 2)
violates the rulemaking requirements of the Mine Act.
III

DECLARATORY RELIEF DENIED
In its post-hearing brief, Asarco asks for declaratory
relief citing Mid Continent Resources, Inc., Docket No. WEST
87-88, 12 FMSHRC 949 (May 23, 1990), aff'q 10 FMSHRC 881(July1,
1988) (ALJ Morris). I have reviewed the facts of this case in
the light of the cited commission decision.
The Commission in
that decision points out that the discretionary nature of administrative declaratory relief is its paramount feature.
The Commission also ruled that to grant declaratory relief, the Complainant must show that there is an actual, not moot, controversy
under the Mine Act between the parties, that the issue as to
which relief is sought is ripe for adjudication, and that the
threat of injury to the Complainant is real, not speculative.

In my opinion 0 an insufficient showing of these factors has
been made in this case so as to make this case an appropriate one
for declaratory reli
Iu therefore 0 decline to exercise my
discretionary authority to grant declaratory relief in this case.
I trust my ruling on the issues in this case will bring about the
reasonable proper interpretation and enforcement of the safety
standard in question without need for further ligation or declaratory relieL
ORDER
On the basis of the foregoing findings and conclusions 8 YT
IS ORDERED AS FOLLOWS~

836

1. Citation No. 3602316, January 14, 1992, citing alleged
violation of 30 C.F.R. § 56.14109(a) is VACATED and Docket
No. WEST 92-227-RM is DISMISSED.
2. Citation No. 3602354, January 28, 1992, citing an
alleged violation of 30 C.F.R. § 56.14109(a) is VACATED and
Docket No. WEST 92-228-RM is DISMISSED.
3. Order No. 39028090, January 29, 1992, citing an alleged
violation of 30 C.F.R. § 57.14112{b) is VACATED and Docket
No. WEST 92-244-RM is DISMISSED.

t F. Cetti
nistra tive Law Judge

Distribution:
G. Lindsay Simmons 0 Esq.u James Zissler, Esq., JACKSON & KELLY,
1701 Pennsylvania Avenue, N.W., Suite 650, veshington, DC 20006
(Certified Mail)
Ann M. Noble, Esq., Office of the Solicitor, U.S. Department of
Labor, 1585 Federal Office Building, 1961 Stout Street, Denver,
CO 80294
(Certified Mail)
Richard Go High" Jrop Director of Assessmentsv MSHAu U.S. Department of Labor 0 4015 Wilson Boulevardr Arlingtonu VA 22203
Certified Mail
Mr. Warren Traweekv ASARCOu
(Certified Mail)
Bruce E

Q

rk

Miners

Box 8 6 8 " Troy,, MT 5 9 9 3 5

INC. 0 Box 7u Hayden, AZ 85235

Representativeu ASARCOu INC.v P'ost Office
{Certified Mail)

sh

837

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 111992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 91-310
A. C. No. 46-06489-03518

v.
Black Rose No. 1 Mine
DONNER COAL COMPANY, INC.,
Respondent
DECISION
Appearances:

Patrick L. DePace, Esq., Office of the Solicitor,

u. s. Department of Labor, Arlington, Virginia

1

for the Secretary;
James V. Brown, Esq., Charleston, West Virginia,
for Respondent.
Before:

Judge Maurer

This case is before me based on a petition for assessment of
civil penalty filed by the Secretary alleging violations of
various mandatory standards set forth in Volume 30 of the Code of
Federal Regulations.
Pursuant to a
of hearing, the case was heard on
December 3u 1991, in Charleston, West Virginia. At that hearing,
the parties proposed to settle one of the citations at issue in
the case (Citation No. 3482742) with a reduction in the civil
penalty from $178 to $890 The parties also moved to request
approval of the Secretary 1 s proposed vacation of Citation
No. 3482745. Based on the Secretaryis representations, I
conclude that the proffered settlement is appropriate under the
criteria contained in section llO(i) of the Mine Act. The terms
of this settlement agreement will be incorporated into my order
at the end of this decision.
There remained for trial seven section 104(a) citations.
operator does not dispute the violations, but only the
special "significant and substantial'' {S&S) findings and of
course, the amount of the civil penalty.
Both parties have filed post-hearing submissions, which I
have considered along with the entire record in making the
following decision.
838

DISCUSSION AND FINDINGS
A ''significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814{d) (1). A violation is properly designated
significant and substantial "if based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary of
Labor must prove:
(1) the underlying violation of a
mandatory safety standard;
(2)
a discrete safety
hazard--that is, a measure of danger to safety-contributed to by the violation;
(3)
a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4)
a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129 (August 1985), the Commission stated further as follows:
We have explained further that the third element of the
Mathies formula uurequires that the Secretary establish
a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury ia
Uo So Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984) o We have emphasized that, in accordance with the
language of section 104(d) (1) / it is the contribution
of a violation to the cause and effect of a hazard that
must be significant and substantialo Uo So Steel
Mining Company, Inc., 6 FMSHRC 1866, 1868 (August
1984); U. So Steel Mining Company, Inc., 6 FMSHRC 1573,
1574-75 (July 1984) o
o

Citation No. 3482437
On January 14, 1991, while conducting a regular
AAA inspection of Donner Coal Company's Black Rose No. 1 Mine,
MSHA Inspector Melvin England observed that the transformer
enclosure located on the surf ace was not locked against

839

unauthorized entry and the gate was open.
Inspector England
issued section l04(a) Citation No. 3482437 for a violation of
30 C.F.R. § 77.509(c).
Inspector England testified that he had been informed by the
Mine Superintendent, Mr. Lyons, that the gate had been left open
because an electrician had been working in the enclosure and
forgot to close and lock the gate.
The inspector's testimony is quite credible and I find the
violation of the cited standard to be proven. The real issue is
whether it amounts to an S&S violation in these circumstances.
I find that it does not because even though the failure to
close and lock the gate to the transformer enclosure created the
distinct potential hazard of an unauthorized person possibly
entering the enclosure and being electrocuted, it was unlikely
that anyone would actually do so. Plus the fact that the
operator kept a watchman on the premises 24 hours a day, even
when they were not running CQ?l and the relative remoteness of
the s
render any unauthorized entry into the enclosure
unlikely in my opinion.
Therefore, based on the criteria contained in section llO(i)
of the Act, I conclude that an appropriate penalty for the nonS&S violation is $50.
Citation No. 3482721
On January 16, 1991, while conducting a regular
AAA inspection of respondent's Black Rose No. 1 Mine, Inspector
England observed that the off-standard Joy 21 shuttle car
the 001-0 Section was not provided with a device
that would permit the equipment to be deenergized quickly in the
event of an emergency. More speci
ly, the "panic barQQ was
led
its place on the shuttle car.
Inspector England
Citation No. 3482721 for a violation of 30 C.F.R.
§ 75.523.
shuttle car makes 40 to 50 trips each shift from the
point to the continuous mining machine at the face. When
, the panic bar is designed to deenergize the shuttle
car immediately in the event of an emergency. The operator of
the
car may need to quickly deenergize the shuttle car if
the tram becomes stuck, thereby making it impossible for the
shuttle car to be stopped without being deenergized. This
the
function of the "panic bar 11 which is part of the standard
equipment of the shuttle car when it is purchased from the
manufacturer.

840

The hazard presented by this violation was the danger that
the shuttle car, unable to be stopped by being deenergized by the
operator, would run into or over another individual working in
the area.
If this occurred, it would be reasonably likely to
result in a fatality because the shuttle car is so large,
approximately 18 to 20 feet in length, and 8 feet wide. Furthermore, the shuttle car was being operated in an area with lots of
activity, with miners and equipment moving around on a frequent
basis.
Inspector England testified that he has personally observed
shuttle cars with the tram stuck on them, and unable to be
stopped without being deenergized. Although Mr. Lyons testified
that there were other methods of stopping the shuttle car besides
activating the "panic bar 11 , he also acknowledged that "there's no
excuse for the panic bar being off the machine" and admitted that
when he operates the shuttle car, he does so with the "panic bar"
in place.
(Tr. 102). Furthermore, as Inspector England opined,
the "panic bar 11 is necessary to allow the shuttle car to be
instantly deenergized in the event that the other methods of
stopping the shuttle car fail;-or could not be activated in a
timely fashion.
I therefore find that the failure to have a "panic bar" on
this shuttle car created the distinct possibility of a miner
being run into or over by the shuttle car which could not be
immediately stopped because it could not be deenergized rapidly
enough. Accordingly, I find that it was reasonably likely that a
fatal injury could have occurred as a result of the "panic bar"
not being installed in place on this shuttle car. The violation
was therefore "significant and substantial" and serious.
Based on the criteria contained in section llO(i) of the
Act, I conclude that an appropriate penalty for the violation is
$112, as originally proposed by the Secretaryo
~itation

No. 3482726

On January 22, 1991, while conducting a regular
1 Mine, Inspector
England observed that a canopy was not provided for the Joy Miner
operating in the 001-0 Section.
Inspector England determined
that the canopy had been removed to be repaired and had not been
reinstalled on the Joy Miner. He also testified that the miner
was in operation at the time he observed it. He then issued the
subject citation for a violation of 30 C.F.R. § 75.1710-l(a).

A.AA inspection of respondentus Black Rose No"

The hazard presented by this violation was of a roof fall on
the miner operator.
Should a roof fall have occurred on the
miner operator when the canopy was not there to protect him, the
operator could very likely have been fatally injured.
In
addition, as Inspector England testified, the roof conditions in

841

this mine were such that a roof fall was likely. There have been
previous instances of roof falls in this mine, and numerous
citations had been issued for violative roof conditions prior to
the date of the instant violation. The previous violations were
for additional roof support needed, roof fallen out from around
roof bolts, and loose and unconsolidated roof.
The failure to have a canopy in place on the miner created
the distinct safety hazard of an individual being injured or
killed by a roof fall occurring while he was operating the miner.
In light of the previous citations issued to Donner for unsafe
roof conditions, and considering the normal course of continued
mining operations, it was reasonably likely that an individual
would be fatally or at least seriously injured as a result of a
roof
1 occurring while operating this miner unprotected by a
canopy. Accordingly, I find the violation was "significant and
substantial."
Based on the criteria contained in section llO(i) of the
Act, I conclude that an appropriate penalty for this violation is
$112, as proposed by the Secretary.
Citation No. 3482740
On January 25, 1991, while conducting a regular
AAA inspection of this mine, Inspector England observed that the
fire sensor system provided for the main line belt and the
section belt inside the mine was not being maintained in an
operative condition. Inspector England also observed that when
tested, the automatic fire sensor system would not give an
automatic warning if a fire occurred on or near the belt. The
system can be tested to determine if it is operational, and
England tested the system from the dumping point at the
belt and again in the mine officev and the system was not
Replacement equipment was necessary to make the
operationalo The system was not operational on either
belt, for a distance of approximately 1000 feet on the main line
belt and a distance of 300 feet on the section belt.
The

presented by this violation was that in the event
, the miners in the area would receive no alarm from the
f
sensor system. Furthermore, I find that it was reasonably
likely that a fire could occur because of combustible materials
accumulated
the area.
Inspector England testified that he had
written a citation to the respondent for loose coal and
float coal dust on the belt and connecting crosscuts. He also
testi
that these combustible materials could ignite from
several different ignition sources, including hot belt rollers or
an explosion. Superintendent Lyons conceded that there was float
coal dust in the area and that float coal dust is very
combustible. The failure to maintain the fire sensor system in
an operative condition created the discrete safety hazard of the

of a

842

miners being overcome by smoke or fire because they would not
receive sufficient advance warning of a fire in the area.
I
therefore find that the hazard created by this violation was
reasonably likely to result in a serious injury or fatality if
the violation had remained unabated during the continued normal
course of mining operations. Accordingly, I find the violation
to be "significant and substantial."
Based on the criteria contained in section llO(i) of the
Act, I conclude and find that an appropriate penalty for this
violation is $136, as proposed.
Citation No. 3482741
On January 25, 1991, while conducting a regular

AAA inspection of the captioned mine, Inspector England observed
that a mechanical equipment guard was not provided for the right
side of the No. 2 belt conveyor head. The belt head was
approximately 3 feet off the mine floor and the absence of a
guard made it possible for an individual to become caught between
the roller and the belt. The belt was moving at the time
Inspector England observed these conditions.
The hazard presented by this violation was that an
individual could become caught between the roller and the belt.
Inspector England explained that this could happen by someone
attempting to clean spillage up around the belt or reaching in to
dislodge a piece of coal which had become stuck on the belt. At
least one individual on each shift has the responsibility of
insuring that the belt remains clean. Because an individual
would be working in close proximity to this belt on each shift,
it was reasonably likely that someone would get caught in the
exposed area as a result of the absence of the guard and that
such an occurrence would result in at least a permanently
disabling injuryo
I accept as credible the inspector's opinion that in the
continued course of normal mining operations with the guard
missing, it was reasonably likely that a miner would be seriously
ured by being caught between the unguarded pulley and the
belt. Accordingly, I find the violation at bar to be
nsignificant and substantial"n
Based on the criteria contained in section llO(i) of the
Act, I conclude and find that an appropriate penalty for this
violation is $91"
Citation No" 3482743
On January 25, 1991, while conducting a regular

AAA inspection of Donner Coal Company's Black Rose No. 1 Mine,
MSHA Inspector England observed that the canopy provided for the

843

off-standard shuttle car operating in the 00-10 Section was not
substantially constructed in that one of the legs of the canopy
was broken.
The hazard presented by this violation was that the canopy
would not adequately protect the person operating the shuttle car
in the event of a roof fall. Although the canopy with three good
legs would provide some protection 1 it would not be sufficient
because the roof in the section in which this shuttle car was
operating was massive sandstone. Furthermore 1 in the opinion of
Inspector England, because of the roof condition in this mine,
this violation was reasonably likely to result in a permanently
disabling injury to the operator and I concur. I find the
violation to be ''significant and substantial," and serious.
Based on the criteria contained in section llO(i) of the
Act, I conclude and find that an appropriate penalty for this
violation is $91, as originally proposed.
Citation No. 3482744
On January 25, 1991, while conducting a regular
AAA inspection of respondent's mine, Inspector England observed
two parallel roof cracks extending for approximately 25 feet at
the dumping point of the section belt conveyor. These cracks
were approximately 3 feet apart, and were not supplemented with
any supporting devices such as posts, cribs, or crossbars as
required by the roof control plan. As a result of the conditions
he observed, Inspector England issued Citation No. 3482744 for a
violation of 30 C.F.R. § 75.220(a) (1).
The hazard presented by this violation was the danger that a
arge
of roof would fall in at once. Inspector England
opined that it would be likely for a piece as large as 25 feet
and 3 feet
to fallo He further concluded that it would
be reasonably likely for such a roof fall to occur because the
roof
massive sandstone in this area. And such a roof fall was
reasonably likely to result in a fatality because of the size of
the p
that could
and because the cracks were in an area
which there was a great deal of activity. People are
travelling in this areao The mine telephone
positioned
nearby and the shuttle cars make frequent trips through this
immediate area.
Therefore, I find that because these roof cracks were in a
very active area of the mine, in the continued normal course of
mining operations, it was reasonably likely that an individual
would be fatally injured as a result of a roof fall occurring at
the point of the roof cracks. Accordingly, the violation was
11
significant and substantial," and serious.

844

Based on the criteria contained in section llO(i) of the
Act, I conclude that an appropriate civil penalty for this
violation is $112.
Respondent's principal defense to all these charges is to
the effect that it would be highly unlikely that any accident
would occur as the result of these types of violations. Their
"proof" of that position is the fact that no fatal accidents have
actually happened and neither has any type of injury occurred as
a result of these particular violations or any other violations
written up at the Black Rose No. 1 Mine. That may all very well
be true, but is not the test for an S&S violation. The law is
otherwise.
ORDER
1.
Citation Nos. 3482742 and 3482437 are modified to delete
the characterization "significant and substantial" and, as so
modified, ARE AFFIRMED.
2.

Citation No. 3482745'Ts VACATED.

3.
Citation Nos. 3482721, 3482726, 3482744, 3482741,
3482743, and 3482740 ARE AFFIRMED.

4. The Donner Coal Company, Inc., shall within 30 days of
the date of this decision, pay the sum of $793 as a civil penalty
for the violations found herein.
5. Upon payment of the civil penalty, these proceedings ARE
DISMISSED.

M/~'l t{)\MAA/,
I:

Mc;iurer
tfative Law Judge
Distribution~

Patrick L. DePace, Esq., Office of the Solicitor, U. S.
Department of Labor, 4015 Wilson Boulevard, Room 516, Arlington,
VA 22203 (Certified Mail)
James V. Brown, Esq., Donner Coal Company, Inc., 5623 MacCorkle
Avenue, SE, Charleston, WV 25304 (Certified Mail)
dcp

845

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 131992
DISCRIMINATION PROCEEDING

HOMER D. BENNETT,
Complainant
v.

Docket No. LAKE 92-141-DM
MSHA Case No. NC MD 92-02

AYERS LIMESTONE QUARRY,
Respondent

Ayers Limestone Quarry

ORDER OF DISMISSAL
Appearances~

Before:

Neeta A. Bass, Esq., Suite 510, St. Clair
Building, Steubenville, Ohio 43952
Keith A. Sonuner, Esq, P.O. Box 279,
Martins Ferry, Ohio 43935

Judge Melick

At the hearing, complainant, in essence, requested
approval to withdraw his Com····plaint in the capti'~· ned case
on the basis of a mutually agreeap}e settlement
Under
the circumstances, permissio~ to/wfthdraw was g anted.
29 C.F.R. § 2700.11. This cTse /is: hereby dismi sed.
/f

I ' ,,

.· I ;
I ,

I

i

I

Ii ;'.
I' /

I
i'

v

"
i
!

'\

\

f: h
i \ ! I'; ';
.. J
i \

;

Gar1Y Melick ·
Administrative ~aw Judge
703\-756-6261 .

\

tribution:

Neeta Bass, Esq., Suite 510 7 St. C
43952 (Certified Mail)

Keith A. Sonuner, Esq., P.O. Box
(Certified Mail)
/lh

846

Building, Steubenvi

9, Martins Ferry, OH

43935

OH

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 131992
CONTEST PROCEEDINGS

JIM WALTER RESOURCES
INCORPORATED,
Contestant

Docket No. SE 91-750-R
Safeguard No. 2805189; 8/8/91

v.

Docket No. SE 91-751-R
Citation No. 2805196~ 8/12/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

No. 4 Mine
Mine ID 01-01247
DECISIONS

Appearances:

R. Stanley Morrow, Esq., Harold D. Rice, Esq., Jim
Walter Resources, Inc., Brookwood, Alabama, for
the Contestant;
George D. Palmer, Associate Regional Solicitor,
U.S. Department of Labor, Office of the Solicitor,
Birmingham, Alabama, for the Respondent

Before:

Judge Koutras
Statement of the Proceedings

These proceedings concern Notices of Contests filed by the
contestant (JWR) against the respondent (MSHA) pursuant to
section 105(d) of the Federal Mine Safety and Health Act of 1977,
challenging safeguard notice No. 2805189, issued on August 8,
1991 1 pursuant to 30 CoFoRo § 7501403-l(b)o JWR also challenges
a section 104(a) 0 ~s&s 10 citation Nao 2805196p issued on August 12u
1991, charging JWR with an alleged violation of 30 C.F.Ro
§ 7501403-l(b)v for allegedly failing to comply with the
requirements of the August Bu 1991, safeguard noticeo A hearing
was held in Birmingham 1 Alabama, and the parties waived the
filing of posthearing briefs. However 1 I have considered their
arguments made on the record during the course of the hearing in
my adjudication of these matters.
Issues
The issues presented in these proceedings are as follows:
(1)

Whether the initial safeguard notice was properly
issued based on a specific mine hazard involving

847

the transportation of men and materials at
JWR's No. 4 Mine.
(2)

Whether the contested citation which followed the
issuance of the safeguard notice was properly issued
for a violation of the safeguard notice and 30 C.F.R.
§ 75.1403-3(b).

(3)

Whether the alleged violation was "significant and
substantial". Additional issues raised by the parties
are identified and disposed of in the course of these
decisions.
Applicable Statutory and Regulatory Provisions

lo The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 U.S.C. § 801, et seq.
2o

30 C.F.R.

3o

Commission Rules,

§

75.1403; 75.1403-1, 75.1403-3(b).
29'·c~F.R~

§

2700.1 et seq.

Stipulations
The parties stipulated to jurisdiction, and that the
contestant (JWR) is a large mine operator. They also agreed that
the payment of the proposed civil penalty assessment, which has
not formally been processed, will not adversely affect the
respondent's ability to continue in business (Tr. 5).
Docket No. SE 91-750-R
Safeguard Notice Noo 2805189r was issued on August 8r 1991r
by MSHA Inspector Claude A. Lutzr pursuant to 30 CoF.R.
§

75.1403(b).

The notice states as

follows~

The man-cage being operated with 65 personnel into the
2r000 foot shaftr and out, with no means of prevent
(sic) the employees from be (sic) pushed off the east
and west side man cage1 except a single chain extended
across the east and west side of man cage. The man
cage is approximately 10 x 14 feet used to transport 65
employees each man trip three shifts a dayo This
safeguard is to prevent employees from being pushed or
thrown against the shaft walls. The east and west side
of the 14 x 10 man cage shall be (sic) provide a gate
or some other means that will provided (sic) the same
safety for the employees.
1. The other means shall provided (sic) protection for the
employees so that they cannot be throw (sic) against the
shaft walls, if man cage should come to a sudden stop in the
shaft.

848

2. Gate, safety chains that will provided (sic) employees
from being throw (sic) out or against the shaft walls.
3. Bars may also be used if they provide the same
protection. Any of the above means can be used, the height
of the above means should be approximately 5 feet high, and
so designed so employees cannot be throw (sic) through or
under the protection (sic) through or under the protection
(sic) chains, bars, or gate.
Docket No. SE 91-751-R
On August 12, 1991, Inspector Lutz issued section 104(a)
"S&S" Citation No. 2805196, citing JWR with a violation of
30 C.F.R. § 75.1403-J(b), and he made reference to the previously
issued safeguard notice of August 8, 1991, to support the
citation. The cited condition or practice is described as
follows:
Added safety chains was not provided on the west and
east side of the man cage"to protect employees from
being thrown out of the cage when the hoist cause {sic)
man cage to come to a sudden stop in the shaft. The
man cage has only one safety chain across the east and
west side of cage when transporting 65 employees in and
out of the 2000 foot shaft. The safety chain across
the east and west end of the man cage only extended,
west side 32 1/2 inches above the cage floor, and
33 1/2 inches on the east side of man cage. The one
(1) chain is not adequate protection.
Inspector Lutz made a finding that the alleged violation was
uusignificant and substantial" and he fixed the abatement time as
8~00 a.omo, August 16, 199L
Subsequently 1 on August 16, 1991, he
extended the abatement time to 8~00 a.m., August 19, 1991, and
the justification for this extension states as follows~
The operator added a safety chain approximately 5 feet
on the east and west side of the man cage. However,
there was not a safety chain between the safety (sic)
33 1/2 inches above man cage flooro The safety chain
should be added to make sure that employees legs cannot
place legs in a danger area outside of the man cage
when the 65 employees are being transported into and
out of the 2000 feet shaft. The operator requested
more time to consider other means, or to complie (sic)
with the criteria of the safeguard.

849

Inspector Lutz terminated the citation on August 19, 1991,
and the termination notice states as follows:
Added safety chains were provided for the East and West
side of the service hoist man cage that transports
approximately 300 employees into and out of the 2,000
ft. service shaft (5) days a week when the mine is
operating.
MSHA's Testimony and Evidence
James Blankenship, testified that he has worked at the No. 4
Mine since 1980 and that he is an alternate member of the safety
committee and serves as vice-president of his union. He has
ridden the cited man cage hundreds of times, and he stated that
it operates with four large ropes and guide rails similar to a
"track" and can accommodate 65 people. The cage has a mesh
floor, and mats are placed down during the winter to keep out the
cold air. He confirmed that he has ridden the cage when it has
stopped suddenly both up and down, and he stated that "It'll put
you on your knees if your not·careful . • you're dropping at
900 feet a minute, and • . . . as far as the safety device that
takes it out, it stops instantly. And I've seen people on the
ground on the floor." (Tr. 10). He confirmed that "grab chains"
are provided, but that "people will grab you by the shoulder to
keep from falling" (Tr. 10) .
On cross-examination, Mr. Blankenship confirmed that there
are two or three "grab chains" hanging against the cage wall, but
not enough for everyone to use when there are 65 people on the
cage. He has never been injured while riding the cage (Tr. 11).
However, he believed that someone was injured getting off the
cage, but he knew of no one else being injured while riding· the
cage (Tro 11-12)0 JWR 0 s counsel introduced an accident report
which reflects that someone was injured on January 27, 1992,
while exiting the man cage and becoming entangled in some excess
chain guards (Exhibits CX-1, Tr. 13).
In response to further questions, Mr. Blankenship confirmed
that 65 people typically ride the man cage. He stated that he
was present when Inspector Lutz returned to abate the citation.
At that time, there were two chains installed on the cage, but
Mr" Lutz did not believe they were sufficient "to keep people
from going over, through, or under the chains", and he extended
the citation. Maintenance Superintendent Frankie Lee was
concerned that with the addition of a third chain, if it came
loose and fell down the shaft it could damage the cage. Mr. Lutz
informed him that it was management's responsibility to keep the
chains secured (Tr. 16).
Billy Joe Martin, confirmed that he was the individual who
was injured on January 27, 1992, while exiting the man cage at

850

the end of his shift. He explained that the chains were unhooked
and thrown down on the floor, and while everyone was exiting at
the same time, his foot became entangled in the chains and he
started to fall.
He caught himself with one foot, but the chain
caught his other foot and he was injured. He confirmed that he
missed two weeks of work as a result of this injury (Tr. 17-19).
MSHA Inspector Claude Lutz testified that he issued the
contested safeguard notice and citation and he identified exhibit
R-1 as two photographs of the chain and man cage. He confirmed
that one chain was installed at the front and rear of the cage at
the time he issued his initial safeguard notice, and that after
abatement of the citation three chains were installed at each end
(Tr. 20). He stated that the cage travels at 13.3 feet per
second, or 900 feet per minute, and that the shaft is 2,000 feet
deep. The cage was installed in 1977 or early 1978, and a single
chain was installed on each man cage at all of JWR's mines at
that time (Tr. 22-23).
Mr. Lutz stated that a complaint was received from the No. 4
Mine on July 31, 1991, because-the cage was "kicking off", and he
investigated the matter. He stated that in the event the cage
tripped off while travelling at 900 feet per second one may not
be able to react and hit the stop button and it was impossible to
say that serious injuries would not occur. He described the
resulting hazards as follows at (Tr. 23-25):
The hazards would be if a man got tripped or thrown or
if several men did in the shaft wall, traveling at
those speeds and even if it stopped, whenever it
stopped it threw him into -- such a sudden stop and if
it threw him in there, and his arms or leg or head
became entangled when the cage does this 1 it bounces
upwardff
could tear off an arm or a leg, even kill

himo

*

*

*

*

*

We 0 re talking, if this occurred, if those men came out,
we're
torn-off arms and legs,
torn up
or perhaps even a head because there is some
distance between there" Now I taken measurements.
There was seven to thirteen inches difference between
the wall and the flange on that cage floor.
Mr. Lutz confirmed that he based his "significant and
substantial'n finding on v1 the amount of injury if the accident
occurred, the amount of injury that it could do to him. And of
course, I expected it to occur by this hoist continuously
tripping off. We didn't know whether it was completely fixed or
not 11 (Tr. 2 6) .

851

Mr. Lutz stated that at the time he issued the safeguard on
August 8, 1991, requiring a chain, he spoke with the mine manager
and discussed the alternative use of nylon gates or other means
of protecting the men in the event the cage tripped out.
Management refused to do anything unless he put it in writing,
and the safeguard notice followed (Tr. 28). He explained that he
spoke with his supervisor and that "I didn't have any other
choice but to issue a safeguard to get it done before we did have
an accident occur" (Tr. 30).
Mr. Lutz stated that it was possible for an accident to
happen even if the emergency stop did not trip. A rail could
loosen and anything can occur at the speed the cage travels, and
even though the cage is inspected daily, anything can occur
because of its daily use (Tr. 30). He also confirmed that in the
event of a shift in the weight of the people on the cage, one
chain would only provide a workload support of 1,250 pounds,
while three chains would provide additional support and would
equalize the weight and spread out the impact (Tr. 30-31). He
confirmed that he is not aware of any man cage injuries at the
No. 4 Mine caused by the hoist "kicking out" while it was in
operation (Tr. 33).
Mr. Lutz confirmed that the specific condition at the No. 4
Mine which prompted the issuance of the safeguard was the
reported ntripping out" of the man cage and the men riding the
cage while this was occurring (Tr. 39). He believed that someone
could stick their foot out of the cage or be pushed out into the
shaft wall without any problem with just a single protective
chain (Tr. 40-21). He confirmed that the cage was repaired and
that it was put back into service, and by the next day, it
started "kicking out" again, but he was not sure whether this was
before or after he issued the safeguard. He insisted that the
safeguard was issued Hbecause there was a hazard there" (Tro 43)o
He confirmed that the safety committee had requested a
section 103(g) inspection because of the tripping problem on the
same cage and that he issued an imminent danger order and a
ui (d) Order 11 1 which was subsequently modified to a section 104 (a)
citation (Tr. 44-45)
o

JWR~s

Testimony and Evidence

Frankie Lee, maintenance superintendent, testified that he
is responsible for the hoist in question and he confirmed that it
was installed with a single chain and that it was inspected and
approved by MSHAo
He stated that the hoist began tripping in
Junev 1991, and that the safety devices are redundant safety
features that are intended to trip when there is a problem. The
hoist could trip for different reasons, and the one in question
did have a problem that was causing it to trip out, and it would
have to be shut down for repairs. Engineers were called in an

852

attempt to find the problem, and the union filed a safety
grievance.
The grievance could not be resolved, and a
section 103(g) complaint was filed in June 1 1991, because of the
continued tripping. Repairs were made in mid-July, and the
safeguard was issued after that time (Tr. 62).
Mr. Lee was of the opinion that the use of a single safety
chain does not present a safety hazard, but that the use of more
than one chain presents a problem with people walking over them
and keeping them out of the way, and the combined weight of the
chains may present a problem to a small person attempting to lift
and hook them up. The single chain has been used since the
operation began without any problem (Tr. 62).
On cross-examination, Mr. Lee stated that he could not
recall any specific MSHA approval of the hoist with one chain,
but he confirmed that it had previously been inspected and
travelled by MSHA inspectors, including Mr. Lutz, for years and
it was never cited (Tr. 63-64). He agreed that the cage will
bounce if it stops immediately, and he indicated that the
distance from the edge of the'cageto the cement shaft wall is
three to four inches once the cage is out of the collar level.
He confirmed that the problem which caused the tripping in June,
1991, has not re-occurred, but that "nuisance tripping" has
occurred since that time when a gate is not properly closed or is
accidentally opened or there is a derail or loss of air pressure
(Tr. 64-65). He stated that if the cage does not trip there is a
problem, and that it could trip "a couple of times in a twentyfour hour period" (Tr. 65).
In response to further questions, Mr. Lee stated that the
cage does not presently trip out any more than it did in the past
and that it has been upgraded frequently over the past nine years
and it will be upgraded further (Tro 67)o He confirmed that
since the injury occurredu a mesh gate has replaced the three
chains and it is attached permanently to one side of the cage and
unclipped on the other side to allow the men to exit and to
unload material (Tr. 69).
Mro Lee disagreed with Inspector Lutz 1 s belief that the cage
posed a hazard, and he stated that there was never a problem with
people being thrown against the wall when the cage had one chain
and there were no injuries. He confirmed that the cage bounces
up and down for a distance of six inches to one-foot when it
stops, but that there is no slowdown when it trips and the brake
is activated by air pressure when the safety circuit causes it to
trip and stop immediately (Tr. 70). He confirmed that he has
ridden the cage when it has tripped, and he agreed that "it will
make you buckle your knees" and that "any sudden stop is going to
cause you a little bit of an alarm. It would alarm anybody
before it would stop" (Tr. 71).

853

Mr. Lee stated that JWR objected to adding two more chains
and tying them together because it believed that it was abiding
by the law, which requires "chains, bars or gates". He confirmed
that costs were not a problem, but that three chains tied
together presented an additional maintenance problem and a
tripping hazard which could result in back injuries to someone
picking up the chains. He stated that "it had been satisfactory
for so long with no injuries due to picking it up, no tripping
hazard which could result in ever been written and I didn't see
anything wrong with it and that was my feeling" (Tr. 72-73). He
confirmed that the three chains are "quarter inch chains", and he
believed that the total weight of the chains exceeds 15 pounds
(Tr. 7 3 -7 4) •
Mr. Lee confirmed that he has received no safety complaints
from the safety committee since the three chains were installed
other than the one tripping injury. As a result of that
incident, a mesh gate was installed to replace the three chains.
However, Mr. Lutz issued a citation for a tripping hazard when he
observed men walking over the mesh while leaving the cage, and
the citation reflects that 11 tlie men were not proceeding in an
orderly manner" while exiting the cage (Tr. 77, Exhibit CX-2).
Another inspector issued a citation for failure to provide a
clear travelway when he observed that the mesh gate was dropped
on the cage floor (Tr. 79, Exhibit CX-3).
Mr. Blankenship was recalled by MSHA, and he stated that it
was his opinion that the combined weight of the three chains tied
together was approximately 20 pounds, and that there was no one
on the man cage who could not have picked them up (Tr. 93).
DISCUSSION

The evidence in these proceedings establishes that the cited
cage was installed and placed in operation sometime in 1977
or early 1978; and that a single chain was installed across both
ends of the cage at that time. The chain was intended to provide
protection for persons riding the cage when it was hoisted or
lowered into and out of the mine shaft. The cage was subsequently operated with no reported incidents or injuries as a
result of the use of the single chain, and there is no evidence
that MSHA had ever considered the single chain to be inadequate
Mro Lutz issued the safeguard notice on August 8, 1991. No
citations had previously been issued because of the use of the
single chain until Mro Lutz issued the contested citation on
August 12 1 1991v because of JWR's noncompliance with the
safeguardo

~an

In June 1991, problems developed with the cage and it
"tripped out" periodically, causing it to be shut down for
repairs. Engineers were called in to find the problem and the
union filed a safety grievance which could not be resolved. A

854

section 103(g) complaint was filed because of the continued
tripping, and Inspector Lutz investigated the matter and issued
an imminent danger order. Repairs were made, but the cage began
"tripping out" again and the men continued to ride it while it
was in this condition. As a result, Inspector Lutz issued a
section 104(d) (2) order, which was modified to a section 104(a)
citation, and the safeguard notice followed.
The August 8, 1991, safeguard notice states that the only
means of preventing employees from being pushed off the man cage
was a single chain extending across each end of the cage. The
citation of August 12, 1991, states that the cage still had
single chains across each end, that the single chains provided
inadequate protection, and that additional chains had not been
provided. The inspector fixed the abatement time of August 16,
1991, and when he returned that day he found that a second chain
had been installed. However, he determined that two chains still
provided inadequate protection, and that a third chain was
necessary. He extended the abatement time to Feberuary 19, 1991.
The citation was terminated on .. that day after a third chain was
installed and tied together with the other two chains as shown in
photographic exhibit R-1.
The 3-chain system was subsequently replaced by JWR by the
installation of a mesh gate which is permanently attached to one
side of the cage and unclipped on the other side to allow the
gate to drop down so the men can exit the cage. MSHA has
apparently found this to be an acceptable protective device in
compliance with the safeguard notice (Tr. 76). However, JWR was
served with additional citations for hazards which subsequently
developed after the mesh gate was installed. In one instance,
Inspector Lutz issued a citation when he observed that the mesh
gate had been dropped on the floor as the men were exiting the
cage at the end of a shift and they were walking over the gateo
He found that the men were not proceeding 11 in an orderly manner 11
and he concluded that a trippping hazard existed as they exited
the cage and walked over the gate. In a second instance, another
inspector issued a citation after observing that the mesh gate
had dropped to the floor and six miners had walked over it while
exiting the cage. He issued the citation because of his belief
that "1 a clear travelway for exiting the service cage was not
provided." (Tro 77-80).
JWR 1 s Arguments.
JWR asserted that the safeguard notice issued by Inspector
Lutz was not based on any specific hazardous condition at the
No. 4 Mine, and that the inspector believed that the requirement
for chains, bars, or chains should have equally applied to all of
JWR's mines {Tr. 96-97). JWR further asserted that the safeguard
notice on its face, does not specify the exact conduct required
for compliance, and merely refers to "chains." JWR suggested

855

that since there was one chain installed at one end of the cage,
and another chain installed at the other end, "chains" were in
fact in place and that this amounted to compliance with the
safeguard. JWR also expressed concern that "the next inspector
might come back and say, no, three chains tied together is not
good enough, we want four chains with two tied together"
(Tr. 99) •
JWR further asserted that its principal and basic complaint
in this case is that a single chain was installed at both ends of
the cage in question for 15 years with no resulting problems or
injuries, even with the single chain being dropped to the floor
with men walking over it. However, since the safeguard was
issued requiring the installation of additional chains, and with
the installation of the mesh gate, one miner has been injured,
and JWR has received two additional citations, all because of the
safeguard and the inspector's insistence that additional
protective chains be installed (Tr. 85-88; 99). JWR also
suggested that the combined weight of more than one chain exposed
an individual who had to lift them to possible back injuries.
MSHA's Arguments.
MSHA argued that the phrase "chains" means chains "that are
safe to accomplish the safety of the people on the man cage" and
that a chain hung 6 feet high would not be adequate to meet the
safeguard or the criteria (Tr. 37). MSHA assserted that there
was a hazard requiring a safeguard, and that JWR's managment
understood what Inspector Lutz was requiring, but simply
disagreed with his conclusion that the use of only one chain
presented a hazard (Tr. 49, 51).
MSHAvs position is that the inspector established that there
was a specific condition at the Noa 4 Mine that required a
safeguardv that he correctly issued the safeguard, and that it
was based solely on the hazard that he perceived would have
occurred had the safeguard not been enforced (Tr. 94). With
regard to JWR's contention that compliance with the safeguard has
resulted in an injury and additional citations for tripping and
stumbling hazards MSHA us counsel stated that u1management can
abate any hazard in a sloppy wayn and that the hanging up of the
chain or insuring that the mesh gate is against the wall of the
cage before people leave it is not onerous (Tr. 85-86)0
Q

FINDINGS AND CONCLUSIONS

Section 314(b) of the Act provides as follows:
Other safeguards, adequate, in the judgment of an authorized
representative of the Secretary, to minimize hazards with
respect to transportation of men and materials shall be
provided.

856

30 C.F.R. § 75.1403 repeats section 314(b) of the Act and
provides as follows:
"Other safeguards adequate, in the judgment
of an authorized representative of the Secretary, to minimize
hazards with respect to transportation of men and materials shall
be provided."
Section 75.1403-1 provides:
(a) Sections 75.1403-2 through 75.1403-11 set out
the criteria by which an authorized representative of
the Secretary will be guided in requiring other
safeguards on a mine-by-mine basis under section
75.1403. Other safeguards may be required.
(b) The authorized representative of the
Secretary shall in writing advise the operator of a
specific safeguard which is required pursuant to
section 75.1403 and shall fix a time in which the
operator shall provide and thereafter maintain such
safeguard. If the safeguard is not provided within the
time fixed and if it is not maintained thereafter, a
notice shall be issued to the operator pursuant to
section 104 of the Act.
(c) Nothing in the sections in the section 75.1403
series in this Subpart O precludes the issuance of a
withdrawal order because of imminent danger.
Section 75.1403-3 provides the criteria for cage construction,
and subsection (b) of that section states as follow:
(b)
Cages used for hoisting persons should be
constructed with the sides enclosed to a height of at
least six feet and should have gates, safety chains, or
bars across the ends of the cage when persons are being
hoisted or loweredo
In Southern Ohio Coal Company, (SOCCO), 7 FMSHRC 509 (April
1985) 1 the Commission noted that the safeguard provisions of the
Act confer upon the Secretary uuunique authority" to promulgate the
equivalent of a mandatory safety standard without resort to the
otherwise formal rulemaking requirements of the Act. The
Commission held that safeguards, unlike ordinary standards, must be
strictly construed, and a safeguard notice "must identify with
specificity the nature of the hazard at which it is directed and
the conduct required of the operator to remedy such hazard." In
shortu the operator must have clear notice of the conduct required
of him.

857

In Jim Walter Resources. Inc., 7 FMSHRC 493,496 (April
1985)u the Commission took particular note of the broad language

found in section 314(b) of the Act, and it concluded that this
section "manifests a legislative purpose to guard against all
hazards attendant upon haulage and transportation in coal
mining. 11
In Southern Ohio Coal Company, 14 FMSHRC 1 (January 1992),
the Commission reaffirmed its socco and Jim Walter Resources,
Inc., holdings and stressed that a safeguard must identify with
specificity the hazard at which it is directed and the remedial
conduct required of the operator. The Commission rejected the
operator's contention that a safeguard is invalid if it addresses
conditions that exist in a significant number of mines, and it
stated in relevant part in this regard as follows at
14 FMSHRC 12:
• • • a safeguard may properly be issued for a commonly
encountered hazard, so long as such safeguard addresses
a specific transportation__hazard actually determined by
an inspector to be present and in need of correction at
the mine in question • . the fact that the safeguard
was based on a common hazard encountered in a number of
other mines does not, by itself, invalidate the
safeguard.
In Beth Energy Mines. Inc., 14 FMSHRC 17 (January 1992), the
Commission reaffirmed its socco holding that a safeguard must be
interpreted narrowly in order to balance the Secretary's unique
authority to require a safeguard and the operator's right to fair
notice of the conduct required of it by the safeguard. The
Commission also held that the validity of a safeguard is not
affected by the fact that it is based on the published safeguard
, 14 FMSHRC at 22-25! and it stated as follows at
Y!: FMSHRC 25 ~
•
A criterion does not provide clear notice until
is embodied in a safeguard issued to the operator.
The focus of judicial inquiry is on whether the
safeguard is based on specific conditionsv whether it
affords the operator fair notice of what is required or
prohibited by the safeguard.
o

o

the fact that a notice to provide safeguard is
based upon a promulgated safeguard criterion is not, of
itself ff determinative of the validity of the safeguard.
As explained in socco, the validity of a safeguard
depends on whether it was based on the inspector's
evaluation of specific conditions at the mine in
question and a determination that those conditions
created a specific transportation hazard in need of the
remedy prescribed.
¢

o

•

858

Insofar as the validity of the safeguard itself is
concerned, the critical issue is whether or not the evidence
establishes that the safeguard was based on the judgment of the
inspector that a specific condition existed at the mine in
question, that the condition concerned an existing transportation
hazard, and that the hazardous condition was to be remedied by
the action prescribed in the safeguard. Assuming that I find
that the safeguard was validly issued, the next question
presented is whether or not the evidence establishes that the
respondent violated the safeguard, and if so, whether the
violation was of a significant and substantial nature as claimed
by the inspector.
Docket No. SE 91-750-R.

Safeguard Notice No. 2805189

It seems clear to me that an adequately written safeguard
notice is a mandatory safety requirement that is enforceable at
the mine where it is issued.
In this case, although the notice
issued by Inspector Lutz is not a model of clarity, I conclude
and find that it adequately informed JWR of the hazard, and put
it on notice as to what was required to achieve compliance. The
notice itself states in relevant part that it was issued "to
prevent employees from being pushed or thrown against the shaft
walls" and to provide protection for the miners riding the cage
if it "should come to a sudden stop in the shaft". Further, the
credible testimony of the inspector reflects that the notice was
issued to address the hazard presented in the event the man cage
came to an abrupt and unannounced stop when it "tripped out", and
the inspector confirmed that he discussed the safeguard with mine
management, including alternative methods of achieving compliance
It is undisputed that the cited man cage in question was
tripping out and causing problems, and the record reflects that
the union filed a safety grievancd over the matter. JWR 1 s
maintenance superintendent Lee confirmed that even after the
problem which caused the tripping was taken care of, 11 nuisance
tripping 11 has continued when the cage gate is improperly closed
or accidentally opened, or there is a derail or loss of air
pressure. Mro Lee further confirmed that due to the fact the
cage
designed to ntriprn when a problem developsr it could do
so "a couple of times" over a 24-hour period.
Alternate safety committeeman Blankenship, who has ridden
the cage hundreds of times, testified credibly that when the
safety device trips out, the cage stops instantly and suddenly,
and that 11 it 1 11 put you on your knees if your not careful""
Although he confirmed that "grab chains" are provided, he stated
there are not enough for use when the cage is full.
He also
stated that he has observed people on the cage floor when it
stopped and that "people will grab you by the shoulders to keep
from falling".

859

Superintendent Lee confirmed that when the cage safety
circuit trips, the cage stops automatically and immediately and
that it will bounce up and down for a distance of six-inches to
one-foot after it stops. He further confirmed that he has been
on the cage when it has tripped and that "it will make you buckle
your knees" and causes some alarm when it comes to a sudden stop.
Inspector Lutz believed that given the speed of the cage up
and down the shaft, any sudden stop could posssibly propel
someone against the shaft wall exposing them to serious arm or
leg injuries, or injuries to other bodily parts. Although
Mr. Lutz agreed that there have been no reported injuries of this
kind caused by the cage in question tripping out, he nonetheless
believed that the single protective chain which was installed at
each end of the cage was insufficient to restrain people when the
cage was filled to capacity, and that it would not prevent anyone
from sticking their arm or foot out beyond the cage or being
pushed into the shaft wall and contacting it while the cage was
moving.
JWR's suggestion that the"safeguard notice was improperly
issued because Inspector Lutz believed that protective chains,
bars, or gates should equally apply to all of JWR's mines is
rejected. There is no evidence that the contested safeguard
notice in question applied to mines other than the No. 4 Mine,
and even if it did, the Commission recently held that a safeguard
covering a specific mine is valid notwithstanding the fact that
similar safeguards may have been issued at other mines. Southern
Ohio Coal Company, 14 FMSHRC 1, 14 (January 1992).
I agree with the inspector's findings with respect to the
existence of a hazard to miners riding the man cage in question
when it "tripped out 11 and came to a sudden and unexpected stop.
Based on
of the evidence and testimony adduced in this case,
I conclude and find that the safeguard notice issued by Inspector
Lutz addressed a specific mine transportation hazard with respect
to the cited man cage in question, and that the safeguard was a
reasonable and proper way of achieving compliance and correcting
the condition which created the hazard. Under the circumstances,
the safeguard notice IS AFFIRMED.
Docket No. SE 91-751-R. Citation No. 2805196
The inspector issued the citation after finding that JWR had
failed to add any additional chains or other alternative
protective devices to protect the miners riding the man cage. He
cited a violation of safeguard standard section 75.1403(b), which
requires safety chains or bars across the ends of the cage when
persons are being hoisted or lowered, and he also included a
reference to the prior safeguard notice on the face of the
citation which he issued.

860

JWR's assertion that it complied with the requirements of
section 75.1403(b), in that the two single chains which were
installed at each end of the cage, when considered together,
constituted "chains" within the meaning of that section, and
constituted compliance with the safeguard is rejected. The
record reflects that when the inspector issued the initial
safeguard notice he believed that a single chain at each end of
the cage constituted inadequate protection for the miners riding
the cage. For this reason, he issued the safeguard notice
enumerating the use of protective chains, bars, or a gate to
protect the miners from being thrown out of the cage or against
the shaft walls in the event the cage came to a sudden stop. It
seems clear to me that the inspector required JWR to install more
than one chain at either end of the cage, and Mr. Lutz' credible
testimony, which is corroborated by Mr. Blankenship, as well as
the citation extension which he issued, establishes that Mr. Lutz
informed mine management as to what was required to achieve
compliance and abate the citation.
JWR's assertion that the cage with single chains had not
previously been cited by MSHA'is rejected as a defense to the
citation. See: King Knob Coal Company, Inc., 3 FMSHRC 1417,
1422 (June 1980}; Midwest Minerals Coal Company, Inc., 3 FMSHRC
1417 (January 1981); Missouri Gravel Co., 3 FMSHRC 1465 (June
1981); Servtex Materials Company v. 5 FMSHRC 1359 (July 1983);
Emery Mining Corporation v. Secretary of Labor, 3 MSHC 1585, the
Tenth Circuit's Affirmance of the Commission's decision at
5 FMSHRC 1400 (August 1983).
JWR's contention that compliance with the safeguard
requirements imposed by the inspector through the use of more
than one safety chain at each end of the cage has resulted in
safety risks which were non-existent during the approximate 15
years that single chains were used, and that compliance with the
safeguard has not only resulted in an injury 1 but has also
exposed JWR to additional citations for tripping or stumbling
hazards resulting from the use of multiple chains and a mesh
guard, raises the issue of the so-called "greater hazard" or
11
diminution of safety" defense. This defense had been narrowly
construed by the Commission, and it has held that when this
defense is raised in an enforcement proceeding it must be closely
scrutinized to insure that each of the elements of the threeprong test enunciated in Penn Allegh Coal Co. Inc., 3 FMSHRC 1392
(June 1981) f and Sewell Coal Co. 1 5 FMSHRC 2026 (December 1983) 1
are supported with clear proof" See: Westmoreland Coal Company,
7 FMSHRC 1338 (September 1985)" The three-prong test consists of
the following elements:
(1) the hazards of compliance are
greater than non-compliance; (2) alternative means of protecting
miners are unavailable; and (3) a modification proceeding under
section lOl(c) of the Act would not have been appropriate.

861

I cannot conclude that JWR has established any reasonable
"diminution of safety" defense in this case. The tripping and
stumbling hazards which resulted in the issuance of additional
citations are conditions which may be present when the cage comes
to a stop and the men are exiting. These are not conditions
which prompted the issuance of the safeguard notice. Although I
can understand JWR's frustration at being cited for stumbling and
tripping hazards after it had corrected the conditions which
prompted the issuance of the safeguard and abatement of the
citation, the fact remains that the burden of continued
compliance with the safeguard rests with JWR. Any tripping or
stumbling hazards subsequently caused by the installation of the
mesh gate or chains are within the control of JWR and it must
find a way to insure that these protective devices that are
required by the safeguard notice in question are hung and stored
in a such a manner as to preclude additional safety hazards.
I
cannot conclude that MSHA's expectation that this is done is
unreasonable. JWR's defense is rejected. In view of the
foregoing, and after careful review and consideration of all of
the testimony and evidence adduced in this proceeding, I conclude
and find that MSHA has estabfisheda violation by a preponderance
of the credible evidence and the citation IS AFFIRMED.
Significant and Substantial Violation
A "significant and substantial" violation is described in
section l04(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 c.F.R. § 814(d) (1). A violation is properly designated
significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious natureo iu Cement Division,
National Gypsum Coov 3 FMSHRC 822v 825 (April 1981).
In Mathies Coal co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a mandatory
safety standard
significant and substantial under
National Gypsum the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard--that is, a
measure of danger to safety contributed to by the
violation; (3} a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.

862

1129,

In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
(August 1985), the Commission stated further as follows:
We have explained further that the third element of
the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result n an event in which there is
an injury." U.S. Steel Mining Co., 6 FMSHRC 1834, 1836
(August 1984}. We have emphasized that, in accordance
with the language of section 104(d) (1), it is the
contribution of a violation to the cause and effect of
a hazard that must be significant and substantial.
U.S. Steel Mining Company, Inc., 6 FMSHRC 1866, 1868
(August 1984); U.S. Steel Mining Company, Inc.,
6 FMSHRC 1573, 1574-75 (July 1984).

In Halfway, Incorporated, 8 FMSHRC 8 (January 1986), the
Commission upheld a significant and substantial finding
concerning a roof area which had not been supported with
supplemental support, and ruled ... tll.at a reasonable likelihood of
injury existed despite the fact that miners were not directly
exposed to the hazard at the precise moment of the inspection.
In that case, the Commission stated as follows at 8 FMSHRC 12:
[T]he fact that a miner may not be directly exposed to
a safety hazard at the precise moment that an inspector
issues a citation is not determinative of whether a
reasonable likelihood for injury existed. The
operative time frame for making that determination must
take into account not only the pendency of the
violative condition prior to the citation, but also
continued normal mining operations. National Gypsum,
suprau 3 FMSHRC at 825; U.S. Steel Mining Co., Inc.u
6 FMSHRC 1573, 1574 (July 1984).
Inspector Lutz confirmed that he based his significant and
substantial (S&S} finding on his expectation that an accident
would occur with the cage continuously tripping off. He also
considered the lack of knowledge as to whether or not the
condition which caused the tripping problem had been repairedq
the daily use of the cage, and the extent of injury that one
would sustain if an accident occurred.
Mr. Lutz believed that
in the event someone were thrown against the shaft wall after the
cage came to a sudden stop while travelling at 900 feet per
minute, he would sustain serious injuries. JWR's maintenance
superintendent Lee confirmed that any sudden stop of the cage
will cause it to bounce and that such a bouncing action will
cause ones knees to buckle. Mr. Lee confirmed that the distance
from the edge of the cage to the cement shaft wall once the cage
is out of the collar level is three to four inches. Mr.
Blankenship confirmed that a sudden stop of the cage traveling
900 feet per minute would likely drop someone to their knees, and

863

he confirmed that he used the cage numerous times and has
observed people on the floor of the cage after it came to a
sudden and unexpected stop.
Based on the testimony of the inspector with respect to the
hazards presented, and the injuries which would likely result in
the event of an accident caused by the sudden stopping of the
cage travelling at a relatively high rate of speed, and the
corroborating testimony of Mr. Lee and Mr. Blankenship concerning
the bouncing action of the cage if it were to come to a sudden
stop, I cannot conclude that the· inspector's "S&S" finding was
unreasonable. I conclude and find that in the normal course of
operating the man cage in question, with a full load of miners,
and with only one protective chain, the miners were exposed to a
hazard in that the bouncing action of the cage could cause them
to fall or be pushed against the side of the shaft or outside of
the chain. If this occurred, I find that it was reasonably
likely that they would sustain injuries of a reasonably serious
nature. Under the circumstances, the inspector's "S&S" finding
IS AFFIRMED.
ORDER
In view of the foregoing findings and conclusions, IT IS
ORDERED AS FOLLOWS:
1. Safeguard Notice No. 2805189, August 8 1991, IS
AFFIRMED, and JWR's contest IS DENIED.
2. Section 104(a) 11 S&S" Citation NO. 2805196, August 12,
1991, IS AFFIRMED, and JWR's contest IS DENIED.

4a~K&f~
Administrative Law Judge

Distribution:
Ro Stanley Morrow, Esq.v Harold D. Rice, Esq., Jim Walter
Resources 1 Inc. 1 P.O. Box 133, Brookwood, AL 35444 (Certified
Mail)

George D. Palmer 0 Esq., Associate Regional Solicitor, Office of
the Solicitor, U.S. Department of Labor, Suite 201, 2015 Second
Avenue North, Birmingham, AL 35203 (Certified Mail)
/ml

864

FEDERAL MINE SAFETY AND HEALTH Rt:wd!W COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 1 81992
ELMER SPEELMAN,

DISCRIMINATION PROCEEDING
Complainant

v.

Docket No. PENN 92-262-D
MSHA Case No. PITT CD 92-01

TUNNELTON MINING COMPANY,
Respondent
ORDER OF DISMISSAL
Complainant requests approval to withdraw his ,complaint in
the captioned case. Under the circumstances herei,, permission
to withdraw is granted.
29 C.F.R. § 2700.11. Thi case is
.
therefore dismissed.

1

'

I

I' !'I
'\_..//

/

\:
\t

\

I

'l
f Iv/ '\,_
\.,,

I·

/ \r" \

·Gary Melick
Administrative Law Judge
703-756-6261
Distribution~

Mr. Elmer Speelman, RD #1, Box 1715, Clarksburg, PA 15725
(Certified Mail)
Joseph A. Yuhasr
·r Tunnelton Mining Company, P.O. Box 367,
Ebensburg, PA 15931 (Certified Mail)
/lh

865

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 1 81992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. YORK 91-35-M
A. C. No. 30-01185-05538

v.

Docket No. YORK 91-43-M
A. C. No. 30-01185-05540

ZCA Mines, Inc. (formerly
NJZ MINES, INC.),
Respondent

Balmat No. 4 Mine & Mill
DECISION

Appearances:

Before:

James A. Magenheimer, Esq., Office of the
Solicitor, U. s. Department of Labor, New York,
New York, for Petitioner;
Sanders D. Heller, Esq., Gouverneur, New York, for
Respondent.

Judge Maurer

These cases are before me based upon petitions for
assessment of civil penalty filed by the Secretary alleging
violations of various mandatory standards set forth in Volume 30
of the Code of Federal Regulations.
Pursuant to a notice of hearing, these cases were heard on
December 19, 1991, in Watertown, New York. At that hearing, the
parties proposed to settle one of the citations at issue in these
cases (Citation No. 3592372) with a reduction in the civil
pena
from $68 to $20.
Based on the Secretaryijs
representations, I conclude that the proffered settlement is
appropriate under the criteria contained in section llO(i) of the
Mine Act.
The terms of this settlement agreement will be
incorporated into my order at the end of this decision.
There remained for trial three section 104(a) citations.
The operator does not dispute the violations, but only the
special "significant and substantial" (S&S) findings and of
course, the amount of the civil penalty.
Neither party wished to file post-hearing submissions, but
both made closing arguments on the hearing record, which I have
considered along with the entire record in making the following
decision.

866

DISCUSSION AND FINDINGS
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d) (1). A violation is properly designated
significant and substantial "if based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary of
Labor must prove:
(1)
the underlying violation of a
mandatory safety standard;
(2)
a discrete safety
hazard--that is, a measure of danger to safety-contributed to by the violation;
(3)
a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4)
a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.
In United States steel Mining Company, Inc., 7 FMSHRC 1125, 1129
(August 1985), the Commission stated further as follows:
We have explained further that the third element of the
Mathies formula 11 requires that the Secretary establish
a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury. iu
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have emphasized that, in accordance with the
language of section 104(d) (1), it is the contribution
of a violation to the cause and effect of a hazard that
must be significant and substantial. U.S. Steel Mining
Company, Inc., 6 FMSHRC 1866, 1868 (August 1984);
U.S. Steel Mining Company, Inc., 6 FMSHRC 1573, 1574-75
(July 1984) .
Citation No. 3592371
On February 6, 1991, while conducting an inspection of
respondent's facility, MSHA Inspector Stephen Field issued
section 104(a) citation No. 3592371, charging a violation of
30 C.F.R. § 57.14107(a), which alleges the following condition or
practice:

867

The head pulley, tail pulley and impact rollers of the.
mine ore apron feeder were not guarded to prevent
persons from inadvertently contacting the pinch points.
The pulleys were 31 inches above the walkway. The
impact rollers were 45 inches above the walkway.
Persons travel the walkway adjacent to the feeder
daily.
The violation of the cited standard is essentially admitted.
The real issue is whether or not it amounts to an S&S violation
in these particular circumstances.
I find that it does not because the feeder only moves
inches per minute" and then only intermittently throughout the
day depending on ore demand. The inspector had no idea how often
it would move or when for that matter during a shift. The record
is also rather fuzzy on when and how many employees ever walk by
this feeder in any event. The Secretary simply has not met her
burden of proving up the S&S special finding in this instance.
My impression from reading t~~ record as it concerns this
citation as a whole is that any kind of an accident involving an
employee becoming entangled in this tortoise-like feeder is
extremely unlikely.
11

Therefore, based on the criteria contained in section llO{i)
of the Act, I conclude that an appropriate penalty for this nonS&S violation is $20.
Citation No. 3592378
On February 6, 1991, while conducting an inspection of
respondent's facility, Inspector Field issued the instant
citation which alleges the following condition or practice:
The headlights of the Waldon 5000 front end loader,
observed being operated in the mill basement, were not
functional.
One headlight was missing.
Darkened areas
of the mill basement would require the use of
headlights to assure appropriate visibility and to
alert persons in the area of the loaders presence"
Several persons were observed in the area"
The testimony from the inspector was to the effect that the
mill basement had some dimly-lit areas where this front end
loader was operated.
I concur with him that it
a hazardous
situation to have this vehicle, without functioning headlights,
moving around an area where other employees are working in
darkened conditions. There was also testimony from the inspector
that the company's safety director had told him that the
equipment was also used outside at night without benefit of
headlights.

868

The hazard presented by this violation, of course, was the
danger that the front end loader operator, unable to properly see
or be seen would hit a person traveling by foot.
If that
happened, which I find to be reasonably likely in these
circumstances, it would also be reasonably likely to cause
serious injury. Accordingly, I conclude that this violation was
therefore "significant and substantial" and serious.
Based on the criteria contained in section llO(i) of the
Act, I conclude that an appropriate penalty for this violation is
$91, as originally proposed by the Secretary.
Citation No. 3592742
On February 12, 1991, while conducting an inspection of
respondent's facility, Inspector Field issued the instant
citation, which was subsequently modified to charge a violation
of 30 C.F.R. § 57.15005 and alleges the following condition or
practice:
Safety belts and lines w~r~ not worn to prevent persons
from falling from the top of the two 30,000 gallon
diesel fuel storage tanks located behind the oil
storage building, in that a means was not provided to
secure the lines. The tanks were 10 feet in height and
were provided with caged ladders. An employee is
required, every 2 to 3 months to access the top of the
tank to make checks.
These tank tops are 10 feet off the ground, 20 feet in
diameter and surrounded by a soft sand surface. The man who goes
up there every so often to "stick the tank" for a manual fuel
quantity check testified that he climbs up the caged ladder,
walks approximately to the center of the tank and performs his
check. The whole process takes him about 5 minutes. He also
testified that he has been doing this since 1971 and has never
fallen or slipped on top of these tanks. Nor to his knowledge
has anyone else ever fallen or slipped on the top of these tanks.
He believes the likelihood of falling off those tanks is
absolutely nilo
~urf you 1 re sticking them like that you can 1 t get
anywhere near the edge, so the possibility of falling is nil.
There is no possibility.u
(Tr. 24). I concur with Mr. Zeller.
This citation will be modified to reflect that it is non-S&S.
Therefore, based on the criteria contained in section llO(i)
of the Act, I conclude that an appropriate penalty for this nonS&S violation
$20.

869

ORDER
1. Citation Nos. 3592372, 3592371, and 3592742 are modified
to delete the characterization "significant and substantial" and,
as so modified, ARE AFFIRMED.
2.

Citation No. 3592378 IS AFFIRMED.

3.
Respondent shall, within 30 days of the date of this
decision, pay the sum of $151 as a civil penalty for the
violations found herein.

4. Upon payment of the civil penalty, these proceedings ARE
DISMISSED.

iv\.
.~
.

fMAAtvv/ .

rer
Admir;sfrative Law Judge
Distribution:
James A. Magenheimer, Esq., Office of the Solicitor, u. s.
Department of Labor, 201 Varick Street, Room 707, New York, NY
10014 (Certified Mail)
sanders D. Heller, Esq., 23 Main Street, P.
Gouverneur, NY 13642-0128 (Certified Mail)
dcp

870

o. Box 128,

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 1 ~) 1992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. WEVA 91-2077
A. C. No. 46-00506-03519

v.
Docket No. WEVA 91-2123
A.C. No. 46-00506-03520

STEELE BRANCH MINING,
Respondent

Surface Mine No. 927
DECISION

Appearances:

Before:

Patrick L. DePace, Esq., U.S. Department of Labor,
Office of the Solicitor, Arlington, Virginia for
Petitioneri
Roger L. Sabo, Esq., Schottenstein, Zox, and Dunn,
Columbus, Ohio for Petitioner.

Judge Weisberger
Statement of the Case

These two civil penalties proceedings, which were
consolidated for hearing, are before me based upon petitions
filed by the Secretary (Petitioner) , alleging violations by the
Operator (Respondent) of 30 CoFoRo § 77o404(a) and 30 C.FoR. §
50.ll(b), and seeking the imposition of civil penalties.
Pursuant to notice, the cases were heard in Charleston, West
Virginia on March 18, 1992. James E. Davis and Donald R. Mills
testified for the Secretary. Wiley Queen, Bobby Edward Casto,
Frederick R. Miller, Steven L. Kittle, Mark Potnick, and William
Roberts testified for Respondent.
The parties filed post hearing
briefs on May 11, 1992.
Findings of Facts and Discussion
I.

Violation of 30 C.F.R.

§

77.404(a)

On April 23, 1991, Donald R. Mills an MSHA investigator of
heavy machines and coal mine inspector, inspected the primary
fuel filter of a No. 16 Caterpillar road grader (No. 009), which
had been involved in a fatal accident earlier that day involving

871

the Operator of the grader, Rayburn Browning. 1 Mills removed
the filter case assembly and observed that the retainer, spring,
and ring, were all missing and that the element assembly (filter)
was no longer properly connected, and was lying on the bottom of
the case assembly. He indicated that the filter was not
performing its function, and that accordingly the engine of the
grader could stall, or shut down, as a result of being injected
with fuel containing contaminants. According to Mills, should
this occur while the grader is going around a curve, an accident
could occur causing injuries or death.
Mills also indicated that the steering wheel had between 270
to 300 degrees of slack, in that the wheel had to be turned to
that extent in order for it to respond. He indicated that a
delay in steering could cause an accident should this occur while
the vehicle is being driven around a blind curve. Mills issued a
Citation alleging a violation of 30 C.F.R. § 77.404(a) which, as
pertinent, provides that mobile equipment 11 • • • shall be maintained
in safe operating condition and machinery or equipment in unsafe
condition shall be removed fr,'?m service immediately. 11
a.

The primary filter

The filter at issue is a primary filter designed to remove
scabbing 1 rust, dirt, and particulate from the fuel 2 • Before
the fuel in the grader is pumped into the engine, it is first
pumped through the primary filter in question. Then the fuel
goes through two secondary filters whose function is to remove
fine particles. James Davis, an MSHA inspector, indicated that
all three filters are needed to insure that clean fuel will enter
the injection pump where it is then pumped to the engine. He was
unable to state whether the secondary pumps will adequately
remove contaminates in the event that the primary filter does not
operateo Howeverv he indicated on cross examination that
material not trapped by the primary filter would then enter the
secondary
lters where the materials would then be trapped.
Wiley Queen, head mechanic at the mine in question,
indicated that the purpose of the primary filter is to screen
1

The Citations that were issued as a consequence of an MSHA
investigation of this fatality are not the subject of the instant
proceeding.
2James

Davis, an MSHA inspector, indicated that the filter
is also designed to remove water. William Roberts, the equipment
manager of Geupel Construction Company, the parent company of
Respondent, testified that the filter is not designed to remove
water, but rather that water settles to the bottom of the case

assembly.

I accord more weight to the testimony of Roberts due

to his expertise.

872

large debris.
William Roberts, equipment manager for Geupel
Construction Company, Respondent's parent, indicated that
secondary filters are meant to remove fine particles. Hence, it
would appear that the contaminants which would not have been
screened by the primary filter which was not in its proper place,
would, g fortiori, have been screened and trapped by the two
secondary filters that are designed to screen smaller particles.
b.

Excessive play in the steering wheel

Mills did not drive the grader, and did not start the
engine. However, when he turned the wheel he observed between
270 to 300 degrees of slack through which the steering wheel had
to be turned before the wheels responded. He indicated that the
slack in the steering wheel should be 11 10 degrees, 20 degrees".
(Tr. 88) According to Queen, if the engine on the grader is in
operation all the slack in the steering wheel would be taken up
except for about a third.
In the same connection, Roberts
indicated that due to the gear system the grader is equipped
with, if the engine off, there is more play in the steering
wheel. He indicated that witlf·the engine off the play in the
steering wheel is about 120 degrees, whereas if it is on there is
only 45 degrees of play. Bobby Edward Casto, a field serviceman
employed by Walker Machinery, which services the grader in
question, testified that if the engine in the grader is not on,
there is about 100 to 180 degrees of play in the steering wheel
before movement of the wheels is felt.
Casto indicated that on
April 23, he drove the grader up a hill, and there was only about
one degree of play. I do not assign much probative weight to
this testimony with regard to the play of the steering wheel with
the engine on, as Casto did not specifically test the steering
wheel for play. Also, there is no indication that when Casto
drove the vehicle uphill any curves were encountered which
necessitated the turning of the steering wheel.
Queen
so indicated that he had driven the grader sometime
prior to the time the citation was issued, and did not notice any
slack in the steering. However he could not indicate with any
degree of specificity when this occurred. Accordingly, not much
weight was accorded his testimony in this regard.
Queen indicated that he had worked with Browning for a year,
and that if Browning experienced any problems he brought them to
his (Queenis) attention. Queen stated that on the morning of the
fatalityp Browning returned grader No. 007 as there was a problem
with the brakes, and instead was given the grader in question to
operate. Queen indicated that Browning did not state that there
were any problems with the steering of the vehicle. Queen said
that, in his opinion, Browning would not have operated the
vehicle in question if it was unsafe. In the same fashion
Frederick R. Miller, who was the mine superintendent from
October 1989 through September of 1991, indicated that Browning

873

was "real good" at making preshift examinations, and that he
would normally bring any problems to attention of the mechanic
(Tr.274).
According to Miller, the vehicle in question was inspected
by MSHA and State inspectors three weeks prior to April 23, 1991,
and no violation was cited. Respondent's records indicate that
the vehicle was operated only 17.5 hours subsequent to the date
of this inspection up until April 23 (Exhibit F).
In analyzing whether the evidence establishes that the
grader was "unsafe" within the purview of Section 77.404 §
77.404(a) supra, the common meaning of the term "safe" is to be
considered. Webster 1 s Third New International Dictionary, (1986
edition) ("Webster's") defines "safe" as 11 2.
Secure from threat
of, danger, harm or loss:", Webster's defines "Secure" as "2 a:
free from danger." "Danger" is defined in Webster's as 11 3. a:
liability to injury, pain, or loss:
PERIL, RISK •••• "
I find the testimony of Respondent's witnesses insufficient
to contradict or impeach the·~pecific testimony of Mill that, on
April 23, 1990, when he tested the steering there was between 270
to 300 degrees of play. Although the steering wheel might
exhibit more slack when the engine is off, I conclude that play
in the steering wheel of approximately 270 degrees when the
engine is off, is clearly evidence of play in the steering wheel
to a more than non-significant degree when the engine is on.
Inasmuch as the grader was being operated on an access road that,
according to the uncontradicted testimony of Mills, contained
curves, and a 8 to 9 percent grade in some areas, an accident
could have resulted from a delay in the steering caused by the
play in the steering wheel.
Hence, applying the common usage of
the term 11 safe 91 as defined in Webster's infra, I conclude, that
due to the play in the steering wheel, the grader in question was
~ot in safe operating condition.
Since it was in operation, I
find that Respondent herein did violate section 77.404(a).
c.

Significant and substantial

The grader was being used to grade and maintain a 6 mile
road which provided the only access to the mining operation. As
such, the road was used by trucks carrying coal from Respondent's
operation, as well as by other vehicular traffic.
According to
the uncontradicted testimony of Mills, the road had a 8 to 9
percent grade in some areas, and portions of the roadway that
curved were only 20 to 25 feet wide.
Given the degree of the
excessive play in the steering wheel, and the road and traffic
conditions, I conclude that the violation herein was significant
and substantial.
(See Turner Brother, Inc., 7 FMSHRC 424 (1985)
(Judge Melick)).

874

Taking into account the statutory factors set forth in
Section llO(i) of the Federal Mine Safety and Health Act of 1977
(the Act), I conclude that a penalty of $85 is appropriate for
this violation.
II.

Violation of 30 C.F.R.

§

50.ll(b)

James E. Davis, an MSHA inspector and accident investigator,
indicated that on April 23, 1991 an investigation commenced with
regard to the fatality that had occurred at Respondent's site on
that date. He indicated that at the start of the investigation,
he requested of Frederick R. Miller, and Mark Potnick, the
Director of Human Resources of Geupel Construction Company to
provide an investigation report including a description of steps
taken to prevent a similar occurrence in the future.
Davis
indicated that he made follow-up requests on April 23, April 24,
and April 26. He indicated that on April 29, he spoke with
Potnick, who overseas the mine safety programs at the Steel
Branch operation, concerning preventive measures Respondent
would take to avoid a recurrence of a fatal accident.
Davis said
that he and Potnick discussed ~the subject of seat belts",
reinstructing miners in the safe operating and emergency
procedures and the examinations of equipment and "relevant"
training (Tr.41). He indicated that he made follow-up requests
of Respondent on May 8 and May 9, and that the only reasons
offered to him by Respondent to excuse its not having filed a
report were that the father-in-law of Potnick had died, and that
the report was being worked on "or passed through the appropriate
channels" (Tr.48). He further stated that Potnick never told him
when the report was going to be submitted.
Davis indicated that
normally reports are submitted 3 to 4 days after the conclusion
of the investigation.
On May 13, 1991, Davis cited the operator for violating
Section 50oll(b) supra. The report was submitted 3 days later on
160

Section 50.ll(b) supra, as pertinent, provides as follows:
An operator shall submit a copy of any investigation report to
MSHA at its requesto" Sec;::tion 50.ll(b) supra does not expressly
require the operator 1 s report to be submitted within any time
frame subsequent to the occurrence of the accident or
investigation o It requires only that the report u1 shall n be
submitted at the nrequest 1' of MSHA. Respondent has not
contradicted or impeached the testimony of Davis that he
initially requested of Respondent to submit a report at the
commencement of the investigation on April 23, and made follow-up
requests on April 24, 26, May 8, and May 9.
Nor has Respondent
impeached or contradicted the testimony of Davis that Potnick had
never told him when the operator's report was to be submitted.
Further, the record is clear that no report had been submitted by
the Operator by May 13, the date the Citation was issued by
Davis.
11

875

Respondent appears to rely on the testimony of Potnick that
a delay in the submission of a copy of its report was not
unreasonable, taking into account Potnick's numerous other
responsibilities, the desire to prepare the report after a review
by him of transcripts of interviews with various witnesses during
the investigation, the need to submit the report to his superiors
for review, and the delay occasioned by the death of his fatherin-law. These factors are germane to the issue of the amount of
the penalty to be imposed and will be discussed in that
connection. However, these factors are insufficient to rebut
Petitioner's case that by May 13, 1991, Respondent had failed to
submit a copy of its investigation report inspite of numerous
requests by MSHA. Accordingly, I find that Respondent herein did
violate Section 50.ll(b) supra.
Davis testified that he considered the violation to be
significant and substantial.
In essence, he explained that
failure to submit the report was highly likely to result in a
fatality, because there could be a reoccurrence if MSHA is not
advised of the steps taken to prevent a recurrence.
(Tr. 36,42).
Having observed the demeanor of Potnick, I find his
testimony credible that, on April 29, at the closeout conference
of the investigation, he informed Davis orally that the operator
intended to have its employees instructed by Walker Machinery on
the functions of the particular heavy equipment in question, the
use of the seat belts, and the dangers of jumping out of moving
heavy equipment.
In the written report submitted on May 16, the
operator reiterated these steps and did not set forth any others.
Hence, since the operator did orally report to MSHA, as early as
the closeout of the investigation six days after the accident, on
the
that it intended to take to prevent a similar
reoccurrence, I find that the violation herein to be not
s
f
and substantialo
In evaluating the amount to a civil
to be imposed
herein, I place emphasis on the fact that six days subsequent to
the accident the operator orally reported to MSHA with regard a
description of the steps to be taken to prevent a similar
occurrence in the future.
Also, I note the good faith of the
as manifested by Potnick 1 s uncontradicted testimony that
submitting the written report was caused by the desire
to have a complete set of facts prior to the
ion of the reporto
In this connection, Potnick indicated
that he wanted to study the typed transcript of questions and
answers of various persons interviewed during the investigation.
Also, due to company policy, Potnick had to submit the entire
completed written report to his supervisors for their review.
In
addition, delay was contributed to by Potnick's numerous
responsibilities, as well as the fact that his father-in-law had
died unexpectedly sometime after the investigation.
I thus find
that Respondent was not negligent to any degree in connection

876

with the violation herein, and that the violation itself was not
very serious considering the fact that the critical aspects of
the report i.e. a description of steps taken to prevent a similar
occurrence, were orally reported to MSHA six days after accident.
Taking into account the other factors set forth in Section llO(i)
of the Act I conclude that a penalty herein of $10 is
appropriate.
ORDER

It is ORDERED that Respondent shall pay a civil penalty of
$95, within 30 days of this decision. It is further ORDERED that
citation No. 2956463 be amended to reflect the fact that the
cited violation is not significant a d substantial.

vram Weisberger
Administrative Law Judge
Distribution:
Patrick L. DePace, Esq., Office of the Solicitor, u. s.
Department of Labor, 4015 Wilson Boulevard, Room 516, Arlington,
VA 22203 {Certified Mail)
Roger L. Sabo, Esq., Schottenstein, zox and Dunn, 41 South High
Street, 2600 Huntington Center, Columbus, OH 43215-6105
(Certified Mail)
nb

877

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266 I FTS 564-5266

May 21, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
MID-CONTINENT RESOURCES
INCORPORATED,
Respondent

:

.
.
.
..

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-404
A.C. No. 05-00301-03768
Dutch Creek Mine

.
0
0

AMENDMENT OF DECISION
Appearances:

Margaret A. Miller, Esg., '.1.a.mbra Leonard, Fsg.,
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
for Petitioner;
Edward Mulhall, Jr., DELANEY & BALCOMB, P.C.,
Glenwood Springs, Colorado,
For Respondent.

Before:

Judge Morris

Pursuant to Commission Rule 65(C)u 29 CoFoRo § 2700o65{c)u
the Judge strikes paragraph 3 of the Order entered in the caption
Decision and inserts a new paragraph 3o
A two-page "Amended Decision" is attached hereto.

Law Judge
Distributiong
Margaret A Miller, Esg., '.1.a.mbra Leonard, Esg., Off ice of the
Solicitor, u.s. Department of Labor, 1585 Federal Office
Building, 1961 Stout Street, Denver, CO 80294
Q

Edward Mulhall, Jr., Fsg., DELANEY & BALCOMB, Drawer 7 90,
Glenwood Springs, CO 81602
ek
878

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266 I FTS 564-5266

May 21, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
MID-CONTINENT RESCXJRCES
INCORPORATED,
Respondent

.
.
.
.
..
.
.

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-404
A.C. No. 05-00301-03768
Dutch Creek Mine

AMENDED DECISION
Appearances:

Margaret A. Miller, Esq., '!am.bra Leonard, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
for Pe ti ti oner;
Edward Mulhall, Jr., D.ELANEY & BALCOMB, P. C. ,
Glenwood Springs, Colorado,
For Respondent.

Before:

Judge Morris

This is civil penalty proceeding initiated by Petitioner
against Respondent pursuant to the Federal Mine Safety and Health
Act of 1977 u 30 U oS oCo § 80lu et sego (the "Act") o The civil
penalties sought here are for the violation of mandatory regulations promulgated pursuant to the Act.
A hearing in this case and related cases was held in Glenwood Springsu Coloradou on February 26u 19920 The parties
reached an amicable settlement on the record and subsequently
filed a written Joint Motion to Approve Settlement.
Respondent further filed a suggestion of bankruptcyo
The Citations, the original assessments, and the proposed
dispositions are as follows:
Citation No.

Proposed Penalty

Amended
Proposed Penalty

3410472
2931613

$276.00
$240.00

$166.00
$144.00

879

In support of their motion, the parties sul:::mitted information relating to the statutory criteria for assessing civil
penalties as contained in 30 u.s.c. § 820(i).
I have reviewed the proposed settlement and I find it is
reasonable and in the public interest. It should be approved.
Accordingly, I enter the following:
ORDER
1. The order of consolidation entered on March 2, 1992, is
DISSOLVED.
2. The above Citations and amended penalties are
AFFIRMED&
3.
Respondent filed a case under Chapter 11 of the Bankruptcy Code and is operating 'its ba:nkruptcy estate as a debtorin-possession. Accordingly, upon approval of the United States
Bankruptcy Court in Case No. 91-11658 PAC, it is ORDERED that
civil penalties will be assessed against the Respondent in the
amount of $310 and Petitioner is authorized to assert such
assessment as a claim in Respondent's Bankruptcy Case.

~

-"UJ~~...-:;--~...i r is

tive Law Judge

Distributiong
Margaret Ao Miller" Esq. fl 'lambra Leonard, Esq. 11 Office of the
Solicitoru U.So Department of Labor, 1585 Federal Office Buildingu 1961 Stout Street, Denveru CO 80294
Edward Mulhallu Jrou Esqou DELANEY & BALCOMBu Drawer 790u
Glenwood Springs 11 CO 81602
ek

880

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266 I FTS 564-5266

May 21, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) 1
Petitioner

..

CIVIL PENALTY PROCEEDING

:
:

Docket No. WEST 91-4 70
A.C. No. 05-00301-03770

.

.
.
.

v.

Dutch Creek Mine

b

MID-CONTINENT RESCXJRCES
INCORPORATED,
Respondent

AMENDMENT OF DECISION
Appearances:

Margaret A. Miller, Esq., 'Th.mbra Leonard, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
for Petitioner;
Edward Mulhall, Jr., DELANEY & BALCOMB, P.C.,
Glenwood Springs, Colorado,
For Respondent.

Before:

Judge Morris

Pursuant to Commission Rule 65(c)u 29 CeFoRo § 2700.65(c)~
e Judge strikes paragraph 3 of the Order entered in the caption
Decision and inserts a new paragraph 3o
A two-page "Amended Decision" is attached hereto.

Law Judge
Distributiong
Margaret A. Miller, Esq., 'Th.mbra Leonard, Esq., Office of the
Solicitor, U.S. Department of Labor, 1585 Federal Office
Building, 1961 Stout Street, Denver, CO 80294
Edward Mulhall, Jr., Esq., DELANEY & BALCOMB, Drawer 790,
Glenwood Springs, CO 81602
ek
881

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266 I FTS 564-5266

May 21, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING

.
..

v.

Docket No. WEST 91-470
A.C. No. 05-00301-03770
Dutch Creek Mine

.
.

MID-CONTINENT RESCXJRCES
INCORPORATED,
Respondent

0

.
0
0

AMENDED DECISION
.,. ·~·

Appearances:

Margaret A. Miller, Esq., '!ambra Leonard, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
for Petitioner;
Edward Mulhall, Jr., DELANEY & BALCOMB, P.C.,
Glenwood Springs, Colorado,
For Respondent.

Before:

Judge Morris

This is civil penalty proceeding initiated by Petitioner
against Respondent pursuant to the Federal Mine Safety and Health
Act of 1977 0 30 UoSoCo § 80lu et~ (the "Act 11 }0 The civil
penalties sought here are for the violation of mandatory regulations promulgated pursuant to the Acto
A hearing in this case and related cases was held in Glenwood Springsu Colorado, on February 26, 19920 The parties
reached an amicable settlement on the record and subsequently
filed a written Joint Motion to Approve Settlemento
Respondent further filed a suggestion of bankruptcyo
The Citations~ the original assessmentsff and the proposed
dispositions are as followsg
Amended
Proposed Penalty
Citation No.
Proposed Penalty
3410412
3410415
3410392
9996551
3241264
3586355

3586278

$ 20.00
$ 20. 0 0

$ 20.00
$147.00
$ 20.00
$119.00
$198.00
882

$ 20.00
$ 20.00
$ 20.00
$ 88.00
$ 20. 00
$ 71. 00
$119.00

In support of their motion, the parties sul:mitted information relating to the statutory criteria for assessing civil
penalties as contained in 30 u.s.c. § 820Ci).
I have reviewed the proposed settlement and I find it is
reasonable and in the public interest. It should be approved.
Accordingly, I enter the following:
ORDER
1. The order of consolidation entered on March 2, 1992, is
DISSOLVED.
2.

The above Citations and amended penalties are

AFFIRMED ..
3. Respondent filed a ca.se under Chapter 11 of the Bankruptcy Code and is opera ting its bankruptcy estate as a debtorin-possession. Accordingly, upon approval of the United States
Bankruptcy Court in case No. 91-11658 PAC, it is ORDERED that
civil penalties will be assessed against the Respondent in the
amount of $358 and Petitioner is authorized to assert such
assessment as a claim in Respondent's Bankruptcy case.

(

Law Judge

Distributiong
Margaret Ao Milleru Esqo /1 '.Iambra Leonardu Esq .. 11 Office of the
Solicitoru UoSo Department of Labor 11 1585 Federal Office Buildingu 1961 Stout Street, Denveru CO 80294
Edward Mulhallll Jrov Esq. 11 DELANEY & BALCOMB, Drawer 790,
Glenwood Springs, co 81602
ek

883

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266 I FTS 564-5266

May 21, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
MID-CONTINENT RESOURCES
INCORPORATED,
Respondent

.
.
..

..
..
.
.
.

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-471
A.C. No. 05-00301-03771
Dutch Creek Mine

0

AMENDMENT OF DECISION
Appearances:

Margaret A. Miller, Esq., 'Iambra Leonard, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
for Petitioner;
Edward Mulhall, Jr., DELANEY & BALCOMB, P.C.'
Glenwood Springs, Colorado,
For Respondent.

Before:

Judge Morris

Pursuant to Commission Rule 6S(c) 0 29 CoFoRo § 2700.65(C)v
the Judge strikes paragraph 4 of the Order entered in the caption
Decision and inserts a new paragraph 4o
A

two-page "Amended Decision" is attached hereto.

Law Judge
Distributionz
Margaret A. Miller, Esq., '.lambra Leonard, Esq., Office of the
Solicitor, u.s. Department of Labor, 1585 Federal Office
Building, 1961 Stout Street, Denver, co 80294
Edward Mulhall, Jr., Esq., DELANEY & BALCOMB, Drawer 790,
Glenwood Springs, CO 81602
ek
884

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266 I FTS 564-5266

May 21, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

.
.
.
:

.:

v.
MID-CONTINENT RESCXJRCES
I NCO RPO RA TED,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-471
A.C. No. 05-00301-03771
Dutch Creek Mine

..:

AMENDED DECISION
Appearances:

Margaret A. Miller, Esq., '.lhmbra Leonard, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
for Pe ti ti oner;
Edward Mulhall, Jr., DELANEY & BALCOMB, P.C.,
Glenwood Springs, Colorado,
For Respondent.

Before:

Judge Morris

This
civil penalty proceeding initiated cy- Petitioner
against Respondent pursuant to the Federal Mine Safety and Health
Act of 1977 0 30 UoSoCo § 80lu et~ (the 11 Act 11 )0 The civil
penalties sought here are for the violation of ma.ndatory regulations promulgated pursuant to the Act.
A hearing in this case and related cases was held in Glenwood Springs 0 Colorado 9 on February 26 0 19920 The parties
reached an amicable settlement on the record and subsequently
filed a written Joint Motion to Approve Settlement.
Respondent further filed a suggestion of bankruptcy.
The Citations, the original assessments, and the proposed
dispositions are as follows:
Citation No.

Proposed Penalty

Amended
Proposed Penalty

3586432
9996593
9996594
9996595

$20.00
$20.00
$20.00
$20.00

Vacate
$20.00
$20.00
$20.00

885

In support of their motion, the parties suJ:mitted information relating to the statutory criteria for assessing civil
penalties as contained in 30 u.s.c. § 820(i).
I have reviewed the proposed settlement and I find it is
reasonable and in the public interest. It should be approved.
Accordingly, I enter the following:
ORDER
1. The order of consolidation entered on March 2, 1992, is
DISSOLVED.
2.

Citation No. 3586432 is VACATED.

3. Citation Nos. 9996593, 9996594, 9996595, and the proposed penal ties therefor are,AFFIRMED.
4.
Respondent filed a case under Chapter 11 of the Bankruptcy Code and is operating its bankruptcy estate as a debtorin-possession. Accordingly, upon approval of the United States
Bankruptcy Court in Case No. 91-11658 PAC, it is ORDERED that
civil penalties will be assessed against the Respondent in the
amount of $60 and Petitioner is authorized to assert such assessment as a claim in Respondent's Bankruptcy Case.

Judge

stributiom
Margaret A" Miller 11 Esq" 17 IJB.mbra Leonard, Esq. u Office of the
Solicitor 0 U"So Department of Labor, 1585 Federal Office Building11 1961 Stout Streetu Denveru CO 80294
Edward Mulhall 11 Jro 11 Esq.fl DELANEY & BALCOMB, Drawer 790,
Glenwood Springs 11 CO 81602
ek

886

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 261992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. SE 91-32
A. C. No. 40-03011-03510

v.

S&H Mine No. 1

S AND H MINING, INCORPORATED,
Respondent
..... ,

DECISION
Appearances:

Mary sue Taylor, Esq., Nashville,
TN, for Petitioner;
Mr. Paul G. Smith, Lake City, TN,
for Respondent.

Before:

Judge Fauver

This case involves a petition for civil penalties, under §
llO(a) of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. § 801 et ~
Having considered the hearing evidence and the record as a
wholeu I find that a preponderance of the substantial, reliable,
and probative evidence establishes the following Findings of Fact
and further findings in the Discussion that follows:

FINDINGS OF FACT
1.
S&H Mining Incorporated owns and operates an
underground coal mine, known as Mine No. 7, in Campbell County,
Tennessee, where it produces coal for sale or use in or
substantially affecting interstate commerce.
2.
Federal Mine Inspector Don McDaniel, who specializes in
electrical inspections, issued Citation 3174041 on May 11, 1990,
under § 104(d) (1) of the Act. This citation was not contested by
the operator and stands as issued.
3.
During an inspection of Mine No. 7 on May 14, 1990,
Inspector McDaniel was accompanied by Tommy Mccoo, a mine
foreman.
Dwight Lindsey had conducted the preshift exam at the
mine on May 14, 1990. At the section power center, Inspector
McDaniel stepped on a cable and saw the cable coupler for the

887

feeder drop drown, tripping the circuit breaker The coupler fell
because there was no upper locking device. He found wedges that
were placed under the cable coupler in an attempt to hold it in
place. The locking device for the coupler was broken on top, the
bolts to hold it in place were stripped, and the locking device
had been removed. Mr. Lindsey told Inspector McDaniel that he
had noticed the condition during his preshift examination and
that he had placed the wedges under the cable coupler to hold it
in place.
Based on this condition, Inspector McDaniel issued
Order 3174055 for an unwarrantable failure to comply with 30
C.F.R. § 75.902, which provides that cable couplers shall be
constructed so that the ground check continuity conductor shall
be broken first and the ground conductors broken last when the
coupler is uncoupled. Without a properly functioning lock, the
ground conductor would break before the ground check continuity
conductor, creating a safety hazard.
4.
The cable coupler has a male section, connected to the
cable, and a female section, on the power center. There are
three phase wires and a grounq,wire on the four corners of the
male connector.
In the center of the male connector two pilot
wires serve as a ground monitor system, to break the circuit if
the ground wire is not functioning. The ground wire is on the
top right corner of the male connector. The pilot wires are much
smaller than the ground or the phase wires and are susceptible to
breaking. A defect in the ground monitor system, e.g., a
defective relay, could go undetected for a substantial period.
The regulations require that the power center be examined
monthly.
5.
The male section of the coupler is designed to be
locked to keep it from falling down, to ensure that the ground
wire will not drop out first.
If the system is functioning
properly, the pilot wires will disengage the circuit breaker if
the ground wire has dropped out.
In a small but significant
number of casesv including some instances at S&H mines, the
circuit will not break because of an undiscovered defect in the
ground check system.
6.
The lack of a lock on the cable coupler, if combined
with a fault in the pilot wire system, could allow the belt
feeder to operate for an extended period without a ground wire.
Such a condition, in the event of a ground fault on the feeder,
could lead to electrical shock or death.
7.
The lack of a lock could also allow the cat head to
slip and hang attached with only two phase wires connected to the
power center.
In this condition, the power could arc to the
detached third phase wire, and potentially start a mine fire or
burn out the circuit breaker, jeopardizing miners working around
the feeder or its circuit.

888

Order 3174056

s.
On May 15, 1990, Inspector McDaniel traveled with mine
Foreman Tommy Mccoo to examine the splices in the high voltage
cables. He examined one splice in a 4160-volt cable, using a
tick tracer meter, designed to pick up stray current. He had
used this meter for a number of years without errors in the
readings as confirmed by physical inspections of the interior of
splices. The meter indicated stray current was emitting from the
splice. There were no signs of exterior damage to the splice or
the cable.
9.
Phase wires in a high-voltage cable are covered with
copper shielding when they come from the manufacturer. The
shielding is required to prevent stray current from penetrating
the outer cable insulation. The shielding must be overlapped by
at least one-half inch to prevent escaping current. Splices are
made with a splice kit, which includes the necessary shielding
material.
10. Inspector McDaniel asked who had made the splice and
was told that it was made by Charles White, who is the mine
superintendent and mine electrician. The inspector stated that
his inspection indicated there was little or no shielding on the
phase wires inside the splice. He found this to be a violation
of 30 C.F.R. § 75.804, which requires that underground highvoltage cables be equipped with metallic shields around each
ground conductor and that splices provide continuity of all
components. Because the splice was made by Mr. White, Inspector
McDaniel issued Order 3174056, charging an unwarrantable failure
of mine management to comply with the safety standard, under §
104(d) (1) of the Act. Mr. White accompanied Inspector McDaniel
to the
ice, and opened the splice in his presence. There were
repeating one-half inch gaps in the shielding on two of the phase
for the entire distance of the splice. After examining the
splice, Inspector McDaniel found that the person making the
splice should have known that the phase wires were not adequately
shielded, because of the size and number of the gaps in the phase
wire shielding.
Inspector McDaniel based this opinion on
experience in having made a number of these splices, as well as
years of experience as an MSHA electrical inspector. It was
Inspector McDaniel is opinion that Mr. White's position as
superintendent and electrician for the company made the company
respons
for a high degree of negligence displayed in the
making of this splice.
11. The lack of phase wire shielding created a safety
hazard because the current would eventually work through the
insulation and could cause in an explosion, fire, or
electrocution of a miner. The danger presented did not require
that a person actually touch the wire to be electrocuted. It was
reasonably likely that an accident would occur because the cable

889

was in an entry which was regularly traveled and the mine floor
was wet.
Charles White testified that he made the splice, but
did not intentionally inadequately wrap the phase wires. He
stated that he occasionally would use the old shielding that was
on the phase wires instead of using the shielding provided in the
splice kit.
He also said that he made the splice under time
constraints with only cap lighting. He acknowledged that the
phase wire shielding had gaps in it, but he disputed the size of
the gaps.
I credit Inspector McDaniel's testimony as to the size
of the gaps and the other conditions he observed.
DISCUSSION WITH FURTHER FINDINGS
Order 3174055

The top locking device on the feeder cable coupler was
broken and had been removed. On May 14, 1990, Inspector McDaniel
saw the coupler fall from its top locking position because wedges
had been placed there instead of a locking device. This
condition was a violation of 30 C.F.R. § 75.902.
Mr. Lindsey, who performed the preshift exam that morning,
knew that the locking device was broken and had been removed. He
was the operator's agent and certified examiner charged with
finding and reporting hazardous conditions. He found this
hazardous condition and not only failed to report it in his
preshift report, but attempted to bypass the safety lock by using
wedges. Mr. Lindsey's actions demonstrate aggravated conduct
beyond ordinary negligence, imputable to the operator. Eastern
Associated Coal Corp., 13 FMSHRC 178, 187 (1991). The violation
was therefore "unwarrantable" under § 104(d) (1) of the Act.
Without the inspection of Inspector McDaniel, the cable
coupler would have remained in an unsafe condition for a
substantial period.
It
reasonably likely that this condition
would result in the operation of the feeder without ground fault
protection.
Given the wet mining conditions, it is reasonably
likely that, in the event of a ground fault, someone working in
the area would suffer an electrical shock. Additionally,
continued mining could well result in arcing between the two
connectors and could cause a mine fire or burn out the circuit
breakero
The violation was "significant and substantial" within
the meaning of § 104(d) (1) of the Act.
order 3174056

This order involved an improper high voltage splice that
created a hidden, serious danger. Mine conditions were wet, and
the cable was located in a traveled area. The splice was made by
Charles White, who was mine superintendent and mine electrician.
It was one of many splices of this type that Mr. White had made.
He
an experienced electrician who is well aware of the reason

890

for adequate shielding in a splice and the required method for
providing that shielding.
once sealed, an unsafe splice is not detectable to the naked
eye. Given the danger involved in the failure to adequately
shield a high-voltage splice, Mr. White had a high duty to ensure
that the splice was made properly before sealing it.
In
addition, Mr. White is a member of management charged with the
duty to ensure that the mine is safe for those who work there.
He is also an electrician, and is charged with greater knowledge
of the dangers involved concerning high voltage splices.
I find
that his conduct in making an unsafe splice was aggravated,
beyond ordinary negligence.
I therefore find that this was an
unwarrantable violation.
Under continued mining operations the unsafe splice was
reasonably likely to result in an electrical shock, of high
voltage, causing death or serious injury. The violation was
"significant and substantial" within the meaning of § 104(d) (1)
of the Act.

civil Penalties
Considering all of the criteria for civil penalties in
llO(i) of the Act, I find that the following civil penalties
are appropriate for the violations found herein:
§

Order

civil Penalty

3174055
3174056

$400
$400
$800

CONCLUSIONS OF LAW
1,

The judge has jurisdiction in this proceeding.

2.
Respondent violated 30 C.F.R.
Order 3174055.

§

75.902 as al

3.
Respondent
Order 3174056.

§

75.804 as alleged in

ated 30 C.F.R.
ORDER

WHEREFORE IT IS ORDERED that:
1.

orders 3174055 and 3174056 are AFFIRMED.

891

in

2. Respondent shall pay the above civil penalties of $800
within 30 days from the date of this Decision.

(J};,a_~
:rwv.v~
William Fauver
Administrative Law Judge
Distribution:
Mary Sue Taylor, Esq., Office of the Solicitor, u. s. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 (Certified Mail)
Mr. Paul G. Smith, S&H Mining Incorporated, P.
City, TN 37769 (Certified Mail)
/fas

89 2

o. Box 480, Lake

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE. 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 271992
JEFFERY A. PATE,
Complainant
v.
WHITE OAK MINING COMPANY,
Respondent

DISCRIMINATION PROCEEDING
Docket No. SE 91-104-D

.

BARB CD 90-36

:

White Oak Mining

DECISION AND ORDER AWARDING COSTS AND DAMAGES
Appearances:

Before:

Mitch Damsky, Esq., Birmingham, Alabama, for
Complainant;
David M. Smith, Esq., Maynard, Cooper, Frierson &
Gale, P.c., Birmingham, Alabama, for Respondent.

Judge Maurer

On April 15, 1992, a decision on the merits was entered
finding that respondent had discriminated against complainant in
violation of section 105(c) of the Mine Act.
Subsequently, the parties have settled the costs (including
attorney's fees) and damages aspect of the case. A total payment
of $4500 in exchange for a full and final resolution of this
matter is proposed, and I conclude appropriate.
FINAL ORDER
Respondent shall pay $4500 to complainant within 30 days of
this decision and order for reimbursement of his costs (including
attorney 6 s fees) and in full satisfaction of his damages.
This decision and order represents the final disposition of
these proceedings before this judge"

~.tP~l1CUMNJ

Roy ~~ M,aurer
Admi. syrative Law Judge

0

Distribution:
Mitch Damsky, Esq., 3600 Clairmont Avenue, Birmingham, AL 35222
(Certified Mail)
David M. Smith, Esq., Maynard, C9oper, Frierson & Gale, P.C.,
2400 AmSouth, Harbert Plaza, Birmingham, AL 3.5203-2602 (Certified
Mail)
dcp
893

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 2 71992
CONTEST PROCEEDINGS

BETHENERGY MINES,
INC.,
Contestant

Docket No. PENN 89-277-R
Citation No. 3088080; 9/7/89

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. PENN 89-278-R
Citation No. 3088162; 9/7/89
Livingston Portal
Eighty Four Complex

DECISION ON REMAND
The Commission remanded these cases (Bethenergy Mines, Inc.,
14 FMSHRC 17 (1992)) with the following directives:
With respect to th~ issue of whether the
underlying safeguard is valid, the judge
should set forth findings and conclusions as
to whether the Secretary proved that the
disputed safeguard was based on the judgment
of the inspector as to the specific
·
conditions at BethEnergy's Mine No. 60 and on
a determination by the inspector that a
transportation hazard existed that was to be
remedied by the action prescribed in the
safeguard. Taking into consideration the
principles announced in socco, the judge
should determine whether the safeguard notice
"identif[ied] with specificity the nature of
the hazard at which it [was] directed and the
conduct required of the operator to remedy
such hazard. uu 7 FMSHRC at 512.
If the judge
finds the safeguard to have been validly
issued, he should resolve the question of
whether BethEnergy violated the safeguard.
The remaining issues are to be reconsidered
as appropriate to the judge's other
determinations. (14 FMSHRC at 27-28.]
The parties have submitted proposed findings and
conclusions, with supporting briefs.
Having considered the hearing evidence and the record as
whole, I find that a preponderanc€ of the substantial, reliable,

894

and probative evidence establishes the following Findings of Fact
and further findings in the Discussion that follows:
FINDINGS OF FACT
1.
On June 13, 1984, MSHA Inspector Francis E. Weir issued
Notice to Provide Safeguard 2395866 at the subject mine which
provided:
A clear travelway of at least 24 inches
wide was not provided on both sides of the
belt conveyor in the longwall section MMU
031. starting at the tipple and extending
inby for approximately 400 ft.
For the first
200 ft. the clearance changed from the left
side back to right and management had the
area fenced off and a crossunder had been
provided. The second area was approximately
300 ft. inby the tipple was on the left side
and the clearance was between 23 inches and
15 inches for approximately 10-15 feet in two
different locations.
This is a notice to provide safeguard
that requires at least 24 inches of clear
travelway be provided on both sides of all
belt conveyors installed after March 30, 1970
at this mine.
2.
on September 7 1 1989, MSHA Inspector John Mull issued
104(a) Citations 3088080 and 3088162, alleging violations of
the safeguard notice issued by Inspector Weir. Citation 3088080
§

alleges~

At least 24 inches of clear travelway
was not provided on both sides of the Number
4 belt, as the side not normally walked was
obstructed with rib material, crib block and
other material at numerous locations.
Citation 3088162 alleges:
At least 24 inches of a clear travelway
was not provided on both sides of the entire
Number 3 belt, as the side not normally
walked was obstructed with rib material, crib
block and other material at numerous
locations.
3.
Belts 3 and 4 are main belts that travel uphill about
3000 feet each. The belts are suspended from the mine roof.
From the top of the belt to the mine roof there is a three to

895

four foot clearance.
from the mine floor.

The bottom belt is about 18 to 24 inches
The belts are 60 inches wide.

4.
The obstructions alleged in Citation 3088162 were 3
inches high in one location and 1 1/2 to 2 feet high in others.
The obstructions alleged in Citation 3088080 were as high as 3
feet.
5.
The obstructions created hazards of tripping, slipping
and falling, including falling against a moving belt.
6.
Miners worked on the 11 tight 11 side of the belts to clean
up spillage, to maintain the roof support system, to change belt
rollers, and, in the event of an interruption of the ventilation
system, to make repairs on the stopping line.
Inspector Mull
found evidence that someone had traveled the tight side of the
belt in that there were legs for I-beams used for a roof support
system in some of the material left along one of the cited belts.
7.
BethEnergy has a policy that prohibits employees from
working on the tight side of the belt when the belt is running
unless another employee is stationed at the pull cord, on the
wide side. When activated, the pull cord stops the movement of
the belt conveyor, but not immediately. Depending on the weight
of the load on the belt 1 the belt would travel another 5 to 15
feet.
An employee would most likely work on the tight side of a
moving belt to clean up spillage.
In the event that an employee
tripped or fell while the belt was running and became entangled
in the belt, serious injuries, including death, could occur,
notwithstanding the belt would be stopped after moving 5 to 15
feet.
80
Citations 3088080 and 3088162 were abated over the
course of 10 shifts; with two to four employees performing cleanactivities on each shifto The belts were running when this
work was done; one employee stood on the wide side at the pull
cord and another cleared loose coal, rib sloughage and other
materials from the tight side.
9c
Safeguard Notice 2395866 was one of many similar
safeguard notices issued to mines
the Monroeville subdistrict
pursuant to a published criterion, 30 C.F.R. § 75.1403-5(g).

DISCUSSION WITH FURTHER FINDINGS
Is the Underlying Safeguard Valid?
The Commission stated that the judge should "set forth
findings and conclusions as to whether the Secretary proved that
the disputed safeguard was based on the judgment of the inspector
as to the specific conditions at BethEnergy's Mine No. 60 and on
a determination by the inspector that a transportation hazard

896

existed that was to be remedied by the action prescribed in the
safeguard." 14 FMSHRC at 27.
The conditions causing Inspector Weir to issue Notice of
Safeguard 2395866 were obstruction of the travelway (putting a
fence across the travelway) and failing to keep a width of at
least 24 inches (he found distances of 15 to 23 inches). He
referred to the obstructing fence and the narrow travelway in the
safeguard notice and then applied the safety guideline in 30
C.F.R. § 75.1403-S(g), requiring a safeguard that "at least 24
inches of clear travelway be provided on both sides of all belt
conveyors installed after March 30, 1970 at this mine." I
conclude that the safeguard notice was based on the judgment of
the inspector as to specific conditions at this mine, which he
observed and stated in the notice.
Inspector Mull, who issued the two citations based on the
safeguard, interpreted the language of the safeguard notice as
requiring a clear travelway free of obstructions and extending at
least 24 inches. The day before the hearing, ·he spoke to
Inspector Weir about the conditions Inspector Weir had intended
the safeguard notice to apply to, and Inspector Weir told him the
safeguard notice was intended to require a clear travelway of at
least 24 inches, free of "Anything that could be obstructing the
clearance." Tr. 143.
I conclude that the safeguard was based on a determination
by the inspector that transportation hazards existed that were to
be remedied by the action prescribed in the safeguard. The
transportation hazards implicit in Inspector Weir's safeguard are
those that one would conclude from an ordinary and reasonable
understanding of its language. A requirement to have "at least
24 inches of clear travelway" means, in ordinary language, that
the travelway be clear - - that is, open and unobstructed - - for
a width of at least 24 incheso Protection against certain
hazards is implicit in this requirement:
(1) With inadequate
clearance (fewer than 24 inches) a miner may walk too close to
the belt or the rib, and fall against either; (2) if the
travelway is obstructed by objects or material, the obstructions
may cause a miner to trip and fall against the belt, rib or
floor? (3) becoming entangled with a moving belt could result in
death or serious injury; (4) falling against a rib, the mine
floor 1 or a belt conveyor could result in serious injury. The
Commissionvs rule of narrow interpretation of safeguard notices
(see Discussion at PPo 6-7, below) requires eliminating the
hazards in item (2), above, from the reach of the safeguard.
Citations 3088080 and 3088162

Inspector Mull found that 24 inches of clear travelway was
not provided because of material from the ribs and other material
obstructing the travelway along the Number 4 belt, as alleged in

897

citation 3088080, and because of rib material, crib block and
other material obstructing the travelway along the Number 3 belt,
as alleged in Citation 3088162. He found the conditions to be
violative of the safeguard notice, based on his interpretation
that it required a clear travelway, free of obstructions, for at
least 24 inches.
The obstructing material reduced the safe, usable width of
each travelway but the Secretary did not prove that it was
reduced to below 24 inches. Inadequate clearance could present a
danger of accidental contact with the moving belt, with likely
serious injuries or death. There are many trips and falls in
mines, so that walking too close to a moving belt, without
adequate clearance, is itself a dangerous practice. Also,
inadequate clearance could present a danger of walking too close
to the rib, with the risk of falling against it. However, since
the inspector did not measure the safe, usable widths of the
obstructed travelways, I find the evidence is not sufficient to
prove dangers from inadequate clearance.
The obstructions in each'travelway created hazards of
tripping, slipping or falling against the belt, rib, or mine
floor.
If someone attempted to break a trip or fall by reaching
out, he or she could come into contact with the moving belt and
become entangled in a roller, with a high risk of serious injury
or death. The likelihood of injury was created by the fact that
employees travel and work on the "tight" or 11 narrow 11 side of the
belt when the belt is running to maintain the roof support
system, to change belt rollers, clean spillage, and, in the event
of an interruption of the ventilation system, to make repairs on
the stopping line. Inspector Mull also found evidence that
someone had traveled the tight side of the belt in connection
with the installation or placement of legs for I-beams used for
roof supporto
BethEnergy has a policy that prohibits employees from
working on the tight side of the belt when the belt is running
unless another employee is stationed at the pull cord, which can
stop the belt conveyor in about 5 to 15 feet.
If a miner tripped
or fell and became entangled in the belt; the pull cord would be
activated by the other employeeo However, serious injury or
death could occur despite BethEnergy 1 s policy.
First, the miner
on the wide side of the belt would have to observe the accident
and then pull the emergency cord. The time spent in these
reflexes could easily be too late to prevent serious injury or a
fatality.
Secondly, after the cord was pulled, the belt would
still travel another 5 to 15 feet and this added motion could
cause serious injury or death if the victim were entangled in a
roller.
citations 3088080 and 3088162 were abated over the course of
10 shifts, with two to four employees performing clean-up

89 8

activities on each shift. The belt was running when the work was
done; one employee stood on the wide side of the belt at the pull
cord and another cleared loose coal, sloughage and other
materials from the tight side.

Is the Safeguard Enforceable as to the
Hazards Alleged in the Citations?
In Southern Ohio Coal Company ("SOCCO I 11 ) , 7 FMSHRC 509
{1985), the Commission held that "a safeguard notice must
identify with specificity the nature of the hazard at which it is
directed and the conduct required of the operator to remedy such
hazard. we further hold that in interpreting a safeguard a
narrow construction of the terms of the safeguard and its
intended reach is required. 11 It then held that a citation for
slipping and falling hazards caused by a 10 inch accumulation of
water in a travelway did not fall within a safeguard requiring 24
inches of clear travelway. The Commission reasoned that the
hazards causing the notice of safeguard were tripping and falling
because of fallen rocks and cement blocks, not slipping and
falling because of an accumulation of water, and that this
distinction was sufficient to invalidate the citation. The
Commission did not address the issue whether reducing the safe,
usable width to below 24 inches would violate the safeguard.
In applying a rule of strict construction, 1 the Commission
expressed its concern for possible abuses of the safeguard
authority, which does not give the operator an opportunity to
participate in the formulation of the safety standard, as in
rulemaking procedures. At the same time, the commission
recognized the inspector's authority and responsibility to
require a safeguard to prevent a specific transportation hazard
not covered by a published safety standard.
The line between the appropriate use or misuse of the
inspectorus safeguard authority may be a fine one. The
Commission appears to have made the line bolder by narrowing the
scope of safeguards under a rule of strict construction.
Applying the Commission 1 s strict construction rule, I
conclude that the safeguard at issue, requiring nat least 24
inches of clear travelway, 11 while validly issued, is not
enforceable except as to the specific conditions that gave rise
to the safeguard and were noted in the notice of safeguard. That
is 1 a violation of this safeguard exists only if (1) a travelway

1

The Commission has applied the rule of strict construction
to safeguards in a number of cases, e.g., Green River Coal Co.,
Inc., 14 FMSHRC 43 (1992) and the remand decisions in Rochester &
Pittsburgh Coal, 14 FMSHRC 37(1992) and in the instant cases.

899

between the rib and the conveyor belt has a width below 24 inches 2
or (2) a fence 3 obstructs the travelway.
The first of these conditions may be met by proof that
obstructions reduced the safe, usable width of a travelway to
below 24 inches.
Such a holding is consistent with a strict
construction rule, for as a practical matter of safety, a
travelway cannot be said to "clear for at least 24 inches" if a
miner must move around obstructions that reduce his corridor of
safe, usable space to below 24 inches.
The hazards of
inadequate clearance (fewer than 24 inches) include the risk of
walking too close to a moving belt and falling against it, or
falling against the rib. Thus, quite apart from tripping hazards
left in a travelway, there are many trips and falls in coal
mines, which commonly have uneven walking surfaces. With
inadequate clearance, if someone attempted to break a trip or
fall by reaching out, he or she could come into contact with a
moving belt and become entangled in a roller, with a high risk of
serious injury or death.
However, Inspector Mull testified that by observation (not
measurements) he believed the travelways were over 24 inches
wide, and he did not measure the width in any place where he
found obstructing material. The Secretary thus failed to prove
that obstructions reduced the safe, usable width of the
travelways to below 24 inches.
In the area where rib sloughage
was about three feet high, and Inspector Mull believed it was
necessary to cross over the belt to get around the obstruction,
the evidence might have sustained a finding that the safe, usable
width of the travelway was reduced to below 24 inches. However,
since the inspector did not measure the width of the area, I find
that the Secretary failed to prove a violation of the safeguard.
To summarize 1 the Secretary contends that a safeguard issued
for a narrow travelway and an obstructing fence also addresses
obstructing materials in the travelway, such as crib blocks and
rib sloughage.
I hold that the Commission 1 s rule of strict
construction precludes this position, except where obstructing
materials reduce the safe, usable width of a travelway to below
24 inches" The inspector's failure to measure the width of the
travelways at the places where obstructions were found precludes
a finding that the obstructing material reduced the sa , usable
width of the travelway to below 24 inches. Accordingly, I
conclude that the Secretary fa
to prove a violation of the
safeguard.
2

The safeguard notice notes a finding of clearances of 15
inches~

to 23
3

The safeguard notice notes a finding of a fence blocking a
travelway.

900

As a final point, it appears to this judge that the
Commission's narrow construction of safeguards should suggest to
the Secretary that her guidelines for safeguards (30 C.F.R.
§§ 75.1403-1 through 75.1403-11) may have little practical effect
unless they are promulgated as mandatory safety standards by
public rulemaking.
In that case, they would be interpreted by a
"reasonable notice 11 rule, not strict construction.
The Commission stated its view on this matter at the end of
SOCCO II:
. • • [W]e strongly suggest that the safety of
underground coal miners would be better
advanced by the promulgation of mandatory
safety standards aimed at eliminating
transportation hazards.
[14 FMSHRC 15.J
CONCLUSIONS OF LAW
1.

The judge has jurisdiction in th·is proceeding.

2.

Notice of Safeguard 23.95866 is AFFIRMED.

3.
The Secretary failed to prove a violation of Notice of
Safeguard 2395866 as alleged in Citations 3088080 and 3088162.

4.

Citations 3088080 and 3088162 are VACATED.

u};JA~ 4-"~v t l ' -

wi11iam Fauver
Administrative Law Judge

Distribution:
R. Henry Moore, Esq.
Buchanan Ingersoll, 600 Grant Street, 58th
Floorf Pittsburgh PA 15219 (Certi
Mail)

Carl C. Charneski, Esq., Office of the Solicitor, U. s.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA
(Certified Mail)
/fas

901

22203

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266 I FTS 564-5266

MAY 2 71992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
CYPRUS-PLATEAU MINING,
CORPORATION,
Respondent

.

CIVIL PENALTY PROCEEDING

:
:

Docket No. WEST 91-174
A.C. No. 42-00171-03607

..
:

Star Point No. 2 Mine

..
.
...
:

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
ROBERT Q. POWELL, employed
by CYPRUS-PLATEAU MINING
CORPORATION,
Respondent

CIVIL PENALTY PROCEEDING

.
.
.

Docket No. WEST 91-635
A.C. No. 42-00171-03621 A
Star Point No. 2

..:

..:•
.
0

0
0

CONTEST PROCEEDING

CYPRUS PLATEAU MINING
CORPORATIONu
Contestant

Docket No. WEST 92-173-R
Order No. 3583459 (Modified)
12/11/91

0

Vo

0
0
0

SECRETARY OF LABORg
MINE SAFETY AND HEALTH
REVIEW COMMISSION (MSHA)u
Respondent

Star Point Noo 2 Mine

0
0

Mine I.D. 42-00171
DECISION

Appearances~

Margaret A. Miller, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner/Respondent1
R. Henry Moore, Esq., BUCHANAN INGERSOLL, Pittsburgh, Pennsylvania,
for Respondent/Contestant.

Before:

Judge Morris

902

These penalty and contest cases arise under the Federal Mine
Safety and Health Act of 1977, u.s.c § 801, et~ (the nAct").
On November 13, 1991, Petitioner filed a MOTION TO APPROVE
PARTIAL SETTLEMENT, and on December 3, 1991, the Presiding Judge
issued a DECISION APPROVING PARTIAL SETTLEMENT.
The settlement
disposed of seven Citations.
Order No. 3583459 remained at issue
and the Judge retained jurisdiction to resolve such issues.
A copy of the Judge's DECISION APPROVING PARTIAL SETTLEMENT
is attached to this Decision.
A hearing on the merits commenced as to the remaining Order
on March 5, 1992, in Salt Lake City, Utah.
The hearing could not
be concluded and continued to the following day.
On March 6, 1992, the parties reached an amicable settlement
agreement, which encompassed all three pending cases.
In connection with Docket No. WEST 92-173 and WEST 91-174,
the parties moved that Order 'No. 3.583459 be modified to a 104 (a)
Citation.
Further, the parties moved that wherever a violation of 30
C.F.R. § 75.512 is alleged, it should be amended to allege a
violation of 30 C.F.R~ § 75.517.
The violation of Section 75.517
is designated as an S&S Citation.
The parties further stipulated that an appropraite civil
penalty is $345.00.
The violation was originally assessed at
$1000.00o
In view
the disposition herein 0 Cyprus Plateau further
withdraws its notice of contest in WEST 92-173-Ro

For the foregoing reasonv I enter the following:
ORDER
lo
The motions to amend Order No. 3583459 and its modifications are GRANTEDo
2o
Citation Noo 3583459 and the amended civil penalty are
AFFIRMEDo

903

3. Cyprus Plateau is ORDERED TO PAY to the Secretary of
Labor the sum of $345 within 40 days of the date of this
decision.
4.
The motion of Cyprus Plateau to withdraw its contest in
WEST 92-173-R is GRANTED and the said case is DISMISSED.
5. The Secretary's motion to dismiss WEST 91-635 (Robert Q.
Powell) is GRANTED and said case is DISMISSED.

Judge

stributiong
Margaret A. Miller ir Esq., Office of the Solicitor, U.S. Department of Laboru 1585 Federal Office BuildingQ 1961 Stout Street 0
Denverv CO 80294 (Certified Mail)
R. Henry Moore, Esq.u BUCHANAN INGERSOLL P.C9u CYPRUS PLATEAU
MINING CORP.u USX Toweru 57th Flooru 600 Grant Street, Pittsburghu PA 15219 (Certified Mail)
ek

904

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

.
.
.
..
.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-509
A.C. No. 05-00301-03779
Dutch Creek Mine

MID-CONTINENT RESCXJRCES, INC.,
Respondent
DECISION
Appearances:

Before:

Margaret A. Miller, Esq., 'IB.mbra Leonard, Esq.
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
for Petitioner;
Edward Mulhall, Jr., Esq., DELANEY & BALCOMB, P.C.,
Glenwood Springs, Colorado.

Judge Morris

This
a civil penalty proceeding initiated ~ Petitioner
against Respondent pursuant to the Federal Mine Safety and Health
Act
1977 u 30 U oS oCo § 801 et ~ (the 11 Actn) o
The civil penal es sought here are for the violation of mandatory regulations
promulgated pursuant to the Act.
A hearing in this case and related cases was held in Glenwood Springs" Coloradov on February 26v 19920
The parties
reached an amicable settlement and subsequently filed a written
Joint Motion to Approve Settlement ..
Respondent further filed a suggestion of bankruptcyo
The Citations, the original assessments, and the proposed
dispositions are as follows:
Citation No.

Proposed Penalty

Amended
Proposed Penalty

3586644
3586645
3586646

$91
$91
$91

$55
$55
$55

905

In support of their motion, the parties sul:xnitted information relating to the statutory criteria for assessing civil penalties as contained in 30 U.S.C. § 820(i).
I have reviewed the settlement and I find it is reasonable
and in the public interest. It should be approved.

Accordingly, I enter the following:
ORDER

1. The order of reconsolidation entered on March 2, 1992,
is DISSOLVED.
2.

The above Citations and amended penalties are AFFIRMED.

3. Respondent filed a case under Chapter 11 of the Bankruptcy Code and is opera ting Ats bankruptcy estate as a debtorin-possession. Accordingly, upon approval of the United States
Bankruptcy Court in Case No. 91-11658 PAC, it is ORDERED that
civil penalties will be assessed against the Respondent in the
amount of $165 and Petitioner is authorized to assert such assessment as a claim in Respondent's Bankruptcy Case.

Law Judge

Distributiong
Margar
Ao Milleru Esqou 'Iambra Leonardu Esq.u Office of the
Solicitorv UoSo Department of Laborv 1585 Federal Office Buildingu 1961 Stout Streetv Denver 0 CO 80294
(Certified Mail)
Edward Mulhall 0 Jro u Esq. u DELANEY & BALCOMBu P.C. /1 Drawer 790v
Glenwood Springsu CO 81602
(Certified Mail)
ek

906

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 2 81992
DISCRIMINATION PROCEEDING

CHARLES T. SMITH,
Complainant

Docket No. KENT 90-30-D
BARB CD 89-27

v.
KEM COAL COMPANY,
Respondent

DECISION ON DAMAGES

Before:

Judge Fauver

The Decision on Remand, April 28, 1992, found Respondent
liable for a discriminatory discharge of Complainant in violation
of § 105(c) of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. § 801 et ~
The parties have stipulated that Complainant's back pay and
interest through April 30, 1992, are $46,157.12 and a reasonable
attorney fee and costs are $6,247.50 through April 30, 1992. In
addition 6 the parties have stipulated a method of determining any
damages for medical expenses due Complainant.
ORDER

WHEREFORE IT IS ORDERED that:

lo
Respondent shall, within 10 days of the date of this
Decision 5 pay Complainant $46 1 157012 in back pay and interest
through April 30p 1992: plus additional back pay and interest
accruing from April 30; 1992, until the date of payment.
2.
Respondent shall, within 10 days of the date of this
Decision, pay to counsel for Complainant $6,247.50 representing a
reasonable attorney fee and costs through April 30, 1992, plus
any additional reasonable attorney fee and costs accruing from
April 30, 1992, until the date of payment. Upon such payment,
Counsel for Complainant shall promptly reimburse Complainant for
any prior payments made by Complainant toward an attorney fee or
litigation costs in this matter.
3.
Within 10 days of this Decision, or a later date if
stipulated by the parties, the parties shall fully comply with
paragraph 5 of their Stipulation of Monetary Award Update, and if
they agree upon damages for medical expenses such amount shall be

907

promptly paid to Complainant.
If they fail to agree on medical
damages and Complainant contends such are due, Complainant may
file a claim for such damag~~ in a supplemental proceeding before
the Commission within 30· days after such disagreement is
communicated by Respondent to Complainant.
4.
This Decision on Damages together with the prior
Decision on Remand constitutes the judge's final disposition of
this proceeding.

u~~x~:-~

Administrative Law Judge

Distribution:
Michaels. Endicott, Esq., L.)2., "Ed" Spencer and Associates, 83
Main Street, P.O. Box 1176, Paintsville, KY 42140 (Certified
Mail)
Timothy Joe Walker, Esq., Reece, Lang & Breeding, P.s.c., London
Bank & Trust Building, 400 South Main Street, P. O. Drawer 5087,
London, KY 40745-5087 (Certified Mail)
/fas

908

FEDERAL MINE SAFETY AND HEALTH REViEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGIN!;\

22041

MAY 2 81992
CONTEST PROCEEDINGS

SOUTHERN OHIO COAL COMPANY,
Contestant

Docket No. WEVA 91-1615-R
Order No. 3105369; 5/22/91

v.

Docket No. WEVA 91-1616-R
citation No. 3105370; 5/22/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent
!'

Docket No. WEVA 91-1617-R
Citation No. 3105350; 5/22/91
Mine ID 46-03805

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 92-740
A. C. No. 46-03805-04098
Martinka No. 1 Mine

SOUTHERN OHIO COAL COMPANY,
Respondent
DECISION

Appearances:

Rebecca J. Zuleski, Esq.,
Morgantown, WV, for SOCCO;
Glenn M. Loos,
Arlington, VA,
1
for the Secretary of Labor.
0

Before:

Judge Fauver

These proceedings involve contests by Southern Ohio Coal
Company (SOCCO) seeking to vacate an order and two citations
issued by MSHA inspectors and a petition by the Secretary for a
civil penalty, under § 105 of the Federal Mine Safety and Health
Act of 1977, 30 U.S. § 801 et~
The parties stipulated that SOCCO's Martinka No. 1 Mine is
subject to the Act. A motion to vacate Citation 3105350 and to
delete any reference to it in Order 3105369 was granted at the
hearing.

909

The order and citation requiring adjudication are as
follows:
Order 3105369 alleges in part:
Beginning at the B-12 Longwall Section No. 2
face conveyor motor and extending to No. 1
shield a distance of approximately 20 feet,
the roof was inadequately supported along the
walkway side of the stageloader where a roof
cutter existed with loose broken and hanging
material. A no walkway tight clearance sign
was posted and the Section crew stated they
were crossing the stageloader to the solid
side to get to and from the longwall face.
Additional roof supports such as post(s] or
dukes were not installed on the solid side of
the stageloader from the crossover extending
27 feet inby to the face.
The distance from the tips· of No. 2, 3 and 4
shields to the face averaged 6 to 10 feet
during normal mining, in order for miners to
travel to and from the longwall face the pan
line had to be pushed in and No. 2, 3 and 4
shields had to be advanced within 5 feet of
the face.
3 miners were observed on the
longwall face at the time the Order was
issued.
75-1403 A clear unobstructed 24 inch walkway
is not provided on the track side of the B-12
longwall stageloader beginning at the tip at
Noo 1 shield and extending approximately 20
feet outby. The walkway is obstructed with
loose roof rock, 2 pieces of pipe and 4
post[s] also the crossover at the stage
loader from the solid side to the track side
is obstructed with a hydraulic shield leg,
hoses, and a piece of chain reducing the 24
inch travelway to 7 inches.
Citation 3105370 alleges in part:
Beginning at the crossover on the solid side
of the B-12 Longwall Stageloader and
extending for a distance of approximately 27
feet inby, additional roof supports such as
post[s] or dukes were not installed to
support the roof. The solid side of the
stageloader is being used as a travelway to
and from the longwall face because of adverse

910

roof conditions on the track side of the
stageloader.
A termination due date is not set due to this
citation being written in conjunction with
107a Order Number 3105369 issued May 22,
1991.
The parties stipulated that the judge has jurisdiction to
assess a civil penalty under § llO(i) of the Act if he finds a
violation as charged in Citation 3105370. After the hearing, the
Secretary filed a petition for such a penalty, in Docket No. 92740.
Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable,
and probative evidence establishes the following Findings of Fact
and additional findings in the Discussion that follows:
FINDINGS OF FACT
1.
On May 22, 1991, Federal Mine Inspectors Ronald
Tulanowski and Richard Jones went to the Martinka No. 1 Mine for
a regular quarterly (or "AAA") inspection.
Inspector Tulanowski
was accompanied by company representative Gary Freeman and union
representative James Tutalo.
Inspector Jones was accompanied by
company representative James Ice and union representative James
Talerico. At the beginning of the afternoon shift, the
inspection parties traveled together to the B-12 longwall section
of the mine.
2.
At the mouth of the B-12 longwall section, the
inspection parties separated, walking different entries to the
face.
Inspector Jones and his party walked the return entry to
the tailgate of the longwall.
Inspector Tulanowski took his
party up the belt entry to the headgate of the longwall.
3.
At the headgate, Inspector Tulanowski observed adverse
roof conditions in the belt entry. A crack in the roof, called a
;uripper 91 br Di cutter v" on the track side of the stage loader 1
extended from the No. 1 shield of the longwall outby about 27
feeto
It had been reported in the on-shift examination book on
May 21, 1991. The crack in the roof was about two feet wide, and
pieces of rock were actively falling out of the roof when the
inspection party arrived. Water was dripping through the crack.
The roof was sagging or leaning toward the track side of the
entryo The floor on the track side was obstructed by various
materials and debris, including four roof posts which had been
knocked down by motors as the stage loader advanced.
The
advancing motors struck the posts because the entry had been cut
too narrow.

911

4.
Inspector Tulanowski saw three miners at the longwall
face.
He was informed that the track side of the stage loader
was the crew's normal means of access to the face, but because of
tight clearance and walkway obstructions on the track side, SOCCO
had instructed its crews to use an alternative means of access to
the face, requiring the miners to use the stage loader crossover
and then travel up the solid side or coal side of the stage
loader to get to the face. A sign was hung on the track side,
stating, "Tight clearance, no walkway." It did not refer to the
adverse roof conditions.
5.
The belt entry was roofbolted according to the
operator's roof support plan, and the required number of dukes
(7 on each side of the stage loader) 1 were installed in the
entry. The majority of the dukes were set outby the stage loader
crossover. on the solid side of the entry, one duke was set
directly at the crossover and the other six were set outby. The
entry was a highly traveled walkway. Miners traveled through the
entry several times a shift, e.g., at the beginning and end of
the shift, on dinner runs, fireboss runs, maintenance runs and
supply runs.
6.
Based on the conditions observed by Inspector
Tulanowski and reported to him by crew members, the inspector
found that an imminent danger existed in the belt entry from the
shields of the longwall outby to the stage loader crossover. He
orally issued § 107(a) order and requested that Inspector Jones
come from the tail of the longwall to observe the conditions and
assist in the investigation. Inspector Jones arrived at the
headgate in 20 or 25 minutes.
7.
When he arrived at the headgate, Inspector Jones
observed the same conditions seen by Inspector Tulanowski and
agreed that an imminent danger existed. He observed the
conditi~ns from the face, on the side of the entry opposite
Inspector Tulanowskius side. Two miners and their foreman were
at the face of the longwall. An accumui3tion of water and mud
was under the footing of the No. 1 shield, causing its roof
support to tilt 8 to 10 inches down from the roof toward the
track s
On the track side, the crack in the roof ran from
the No. 1
to the first crosscut. The roof was jagged,
hanging and broken. The plates on the row of roof bolts closest
to the rib on the track side were buckling, showing pressure on
the bolts. Four posts, two pieces of pipe, and loose rock (which
appeared to have fallen from the roof) were lying on the track
;ide of the
loader, obstructing this former walkway.
8.
After observing the area and making some measurements,
Inspector Jones moved across the entry and met Inspector
A "duke"

a roof support jack post.

912

Tulanowski. They continued their investigation and discussed
ways of correcting the hazardous conditions. The inspectors
agreed with the operator that the roof on the track side could
not be supported because of the tight area, the obstructions in
the walkway, and the extent of the hazardous roof conditions.
They also agreed that the solid side was the only possible access
to the face at that time. The inspectors determined that the
solid side needed additional roof support to make it safe as a
walkway. To accomplish this, the operator moved dukes that were
outby the stage loader on the so1id side to positions inby the
stage loader on that side. They were set at five foot intervals.
The inspectors found that this provided adequate additional roof
support for miners traveling in the new walkway, and terminated
the § 107(a) order.
DISCUSSION WITH FURTHER FINDINGS
Order 3105369

Section 107(a) of the Mine Act provides:
If, upon any inspection or investigation
of a coal or other mine which is subject to
this Act, an authorized representative of the
Secretary finds that an imminent danger
exists, such representative shall determine
the extent of the area of such mine
throughout which the danger exists, and issue
an order requiring the operator of such mine
to cause all persons, except those referred
to in Section 104(c), to be withdrawn from,
and to be prohibited from entering, such area
until an authorized representative of the
Secretary determines that such an imminent
danger and the conditions or practices which
caused such imminent danger no longer exists.
The issuance of an order under this
subsection shall not preclude the issuance of
a citation under Section 104 or the proposing
of a penalty under Section llOo
Section 3(j) of the Act defines an imminent danger as "the
existence of any condition or practice in a coal or other mine
which could reasonably be expected to cause death or serious
physical harm before such condition or practice can be abated."
30 u.s.c. § 802(j). This definition is unchanged from that
contained in the Coal Mine Health and Safety Act of 1969.
The Fourth Circuit has held that 11 an imminent danger exists
when the condition or practice observed could reasonably be
expected to cause death or serious physical harm to a miner if
normal mining operations were permitted to proceed in the area

913

before the dangerous condition is eliminated." Eastern
Associated Coal Corporation v. IBMA, 491 F.d 277, 278 (4th Cir.
1974; emphasis in original). The Seventh Circuit adopted this
interpretation in Old Ben Coal Corp. v. IBMA, 523 F.2d 25, 33
(7th Cir. 1975), and the Commission applied these holdings in
Rochester & Pittsburgh Coal Company v. Secretary of Labor, 11
FMSHRC 2159, 2163 (1989), where it stated (quoting Senate Report
187, 95th Cong., 1st Sess. 38(1977)):
(A]n imminent danger is not to be defined "in
terms of a percentage of probability that an
accident will happen." * * * Instead, the
focus is on the potential of the risk to
cause serious physical harm at any time."
* * * The Committee stated its intention to
give inspectors "the necessary authority for
the taking of action to remove miners from
risk. 11
(
at 2164.]
The Commission recognized (in Rochester & Pittsburgh Coal
Company, at 2164) that inspectors must be given wide latitude in
making on-the-spot determinations of whether an imminent danger
exists, quoting the following from the Seventh Circuit's decision
in Old Ben (523 F.2d. at 31):
''Clearly, the inspector is in a precarious
position. He is entrusted with the safety of
miners' lives, and he must ensure that the
statute is enforced for the protection of
these lives. His total concern is the safety
of life and limb . . . . We must support the
findings and the decisions of the inspector
unless there is evidence that he has abused
his discretion or authority."
Applying this controlling test, the Commission stated that
uuthe question is whether [the inspector] abused his discretion
when he determined [that an imminent danger existed]" (Rochester
& Pittsburgh coal Company, at 2164).
In Utah Power & Light Co., 13 FMSHRC 1617 (1991), the
Commission clarified its decision in Rochester & Pittsburgh, by
stating that the latter decision, which stated that the imminent
danger focus is on the potential of a risk to cause harm "at any
time 11 (11 FMSHRC at 2164), was intended to denote a potential to
cause harm nat any moment, 11 that is, "within a short period of
time. ua 13 FMSHRC at 1622. The Commission did not depart from
its previous conclusion that wide discretion must be given to
inspectors to issue § 107(a) orders. Thus it stated, in Utah
Power & Light:

914

We reaffirm our holding in Rochester &
Pittsburgh that an inspector must have
considerable discretion in determining
whether an imminent danger exists. This is
because an inspector must act immediately to
eliminate conditions that create an imminent
danger. We also reiterate here that the
hazardous condition or practice creating an
imminent danger need not be restricted to a
threat that is in the nature of an emergency,
and that section 107(a) withdrawal orders are
"not limited to just disastrous type
accidents." Coal Act Legis. Hist. at 1599.
[13 FMSHRC at 1627-1628.J
It must be emphasized that the inspector has to exercise his
or her best judgment "on the spot" to protect the safety of
miners. Accordingly, the issue in reviewing a § 107(a) order is
not the objective accuracy of the facts found by the inspector,
but whether the inspector acted reasonably in investigating the
facts available to him and in evaluating the situation as an
imminent danger. This boils down to an "abuse of discretion"
test.
In Utah Power & Light, the Commission held that an inspector
"abuses his discretion in the sense of making a decision that is
not in accordance with law when he orders the immediate
withdrawal of miners under section 107(a) in circumstances where
there is not an imminent threat to miners" (Id., at 1622-1623).
An error of law, of course, is one of the bases for finding an
abuse of discretion.
However, an abuse of discretion in the
sense of evaluating facts "may be found only if there
no
evidence to support the decision" (Bothyo v. Moyer, 772 F.2d 353,
355 (7th Cir. 1985); and see~
v. United States Dept. of
Agricultureu 754 F.2d 804u 810 (9th Cir. 1984}.
On balance, the issue is whether the inspector reasonably
evaluated the information available to him at the time he issued
the § 107(a) ordero That is, the controlling issue is not
whether there was an imminent danger, but whether "there is
evidence that he has abused his discretion or authority 11 in
evaluating the conditions as constituting an imminent dangero
Old Ben, supra, 523 F.2d at 31; Rochester & Pittsburgh Coal
Company,
11 FMSHRC at 2164.
When Inspector Tulanowski arrived at the stage loader he saw
the cutter (crack) in the roof and observed rocks actively
falling from the roof. Water was dripping through the crack.
The cracked area was unsupported. An accumulation of water and
mud was under the footing of the No. 1 shield, causing its roof
support to tilt 8 to 10 inches down from the roof toward the
track side. On the track side, the crack in the roof ran from

915

the No. 1 shield to the first crosscut. The roof was jagged,
hanging and broken. The slates on the row of roof belts closest
to the rib were buckling, showing pressure on the bolts.
Inspector Tulanowski believed that the roof was unstable,
dangerous, and could fall at any time. He then learned that
miners were crossing the stage loader crossover and using the
solid side as a new walkway. He believed that additional roof
support was necessary for the new walkway because a roof fall on
the cutter side could extend to the solid side, and a roof fall
causing death or serious injury could occur at any time. Also,
he believed that if normal mining operations continued, as
planned by the operator, the roof conditions would be worsened by
the vibrations and stress of mining. He evaluated the available
facts as showing an imminent danger.
Inspector Richard Jones agreed with Inspector Tulanowski's
assessment of the situation and co-signed the written § 107(a)
order.
Inspector Jones, who has extensive experience on
longwalls and working in the lower Kittaning coal seam, where the
Martinka Mine is located, stated that he saw all the signs of
deterioration and a failing roof and a danger that the roof could
come down without warning. He stated that when a roof starts
failing in that coal seam, it starts cutting and sagging, and the
result could be a roof fall at any time. He stated that a fall
could have occurred from rib to rib and that the tilting of the
roof toward the track side was not due to the natural undulation
of the roof but to deterioration, which increased the danger of a
rib to rib fall.
He also stated that this is an area of changing
conditions, with the stage loader moving, the vibrations of the
shearer, and the changing longwall supports as the face advances,
so that if mining had continued as pianned by the operator - - to
"mine through" the adverse roof area - - the additional stress
and vibrations created by the mining process would have worsened
~he roof conditions, increasing the danger to the miners in the
new walkwayo
He believed a roof fall could occur at any time
without warningo
The testimony of UMWA representative James Tutalo supports
the findings of Inspectors Tulanowski and Jones. Mr. Tutalo, who
was a roofbolter for about three years at the Martinka Mine,
stated that the roof was showing signs of stress, the roof
conditions were hazardous, and would have become more dangerous
if mining were continued as normal.
I find that Inspectors Tulanowski and Jones made a
reasonable investigation and evaluation of the facts under the
circumstances and that the tacts known to them and reasonably
available to them supported the issuance of the § 107(a) order.
The opinions of the operator's witnesses differed from the
inspectors' evaluation of the facts, but the difference in
opinions does not warrant a finding that the inspectors' finding
of an imminent danger was an abuse of discretion.
Indeed, the

916

reliable facts amply support the finding of an imminent danger.
I therefore find that Order 3105369 was properly issued.
Citation 3105370
The citation charges a violation of 30 C.F.R. § 75.220,
under which section 75.220(a) (1) provides:
(a) (1)
Each mine operator shall develop and
follow a roof control plan, approved by the
District Manager, that is suitable to the
prevailing geological conditions, and the
mining system to be used at the mine.
Additional measures shall be taken to protect
persons if unusual hazards are encountered.
The secretary does not contend that the operator violated
its roof control plan, but that additional roof support was
necessary to protect miners using the new walkway. Inspector
Tulanowski's assessment that an imminent danger existed was
corroborated by Inspector Richard Jones and UMWA representative
James Tutalo.
The evidence preponderates in showing that additional roof
support measures were required in the new walkway because of
adverse roof conditions. Although the operator was complying
with its roof control plan, the plan sets only minimal standards.
Additional roof support in the new walkway was required because
of unusual hazards, but the operator took no action to protect
the miners traveling in the entry. The normal procedure at the
Martinka Mine was merely to shift the walkway to the opposite
side of the stage loader when adverse roof conditions were
encountered on the track side. On the afternoon shift of May 22 1
the roof conditions had reached the point that the entry was
threatened by a roof fall rib to rib, including the new walkway.
The operator~s failure to provide additional roof support in the
new travelway constituted a violation of 30 C.F.R.
§ 75.220(a) (1).
The Commission has held that a violation is 11 significant
and substantial" if, u1 based upon the particular facts surrounding
the violation 1 there exists a reasonable likelihood that the
hazard contributed to will result in an injury or illness of a
reasonably serious nature. 19 Cement Division, National Gypsum
3 FMSHRC 822, 825 (1981).
In Mathies Coal Company, 6 FMSHRC
1, 3-4 (1984), the Commission delineated a four-prong test to
prove a violation is significant and substantial:
(1) an
underlying violation of a mandatory safety standard; (2) a
discrete safety hazard, i.e., a measure of danger to safety

917

contributed to by the violation;
(3) a reasonable likelihood 2
that the hazard contributed to will result in an injury; and (4)
a reasonable likelihood that the injury in question will be of a
reasonably serious nature.
Under the third prong of the Mathies test, the Secretary
must establish that the hazard contributed to could result in an
event in which there is an injury. U.S. Steel Mining, Co., 7
FMSHRC 1125, 1129 (1985). The time frame includes both the time
that a violative condition existed prior to the citation being
issued and the time that it would have existed if normal mining
operations had continued. Halfway, Inc., 8 FMSHRC 8, 12 (1986).
The operator failed to take necessary additional roof
support measures to protect miners from the adverse roof
conditions at the headgate of the longwall. This constituted a
violation of 30 C.F.R. § 75.220(a) (1).
The hazard presented was a roof fall, which could cause
death or serious injury.
Without additional roof.support, it was reasonably likely 3
2 Analysis of the statutory language and the Commission's

decisions indicates that the test of a "significant and
substantial" violation is a practical and realistic question
whether, assuming continued mining operations, the violation
presents a substantial possibility of resulting in injury or
disease, not a requirement that the Secretary of Labor prove that
it is more probable than not that injury or disease will result.
See my decision in Consolidation Coal Company, 4 FMSHRC 748-752
(199l)o The statute does not use the phrase "reasonably likely"
or u•reasonable likelihood 11 in defining an S&S violation, but
states that an S&S violation exists if "the violation is of such
nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard"
(§ 104(d) (l); emphasis added).
Also, the statute defines an
uv imminent danger" as "any condition or practice . • . which could
reasonably be expected to cause death or serious physical harm
before [it] can be abated" (§ 3(j) of the 1969 Mine Act,
unchanged by the Federal Mine Safety and Health Act of 1977), and
expressly places S&S violations below an imminent danger
(see§ 104(d) (1)).
It follows that the Commission's use of the
phrase 11 reasonable likelihood" or "reasonably likely" in
discussing an S&S violation does not preclude an S&S finding
where a substantial possibility of injury or disease is shown by
the evidence, even though the proof may not show that injury or
disease was more probable than not.
3

See Fn. 2 for a discussion of the practical application of
the term "reasonably likely" concerning S&S violations.

918

that a roof fall would occur, causing in death or serious
injuries.
If mining had continued, as planned by the operator,
the roof conditions would have worsened with greater danger to
the miners.
The Secretary proposes a finding that the operator was
moderately negligent concerning the violation cited in citation
3105370. The operator was aware of the cutter on the track side
of the entry. The adverse roof conditions were highly visible.
The cutter had existed for some time and was reported in the
examination books the day before the inspection. However, no
additional roof support was provided by the operator. As the
operator's warning sign and other facts indicate, the operator
appears to have been more concerned with the "tight clearance" in
the walkway rather than the adverse roof conditions. Following
its normal procedure, when adverse roof conditions were
encountered socco merely moved the walkway to the opposite side
of the stage loader without addressing the adverse roof
conditions. Nothing was done on the track side of the entry.
This inaction allowed the roof conditions to become worse,
threatening a roof fall. on the·solidside. No additional roof
support measures were taken on the. solid side, yet miners were
ordered to use it as a walkway.
I find that socco was negligent in failing to provide
additional roof support to protect miners using the new walkway.
SOCCO's motion for summary decision was taken under
advisement. A summary decision is appropriate only when there is
no genuine issue as to a material fact and the moving party is
entitled to judgment as a matter of law. The testimony at the
hearing reveals numerous disputes concerning facts and opinions
material to a final resolution of the issues. Therefore, the
motion for summary decision made by socco at the end of the
hearing will be deniedo
Considering all the criteria for a civil penalty in
llO(i) of the Act, I find that a penalty of $800 is appropriate
for the violation alleged in Citation 3105370.
§

CONCLUSIONS OF LAW

1.

The judge has jurisdiction in these proceedings.

2.

Order 3105369 was validly issued.

3.
socco violated 30 C.F.R.
Citation 3105370.

§

ORDER

WHEREFORE IT IS ORDERED that:

919

75.220(a) (1) as alleged in

1.

SOCCO's motion for summary decision is DENIED.

2.

Citation 3105350 is VACATED.

3.
Order 3105369 is MODIFIED TO DELETE any reference to
Citation 3105350.
4.

Order 3105369 is AFFIRMED.

5.

Citation 3105370 is AFFIRMED.

6.
socco shall pay a civil penalty of $800 within 30 days
of the date of this Decision.

4J;,4~
l-tU>VlAWilliam Fa~Jfr

Administrative Law Judge

Distribution:
Docket No. WEVA 91-1615-R; WEVA

91~1616-R;

WEVA 91-1617-R

Rebecca J. Zuleski, Esq., Furbee, Amos, Webb & Critchfield, 5000
Hampton Center, Suite 4, Morgantown, WV 26605 (Certified Mail)
Glenn Loos, Esq., Office of the Solicitor, u. s. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)

Joyce Hanula, United Mine Workers of America, 900 15th Street,
NW Washington, D.C. 20005 (Certified Mail}
Docket No. WEVA 92-740
Ronald E. Gurka, Esq. Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
David A. Laing, Esq. / Porter, Wright, Merri§.. & Arthur, 41 South
High street, Columbus, OH 43215-3406 (Certified Mail)
Mr. Dan K. Conaway, Southern Ohio Coal Company, P.
Fairmont, WV 26554 (Certified Mail)

o. Box 552,

Mr. Russell Kirk, UMWA, 369 Race Street, Westover, WV
(Certified Mail)

920

26505

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

May 5, 1992

CONTEST PROCEEDINGS

KEYSTONE COAL MINING CORP.,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. PENN 91-1480-R
Citation No. 3687890;
8/21/91

.
.

Emilie No. 1 Mine

:

Mine ID

.

36-00821

Docket No. PENN 91-1454-R
Citation No. 3687888;
8/14/91

.

Margaret No. 11 Mine
Portal # 2

:

.
.
:

Mine ID

36-08139

Docket No. PENN 92-54-R
Citation No. 3687895;
9/20/91
Emily No. 1 Mine
Mine ID

36-00821

CIVIL PENALTY PROCEEDING

SECRETARY OF LABORe
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) u
Petitioner

.

Docket No. PENN 92-114
A.C. No. 36-00821-03761
Emilie No. 1 Mine

KEYSTONE COAL MINING CORP.,
Respondent

Docket No. PENN 92-119
A. C. No. 36-08139-03512

Margaret No. 11 Mine No. 2
Portal

921

Order Denying Motion for Summary Decision
I.

At issue in these consolidated contests and civil penalty
proceedings are three citations issued by MSHA Inspector Brady
Cousins alleging violations of 30 C.F.R. § 70.lOO(a). These
citations were issued pursuant to a "spot inspector 11 program
whereby five different occupations were tested for dust samples
during one production shift.
On February 7, 1992 the Operator
filed a Motion for Summary Decision which was replied to by the
Secretary on March 27, 1992.
In a telephone conference call
between the undersigned and counsel for both parties on April 9,
1992, counsel were requested to provide proper citations in the
record to certain assertions set forth in their respective
memorandum submitted in connection with the Operator's Motion.
In response thereto, the Secretary, on April 10, 1992, submitted
certain exhibits which are referred to in the depositions taken
by the Operator of Thomas T. Tomb and Brady Cousins 1 and
referenced by the Operator i~_connection with its Motion.
II.

The citations at issue allege violations of 30 C.F.R. §
70.lOO(a) which provides, as pertinent, that an operator
21
• • • shall continuously maintain the average concentration of
respirable dust in the mine atmosphere during each shift to which
each miner in the active working of each mine is exposed at or
below 2.0 milligrams of respirable dust per cubic meter of
air . . . . " The regulations do not define the term "average
concentration 11 1 but that term is defined in Section 202(f} of the
Federal Mine Safety and Health Act of 1977 as follows:
For the purpose of this title, the term ivaverage
concentrationiv means a determination which accurately
represents the atmospheric conditions with regard to
respirable dust to which each miner in the active
workings of a mine is exposed (l} as measured 1 during
the 18 month period following the date of enactment of
this Act, over a number of continuous production shifts
to be determined by the Secretary and the Secretary of
Health, Education, and Welfare, and (2) as measured
thereafter, over a single shift only, unless the
Secretary and the Secretary of Health, Education, and
Welfare find, in accordance with the provisions of
section 101 of this Act, that such single shift
measurement will not, after applying valid statistical
techniques to such measurement, accurately represent
such atmospheric conditions during such shift.
(Emphasis suppl
.)
The Mine Safety and Health Administration (MSHA) in
promulgating respirable dust standards, (which include
section 70.lOO(a) ~upra), set forth the following language under

922

the heading Discussion of Major Issues:
The Secretary of the Interior and Secretary of
Health, Education, and Welfare conducted continuous
multi-shift sampling and single-shift sampling and,
after applying valid statistical techniques, determined
that a single-shift respirable dust sample should not
be relied upon for compliance determinations when the
respirable dust concentration being measured was near
2.0 mg/m3. Accordingly, the Secretary of Interior and
Secretary of Health, Education, and Welfare prescribed
consecutive multi-shift samples to enforce the
respirable dust standard.
(45 Fed. Reg. 23997
(April 8, 1980}

In July 1991, the Secretary commenced a "spot inspection"
program sampling the mine atmosphere for respirable dust for only
one eight hour production shift.
III.
In essence, it is the Operator's argument that, pursuant to
Section 202(f), supra, once the Secretary makes a finding that a
single shift would not accurately represent atmospheric condition
during a shift, it cannot cite an Operator for a violation of a
dust standard based on a single shift sample. The Operator
argues that such a finding was made by the Secretary in
connection with the promulgation of the dust standards (45 Fed.
Reg., supra,) and that, having found that a single shift sample
is unreliable, the Secretary cannot depart from such a finding
without similar resort to the normal rule making procedures
referred to in section 101 of the Act.
According to the clear language of Section 202(f)
, the
""average concentrationu 1 of respirable dust is measured only over
a single
ft, unless the Secretary makes a finding, pursuant to
the rule making procedures of the Administrative Procedures Act,
that single shift measurement will not "accurately represent such
atmosphere conditions during such shift." The finding of the
Secretary relied on by the Operatorf 45 Fed. Reg.
does not
1
explic
conclude that a single shift measurement
se, will
not accurately reflect conditions during the shift. To the
contraryu the finding of the Secretary is based on a
determination that a single shift sample should not be relied
upon only 00 • • when the respirable dust concentration being
measured was near 2.0 mg/m3. 11 (emphasis added.)
The Secretary
did not make any explicit finding subject to the rule making
procedures of the Administrative Procedure Act as to what dust

923

concentrations are to be considered "near" 2.0 mg/m3. 1
I thus
find that it has not been established that the Secretary has made
a finding, in accordance with section lOl(f) of the Act
concerning the unreliability of single shift samples in general.
IV.
In addition, the Operator argues that dust samples taken
during only one shift are violative of the Secretary's policy and
hence are invalid.
In this connection the Operator apparently
refers to the following statement by the Secretary as indicative
of her policy not to take samples based only on one shift:
Compliance determinations will generally be based
on the average concentration of respirable dust
measured by five valid respirable dust samples taken by
the operator during five consecutive shifts, or five
shifts worked on consecutive days. Therefore, the
sampling results upon which compliance determinations
are made will more accurately represent the dust in the
mine atmosphere than woU:Id the results of only a single
sample taken on a single shift.
(45 Fed. Reg. supra at
23997)

The Operator also refers to a handbook issued on February
15, 1989, setting forth procedures for MSHA personnel to follow
in conducting inspections pertaining to respirable dust, which
contains the following language:
"A Decision of Non-compliance
Cannot be Made on One Sample." (Exhibit 18, table 1 page 1.12).
The Secretary in her Response to Motion for Summary
Decision, does not contest the Operator 1 s assertions that, prior
to the implementation of the present policy, the policy was to
take samples over five
fts.
Instead, the Secretary argues, in
·2Ssence,, that the shift to single shift sampling does not change
the Operator 1 s obligation uu ••• to continuously maintain an average
concentration of respirable dust in active working at no greater
than 2. o mg/m3 11 , and that the only change has been "the manner in
which the Secretary will prove a violation of Section 70.lOO(a) ."
1

A document entitled, Respirable Dust Spot Inspection and
Monitoring Program for Underground Mines, provided to inspector
Cousins when he was trained in connection with the spot
inspection program in July 1991, appears to provide that
citations for accumulations of dust measured during a single
shift shall not be issued where the concentrations are below 2.5
mg. This would appear to indicate the Secretary's intention to
limit the finding that single shift dust samples are not
reliable, to those situations where the concentrations are at or
less than 2.5 mg.
In the citations at issue the dust
concentrations found were at least 2.8 mg.

9 24

The record before me does not contain a sufficiently clear
presentation of evidentiary facts to allow me to reach a
conclusion as to whether the shift to a single shift sampling
procedure affects the Operator 1 s substantive rights, or whether
it
merely a change in a scientific method for determining
whether the standard has been exceeded. An evidentiary hearing
thus necessary to resolve this issue.

v.
The Operator also refers to 30 C.F.R. § 70.2(p) which
defines a valid respirable dust sample as one that is "collected
and submitted as required by this part, and not voided by MSHA".
In this connection, references are made to the Self-Study
Technician Manual ("the Manual 11 ) which requires samples having a
net weight gain of 1.8 mg or greater to be checked for oversized
materials (Exhibit 20). Although Cousins did not check for
oversized particles, there is no clear indication that the manual
sets forth procedures that unequivically pertain to the
responsibilities of an inspector.
Hence, I cannot find the
presence of a definite MSHA policy mandating an inspector to
check for oversized particles. However, there remains a factual
issue as to whether Cousins should have voided the samples taken.
This issue can be resolved only by a full examination of all the
facts in existence at the time the samples were taken. As
pointed out by the Secretary in her response, there are
differences between the version of Cousins set forth in his
deposition, and factual assertions contained in the affidavits of
James Manuel (Exhibit 4) and Dennis R. Malcolm (Exhibit 10). As
such a hearing is necessary to resolve these .conflicts (See, 29
C.F.R. § 2700.64(b))
Therefore, for all the above reasons, the Motion for Summary
DENIED and a
in this matter will be held, as
ly scheduled 1 on June 2, 3 and 4o

~We~

Administrative Law Judge

ibution:
R. Henry Moore Esq., Buchanan Ingersoll, 57th Floor, USX Tower,
600 Grant Street, Pittsburgh, PA 15219
(Certified Mail)

Edward H. Fitch, Esq., Carl c. Charneski, Esq., Office of the
Solicitor, u; S. Department of Labor, 4015 Wilson Boulevard,
Arlington, VA 22203 (Certified Mail)
Howard K. Agran, Esq., Of
of the Solicitor, U. s. Department
of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
nb
925

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

May l5r 1992

IN RE:

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

)
)
)

MASTER DOCKET NO. 91-1

ORDER GRANTING CONTESTANTS' MOTION
TO PRODUCE DUST FILTERS FOR DEPOSITION
On May 13, 1992, R. Timo~hy Mccrum, Laura Beverage and
William Althen, representing certain mine operators, and Patrick
Zohn representing the Secretary of Labor initiated a telephone
conference call to resolve a dispute as to whether the Secretary
need produce certain requested dust sample filters to used by
counsel for the operators during the deposition of the
secretary's expert witness, Dr. Marple, scheduled to commence
May 18, 1992. Mr. Mccrum seeks to have the Government produce
60 cited filters, 2 filters included in the PHTC October 1989
report, 33 "no - call" filters, and 16 MSHA inspector filters.
Ms. Beverage seeks to have the Government produce 60 filters
which the Government previously produced in May 1991 as
representative of the cited filters, and 17 filters used in the
deposition of Robert Thaxton.
Counsel for the operators argued that a comparison of the
cited filters and Dr. Marple 1 s experimental filters and an
examination of Dr. Marple's expert opinions as related to
representative cited filters is critical to an effective
deposition.
Counsel for the Secretary argued that under II. D. 10.b. of
the Discovery Plan, questions of an expert witness relating to
specific citations fall outside the scope of the Joint Discovery
Phase of the Plan. He stated that Dr. Marple 1 s conclusions are
solely based on the 740 test filters which will be available. He
also asserted that transporting the filters could result in
damage or deterioration, and that preservation of the filters was
still necessary because of potential criminal proceedings.
As I stated in my orders of March 19, 1992 and March 26,
1992, which granted the Secretary's motion to have access to
certain documents and experimental filters of the mine operators'
experts, expert opinion evidence will likely be critical to the
proper resolution of these cases. Therefore, expert witness
depositions are extremely important. To the extent that
9 26

documents and exhibits assist in and enhance expert witness
depositions they are also extremely important.
I am persuaded
that the filters requested by counsel for the operators may
assist in the effective and productive deposition of Dr. Marple.
I further conclude that questioning Dr. Marple concerning his
expert opinion by seeking to compare representative cited filters
with his experimental filters is properly a part of Joint
Discovery under the Discovery Plan.
Therefore, the Secretary is ORDERED to produce and make
available the requested filters to be used in the deposition of
Dr. Marple, under the following conditions.
1. The petri dish covers and backing pads may only be
removed by MSHA personnel.
2.
If the MSHA representative determines in the case of a
particular filter, that removing the petri dish cover or
backing pad will affect the integrity of the filter, it
shall not be removed.
3. In the event that any damage or dust dislodgement
results to any filter, the photographs of that filter will
be admissible in evidence.

j

~k/dvodv~
James A. Broderick
Administrative Law Judge

Distribution:
Douglas N. Whiteu Esq.u Office of the Solicitor, U.S. Department
of Labor 1 4015 Wilson Boulevard, Arlington, VA 22203
fied Mail)
Patrick Zohn, Esq., Office of the Solicitor, U.S. Department of
Labor 881 Federal Office Building, 1240 East Ninth Street,
Cleveland OH 44199 (Certified Mail)
Laura E. Beverage,
., Jackson and Kelly, P.O. Box 553v
Charleston, WV 25322 (Certified Mail)
Timothy Mccrum, Esq., Crowell Moring, 1001 Pennsylvania Avenue,
N.W., Washington, D.C. 20004 (Certified Mail)
William Althen 1 Esq., Smith, Heenan and Althen, 1110 Vermont
Avenue, N.W., Washington, D.C. 20005 (Certified Ma )
All others Regular Mail

927

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 221992
IN RE:

CONTESTS OF RESPIRABLE
DUST SAMPLE ALTERATION
CITATIONS

SOUTHERN OHIO COAL COMPANY,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent
WINDSOR COAL COMPANY,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
GREAT WESTERN COAL (KENTUCKY) ,
INC.
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent
GREAT WESTERN COAL, INC.,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
Respondent

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

MASTER DOCKET NO. 91-1

CONTEST PROCEEDINGS
Docket Nos. LAKE 91-454-R
through LAKE 91-472-R
Docket Nos. WEVA 91-1244-R
through WEVA 91-1258-R
Docket Nos. WEVA 91-1259-R
through WEVA 91-1260-R

Docket Nos. KENT 91-867-R
through KENT 91-871-R

}
)
)
)
)
)

,)
)
)
)
)
)
)
)
)
)

928

Docket Nos. KENT 91-859-R
through KENT 91-863-R

)

HARLAN FUEL COMPANY,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
DRUMMOND COMPANY, INC.,
Contestant

)
)
)
)
)
)

)
)
)

)

Docket No. SE 91-225-R

)

)
)

v.

Docket Nos. KENT 91-864-R
through KENT 91-866-R

Docket Nos. SE 91-239-R
through SE 91-241-R

)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

)

Docket No. SE 91-242-R

)

)
)

Docket Nos. SE 91-243-R
through SE 91-248-R

)

JIM WALTER RESOURCES, INC.,
Contestant

v.

)
·)

Docket Nos. SE 91-362-R
through SE 91-382-R

)
)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

)
)

Docket Nos. SE 91-383-R
through SE 91-384-R

)

)
)

Docket Nos. SE 91-385-R
through SE 91-389-R

)

)
)

Docket Nos. SE 91-391-R
through SE 91-451-R

)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) 1
Petitioner
Vo

ENERGY FUELS COAL, INC.,
Respondent

)

CIVIL PENALTY PROCEEDING

)

)
)

Docket Nos. WEST 91-475
and WEST 91-476

)
)
)
)
)

ORDER DENYING MOTIONS TO VACATE CITATIONS
On March 3, 1992, Contestants Southern Ohio Coal Company
(SOCCO) and Windsor Coal Company (Windsor) filed a motion for an
order vacating the 36 citations issued by the Secretary of Labor
(Secretary) to Contestants on April 4, 1991. Each citation
alleged a violation of 30 C.F.R. § 70.209(b) because the
respirable dust sample submitted by Contestants had been altered
by removing a portion of the dust from the sample. As grounds
for the motion Contestants state that the Secretary failed to

9 29

issue the citations with the "reasonable promptness" required by
section 104(a) of the Mine Act. The motion was accompanied by a
memorandum in support of the motion and 30 attached exhibits.
on March 18, 1992, the Secretary filed a motion to strike
Contestants' motion to vacate together with its supporting
memorandum and the associated exhibits, on the ground that the
motion to vacate "relies in significant part" on inappropriate
documents and materials. On March 30, 1992, Contestants filed an
opposition to the Secretary's motion to strike. On March 30,
1992, the Secretary filed a motion for leave to file out of time
her previously filed motion to strike Contestants' motion to
vacate citations.
On March 25, 1992, Energy Fuels Coal, Inc. (Energy Fuels)
filed a motion to vacate the nine citations issued to it on
April 4, 1991. Energy Fuels incorporates by reference the
memorandum in support of the motion to vacate citations filed by
Contestants. On March 31, 1992, the Secretary filed a motion to
strike Energy Fuels' motion to vacate.
On April 1, 1992, Great Western Coal (Kentucky), Inc. (Great
Western Kentucky), Great Western Coal, Inc. (Great Western), and
Harlan Fuel Co. (Harlan) filed a motion to join the Contestants'
motion to vacate citations and memorandum in support of the
motion.
On April 7, 1992, I issued an order granting the Secretary
leave to file out of time but denying her motion to strike and
directing her to respond to Contestants' motion to vacate. On
April 27, 1992, the Secretary filed a statement in opposition to
the motion to vacate. She attached to the motion an appendix
containing a graphic representation of the alleged tampered dust
samples by month from August 1989 to January 1991, and excerpts
from depositionso
On May 7 1 1992 Contestants filed a reply to
the opposition.
On May 15, 1992, Drummond Company, Inc. (Drummond) and
Jim Walter Resourcesu Inc. (JWR) filed motions to vacate
100 citations issued to them on April 4 1991.
Drummond and JWR
incorporate by reference the memorandum in support of the motion
to vacate citations filed by Contestants.

I.
Motion for Summary Decision
As I noted in my order denying the Secretary's motion to
strike, Contestants' motions to vacate citations are being
treated as motions for summary decision under Commission
Rule 64(b).
Contestants, of course, do not seek a summary
decision on the merits of the contested citations, i.e., whether

930

they tampered with the dust samples, but on an extrinsic, timelimitations issue, i.e., whether the citations were issued in
compliance with the requirement in section 104(a) of the Mine
Act, 30 u.s.c. § 814(a), that if the Secretary believes a mine
operator has violated any mandatory standard, "[s]he shall, with
reasonable promptness, issue a citation to the operator."
The courts have held that the issue of laches may be determined
on a motion for summary judgment. EEOC v. Dresser Industries,
, 668 F.2d 1199 (11th Cir. 1982); Holmes v. Virgin Islands,
370 F. Supp. 715 (D.C.V.I. 1974). Although laches, as such, is
not the issue in these proceedings, the question whether the
citations were issued with reasonable promptness is analogous to
it.
Under Rule 64(b), Contestants' motions may be granted only
if the entire record shows (1) that there is no genuine issue as
to any material fact, related to the question raised in the
motions; and (2) the movant is entitled to summary decision as a
matter of law. The entire record includes the pleadings,
depositions, answers to inteq;ogatories, admissions, and
affidavits. The Lee Report, referred to in the memoranda of both
parties, and a copy of which was sent to me by counsel for other
Contestants, is not part of the record, and I will therefore not
consider it in ruling on these motions, except to the extent that
it
referred to in depositions which are part of the record.
The Federal Courts, in considering Rule 56, F.R. Civ. P.,
upon which Commission Rule 64(b) is based, have said that summary
judgment is a "drastic remedy." United States v. Bosurgi,
530 F.2d 1105 (2d Cir. 1976). The burden of proof is on the
moving party to show that there is no genuine issue of material
fact and that he is entitled to judgment as a matter of law. All
ambiguit
must be resolved and all reasonable inferences drawn
favor of the opponent to the motion. Matsushita Elec. Indus.
Co. v. Zenith Radio Corp. 1 475 U.S. 574 (1986); Anderson v.
Liberty Lobby, Inc., 477 U.S. 242 (1986); Celotex Corp. v.
Catrett, 477 U.S. 317 (1986); Garza v. Marine Transport Lines,
Inc., 861 F.2d 23 (2d cir. 1988). Cf. Mullenix, Summary
Judgment: Taming the Beast of Burdens, 10 Am. J. Trial Advoc.
433 (1987) (the author questions the practice of relating the
burden of proof to the standards required for a directed
verdict). The Commission has stated that summary dee ion "is an
extraordinary procedure [which] [i]f used improperly . . . denies
1
igants their right to be heard. 11
,
3 FMSHRC
2470, 2471 (1981)
0

What are the "material facts" with respect to the
pending motions? In broad outline, they may be grouped into
four categories:
(1) the time lapse between the dates the
samples were taken and the date the corresponding citations were
issued; (2) the date when the Secretary believed that Contestants
violated the mandatory standard; (3) the reason for the delay

931

in issuing the citations; and (4) whether the delay resulted in
prejudice to Contestants. I must look at the entire record to
ascertain whether there are genuine issues with respect to these
factual categories.
1. All 36 citations involved in this proceeding (SOCCO and
Windsor) were issued April 4, 1991. The dust samples upon which
the citations are based were taken at the mines between August 4,
1989, and February 15, 1990. The actual dates on which the
samples were taken are shown in Exhibit 1 attached to
Contestants' motion.
I find that there is no genuine issue as to
these material facts.

2. Contestants state that Robert Thaxton, MSHA Supervisory
Industrial Hygienist and an authorized representative of the
Secretary, made the determination of a violation in each case
upon his examination of the dust filter.
They refer to Thaxton's
deposition testimony. This is not contested by the Secretary,
and there is no genuine issue as to this fact.
Thaxton received
the cassettes containing the cited filters between August 31,
1989, and March 2, 1990. The'se facts appear on contestants'
Exhibit 1 and are based on the Department of Labor Custody
Sheets. Thaxton made his determination that a filter was in
violation of the standard within an average of 3 to 5 working
days after the filter was referred to him.
(Secretary's answer
to Interrogatories) • Therefore, Contestants assert that the time
lag between the date the Secretary (in the person of Thaxton)
believed that violations were shown and the date the citations
were issued varied from approximately 11 months to 19 months in
the case of SOCCO Meigs No. 31 Mine; from approximately 8 months
to 19 months in the case of SOCCO Martinka No. 1 Mine; from
approximately 13 months to 14 months in the case of socco Meigs
No. 2 Mine; and approximately 13 months in the case of Windsor
Mine.
The Secretary states that MSHA 0 s national policy-level
decisionmakers, as a collective group, did not reach the
determination that the investigation warranted the issuance of
citations until November 1990. She refers to the deposition
testimony of Edward Hugler, then Deputy Administrator for Coal
Mine Safety and Health, and Ronald Schell, newly-appointed Chief
of the Division of Health. The Secretary asserts that she is not
bound by the opinions of individual MSHA employees, e.g.,
Thaxton, who may personally have been persuaded at an earlier
date that tampering was the cause of AWCs, because she and her
agents had a responsibility to satisfy themselves that the AWC
phenomena established violations. Therefore, the Secretary
asserts that the time lag between the date the Secretary (in the
persons of h~r decisionmakers) believed that violations were
shown and the date the citations were issued was approximately
4 months.

932

Here, there is a genuine dispute as to a material fact,
namely, the length of the delay between the time the Secretary
believed there was a violation and the time she issued the
citations.
In an ordinary situation, an inspector, as an
authorized representative of the Secretary, observes a condition
in a mine, determines that a violation has occurred, and issues a
citation immediately or within a short period of time.
When
dust samples are submitted by a mine operator showing an average
concentration of respirable dust in excess of the amount
permitted by the regulations, a citation is issued after the
samples are analyzed and weighed in the MSHA Pittsburgh dust
processing laboratory. The cases under consideration here are
unusual and far more complex than the run-of-mine violations.
They involve allegations that a large number of mine operators,
indeed, almost the entire coal mining industry, deliberately
tampered with the dust samples to falsify the dust levels present
in the mine atmosphere. Clearly, such charges required an
extensive investigation and reference to high-level Labor
Department officials before the issuance of citations. Under the
circumstances, the fact that Thaxton "believed" in August 1989
that the operators violated the standard did not ipso facto
justify the issuance of citations. The determination by the
Secretary that citations were justified was not made (resolving
factual doubts in the Secretary's favor) until November 1990.
Nevertheless, there is still approximately a 4-month delay
between that date and the date the citations were issued. The
Secretary does not dispute that fact.
Therefore, for the purpose
of ruling on the motions, I conclude that there is no genuine
dispute as to the fact that a delay of approximately 4 months
took place from the time the Secretary believed that violations
occurred until the citations were issued.·
3o
The Secretary has advanced as the reason for her failure
to issue citations promptly after concluding that violations
occurred that she was requested by the U.S. Attorney's office,
with whom she had been cooperating throughout the course of her
investigation, not to issue the citations until after April 1,
1991, when the criminal investigation of Peabody Coal Company was
completed, so as not to jeopardize the criminal proceedings. The
citations were issued shortly after the Peabody indictments.
Although the parties obviously do not agree as to the gravity of
the reason for delay, nor whether the delay was justified, there
does not seem to be any genuine issue of fact as to the
Secretary 1 s reason for delay.
The question of justification must
be considered in determining whether the movants are entitled to
summary decision as a matter of law.

4.
Contestants assert that the delay in issuing the
citations prejudiced them in four different respects:
(1) Had
the Contestants been notified of the alleged violations in August
1989 (when the earliest cited samples were taken), they might
have taken steps to prevent the issuance of subsequent citations;

933

(2) non-cited samples taken at the same time as the cited samples
have been disposed of or destroyed, thus preventing Contestants
from comparing cited samples with non-cited samples; (3) parts of
the cassettes containing the cited filters have been discarded,
including the plastic covers, plugs, sealing tape, and aluminum
foil backing, which might explain the AWCs; and (4) potential
witnesses have ceased working for Contestants and may be
unavailable to testify, and memories of those still available
have faded.
I conclude that there is no genuine issue as to
these facts.
I should note, however, that these assertions of
prejudice relate in large part to the time period prior to the
Secretary's conclusion that violations occurred. Nevertheless,
the questions as to the significance of the facts and whether
they establish prejudice must be considered in determining
whether the movants are entitled to summary decision as a matter
of law.
II.

Reasonable Promptness
Whether Contestants are entitled to a summary decision as a
matter of law depends upon whether the facts, concerning which I
have found there is no genuine issue, establish (1) that the
Secretary did not issue the contested citations with reasonable
promptness; and (2) her failure to do so is as a matter of law
fatal to their validity.
Section 104(a) of the Mine Act provides in part:
"If, upon
inspection or investigation, the Secretary . . . believes that an
operator . . . has violated this Act, or any mandatory health or
safety standard, . . . [s]he shall, with reasonable promptness,
issue a citation to the operator . . . . The requirement for the
issuance of a citation with reasonable promptness shall not be a
jurisdictional prerequisite to the enforcement of any provision
of this Act. u9 The Mine Act us predecessor, the Coal Act of 1969,
provided in section 104(b):
"If, upon any inspection of a coal
mine, an authorized representative of the Secretary finds that
there has been a violation of any mandatory health or safety
standard . ,
[s]he shall issue a notice to the operator
11
Section 104 ( f) of the Coal Act provided:
"Each notice
. , issued under this section shall be given promptly to the
operator . . . . i•
,

,

o

o

After the Coal Act and before the Mine Act, Congress
passed the Occupational Safety and Health Act (OSH Act) in 1970.
Section 9(a) of the OSH Act provides in part:
"If, upon
inspection or investigation, the Secretary . . . believes that
an employer has violated . . . any standard . . . or . .
regulations . . . , [s]he shall with reasonable promptness issue a
citation to the employer."
Unlike the Mine Act, the OSH Act, in
section 9(c) provides a statute of limitations:
"No citation may

934

be issued under this section after the expiration of six months
following the occurrence of any violation." Therefore, cases
under the OSH Act are of limited utility in resolving the issue
before me.
The legislative history of the Mine Act describes the
situations which may justify the Secretary's delay in issuing a
citation after she believes a violation has occurred:
Section 105(a) provides that if, upon inspection
or investigation, the Secretary • • . believes an
operator has violated . . . any standard, . . • [s]he
shall with reasonable promptness issue a citation to
the operator. There may be occasions where a citation
will be delayed because of the complexity of issues
raised by the violations, because of a protracted
accident investigation, or for other legitimate
reasons.
For this reason, section 105(a) provides that
the issuance of a citation with reasonable promptness
is not a jurisdictional prerequisite to any enforcement
action.

s. Rep. No. 181, 95th Cong., 1st Sess. 30 (1977), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources,
95th Cong., 2d Sess. Legislative History of the Federal Mine
Safety and Health Act of 1977 at 618 (1978).
The first Commission case where the question of reasonable
promptness in issuing citations was raised was Secretary v.
Peabody Coal Co., 1 FMSHRC 473 (ALJ) (1979). The judge
considered the reason for the delay and whether the delay
resulted in prejudice to the operator. The inspector who issued
the citations was uncertain that the conditions observed were
violations and, if they were, what corrective action should be
recommended.
Therefore he consulted with his superiors, which
did 61 not appear [to the judge] to be inappropriate, 11 and the
delay of 2 business days was found not to be unreasonable.
"This
is particularly so where there is no showing that such delay was
11
in any way prejudicial .
at 480-481.
In a case under the Coal Act, a Commission judge determined
that the issuance of a citation 35 days after the completion of
an accident investigation (40 days after the alleged violation)
was uuan unreasonable delay in informing [the mine operator] of
the allegations lodged against it. 11 Secretary v. Bethlehem Mines
Corp., 1 FMSHRC 1280, 1289 (ALJ) (1979). The judge's opinion did
not discuss whether the operator was prejudiced by the delay.
The case of Old Dominion Power Co. v. Secretary, 3 FMSHRC
2721 (ALJ) (1981), aff'd, Secretary v. Old Dominion Power Co.,
6 FMSHRC 1886 (1984), rev'd on other grounds sub nom., Old
Dominion Power Co. v. Donovan, 772 F.2d 92 (4th Cir. 1985),

935

involved a delay of 1 year in issuing a citation after the
inspector determined that a violation occurred. The delay
resulted from "the complexity of the law with respect to whether
MSHA should cite only a production operator for the violations
of independent contractors working on mine property." 3 FMSHRC
at 2737. The judge concluded that "[t]he evidence . . • shows
that no prejudice to OD resulted because of the fact that OD was
not specifically cited for a period of 1 year [since] OD had
participated in the thorough investigation which MSHA made into
the cause of the accident and MSHA personnel . . . discussed the
fact that MSHA was considering the question of finding OD to be
an operator under the . . . Act
" Id. at 2739.
The Commission ref erred to the last sentence in section
104(a) that the requirement for the issuance of a citation with
reasonable promptness shall not be a jurisdictional prerequisite
to the enforcement of any provision of the Act.
It then
discussed prejudice:
"Most important, . . • Old Dominion has not
shown that it was prejudiced by the delay.
Indeed, Old Dominion
was aware from the time of its employee's fatal accident that an
investigation involving its actions was being conducted by MSHA,
and it has been given a full and fair opportunity to participate
in all stages of this proceeding." 6 FMSHRC at 1894.
In Emerald Mines Co. v. FMSHRC, 863 F.2d 51 (D.C. Cir.
1988), the Court of Appeals affirmed the commission's decision
upholding orders and citations issued for past violations not
directly observed by the inspector.
In its opinion the court
said at page 58, "Section 104(a) requires that citations issue
'with reasonable promptness,' and this requirement.could be
construed to cover not only the inspection to citation time lag
but the violation to citation span as well.
In any event, the
Secretary
under a general obligation to act reasonably and
would not do so were she to resurrect distant violations to place
an operator on a section 104(d) chain" A ureasonable promptnessu
requirement here would comport with, and be no less administrable
than, other timely action specifications contained in the Mine
Act. 11
The Wilberg Mine fire which began in December 1984, spawned
a number of Commission cases"
In March 1987, the Secretary
issued citations and orders charging Emery Mining Company as an
operator with certain violations and charging Utah Power & Light
with derivative liability as a successor-in-interest.
Commission
Judge Morris held that Utah Power & Light was not cited as an
operator and could not be held liable as a successor-in-interest.
Thereafter in April 1988, the Secretary sought to modify the
citations and orders so as to charge Utah Power & Light with
direct liability as an operator. The judge denied her motion.
Energy Mining Corp. and/or Utah Power and Light Co. v. Secretary,
10 FMSHRC 1337 (ALJ) (1988):
"I conclude that the purported
modifications cannot stand.
In particular, the modifications are

936

untimely, were not issued •forthwith' nor with 'reasonable
promptness,' and the modification conflicts with the procedural
requirements of the Act; further they are prejudicial to [Utah
Power & Light]." Id. at 1346.
Judge Morris specifically addressed the delay in issuing
the 104(a) citations holding that they were not issued with
reasonable promptness:
"While reasonable promptness is not a
per se jurisdictional bar to their issuance, the legislative
history indicates there must be a reasonable basis for the delay,
such as a 'protracted accident investigation.' . • . Here, the
protracted accident investigation could justify the initial
delays.
But by August 13, 1987 the last of the citations and
orders had been issued and there appears to be no legitimate
basis for the further delay until April 1988 to cite [Utah Power
and Light]. 11 Id. at 1351 (citation omitted). The judge
discussed and rejected the Secretary's contention that Utah Power
& Light was not prejudiced by the delay.
The Commission has thus grappled with the issue of the
reasonable promptness requirement despite the provision in 104(a)
of the Act that the requirement is not a "jurisdictional
prerequisite" to enforcement of the Act. And the Court of
Appeals stated in Emerald Mines, at 58, that "the Secretary is
under a general obligation to act reasonably," and she may not
issue citations for "distant violations" without a reasonable
basis for the delay. Therefore, I conclude that the Commission
and the courts must still consider whether a delay in issuing a
citation has a reasonable basis, and whether the delay resulted
in prejudice to the mine operator. There are, then, three
factors which must be considered here:
(1) the length of the
delay; (2) the reason for the delay; and (3) whether the delay
resulted in prejudice to the mine operators. The Commission has
indicated that the most important of these factors is (3) r the
question of prejudiceo
For the purposes of ruling on the motions, I have found that
the citations involved here were issued approximately 4 months
after the Secretary believed that violations were shown. The
Secretary states that the delay in issuing the citations was
justified by the continuing criminal investigation:
she was
requested by the UoS. Attorney's Office not to issue citations or
otherwise indicate her awareness of the suspected tampering
violations, because this would have jeopardized the grand jury
investigation by revealing the nature of the potential criminal
charges and the targets of the investigation.
Although the
continuing criminal investigation involves companies other than
Peabody, the Peabody case seems to have been the primary concern
of the U.S. Attorney. After the Peabody indictments were handed
down, and pleas were entered, the citations were issued. There
is no indication that SOCCO or Windsor was or is the target of
any criminal investigation. Thus, the question is whether a

937

pending criminal investigation of other coal companies justifies
a substantial delay in issuing citations to SOCCO and Windsor.
There is an important public purpose served in not prematurely
revealing matters involved in a criminal investigation. There is
also an important public purpose in requiring the Secretary to
issue a citation with reasonable promptness after she has
determined that a violation has occurred. The public policy
against premature disclosure of criminal investigations is, on
balance, of greater importance than the requirement that the
Secretary issue citations promptly, especially since the
requirement is by the terms of the statute not a jurisdictional
· prerequisite. Therefore, I conclude that the Secretary has
established an adequate justification for the delay. This brings
me to the question of prejudice to the mine operators.
Sacco and Windsor urge that the delay in issuing the
citations has prejudiced them in preparing and conducting their
defense to the violations charged by limiting the evidence they
could seek to introduce.
First, they argue that w[i]f the allegations had been
brought to [their] attention at the time the samples were taken,
[they] could have investigated them and, if necessary, taken
corrective measures • . . [to avoid] the alleged defects in the
subsequently cited samples . . . . " Contestants have asserted
that AWCs can result from naturally occurring conditions, e.g.,
physical attributes of the cited filters, rather than tampering.
However, the record does not indicate what corrective measures
might have been taken by the contestants to avoid additional AWC
citations. Whatever harm has resulted to the operators' cases
has not been shown to be prejudicial.
Second and third, Contestants argue that "[h]ad MSHA issued
promptly, Contestants would have demanded that it
only the cited samples, but also any [non-cited]
at the time, establishing a 1 norm 0 for
alleged 'abnormality' of the cited samples. 11 I
agree with Contestants that the disposal of the non-cited filters
taken at the same time as the cited f
and the discarding of
cassette
of the cited filters 1
in some degree their
abil
to demonstrate that AWCs result from physical attributes
of the c
lters. However, as I noted above, the delay in
these citations was (for the purpose of ruling on these
motions) from November 1990 until April 1991. The disposal of
the non-c
filters and cassette parts occurred before that
time.
For th
reason, I conclude that the delay did not
ud
the mine operators 1 cases.
lly, Contestants argue that "the delay has diminished
the availability of testimonial evidence" because potential
witnesses have ceased working for them and the memories of
witnesses who are still available have faded with the passage of

938

time.
I agree with Contestants that personnel changes and the
faded memories of remaining employees reduces in some degree
their ability to demonstrate that they properly handled the
filter cassettes. However, the fact that witnesses have ceased
working for Contestants does not establish their unavailability.
Contestants have not shown that the potential witnesses are
indeed unavailable, nor what their testimony would be. Thus,
they have failed to show prejudice.
I conclude that a delay of
4 months in issuing the citations is not prejudicial to
Contestants' ability to defend themselves in these proceedings.
Because the statutory mandate that section 104(a) citations
be issued with "reasonable promptness" is not a jurisdictional
prerequisite to enforcement, because the Secretary has
established an adequate justification for the delay, and because
contestants have not shown that they were prejudiced, I conclude
that they are not entitled to summary decision as a matter of
law.
ORDER
Accordingly, the motions to vacate the citations filed on
behalf of socco, Windsor, Energy Fuels, Great Western Kentucky,
Great Western, Harlan, Drummond, and JWR are DENIED.

~tl/UiL-~- #dwciflA,~;t
J James A. Broderick

Administrative Law Judge

9 39

Distribution:
Douglas N. White, Esq., Jerald S. Feingold, Esq., Office of the
Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard,
Arlington, VA 22203 (Certified Mail)
Timothy M. Biddle, Esq., Thomas C. Means, Esq., J. Michael Klise,
Esq., Crowell & Moring, 1001 Pennsylvania Avenue, N.W.,
Washington, D.C. 20004 (Certified Mail)
David A. Laing, Esq., Porter, Wright, Morris & Arthur, 41 s. High
Street, Columbus, OH 43215 (Certified Mail)
Phillip D. Barber, Esq., Welborn Dufford Brown & Tooley, P.C.,
1700 Broadway, Suite 1700, Denver, co 80290-1701 (Certified Mail)
Lynda L. Homerding, Esq., Williams & Connolly, 839 17th street,
N.W., Washington, D.C. 20006 (Certified Mail)
J. Alan Truitt, Esq., Maynard, Cooper, Frierson & Gale, P.C.,
1901 Sixth Avenue North, 2400'-AmSouth/Harbert Plaza, Birmingham,
AL 35203-2602 (Certified Mail)
All others Regular Mail

\vmy

940

